PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



















SECOND AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT

dated as of February 1, 2015

between

J. ARON & COMPANY

and

ALON REFINING KROTZ SPRINGS, INC.











--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


TABLE OF CONTENTS

 
 
Page
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1
ARTICLE 2
CONDITIONS TO COMMENCEMENT
19
ARTICLE 3
TERM OF AGREEMENT
23
ARTICLE 4
COMMENCEMENT DATE TRANSFER
23
ARTICLE 5
SUPPLY OF CRUDE OIL
24
ARTICLE 6
PURCHASE PRICE FOR CRUDE OIL
35
ARTICLE 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
36
ARTICLE 8
PURCHASE AND DELIVERY OF PRODUCTS
40
ARTICLE 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS
42
ARTICLE 10
PAYMENT PROVISIONS
44
ARTICLE 11
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
48
ARTICLE 12


FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
49
ARTICLE 13
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
50
ARTICLE 14
TAXES
50
ARTICLE 15
INSURANCE
51
ARTICLE 16
FORCE MAJEURE
53
ARTICLE 17
REPRESENTATIONS, WARRANTIES AND COVENANTS
55
ARTICLE 18
DEFAULT AND TERMINATION
58
ARTICLE 19
SETTLEMENT AT TERMINATION
63
ARTICLE 20
INDEMNIFICATION
67
ARTICLE 21
LIMITATION ON DAMAGES
68
ARTICLE 22
AUDIT AND INSPECTION
69
ARTICLE 23
CONFIDENTIALITY
69
ARTICLE 24
GOVERNING LAW
70
ARTICLE 25
ASSIGNMENT
70
ARTICLE 26
NOTICES
70


-i-    



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


TABLE OF CONTENTS
(continued)



 
 
Page
ARTICLE 27
NO WAIVER, CUMULATIVE REMEDIES
71
ARTICLE 28
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
71
ARTICLE 29
MISCELLANEOUS
71




-ii-    



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedules


Schedule
Description
Schedule A
Products and Product Specifications
Schedule B
Pricing Benchmarks
Schedule C
Monthly True-up Amounts
Schedule D
Operational Volume Range
Schedule E
Tank List
Schedule F
[Reserved]
Schedule G
Weekly Production and Invoice Schedule
Schedule H
Form of Tank Balance Volume Report
Schedule I
Initial Target Month End Crude Volume
Schedule J
Scheduling and Communications Protocol
Schedule K
Monthly Excluded Transaction Fee Determination
Schedule L
Monthly Working Capital Adjustment
Schedule M
Notices
Schedule N
FIFO Balance Final Settlements
Schedule O
Form of Run-out Report
Schedule P
Pricing Group
Schedule Q
Form of Trade Sheet
Schedule R
Form of Step-out Inventory Sales Agreement
Schedule S
Form of Production Report
Schedule T
Excluded Transaction Trade Sheet
Schedule U
Differential Determination Procedure
Schedule V
Available Storage or Transportation Arrangements; Other Included Crude Locations
Schedule W
Nederland-Krotz Buy/Sell Confirmation





--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SECOND AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
This Second Amended and Restated Supply and Offtake Agreement (this “Agreement”)
is made as of February 1, 2015 (the “Effective Date”), between J. Aron & Company
(“Aron”), a general partnership organized under the laws of New York and located
at 200 West Street, New York, New York 10282-2198, and Alon Refining Krotz
Springs, Inc. (the “Company”), a Delaware corporation located at Hwy. 105 South,
Krotz Springs, Louisiana 70750-0453 (each referred to individually as a “Party”
or collectively as the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in Krotz
Springs, Louisiana for the processing and refining of crude oil and other
petroleum feedstocks and the recovery therefrom of refined products;
WHEREAS, the Company and Aron are parties to an Amended and Restated Supply and
Offtake Agreement, (the “First Restated Agreement”) dated as of May 26, 2010,
pursuant to which Aron agreed to deliver crude oil and other petroleum
feedstocks to the Company for use at such Refinery and purchase all refined
products produced by the Refinery (other than certain excluded products);
WHEREAS, the Parties have entered into various amendments of the First Restated
Agreement and that certain Supplemental Agreement to Supply and Offtake
Agreement dated as of October 31, 2011 between Aron and the Company relating to
the First Restated Agreement (the “Supplemental Agreement”), which supplements,
amends and forms part of the First Restated Agreement;
WHEREAS, the Parties wish to make further amendments to the First Restated
Agreement, including extending the term thereof; and
WHEREAS, the Parties wish to incorporate such further amendments, together with
all prior amendments and the Supplemental Agreement, into a single agreement by
amending and restating the First Restated Agreement in its entirety as more
specifically set forth herein.
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the First Restated Agreement is hereby amended and
restated in its entirety as of the date hereof and as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
1.1    Definitions.
For purposes of this Agreement, including the foregoing recitals, the following
terms shall have the meanings indicated below.

1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Actual Month End Crude Volume” has the meaning specified in Section 9.2(a).
“Actual Month End Product Volume” has the meaning specified in Section 9.2(a).
“Actual Net Crude Consumption” means, for any Delivery Month, the actual number
of Crude Oil Barrels run by the Refinery for such Delivery Month minus the
number of Other Barrels actually delivered into the Crude Storage Tanks during
such Delivery Month.
“Additional Procurement Contract” means any Crude Oil purchase agreement between
Aron and a Third Party Supplier entered into following the Commencement Date
pursuant to Section 5.3(b), or such other contract to the extent the Parties
deem such contract to be a Procurement Contract for purposes hereof.
“Additional Monthly Fee” has the meaning specified in the Fee Letter.
“Adequate Assurance” has the meaning specified in Section 12.5.
“Adjustment Date” means June 1, 2013.
“Adjustment Date Differential” means the differential determined pursuant to the
Differential Determination Procedure.
“Affected Party” has the meaning specified in Section 16.1.
“Affected Obligations” has the meaning specified in Section 16.3.
“Affiliate” means, in relation to any Person, any entity controlled, directly or
indirectly, by such Person, any entity that controls, directly or indirectly,
such Person, or any entity directly or indirectly under common control with such
Person. For this purpose, “control” of any entity or Person means ownership of a
majority of the issued shares or voting power or control in fact of the entity
or Person.
“Aggregate Receipts” has the meaning specified in Section 7.5(d)(i).
“Agreement” or “this Agreement” means this Second Amended and Restated Supply
and Offtake Agreement, as may be amended, modified, supplemented, extended,
renewed or restated from time to time in accordance with the terms hereof,
including the Schedules hereto.
“Alon USA” means Alon USA, LP, a Texas limited partnership.
“Alon USA Supply and Offtake Agreement “ means the Second Amended and Restated
Supply and Offtake Agreement between Aron and Alon USA, dated as of __________,
2015, as may from time to time be amended, modified, supplemented and/or
restated.
“Alternate Delivery Point” means the last permanent flange of the BSR Crude
Storage Tanks located at the Big Spring Refinery that connects directly to the
first permanent flange of the White Oil Connection.
“Ancillary Contract” has the meaning specified in Section 19.1(c).

2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Ancillary Costs” means all freight, pipeline, transportation, storage, tariffs
and other costs and expenses incurred as a result of the purchase, movement and
storage of Crude Oil or Products undertaken in connection with or required for
purposes of this Agreement (whether or not arising under Procurement Contracts
and regardless of the point at which or terms upon which delivery is made under
any Procurement Contract), including, ocean-going freight and other costs
associated with waterborne movements, inspection costs and fees, wharfage, port
and dock fees, vessel demurrage, lightering costs, ship’s agent fees, import
charges, waterborne insurance premiums, fees and expenses, broker’s and agent’s
fees, load or discharge port charges and fees, pipeline transportation costs,
pipeline transfer and pumpover fees, pipeline throughput and scheduling charges
(including any fees and charges resulting from changes in nominations undertaken
to satisfy delivery requirements under this Agreement), pipeline and other
common carrier tariffs, blending, tankage, linefill and throughput charges,
pipeline demurrage, superfund and other comparable fees, processing fees
(including fees for water or sediment removal or feedstock decontamination),
merchandise processing costs and fees, importation costs, any charges imposed by
any Governmental Authority (including transfer taxes (but not taxes on the net
income of Aron) and customs and other duties), user fees, fees and costs for any
credit support provided to any pipelines with respect to any transactions
contemplated by this Agreement and any pipeline compensation or reimbursement
payments that are not timely paid by the pipeline to Aron. Notwithstanding the
foregoing, (i) Aron’s hedging costs in connection with this Agreement or the
transactions contemplated hereby shall not be considered Ancillary Costs (but
such exclusion shall not change or be deemed to change the manner in which
Related Hedges are addressed under Article 19 below) and (ii) any Product
shipping costs of Aron, to the extent incurred after Aron has removed such
Product from the Product Storage Tanks for its own account, shall not be
considered Ancillary Costs.
“Annual Fee” means the amount set forth as the “Annual Fee” in the Fee Letter.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof, (ii)
any agreement, concession or arrangement with any Governmental Authority and
(iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
“Aron’s Policies and Procedures” shall have the meaning specified in Section
13.4(a).
“Aron’s Property” has the meaning specified in Section 17.2(h).
“ASI Supply and Offtake Agreement” means the Amended and Restated Supply and
Offtake Agreement dated as of ________, 2015 between Alon Supply, Inc. (“ASI”)
and Aron, as from time to time may be further amended, modified, supplemented
and/or restated.
“Assigned Sales Commitment” has the meaning specified in Section 8.8(a).
“Available Storage or Transportation Arrangements” means all of the storage and
transportation facilities listed on Schedule V with respect to which the Company
has certain transportation and/or storage rights.

3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Average Monthly NYMEX Price” means, for any calendar month, the arithmetic
average of the closing settlement prices of the trading days in the applicable
calendar month on the New York Mercantile Exchange for the first nearby Light
Sweet Crude Oil Contract.
“Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
“Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
“Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
“Base Agreement” means any agreement between the Company and a third party
pursuant to which the Company has acquired rights to use any of the Included
Locations.
“Base Price” has the meaning specified in Section 6.2.
“Baseline Volume” means for each Product Group the respective minimum volume
specified therefor under the “Baseline Volume” column on Schedule D.
“Big Spring Refinery” means the petroleum refinery located in Big Spring, Texas
leased by Alon USA.
“BSR Crude Storage Tanks” mean the Crude Oil storage tanks located at the Big
Spring Refinery which have been leased to Aron in connection with the Alon USA
Supply and Offtake Agreement.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York.

4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Change of Control” means the failure of Guarantor to (a) hold and own, directly
or indirectly, Equity Interests representing at least 51%, on a fully diluted
basis, of the aggregate ordinary voting power of the Company or (b) control the
Company. For this purpose, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise. “Controlling”, “Controlled” and “under common Control
with” have meanings correlative thereto.
“Commencement Date” has the meaning specified in Section 2.3.
“Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil
owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date that is
then held at Crude Storage Tanks, which quantity shall be the volume of Crude
Oil recorded in the Inventory Report prepared pursuant to the Inventory Sales
Agreement.
“Commencement Date Purchase Value” means, with respect to the Commencement Date
Volumes, initially the Estimated Commencement Date Value until the Definitive
Commencement Date Value has been determined and thereafter the Definitive
Commencement Date Value.
“Commencement Date Products Volumes” means the total quantities of the Products
owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date that are
then held at Product Storage Tanks, which quantities shall be the volume of
Products recorded in the Inventory Report prepared pursuant to the Inventory
Sales Agreement.
“Commencement Date Volumes” mean, collectively, the Commencement Date Crude Oil
Volumes and the Commencement Date Products Volumes.
“Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
“Contract Cutoff Date” means, with respect to any Procurement Contract, the date
and time by which Aron is required to provide its nominations to the Third Party
Supplier thereunder for the next monthly delivery period for which nominations
are then due.
“Contract Nomination” has the meaning specified in Section 5.4(b).
“CPT” means the prevailing time in the Central time zone.
“Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.
“Crude Intake Point” means the inlet flange of the Crude Storage Tanks.
“Crude Oil” means crude oil of any type or grade.
“Crude Storage Tanks” means any of the tanks adjacent to the Refinery listed on
Schedule E hereto that store Crude Oil.

5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Customer” has the meaning specified in the Marketing and Sales Agreement.
“Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
“Default Interest Rate” means the lesser of (i) the per annum rate of interest
calculated on a daily basis using the prime rate published in the Wall Street
Journal for the applicable day (with the rate for any day for which such rate is
not published being the rate most recently published) plus two hundred (200)
basis points and (ii) the maximum rate of interest permitted by Applicable Law.
“Defaulting Party” has the meaning specified in Section 18.2(a).
“Deferred Portion” has the meaning specified in Section 4.3.
“Definitive Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Delivered Quantity” has the meaning specified in Section 5.11(d)(i).
“Delivery Date” means any calendar day.
“Delivery Month” means the month in which Crude Oil is to be delivered to the
Refinery.
“Designated Affiliate” means, in the case of Aron, Goldman, Sachs & Co, and in
the case of the Company, none.
“Differential Determination Procedure” means the procedure set forth on Schedule
U hereto for determining the differential to be applied in Schedules B as of the
Adjustment Date.
“Disposed Quantity” has the meaning specified in Section 9.3(a).
“Disposition Amount” has the meaning specified in Section 9.3(a).
“Early Termination Date” has the meaning specified in Section 3.2.
“Eastbound Quantity” means, for any Supplemental Quantity that is an Eastbound
Shipment, a quantity of Crude Oil equal to negative one (-1) times that
Supplemental Quantity.


“Eastbound Shipment” means, with respect to any quantity of Supplemental
Material, the shipment and transporting of such Supplemental Material commencing
with the withdrawal of Crude Oil from the BSR Crude Storage Tanks through the
Alternate Delivery Point and the movement of such Crude Oil through the
Supplemental Injection Point (after which it shall constitute Supplemental
Material) and then via the Supplemental Pipeline to the Nederland Terminal.
“Effective Date” has the meaning specified in the introductory paragraph of this
Agreement.

6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Environmental Law” means any existing or past Applicable Law, policy, judicial
or administrative interpretation thereof or any legally binding requirement that
governs or purports to govern the protection of persons, natural resources or
the environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“Equity Interests” means, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.
“Estimated Commencement Date Value” has the meaning specified in the Inventory
Sales Agreement.
“Estimated Termination Amount” has the meaning specified in Section 19.2(b).
“Estimated Yield” has the meaning specified in Section 8.3(a).
“Event of Default” means an occurrence of the events or circumstances described
in Section 18.1.
“Excess Quantity” means any portion of any Supplemental Quantity that, due to
the application of the proration policy under the Supplemental Pipeline Tariff,
may not be transported by Aron under its status as designated shipper on the
Supplemental Pipeline and instead is subject to a buy/sell transaction
consisting of a sale from Aron to Alon USA and a subsequent sale from Alon USA
to Aron.
“Excluded Materials” means any materials other than Crude Oil or Products.
“Excluded Transactions” has the meaning specified in the Marketing and Sales
Agreement.
“Existing Sales Commitments” has the meaning specified in Section 8.8(a).
“Existing Procurement Contract” means such crude oil purchase agreement, dated
as of the Commencement Date, between Chevron and Aron having such terms and
conditions as Aron shall deem acceptable.
“Expiration Date” has the meaning specified in Section 3.1.
“Fed Funds Rate” means the rate set forth in H.15(519) or in H.15 Daily Update
for the most recently preceding Business Day under the caption “Federal funds
(effective)”; provided that if no such rate is so published for any of the
immediately three preceding Business Days, then such rate shall be the
arithmetic mean of the rates for the last transaction in overnight Federal funds

7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



arranged by each of three leading brokers of U.S. dollar Federal funds
transactions prior to 9:00 a.m., CPT, on that day, which brokers shall be
selected by Aron in a commercially reasonable manner. For purposes hereof,
“H.15(519)” means the weekly statistical release designated as such, or any
successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of the Board of
Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
“Fee Letter” means that certain amended and restated letter from Aron to the
Company, executed on or after the date hereof and as from time to time
thereafter amended and/or restated, which identifies itself as the “Fee Letter”
for purposes hereof, and pursuant to which the Parties have set forth the
amounts for and other terms relating to certain fees payable hereunder.
“FERC” means the Federal Energy Regulatory Commission.
“First Restated Agreement” has the meaning specified in the recitals above.
“First Restated Agreement Effective Date” means the “Effective Date” as defined
in the First Restated Agreement.
“Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, or explosions or
accidents to, wells, storage plants, refineries, terminals, machinery or other
facilities; acts of war, hostilities (whether declared or undeclared), civil
commotion, embargoes, blockades, terrorism, sabotage or acts of the public
enemy; any act or omission of any Governmental Authority; good faith compliance
with any order, request or directive of any Governmental Authority; curtailment,
interference, failure or cessation of supplies reasonably beyond the control of
a Party; or any other cause reasonably beyond the control of a Party, whether
similar or dissimilar to those above and whether foreseeable or unforeseeable,
which, by the exercise of due diligence, such Party could not have been able to
avoid or overcome. Solely for purposes of this definition, the failure of any
Third Party Supplier to deliver Crude Oil pursuant to any Procurement Contract,
whether as a result of Force Majeure as defined above, “force majeure” as
defined in such Procurement Contract, breach of contract by such Third Party
Supplier or any other reason, shall constitute an event of Force Majeure for
Aron under this Agreement with respect to the quantity of Crude Oil subject to
that Procurement Contract.
“GAAP” means generally accepted accounting principles in the United States.

8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Governmental Authority” means any federal, state, regional, local, or municipal
governmental body, agency, instrumentality, authority or entity established or
controlled by a government or subdivision thereof, including any legislative,
administrative or judicial body, or any person purporting to act therefor.
“Guarantee” means the Guaranty, dated as of the Commencement Date, from the
Guarantor provided to Aron in connection with this Agreement and the
transactions contemplated hereby, in a form and in substance satisfactory to
Aron.
“Guarantor” means Alon USA Energy, Inc.
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
“HLS” means heavy Louisiana sweet.
“Identified Facilities” has the meaning specified in Section 13.4(a).
“Included Locations” means, collectively, the Included Supplemental Facilities,
any Other Included Crude Locations and any other third party owned and operated
storage facility or pipeline which the Parties agree shall be an “Included
Location” for purposes hereof.
“Included Supplemental Facilities” means, collectively, the Supplemental
Pipeline and the Nederland Terminal.
“Included Transaction” means a transaction identified as such pursuant to
Section 5.11(b) or such other transaction to the extent the Parties deem such
transaction to be an Included Transaction for purposes hereof (which deemed
transaction may include an agreement of Aron to purchase Product from the
Company as well as an agreement of the Company to purchase Product from Aron).
“Independent Inspection Company” has the meaning specified in Section 11.3.
“Index Value” has the meaning specified in Section 7.5(d)(ii).
“Initial Estimated Yield” has the meaning specified in Section 8.3(a).
“Inventory Sales Agreement” means the purchase and sale agreement, in a form and
substance mutually agreeable to the Parties, dated as of the Commencement Date,
pursuant to which the Company is selling and transferring to Aron the
Commencement Date Volumes for the Commencement Date Purchase Value, free and
clear of all liens, claims and encumbrances of any kind.

9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Letter of Credit” shall mean any other letter of credit provided to Aron as
credit support in connection with this Agreement or any of the transactions
contemplated hereby.
“Level One Fee” means the amount set forth as the “Level One Fee” in the Fee
Letter.
“Level Two Fee” means the amount set forth as the “Level Two Fee” in the Fee
Letter.
“Liabilities” means any losses, liabilities, charges, damages, deficiencies,
assessments, interests, fines, penalties, costs and expenses (collectively,
“Costs”) of any kind (including reasonable attorneys’ fees and other fees, court
costs and other disbursements), including any Costs directly or indirectly
arising out of or related to any suit, proceeding, judgment, settlement or
judicial or administrative order and any Costs arising from compliance or
non-compliance with Environmental Law.
“Liens” has the meaning specified in Section 17.2(h).
“Lien Documents” means the Pledge and Security Agreement and any other
instruments, documents and agreements delivered by or on behalf of the Company
in order to grant to, or perfect in favor of, Aron, a lien on any real, personal
or mixed property of the Company as security for the obligations of the Company
pursuant to this Agreement and the Transaction Documents.
“Liquidated Amount” has the meaning specified in Section 18.2(f).
“LLS” means light Louisiana sweet.
“Long Product FIFO Price” means the price so listed on Schedule B hereto.
“Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account, as amended,
supplemented, restated or otherwise modified from time to time.
“Material Adverse Change” means a material adverse effect on and/or material
adverse change with respect to (i) the business, operations, properties, assets
or financial condition of the Company and its subsidiaries taken as a whole;
(ii) the ability of the Company to fully and timely perform its obligations;
(iii) the legality, validity, binding effect or enforceability against the
Company of any of the Transaction Documents; or (iv) the rights and remedies
available to, or conferred upon, Aron hereunder; provided that none of the
following changes or effects shall constitute a “Material Adverse Change”: (1)
changes, or effects arising from or relating to changes, of laws, that are not
specific to the business or markets in which the Company operates; (2) changes
arising from or relating to, or effects of, the transactions contemplated by
this Agreement or the taking of any action in accordance with this Agreement;
(3) changes, or effects arising from or relating to changes, in economic,
political or regulatory conditions generally affecting the U.S. economy as a
whole, except to the extent such change or effect has a disproportionate effect
on the Company relative to other industry participants; (4) changes, or effects
arising from or relating to changes, in financial, banking, or securities
markets generally affecting the U.S. economy as a

10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



whole, (including (a) any disruption of any of the foregoing markets, (b) any
change in currency exchange rates, (c) any decline in the price of any security
or any market index and (d) any increased cost of capital or pricing related to
any financing), except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants;
and (5) changes arising from or relating to, or effects of, any seasonal
fluctuations in the business, except to the extent such change or effect has a
disproportionate effect on the Company relative to other industry participants.
“Measured Crude Quantity” means, for any Delivery Date, the total quantity of
Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date or tank gaugings
conducted at the beginning and end of such Delivery Date.
“Measured Product Quantity” means, for any Delivery Date, the total quantity of
a particular Product that, during such Delivery Date, was delivered by the
Company to Aron at the Products Delivery Point, as evidenced by either meter
readings and meter tickets for that Delivery Date or tank gaugings conducted at
the beginning and end of such Delivery Date.
“Monthly Cover Costs” has the meaning specified in Section 7.6.
“Monthly Crude Forecast” has the meaning specified in Section 5.2 (b).
“Monthly Crude Oil True-up Amount” has the meaning specified in Schedule C.
“Monthly Excluded Transaction Fee” has the meaning specified in Section 7.7.
“Monthly Product Estimate” has the meaning specified in Section 8.3(b).
“Monthly Product Sale Adjustment” has the meaning specified in Section 7.5.
“Monthly Product True-up Amount” has the meaning specified in Schedule C.
“Monthly Supplemental Quantity” means, for any calendar month, the sum of the
Eastbound Quantities and Westbound Quantities injected into the Supplemental
Pipeline via the Supplemental Injection Point or ejected from the Supplemental
Pipeline via the Supplemental Injection Point during such month (which may be a
positive or negative amount) as evidenced by the SPLP monthly statement.
“Monthly True-up Amount” has the meaning specified in Section 10.2(a).
“Monthly Working Capital Adjustment” is an amount to be determined pursuant to
Schedule L hereto.
“Nederland-Krotz Buy/Sell Confirmation” means a term buy/sell confirmation
executed by and between the Company and Aron in substantially the form of
Schedule W hereto subject to which the Parties may enter into, from time to
time, buy/sell transactions each of which consist of two transactions, with the
first being a sale by Aron to the Company of a quantity of Supplemental

11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Material at the time such quantity passes the delivery point specified therein
for which the Company shall arrange to transport to the Refinery and with the
second being a sale by the Company to Aron, from such quantity of Supplemental
Material, of the portion thereof that is actually delivered to Crude Storage
Tanks at the Refinery as such quantity passes the Crude Intake Point.
“Nederland-Krotz Buy/Sell Transaction” has the meaning specified in Section
5.11(d)(i) below.


“Nederland Shipment Procedures” has the meaning specified in Section
5.11(d)(ii).


“Nederland Terminal” means the SPMT Nederland Terminal located on the
Sabine-Neches Waterway between Beaumont and Port Arthur, Texas.


“Net Payment” has the meaning specified in Section 10.1(e).
“Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
“Non-Affected Party” has the meaning specified in Section 16.1.
“Non-Defaulting Party” has the meaning specified in Section 18.2(a).
“Operational Volume Range” means the range of operational volumes for any given
set of associated Crude Storage Tanks and Other Included Crude Locations for
each type of Crude Oil and for any given set of associated Product Storage Tanks
for each group of Products, between the minimum volume and the maximum volume,
as set forth on Schedule D hereto.
“Other Barrels” has the meaning specified in Section 5.3(f).
“Other Included Crude Location” means any storage tank or pipeline not owned or
leased by the Company or any Affiliate of the Company at which Aron stores,
holds or transports Crude Oil in connection with this Agreement and which is
listed on Schedule V hereto; provided that in determining the volume of Crude
Oil at an Other Included Crude Location for purposes of this Agreement, only
volumes stored, held or transported in connection with this Agreement shall be
counted.
“Other Inventory Sales” means the Company’s obligation to sell inventory to and
buy inventory from Aron, pursuant to the Other Inventory Sales Agreements.
“Other Inventory Sales Agreements” means (a) the “Inventory Sales Agreement” and
(b) “Step-Out Inventory Sales Agreement” between the Parties, in each case as
referred to and defined in the Alon USA Supply and Offtake Agreement.
“Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or

12

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



organization, Governmental Authority, court or any other legal entity, whether
acting in an individual, fiduciary or other capacity.
“Pipeline Cutoff Date” means, with respect to any Pipeline System, the date and
time by which a shipper on such Pipeline System is required to provide its
nominations to the entity that schedules and tracks Crude Oil and Products in a
Pipeline System for the next shipment period for which nominations are then due.
“Pipeline System” means the ExxonMobil Pipeline System, Colonial Pipeline System
or any other pipeline that may be used to transport Crude Oil or Products to the
Crude Storage Tanks or out of the Product Storage Tanks at the Refinery.
“Pledge and Security Agreement” means the Pledge and Security Agreement dated as
of October 31, 2014 between the Company, the subsidiaries of the Company from
time to time party thereto, and Aron.
“Pricing Benchmark” means, with respect to a particular grade of Crude Oil or
type of Product, the pricing index, formula or benchmark indicated on Schedule B
hereto.
“Pricing Group” means any of Product Groups listed as a pricing group on
Schedule P.
“Procurement Contract” means any procurement contract (either an Existing
Procurement Contract or any Additional Procurement Contract) entered into by
Aron for the purchase or sale of Crude Oil to be processed or sold at the
Refinery, which may be either a contract with any seller or purchaser of Crude
Oil (other than the Company or an Affiliate of the Company) or a contract with
the Company, or such other contract to the extent the Parties deem such contract
to be a Procurement Contract for purposes hereof.
“Procurement Contract Assignment” means an instrument, in form and substance
reasonably satisfactory to Aron, by which the Company assigns to Aron all rights
and obligations under a Procurement Contract and Aron assumes such rights and
obligations thereunder, subject to terms satisfactory to Aron providing for the
automatic reassignment thereof to the Company in connection with the termination
of this Agreement.
“Product” means any of the refined petroleum products listed on Schedule A
hereto, as from time to time amended by mutual agreement of the Parties.
“Product Cost” has the meaning specified in Section 8.7.
“Product Group” means Crude Oil or a group of Products as specified on Schedule
P.
“Product Purchase Agreements” has the meaning specified in the Marketing and
Sales Agreement.
“Product Storage Tanks” means any of the tanks adjacent to the Refinery listed
on Schedule E hereto that store Products.

13

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Production Week” means each consecutive day period (based on CPT) designated as
a “Production Week” on Schedule G hereto (which the Parties acknowledge will not
in every case be a seven day period).
“Products Delivery Point” means the inlet flange of the Product Storage Tanks.
“Products Offtake Point” means the outlet flange of the Product Storage Tanks.
“Pro Forma Expiration Date” has the meaning specified in Section 18.2(b).
“Projected Monthly Run Volume” has the meaning specified in Section 7.2(a).
“Projected Net Crude Consumption” means, for any Delivery Month, the Projected
Monthly Run Volume for such Delivery Month minus the number of Other Barrels
that the Company indicated it expected to deliver into the Crude Storage Tanks
during such Delivery Month.
“Refinery” means the petroleum refinery located in Krotz Springs, Louisiana
owned and operated by the Company.
“Refinery Facilities” means all the facilities owned and operated by the Company
located at the Refinery, and any associated or adjacent facility that is used by
the Company to carry out the terms of this Agreement, excluding, however, the
Crude Oil receiving and Products delivery facilities, pipelines, tanks and
associated facilities owned and operated by the Company which constitute the
Storage Facilities.
“Required Storage and Transportation Arrangements” mean such designations and
other binding contractual arrangements, in form and substance satisfactory to
Aron, pursuant to which the Company shall have provided Aron with the Company’s
(or its Affiliates’) full and unimpaired right to use the Available Storage or
Transportation Arrangements, including the Included Supplemental Facilities and
the Other Included Crude Locations.
“Related Hedges” means any transactions from time to time entered into by Aron
with third parties unrelated to Aron or its Affiliates to hedge Aron’s exposure
resulting from this Agreement or any other Transaction Document and Aron’s
rights and obligations hereunder or thereunder.
“Remedies Exercise Date” has the meaning specified in Section 18.2(b).
“Revised Estimated Yield” has the meaning specified in Section 8.3(a).
“Run-out Report” has the meaning specified in Section 7.3(a).
“Settlement Amount” has the meaning specified in Section 18.2(b).
“Shipped Quantity” has the meaning specified in Section 5.11(d)(i).
“Supplemental LC” has the meaning specified in the Fee Letter.

14

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Supplemental Monthly Fee” has the meaning specified in the Fee Letter.
“Supplemental Quantity” has the meaning specified in Section 5.11(a).
“Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.
“Specified Transaction” means (a) any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Aron (or any of
its Designated Affiliates) and the Company (or any of its Designated Affiliates)
(i) which is a rate swap transaction, swap option, basis swap, forward rate
transaction, commodity swap, commodity option, commodity spot transaction,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, weather swap, weather derivative, weather
option, credit protection transaction, credit swap, credit default swap, credit
default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to in clause (i) that is currently,
or in the future becomes, recurrently entered into the financial markets
(including terms and conditions incorporated by reference in such agreement) and
that is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, or economic indices or measures of
economic risk or value, (b) any combination of these transactions and (c) any
other transaction identified as a Specified Transaction in this Agreement or the
relevant confirmation.
“SPLP” means Sunoco Pipeline L.P.


“SPMT” means Sunoco Partners Marketing & Terminals L.P., a Texas limited
partnership and an Affiliate of Sunoco.
“Step-Out Inventory Sales Agreement” means the purchase and sale agreement, in a
form and substance mutually agreeable to the Parties, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement.
“Storage Facilities” mean the storage, loading and offloading facilities owned
or operated by the Company located at Krotz Springs, Louisiana, including the
Crude Storage Tanks, the Product Storage Tanks and the land, piping, marine
facilities, truck facilities and other facilities related thereto, together with
existing or future modifications or additions, which are excluded from the
definition of Refinery or Refinery Facilities. In addition, the term “Storage
Facilities” includes any location where a storage facility is used by the
Company to store or throughput Crude Oil or Products except those storage,
loading and offloading facilities owned or operated by the Company which are
used to store Excluded Materials.

15

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Storage Facilities Agreement” means the storage facilities agreement, dated as
of the Commencement Date, between the Company and Aron, pursuant to which the
Company has granted to Aron an exclusive right to use the Storage Facilities in
connection with this Agreement.
“Storage Tanks” has the meaning specified in the Storage Facilities Agreement.
“Supplemental Agreement” has the meaning specified in the recitals above.
“Supplemental Deferred Portion” means an amount equal to ten percent (10%) of
the product of the Supplemental Step-in Price and the Supplemental Step-in
Inventory.
“Supplemental Injection Point” means the first permanent flange at the inlet to
the SPLP custody transfer meter on the Supplemental Pipeline at Big Spring,
Texas, which is located at the connection between the White Oil Pipeline and the
White Oil Connection.
“Supplemental Inventory Sales Agreement” means the purchase and sale agreement
dated as of October 31, 2011, pursuant to which the Company sold and transferred
to Aron the inventory of Crude Oil owned by the Company and held in the Included
Supplemental Facilities as of 11:59:59 p.m., CPT on October 31, 2011, free and
clear of all liens, claims and encumbrances of any kind.
“Supplemental Material” means, at any time, all Crude Oil held by Aron in any of
the Included Supplemental Facilities.
“Supplemental Pipeline” means the portion of the common carrier Crude Oil
pipeline more fully described in Schedule V hereto.
“Supplemental Pipeline Tariff” means SPLP’s tariffs on file with FERC containing
the rates, rules and regulations governing the provision of Crude Oil
transportation and related services on the Supplemental Pipeline (1) westbound
from the Nederland Terminal to the Big Spring Refinery and (2) eastbound from
the Big Spring Refinery to the Nederland Terminal, in substantially the forms
attached to the Supplemental T&D Agreement.
“Supplemental Price” means, for any calendar month, Average Monthly NYMEX Price
for such month.
“Supplemental Step-in Inventory” means the Definitive Transfer Date Volume as
determined under the Supplemental Inventory Sales Agreement.
“Supplemental Step-in Price” means the price per Barrel of Crude Oil specified
in the Supplemental Inventory Sales Agreement.
“Supplemental T&D Agreement” means that certain Pipeline Throughput and
Deficiency Agreement between Alon USA and Sunoco Pipeline L.P., a Texas limited
partnership, dated October 7, 2011, pursuant to which Alon USA has the right to
transport Crude Oil on the Supplemental Pipeline.

16

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with Applicable Law and industry practice,
to perform any and all inspections required by Aron.
“Supply Cost” has the meaning specified in Section 6.2.
“Tank Balance Volume Report” means a report in the form of Schedule H.
“Target Month End Crude Volume” has the meaning specified in Section 7.2(b).
“Target Month End Product Volume” has the meaning specified in Section 7.3(b).
“Tax” or “Taxes” has the meaning specified in Section 14.1.
“Term” has the meaning specified in Section 3.1.
“Termination Amount” means, without duplication, the total net amount owed by
one Party to the other Party upon termination of this Agreement under Section
19.2.
“Termination Date” has the meaning specified in Section 19.1.
“Termination Date Purchase Value” means, with respect to the Termination Date
Volumes, initially the Estimated Termination Date Value until the Definitive
Termination Date Value has been determined and thereafter the Definitive
Termination Date Value (as such terms are defined in the form of the Step-out
Inventory Sales Agreement attached hereto as Schedule R).
“Termination Date Volumes” has the meaning specified in Section 19.1(d).
“Termination Holdback Amount” has the meaning specified in Section 19.2(b).
“Termination Reconciliation Statement” has the meaning specified in Section
19.2(c).
“Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract (other than the Company or any Affiliate of the Company).
“Title Documents” has the meaning specified in Section 5.11(d)(iii).
“Transaction Document” means this Agreement, the Fee Letter, the Marketing and
Sales Agreement, the Inventory Sales Agreement, the Storage Facilities
Agreement, the Step-Out Inventory Sales Agreement, the Other Inventory Sales
Agreements, the Required Storage and Transportation Arrangements, the
Supplemental Agreement, the Nederland-Krotz Buy/Sell Confirmation, the
Supplemental Inventory Sales Agreement and any other agreements or instruments
contemplated hereby or executed in connection herewith, in each case as amended,
supplemented, restated or otherwise modified from time to time.

17

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the volumes of Crude Oil or Product held in any
Storage Tank, which include manually gauging each Storage Tank on the last day
of the month to ensure that the automated tank level readings are accurate to
within a tolerance of two inches (it being understood that if the automated
reading cannot be calibrated to be within such tolerance, the Company uses the
manual gauge reading in its calculation of month-end inventory); provided that
(i) with respect to the Included Supplemental Facilities, volume determinations
shall be based on the monthly statements provided by SPLP and SPMT and (ii)
unless otherwise agreed by the Parties, the volume determinations for any Other
Included Crude Location shall be determined based on reports received by Aron
from the operator of such Other Included Crude Location and provided by Aron to
the Company.
“Weekly Projection” has the meaning specified in Section 5.2(c).
“Weekly Product Value” has the meaning specified in Section 10.1(d).
“Weekly Supply Value” has the meaning specified in Section 10.1(c).
“Westbound Quantity” means, for any Supplemental Quantity that is a Westbound
Shipment, a quantity of Crude Oil equal to that Supplemental Quantity.


“Westbound Shipment” means, with respect to any quantity of Supplemental
Material, the shipment and transporting of such Supplemental Material westbound
from the Nederland Terminal (or other points) via the Supplemental Pipeline to
the Supplemental Injection Point (after which it shall be accounted for as Crude
Oil under the Alon USA Supply and Offtake Agreement rather than Supplemental
Material) and then the movement of such Crude Oil via the White Oil Connection
to the Alternate Delivery Point at the Crude Storage Tanks located at the Big
Spring Refinery.
“White Oil Connection” means the segment of pipeline owned by Alon USA that runs
between the Alternate Delivery Point at the BSR Crude Storage Tanks and the
Supplemental Injection Point.


“White Oil Pipeline” means the approximately 25-mile common carrier Crude Oil
pipeline owned by SPLP and running between the main line of the Supplemental
Pipeline and the White Oil Connection.
1.2    Construction of Agreement.
(a)    Unless otherwise specified, all references herein are to the Articles,
Sections and Schedules to this Agreement, as may be from time to time amended or
modified.
(b)    All headings herein are intended solely for convenience of reference and
shall not affect the meaning or interpretation of the provisions of this
Agreement.

18

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c)    Unless expressly provided otherwise, the word “including” as used herein
does not limit the preceding words or terms and shall be read to be followed by
the words “without limitation” or words having similar import.
(d)    Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
(e)    Unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, which shall not be unreasonably
withheld, delayed or conditioned.
(f)    A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
(g)    Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
(h)    Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.
(i)    Unless otherwise expressly stated herein, any reference to “volume” shall
be deemed to refer to the net volume.
(j)    The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement.
1.3    The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.
ARTICLE 2    
CONDITIONS TO COMMENCEMENT
2.1    Conditions to Obligations of Aron. The obligations of Aron contemplated
by this Agreement shall be subject to satisfaction by the Company of the
following conditions precedent on and as of the Commencement Date:
(a)    The Parties shall have agreed to the pricing method to be used in the
Inventory Sales Agreement and the Inventory Sales Agreement, in form and in
substance satisfactory to Aron, shall have been duly executed by the Company
and, pursuant thereto, the Company shall have transferred to Aron all right,
title and interest in and to the Commencement Date Volumes, free and clear of
all Liens;

19

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(b)    The Parties shall have agreed to the pricing method to be used and the
form of the Step-Out Inventory Sales Agreement (which form is attached hereto as
Schedule R);
(c)    The Standby Letter of Credit Facility Agreement (as defined in the First
Restated Agreement) shall have been executed, all documents required to perfect
the security interest provided for thereunder (including UCC-1 financing
statements) shall have been executed and filed and the status of such security
interest as a “Revolving Lien” for purposes of the Intercreditor Agreement shall
have been confirmed to the satisfaction of the initial issuer of the Standby LC
and Aron;
(d)    The Standby LC (as defined in the First Restated Agreement) shall have
been issued and delivered to Aron;
(e)    The Existing Procurement Contract shall have become effective with Aron
as a purchaser thereunder;
(f)    The Company shall have duly executed the Storage Facilities Agreement in
form and in substance satisfactory to Aron;
(g)    The Company shall have duly executed the Marketing and Sales Agreement in
form and in substance satisfactory to Aron;
(h)    UCC-1 financing statements reflecting Aron as owner of all Crude Oil in
the Crude Storage Tanks and all Products in the Product Storage Tanks shall have
been prepared, executed and filed in such jurisdictions as Aron shall deem
necessary or appropriate;
(i)    The Company shall have delivered to Aron a certificate signed by Harlin
R. Dean, Senior Vice President – Legal and Secretary certifying as to
incumbency, board approval and resolutions, other matters;
(j)    The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall
reasonably request, including: good standing; existence and due qualification;
power and authority; due authorization and execution; enforceability; no
conflicts; provided that, subject to Aron’s consent, certain of such opinions
may be delivered by the Company’s general counsel;
(k)    No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Commencement Date to set aside, restrain, enjoin or prevent the
transactions and performance of the obligations contemplated by this Agreement;
(l)    The Refinery and the Storage Facilities shall not have been affected
adversely or threatened to be affected adversely by any loss or damage, whether
or not covered by insurance, unless such loss or damage would not have a
material adverse effect on the usual, regular and ordinary operations of the
Refinery or the Storage Facilities;

20

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(m)    The Company shall have delivered to Aron insurance certificates
evidencing the effectiveness of the insurance policies required by Article 15
below;
(n)    All representations and warranties of the Company contained herein shall
be true and correct on and as of the Commencement Date; and
(o)    The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein.
2.2    Conditions to Obligations of the Company. The obligations of the Company
contemplated by this Agreement shall be subject to satisfaction by Aron of the
following conditions precedent on and as of the Commencement Date:
(a)    The Parties shall have agreed to the pricing method to be used in the
Inventory Sales Agreement in form and in substance satisfactory to the Company,
and the Inventory Sales Agreement shall have been duly executed by Aron and Aron
shall have paid the portion of the Commencement Date Purchase Value to the
Company that is due on the Commencement Date;
(b)    The Parties shall have agreed to the pricing method to be used and the
form of the Step-Out Inventory Sales Agreement (which form is attached hereto as
Schedule R).
(c)    Aron shall have duly executed the Storage Facilities Agreement in form
and in substance satisfactory to the Company;
(d)    Aron shall have duly executed the Marketing and Sales Agreement in form
and in substance satisfactory to the Company;
(e)    All representations and warranties of Aron contained herein shall be true
and correct on and as of the Commencement Date;
(f)    Aron shall have delivered to the Company such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein; and
(g)    Aron shall have delivered satisfactory evidence of its federal form 637
license.
2.3    Status of Certain Conditions and Other Provisions. The Parties
acknowledge that the Commencement Date occurred on May 26, 2010 (the
“Commencement Date”) under the First Restated Agreement and that, on and as of
such date, various conditions were satisfied and other provisions complied with
as contemplated under the First Restated Agreement, including without limitation
the conditions set forth in Sections 2.1 and 2.2 and the determinations,
transfer and payments contemplated under Article 4. The retention of the
foregoing provisions in this Agreement shall not be deemed to imply that any of
such conditions or other provisions were not satisfied or complied with on and
as of the Commencement Date, and any defined terms used in Sections 2.1

21

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



and 2.2 shall be defined solely for purposes of Sections 2.1 and 2.2 as such
terms were defined as of the Commencement Date.
2.4    Additional Conditions relating to this Second Amended and Restated Supply
and Offtake Agreement. In connection with the execution by the Parties of this
Agreement,
(a)    the Company has satisfied the following additional conditions:
(i)    The Company shall have duly executed and delivered the Lien Documents and
granted a perfected, first priority security interest and lien on the Collateral
(as defined therein) to secure the Company’s obligations to Aron under this
Agreement and the other Transaction Documents;
(ii)    The Company shall have caused to be delivered to Aron the Guarantee duly
executed by the Guarantor, guaranteeing the Company’s obligations to Aron under
this Agreement and the other Transaction Documents;
(iii)    The Company shall have entered into the Fee Letter; and
(iv)    the Company shall have entered into the amended and restated Marketing
and Sales Agreement.
(b)    Aron has satisfied the following additional conditions:
(i)    Aron shall have entered into the Fee Letter; and
(ii)    Aron shall have entered into the amended and restated Marketing and
Sales Agreement.
2.5    Post-closing Undertakings. From and after the Commencement Date, the
Company may endeavor to negotiate and implement designations and other binding
contractual arrangements, in form and substance satisfactory to Aron, pursuant
to which the Company may transfer and assign to Aron the Company’s (or its
Affiliates’) right to use any Available Storage or Transportation Arrangement
that has not previously been included as an Included Location or such other
storage or transportation facility as may hereafter be identified by the
Company; provided that (a) upon and concurrently with implementing any such
assignment, designation or arrangement, any such Available Storage or
Transportation Arrangement shall be added to the appropriate Schedule hereto as
an additional Included Location, as applicable, and such assignment, designation
or arrangement shall constitute a Required Storage and Transportation
Arrangement hereunder, provided that, the Company represents and confirms that,
in connection with the execution of the Supplemental Agreement, the Company
provided to Aron the Required Storage and Transportation Arrangements relating
to the Included Supplemental Facilities; (b) to the extent requested by Aron,
the Parties shall amend the Inventory Sales Agreement and any other applicable
Transaction Document to include any inventory transferred to Aron as a result of
such assignment, designation or arrangement; and (c) without limiting the
generality of the foregoing, the addition of an Included Location shall be
subject to satisfaction of Aron’s Policies and Procedures (as defined in Section
13.4(a) below),

22

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



which shall be applied in a nondiscriminatory manner as provided in Section
13.4(b)(i) below. In addition, if the relevant storage or transportation
facility fails to satisfy Aron’s Policies and Procedures as a result of Aron’s
Policies and Procedures exceeding the standards or requirements imposed under
Applicable Law or good and prudent industry practice, then, upon the Company’s
request, Aron shall consult with the Company in good faith to determine whether
based on further information provided by the Company such storage or
transportation facility complies with Aron’s Policies and Procedures and/or
whether additional actions or procedures can be taken or implemented so that, as
a result, such storage or transportation facility would comply with Aron’s
Policies and Procedures and, based on such further information and/or the
implementation of such additional actions or procedures, Aron will from time to
time reconsider whether such storage or transportation facility satisfies clause
(c) above.
2.6    UCC Filings.
(a)    From and after the Commencement Date, the Company will from time to time
cooperate with Aron to cause to be prepared, executed and filed, in such
jurisdictions as Aron shall deem necessary or appropriate, UCC-1 financing
statements reflecting (i) Aron as owner of all Crude Oil and Products in the
Storage Tanks and the Included Locations and (ii) Aron as a secured party with
respect to any Collateral (as defined in the Lien Documents, including any Crude
Oil and Products not located at an Included Location and owned by the Company)
to perfect Aron’s security interest under the Lien Documents. The Company shall
execute and deliver to Aron, and the Company hereby authorizes Aron to file
(with or without the Company’s signature), at any time and from time to time,
all such financing statements, amendments to financing statements, continuation
financing statements, termination statements, relating to such Crude Oil,
Products, and Collateral and other documents and instruments, all in form
satisfactory to Aron, as Aron may request, to confirm Aron’s ownership of such
Crude Oil and Products or perfected lien on such Collateral and to otherwise
accomplish the purposes of this Agreement.
(b)    Without limiting the generality of the foregoing, the Company ratifies
and authorizes the filing by Aron of any financing statements filed prior to the
Commencement Date and prior to the Effective Date hereof.
ARTICLE 3    
TERM OF AGREEMENT
3.1    Term. The First Restated Agreement became effective on the First Restated
Agreement Effective Date with the Commencement Date occurring as provided above.
This Agreement constitutes a continuation of the term of the First Restated
Agreement under the amended and restated terms hereof and, subject to Section
3.2, shall continue for a period ending at 11:59:59 p.m., CPT on May 31, 2021
(the “Term”; the last day of such Term being herein referred to as the
“Expiration Date”, except as provided in Section 3.2 below).

23

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



3.2    Changing the Term. Aron may elect to terminate this Agreement early
effective on May 31, 2018, May 31, 2019 or May 31, 2020 and the Company may
elect to terminate this Agreement early effective on May 31, 2020; provided that
no such election shall be effective unless the Party making such election (i)
gives the other Party at least six (6) months prior notice of any such election
pursuant to Article 26, (ii) concurrently exercises its right (or in the case of
the Company, causes Alon USA, LP to exercise its rights) to terminate the Alon
USA Supply and Offtake Agreement effective as of the same early termination date
elected for this Agreement, and (iii) if the ASI Supply and Offtake Agreement is
still in effect, concurrently exercises its right (or in the case of the
Company, causes ASI to exercise its rights) to terminate the ASI Supply and
Offtake Agreement effective as of the same early termination date elected for
this Agreement. If any early termination is properly elected pursuant to the
preceding sentence, the effective date of such termination shall be the “Early
Termination Date.”
3.3    Obligations upon Termination. In connection with the termination of the
Agreement on the Expiration Date or the Early Termination Date, the Parties
shall perform their obligations relating to termination pursuant to Article 19.
3.4    Prior Determination of Adjustment Date Differential. The Parties
acknowledge that, as of the Adjustment Date, the Adjustment Date Differentials
were determined pursuant to the Differential Determination Procedure and from
and after the Adjustment Date, subject to further adjustment thereafter, have
constituted the price differential applied to the pricing indices as provided on
Schedule B (which corresponds to Schedule B-2 as in effect under the First
Restated Agreement as amended prior to the date hereof).




ARTICLE 4    
COMMENCEMENT DATE TRANSFER
4.1    Transfer and Payment on the Commencement Date. The Commencement Date
Volumes shall be sold and transferred and payment of the Estimated Commencement
Date Value made as provided in the Inventory Sales Agreement.
4.2    Post-Commencement Date Reconciliation and True-up. Determination and
payment of the Definitive Commencement Date Value shall be made as provided in
the Inventory Sales Agreement.
4.3    Deferred Portion of Purchase Price. Aron shall defer paying to the
Company the sum of (i) ten percent (10%) of the Definitive Commencement Date
Value and (ii) the Supplemental Deferred Portion (the “Deferred Portion”).
During the term of this Agreement, the Deferred Portion shall constitute an
account receivable owing from Aron to the Company, in accordance with this
Agreement. The Deferred Portion shall be due and payable from Aron to the
Company on the Termination Date, in accordance with this Agreement.

24

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 5    
SUPPLY OF CRUDE OIL
5.1    Sale of Crude Oil. On and after the Commencement Date through the end of
the Term hereof, and subject to (a) Aron’s ability to procure Crude Oil in
accordance with the terms hereof, (b) its receipt of Crude Oil under Procurement
Contracts and (c) the Company’s maintenance of the Base Agreements and Required
Storage and Transportation Arrangements and compliance with the terms and
conditions hereof, Aron agrees to sell and deliver to the Company, and the
Company agrees to purchase and receive from Aron, Crude Oil as set forth herein.
Aron shall, in accordance with the terms and conditions hereof, have the right
to be the exclusive supplier of Crude Oil to the Refinery and all Crude Oil
supplied under this Agreement shall be solely for use at the Refinery.
5.2    Monthly and Weekly Forecasts and Projections.
(a)    No later than the tenth (10th) Business Day prior to the Contract Cutoff
Date of the Nomination Month, Aron shall provide the Company with a preliminary
written forecast of Aron’s Target Month End Crude Volume and Target Month End
Product Volume for the Delivery Month. During the first month of deliveries of
Crude Oil made pursuant to this Agreement, Aron’s Target Month End Crude Volume
and Target Month End Product Volume shall not exceed the midpoint of the ranges
for the Crude Oil and Product Groups in Schedule D.
(b)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall provide Aron with a
written forecast of the Refinery’s anticipated Crude Oil requirements for the
related Delivery Month (each, a “Monthly Crude Forecast”).
(c)    No later than 5:00 p.m., CPT, each Monday, the Company shall provide Aron
with a written summary of the Refinery’s projected Crude Oil runs for the
upcoming Production Week (each, a “Weekly Projection”).
(d)    The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations or barge
loadings.
(e)    The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and the Weekly Projection and for making
any adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical information and the Company’s then-current business
prospects, and in accordance with such standards of care as are generally
applicable in the U.S. oil refining industry. The Company acknowledges and
agrees that (1) Aron shall be entitled to rely and act, and shall be fully
protected in relying and acting, upon all such forecasts and projections, and
(2) Aron shall not have any responsibility to make any investigation into the
facts or matters stated in such forecasts or projections.
5.3    Procurement of Crude Oil.

25

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    As of the Commencement Date, Aron shall have become the purchaser under
the Existing Procurement Contract through executing a new Procurement Contract
with the Third Party Supplier thereunder.
(b)    From time to time during the Term of this Agreement, the Company or Aron
may propose that an Additional Procurement Contract be entered into, including
any such Additional Procurement Contract as may be entered into in connection
with the expiration of an outstanding Procurement Contract. If the Parties
mutually agree to seek Additional Procurement Contracts, then the Company shall
endeavor to identify quantities of Crude Oil that may be acquired on a spot or
term basis from one or more Third Party Suppliers. The Company may negotiate
with any such Third Party Supplier regarding the price and other terms of such
potential Additional Procurement Contract. The Company shall have no authority
to bind Aron to, or enter into on Aron’s behalf, any Additional Procurement
Contract or Procurement Contract Assignment, and the Company shall not represent
to any third party that it has such authority. If the Company has negotiated an
offer from a Third Party Supplier for an Additional Procurement Contract (and if
relevant, Procurement Contract Assignment) that the Company wishes to be
executed, the Company shall apprise Aron in writing of the terms of such offer
and Aron shall promptly determine and advise the Company as to whether Aron
desires to accept such offer. If Aron indicates its desire to accept such offer,
then Aron shall promptly endeavor to formally communicate its acceptance of such
offer to the Company and such Third Party Supplier so that the Third Party
Supplier and Aron may enter into a binding Additional Procurement Contract (and
if relevant, Procurement Contract Assignment) provided that any Additional
Procurement Contract (and, if relevant, related Procurement Contract Assignment)
shall require Aron’s express agreement and Aron shall not have any liability
under or in connection with this Agreement if for any reason it, acting in good
faith, does not agree to any proposed Additional Procurement Contract or related
Procurement Contract Assignment.
(c)    If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.
(d)    Title for each quantity of Crude Oil delivered into a Crude Storage Tank
shall pass, if delivered under a Procurement Contract, from the relevant Third
Party Supplier as provided in the relevant Procurement Contract or, if not
delivered under a Procurement Contract, from the Company to Aron, as the Crude
Oil passes the Crude Intake Point. The Parties acknowledge that the
consideration due from Aron to the Company for any Crude Oil that is not
delivered under a Procurement Contract will be reflected in the Monthly True-up
Amounts determined following such delivery.
(e)    The Company agrees that, except as permitted under Section 5.3(b), (c) or
(d), it will not purchase or acquire Crude Oil from any party other than Aron
during the Term of this Agreement, unless otherwise consented to by Aron.

26

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(f)    No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall inform Aron whether the
Company has purchased or intends to purchase any Crude Oil that is not being
procured under a Procurement Contract for delivery during the related Delivery
Month (“Other Barrels”), in which case the Company shall provide to Aron the
quantity, grade and delivery terms of such Other Barrels expected to be
delivered to the Crude Storage Tanks during such Delivery Month.
5.4    Nominations under Procurement Contracts and for Pipelines.
(a)    On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two (2)
Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
(b)    Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
(c)    Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be responsible for making such pipeline and terminal nominations for that
month; provided that, Aron’s obligation to make such nominations shall be
conditioned on its receiving from the Company scheduling instructions for that
month a sufficient number of days prior to such Pipeline Cutoff Date so that
Aron can make such nominations within the lead times required by such pipelines
and terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate capacity among
its shippers.

27

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(d)    For operational and other reasons relating to the conduct of its
business, the Company may, from time to time, request that Aron make adjustments
or modifications to Contract Nominations it has previously made under the
Procurement Contracts. Promptly following receipt of any such request, Aron will
use its commercially reasonable efforts to make such adjustment or modification,
subject to any limitations or restrictions under the relevant Procurement
Contracts. Any additional cost or expenses incurred as a result of such an
adjustment or modification shall constitute an Ancillary Cost hereunder.
(e)    Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company’s sole and absolute
discretion.
(f)    In addition to the nomination process, Aron and the Company shall follow
the mutually agreed communications protocol as set forth on Schedule J hereto,
with respect to ongoing daily coordination with feedstock suppliers, including
purchases or sales of Crude Oil outside of the normal nomination procedures.
(g)    Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
(h)    Prior to entering into any Ancillary Contract (as defined in Article 19
below) that is intended for the exclusive benefit of the Company in connection
with this Agreement and does not by its terms expire or terminate on or as of
the Termination Date, Aron will endeavor, in good faith and subject to any
confidentiality restrictions, to afford the Company an opportunity to review and
comment on such Ancillary Contract or the terms thereof and to confer with the
Company regarding such Ancillary Contract and terms and if Aron enters into any
such Ancillary Contract without the Company’s consent, the Company shall not be
obligated to assume such Ancillary Contract pursuant to Section 19.1(c) below.
5.5    Storage and Delivery of Crude Oil.
(a)    Aron shall have the exclusive right to store Crude Oil in the Crude
Storage Tanks as provided in the Storage Facilities Agreement.
(b)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the right to inject (except for such injections by the Company
otherwise contemplated hereby), store, transport and withdraw Crude Oil in and
from the Included Locations to the same extent as the Company’s rights to do so
prior to the implementation of the Required Storage and Transportation
Arrangements.
(c)    Provided no Default or Event of Default has occurred and is continuing,
the Company shall be permitted to withdraw from the Crude Storage Tanks and take
delivery of Crude Oil on any day and at any time. The withdrawal and receipt of
any Crude Oil by the Company at the Crude Delivery Point shall be on an “ex
works” basis. Aron shall be

28

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



responsible only for arranging transportation and delivery of Crude Oil into the
Crude Storage Tanks and the Company shall bear sole responsibility for arranging
the withdrawal of Crude Oil from the Crude Storage Tanks. The Company shall take
all actions necessary to maintain a connection with the Crude Storage Tanks to
enable withdrawal and delivery of Crude Oil to be made as contemplated hereby.
5.6    Title, Risk of Loss and Custody.
(a)    Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
(b)    During the time any Crude Oil is held in the Crude Storage Tanks, the
Company, in its capacity as operator of the Crude Storage Tanks and pursuant to
the Storage Facilities Agreement, shall be solely responsible for compliance
with all Applicable Laws, including all Environmental Laws, pertaining to the
possession, handling, use and processing of such Crude Oil and shall indemnify
and hold harmless Aron, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities directly or
indirectly arising therefrom except to the extent such Liabilities are caused by
or attributable to any of the matters for which Aron is indemnifying the Company
pursuant to Article 20.
(c)    At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Laws pertaining to the possession, handling, use and
processing of such Crude Oil and shall indemnify and hold harmless Aron, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, for all Liabilities directly or indirectly arising therefrom.
(d)    Notwithstanding anything to the contrary herein, Aron and the Company
agree that the Company shall have an insurable interest in Crude Oil that is
subject to a Procurement Contract and that the Company may, at its election and
with prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the
terms of this Agreement, the Company bears the loss of any Crude Oil, then
(subject to any other setoff or netting rights Aron may have hereunder) any
insurance payment to Aron made to cover same shall be promptly paid over by Aron
to the Company.
5.7    Contract Documentation, Confirmations and Conditions.
(a)    Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in Section
5.4(a)) so that Aron may make timely nominations under the

29

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Procurement Contracts, (iii) all of the terms and conditions of the Procurement
Contracts, and (iv) no Event of Default having occurred and continuing with
respect to the Company.
(b)    In documenting each Procurement Contract, including any Additional
Procurement Contract that may be entered into pursuant to Section 5.3(b), Aron
will endeavor and cooperate with the Company, in good faith and in a
commercially reasonable manner, to obtain the Third Party Supplier’s agreement
that a copy of such Procurement Contract may be provided to the Company;
provided that this Section 5.7(b) in no way limits the Company’s rights to
consent to all Procurement Contracts as contemplated by Section 5.3(b). In
addition, to the extent it is permitted to do so, Aron will endeavor to keep the
Company apprised of, and consult with the Company regarding, the terms and
conditions being incorporated into any Procurement Contract under negotiation
with a Third Party Supplier.
(c)    The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in Section
5.4 above. In the event of a dispute, Aron will provide to the Company, to the
extent legally and contractually permissible, a copy of the Procurement Contract
in question.
5.8    DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON’S CONTRACT WITH ANY THIRD PARTY SUPPLIER.
5.9    Quality Claims and Claims Handling.
(a)    The failure of any Crude Oil that Aron hereunder sells to the Company to
meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with this Section 5.9.
(b)    The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline or ocean transportation, and any dispute,
claim, or controversy arising hereunder between Aron and any of its vendors who
supply goods or services in conjunction with Aron’s performance of its
obligations under this Agreement) made by or against Aron. In all instances
wherein claims are made by a third party against Aron which will be for the
account of the Company, the Company shall have the right, subject to Section
5.9(d), to either direct Aron to take commercially reasonable actions in the
handling of such claims

30

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



or assume the handling of such claims in the name of Aron, all at the Company’s
cost and expense; provided that Aron may require that the Company assume the
handling of any such claim. To the extent that the Company believes that any
claim should be made by Aron for the account of the Company against any third
party (whether a Third Party Supplier, terminal facility, pipeline, storage
facility or otherwise), and subject to Section 5.9(d), Aron will take any
commercially reasonable actions as requested by the Company either directly, or
by allowing the Company to do so, to prosecute such claim all at the Company’s
cost and expense and all recoveries resulting from the prosecution of such claim
shall be for the account of the Company.
(c)    Aron shall, in a commercially reasonable manner, cooperate with the
Company in prosecuting any such claim and shall be entitled to assist in the
prosecution of such claim at the Company’s expense.
(d)    Notwithstanding anything in Section 5.9(b) or Section 5.9(c) to the
contrary, Aron may notify the Company that Aron is retaining control over or
limiting its participation in the resolution of any claim referred to in Section
5.9(b) or Section 5.9(c) if Aron, in its reasonable judgment, has determined
that it has commercially reasonable business considerations for doing so based
on any relationships that Aron or any of its Affiliates had, has or may have
with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account. In addition, any
claim that is or becomes subject of Article 20 shall be handled and resolved in
accordance with the provisions of Article 20.
(e)    If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
5.10    Communications.
(a)    Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.
(b)    With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.

31

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c)    The Parties shall coordinate all nominations and deliveries according to
the communications protocol set forth on Schedule J hereto.
5.11    Supplemental Material.
(a)    Supplemental Quantities. From time to time, unless otherwise directed by
Aron under the Alon USA Supply and Offtake Agreement, and provided no Default or
Event of Default has occurred and is continuing under this Agreement, Alon USA
may withdraw quantities of Crude Oil from the BSR Crude Storage Tanks through
the Alternate Delivery Point for Eastbound Shipment or receive quantities of
Crude Oil into the BSR Crude Storage Tanks through the Alternate Delivery Point
from Westbound Shipment. In each case, the quantity of Crude Oil withdrawn or
received shall be deemed to equal the quantity reported by SPLP as having been
injected or delivered at the Supplemental Injection Point based on readings of
SPLP’s custody transfer meter (each such quantity, a “Supplemental Quantity”).
Once any Crude Oil is injected into the Supplemental Pipeline, such Crude Oil
shall constitute Supplemental Material for purposes hereof. Each Supplemental
Quantity shall be the amount reported by SPLP, which amounts shall be reported
as positive numbers and shall indicate for each Supplemental Quantity whether it
is an Eastbound Shipment or a Westbound Shipment.
(b)    Certain Adjustments.
(i)    For purposes of all monthly calculations:
(A)    the Monthly Supplemental Quantity shall be deemed to be subject to an
Included Transaction; provided that, if such Monthly Supplemental Quantity is a
positive amount, such Included Transaction shall constitute an agreement by the
Company to purchase Supplemental Material from Aron which shall represent a
positive volume for purposes of this Agreement and if such Monthly Supplemental
Quantity is negative, such Included Transaction shall constitute an agreement of
Aron to purchase Supplemental Material from the Company which shall represent a
negative volume for purposes of this Agreement, and in each case having a per
Barrel price equal to the Supplemental Price for that relevant month. The
Parties acknowledge that, for purposes of calculating the Aggregate Monthly
Product True-up Amount in accordance with Schedule C to this Agreement, as a
result of the foregoing, the Monthly Supplemental Quantity shall be added to
Aggregate Product Sales for the relevant month and the Supplemental Material
Product Group, so that if the Monthly Supplemental Quantity is a positive number
(representing a purchase of Supplemental Material by the Company from Aron) it
shall increase Aggregate Product Sales and if the Monthly Supplemental Quantity
is a negative number (representing a purchase of Supplemental Material by Aron
from the Company) it shall decrease Aggregate Product Sales; and

32

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(B)    each Nederland-Krotz Buy/Sell Transaction shall be deemed to result in:
(1)    the aggregate Shipped Quantity for such month being subject to an
Included Transaction under which Aron has sold such quantity to the Company at
the applicable price specified pursuant to the Nederland-Krotz Buy/Sell
Confirmation and, for purposes of the month in which such aggregate Shipped
Quantity is delivered, it shall be an increase to the Aggregate Product Sales
for such month for the Supplemental Material Product Group; and
(2)    the aggregate Delivered Quantity for such month being subject to a
Procurement Contract under which Aron has purchased such quantity from the
Company at the applicable price specified pursuant to the Nederland-Krotz
Buy/Sell Confirmation and, for purposes of the month in which such Delivered
Quantity is delivered, it shall be an increase to Aggregate Crude Receipts for
such month.
(ii)    For purposes of calculating Net Payments under Section 10.1 hereof, the
following provisions shall apply:
(A)    “Adjusted Net Payment Conditions” shall consist of the following:
(3)    Aron shall have determined, in its reasonable judgment based on such
inventory reports and other reasonable forms of evidence as may be available,
that the sum of the Supplemental Step-in Inventory and the aggregate quantity of
Supplemental Material injected into the Included Supplemental Facilities
following the Inventory Transfer Time under the Supplemental Inventory Sales
Agreement exceeds 300,000 Barrels; and
(4)    Aron shall have received the “Supplemental LC” complying with the terms
and conditions specified in the Fee Letter.
(B)    Once the Adjusted Net Payment Conditions have been satisfied, and for so
long as the Supplemental LC is maintained and continues to satisfy the
maintenance requirements specified in the Fee Letter, the determination of
Weekly Supply Value under Section 10.1(c) of this Agreement shall be adjusted by
including in such determination the deemed Procurement Contract referred to in
Section 5.11(b)(i)(B)(2) above on the same basis as all other Procurement
Contracts for purposes of such determination; provided that if Aron in its
reasonable judgment determines, with respect to such deemed Procurement
Contracts, that Contract

33

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Nominations are deviating from actual Shipped Quantities in excess of immaterial
and customary variances, then for purposes of determining the Weekly Supply
Value, Aron may from time to time adjust the amount of such Contract Nominations
as it deems appropriate.
(C)    The Parties acknowledge and agree that neither the Supplemental Material
nor the Included Supplemental Facilities shall at any time be reflected in the
calculation of the Net Payment.
(D)    The Parties acknowledge and agree that the deemed Procurement Contract
referred to in Section 5.11(b)(i)(B)(2) above shall be included in the
determination of the Weekly Supply Value only under the terms and conditions
specified above. Accordingly, at all times prior to the satisfaction of the
Adjusted Net Payment Conditions and thereafter at any time at which the
Supplemental LC has ceased to comply with the maintenance conditions specified
in the Fee Letter, the determination of Weekly Supply Value shall be made as set
forth in Section 10.1(c) of this Agreement, without including such deemed
Procurement Contract as contemplated by Section 5.11(b)(2)(B) above.
(c)    Measurements. For purposes of determining the Monthly Supplemental
Quantity, Aron shall rely on the pipeline statements provided by SPLP with
respect to the volumes on the Supplemental Pipeline.
(d)    Shipments from Nederland Terminal to the Refinery.
(i)    From time to time, the Parties may enter into buy/sell transactions
pursuant to the Nederland-Krotz Buy/Sell Confirmation (each, a “Nederland-Krotz
Buy/Sell Transaction”), under which, in the case of each Nederland-Krotz
Buy/Sell Transaction, Aron shall sell to the Company a quantity of Supplemental
Material at the time it passes the delivery point specified in the
Nederland-Krotz Buy/Sell Confirmation (the “Shipped Quantity”), which the
Company shall thereafter arrange to transport to the Refinery, and the Company
shall sell to Aron the portion of the Shipped Quantity that is delivered into
the Crude Storage Tanks at the Refinery as such quantity passes the Crude Intake
Point (the “Delivered Quantity”), in each case as further specified pursuant to
the Nederland-Krotz Buy/Sell Confirmation. Each Shipped Quantity shall be
determined based on the reports of Supplier’s Inspector or SPMT as mutually
agreed between the Parties. The Parties acknowledge that the net payment terms
specified in the Nederland-Krotz Buy/Sell Confirmation are conditioned on the
requirement that Shipped Quantities be transported by the Company only to the
Refinery.
(ii)    In connection with each Nederland-Krotz Buy/Seller Transaction, the
Parties shall comply with both the nomination and scheduling procedures set
forth in the Nederland Terminaling Agreement (“Nederland Shipment Procedures”)
and the Scheduling Protocol set forth in Schedule J hereto.

34

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(iii)    The Company covenants and agrees that it will take such further
actions, and execute, deliver and/or file such additional agreements,
instruments and documents as Aron and its Affiliates may deem necessary or
appropriate to confirm and maintain the lien and security interest of Aron under
the Lien Documents in all Shipped Quantities and all documents of title (“Title
Documents”) related thereto. If, in Aron’s reasonable judgment, Aron does not or
would not hold a perfected first priority security interest in any quantities
that are intended to be Shipped Quantities and/or Title Documents that would be
related thereto, then such quantities shall not be released from the storage
tanks at the Nederland Terminal unless the Company has provided to Aron
additional credit support in form and substance satisfactory to Aron with
respect to such quantities that the Company desires to ship.
(iv)    Without limiting the generality of Section 5.11(d)(iii) above, the
Company covenants and agrees, with respect to each Shipped Quantity, that any
bill of lading issued with respect to the further transportation by the Company
of such Shipped Quantity from the docks of the Nederland Terminal (as provided
in the Nederland Shipment Procedures) shall be a non-negotiable bill of lading
and the Company shall be the only consignee named thereon.
(e)    Title.
(i)    Aron shall retain title to all Supplemental Material quantities at all
times while such quantities are held in the Supplemental Pipeline or in the
Nederland Terminal in connection with this Agreement or the Alon USA Supply and
Offtake Agreement (including without limitation any linefill transferred to Aron
in connection therewith), except to the extent otherwise provided under a
buy/sell transaction between Aron and Alon USA with respect to an Excess
Quantity.
(ii)    As provided in the Nederland-Krotz Buy/Sell Confirmation, title to any
Shipped Quantity shall transfer from Aron to the Company as such quantity passes
the relevant delivery point provided therein and title to any Delivered Quantity
shall transfer from the Company to Aron as such Supplemental Quantity or portion
thereof passes the relevant delivery point as provided therein.
(f)    Certain Acknowledgements and Further Agreements.
(i)    To the extent that, as of the Termination Date, Aron holds any
Supplemental Material in the Supplemental Pipeline or the Nederland Terminal
that it owns in connection with this Agreement or as a result of any Included
Transactions or Procurement Contracts thereunder, such Supplemental Material
volumes (as determined in accordance with the Volume Determination Procedures)
shall be included as part of the Termination Date Volumes and purchased by the
Company in accordance with the terms of this Agreement and the Step-out
Inventory Sales Agreement.

35

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(ii)    The Company agrees that whether any Procurement Contract constitutes a
Procurement Contract under this Agreement or the Alon USA Supply and Offtake
Agreement will, unless otherwise deemed appropriate based on Aron’s reasonable
judgment, be determined by Aron based on whether the Crude Oil subject thereto
is first delivered to an Included Supplemental Facility under this Agreement or
an Included Location under the Alon USA Supply and Offtake Agreement.
(iii)    The Company agrees that any removal of Supplemental Material from the
Included Supplemental Facilities shall occur (i) under a Nederland Buy/Sell
Transaction, (ii) via Westbound Shipment through the Supplemental Injection
Point or (iii) otherwise under a separate documents arrangement expressly agreed
to by Aron.
(g)    Supplemental Material Product Group.
(i)    From and after the date hereof, and notwithstanding anything in this
Agreement or any other Transaction Document to the contrary, Supplemental
Material shall be treated as a separate Product and Product Group for purposes
of this Agreement and such other Transaction Documents.
(ii)    The range applicable to Target Month End Product Volumes specified by
Aron, as contemplated by Section 7.3(c) of this Agreement, shall have a minimum
(net Barrels) of 273,000 and a maximum (net Barrels) of 273,000.
ARTICLE 6    
PURCHASE PRICE FOR CRUDE OIL
6.1    Daily Volumes. For each Delivery Date, the Company shall provide to Aron,
by no later than 1:00 pm CPT on the next Business Day (except (i) in the case of
Friday and Saturday, then by the following Monday and (ii) in the case of Sunday
and Monday, then by the following Tuesday), meter tickets or tank gauge readings
confirming the Measured Crude Quantity for each Crude Storage Tank for that
Delivery Date.
6.2    Purchase Price. The per Barrel price of the Crude Oil sold to the Company
hereunder shall equal the sum of the per Barrel purchase price specified in the
related Procurement Contract under which such Crude Oil was acquired (the “Base
Price”) plus the Level One Fee (such sum being the “Supply Cost”), subject to
application of the relevant prices as provided in Schedule B hereto and
calculation of the Monthly Crude Oil True-up Amount as provided for in Schedule
C hereto.
6.3    Material Crude Grade Changes. If either the Company or Aron concludes in
its reasonable judgment that the specifications (including specific gravity and
sulfur content of Crude Oil) of the Crude Oil procured, or projected to be
procured, differ materially from the HLS and LLS Crude Oil, the grades that have
generally been run by the Refinery, then the Company and Aron will endeavor in
good faith to mutually agree on (i) acceptable price indices for such Crude Oil,
and (ii) a settlement payment from one Party to the other sufficient to
compensate the relevant

36

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Party for the relative costs and benefits to each of the price differences
between the prior price indices and the amended price indices.
6.4    For all Other Barrels procured by the Company outside of a Procurement
Contract and sold to Aron, the Company will pay Aron the Level Two Fee per
Barrel. Any such amount will be included in the applicable Monthly Crude Oil
True-Up Amount. Upon Aron’s request, the Company will provide documentation
evidencing such Crude Oil purchases.
ARTICLE 7    
TARGET INVENTORY LEVELS AND
WORKING CAPITAL ADJUSTMENT
7.1    Target Inventory Levels. Aron will set monthly inventory targets for
Crude Oil and Products. Such monthly inventory targets for Crude Oil and
Products shall be subject to the minimum and maximum inventory levels in
Schedule D for each Pricing Group.
7.2    Target Month End Crude Volume
(a)    By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall notify Aron of
the aggregate quantity of Crude Oil that the Company expects to run at the
Refinery during the subject Delivery Month (the “Projected Monthly Run Volume”).
(b)    For each month of the Term hereof, the “Target Month End Crude Volume”
shall equal (i) the Target Month End Crude Volume for the immediately preceding
month, subject to any adjustment thereto made pursuant to Section 7.2, plus
(ii) the aggregate volume of Crude Oil that Aron has nominated under the
Procurement Contracts for delivery during that month pursuant to Section 5.4(b),
plus (iii) the aggregate volume of the expected Other Barrels, minus (iv) the
Projected Monthly Run Volume for that month (except that the Target Month End
Crude Volume as of the Commencement Date and as of the end of the first month of
the Term hereof shall be the respective volumes specified as such on Schedule I
hereto).
(c)    In establishing a Target Month End Crude Volume, Aron acknowledges that
its ability to increase any such Target Month End Crude Volume is constrained to
the extent that the Crude Oil available for delivery under the Procurement
Contracts plus Other Barrels available for delivery during such month are not
greater than the Company’s Crude Oil requirements for the Refinery for the month
related to such Target Month End Crude Volume.
(d)    After Aron has established a Target Month End Crude Volume for any month,
it may change such Target Month End Crude Volume as follows:
(i)    If the Actual Month End Crude Volume is above the Target Month End Crude
Volume by more than 35,000 Barrels and the Projected Net Crude Consumption is
greater than the Actual Net Crude Consumption, then Aron may increase the Target
Month End Crude Volume for such Delivery Month by the lesser of (i) the Actual
Month End Crude Volume minus the sum of the Target Month End

37

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Crude Volume plus 35,000 Barrels and (ii) the Projected Net Crude Consumption
minus the Actual Net Crude Consumption. If the Target Month End Crude Volume is
above the Actual Month End Crude Volume by more than 35,000 Barrels and the
Actual Net Crude Consumption is greater than the Projected Net Crude
Consumption, then Aron may reduce the Target Month End Crude Volume for such
Delivery Month by the lesser of (i) the Target Month End Crude Volume minus the
sum of the Actual Month End Crude Volume plus 35,000 Barrels and (ii) the Actual
Net Crude Consumption minus the Projected Net Crude Consumption. Aron must
notify the Company of its intent to make this change within four (4) Business
Days after the end of such Delivery Month. The Company may dispute this change
within one (1) Business Day after receiving such notification from Aron.
(ii)    In addition, Aron may adjust the Target Month End Crude Volume with the
consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to Section 7.2(b).
7.3    Target Month End Product Volume.
(a)    No later than five (5) Business Days prior to each calendar month, the
Company shall provide to Aron its standard run-out report (the “Run-out Report”)
showing the estimated quantities of each Product that it expects to produce and
deliver to Aron during such month and the quantities of each Product it expects
to sell under the Marketing and Sales Agreement during such month (for each
Product, the “Projected Monthly Production Volume”), which may, from time to
time, be adjusted by the Company.
(b)    For each month and each type of Product, Aron shall from time to time
(but subject to any applicable notification deadlines specified on Schedule D
hereto) specify an aggregate quantity and grade that shall be the “Target Month
End Product Volume” for that month, which shall represent that volume (which may
be zero or a positive number) for that Product targeted to be in excess of the
Baseline Volume for that Product (except that the Target Month End Product
Volume for each type of Product as of the Commencement Date and as of the end of
the first month of the Term shall be the respective volumes specified as such on
Schedule I hereto).
(c)    Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume, endeavor in a commercially reasonable
manner to cause such Target Month End Product Volume to be within the applicable
range specified for such Product on Schedule D hereto.

38

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(d)    [Reserved.]
(e)    At any time prior to the beginning of the month to which a Target Month
End Product Volume relates (but subject to any applicable notification deadlines
specified on Schedule D hereto), Aron may change such Target Month End Product
Volume.
(f)    After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs: (i)
the Actual Month End Product Volume is below the minimum of the Operational
Volume Range for the volume in excess of the Baseline Volume or (ii) the Actual
Month End Product Volume is above the maximum of the Operational Volume Range
for the volume in excess of the Baseline Volume, in which case Aron may change
its Target Month End Product Volume for such month to equal the Actual Month End
Product Volume. Aron must notify the Company of its intent to make this change
within four (4) Business Days after the end of such Delivery Month. The Company
may dispute this change within one (1) Business Day after receiving such
notification from Aron. In all cases described above, the changed Target Month
End Product Volume affects only the subject month and does not impact the
calculation of the Target Month End Product Volume in subsequent months.
(g)    The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
7.4    Monthly Working Capital Adjustment. Promptly after the end of each month,
Aron shall determine the Monthly Working Capital Adjustment.
7.5    Monthly Product Sale Adjustments. For each calendar month (or portion
thereof) during the term of the Marketing and Sales Agreement and each Product
Group, Aron shall determine whether an amount is due by one party to the other
(for each Product Group, a “Monthly Product Sale Adjustment”) in accordance with
the following terms and conditions:
(a)    For each Product Group and relevant period, Aron shall determine (i) the
aggregate quantity of Barrels of such Product Group sold during such period
under Product Purchase Agreements and Company Purchase Agreements, (ii) the
aggregate quantity of Barrels of such Product Group sold under any Excluded
Transaction executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);
(b)    If, for any Product Group and relevant period, (i) the Aggregate Receipts
exceeds the Index Value (as defined below), then the Monthly Product Sale
Adjustment for that Product Group shall equal such excess and shall be due to
the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;

39

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c)    If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided to the
Company for the relevant period pursuant to Section 10.2 hereof and such Monthly
Product Sale Adjustment shall be incorporated as a component of the Monthly
True-up Amount due for such period which, if due to the Company, shall be
expressed as a positive number and, if due to Aron, shall be expressed as a
negative number; and
(d)    As used herein:
(i)    “Aggregate Receipts” shall mean, for any Product Group and relevant
period, the sum of (x) the actual aggregate purchase value invoiced by Aron for
all quantities of such Product Group that Aron delivered during such period
(without giving effect to any offsetting Excluded Transactions) under Product
Purchase Agreements with Customers and under Company Purchase Agreements with
Company Purchasers (as defined in the Marketing and Sales Agreement) and (y) for
any Excluded Transaction executed pursuant to Section 2.2(c) of the Marketing
and Sales Agreement, the aggregate purchase price that would have been payable
under the proposed Product Purchase Agreement in connection with which such
Excluded Transaction was executed;
(ii)    “Index Value” shall mean, for any Product Group and relevant period, the
product of (A) the sum of the aggregate quantity of Barrels of such Product
Group sold during such period (without giving effect to any offsetting Excluded
Transactions) under Product Purchase Agreements and Company Purchase Agreements
and the quantity of sales for such period covered by clause (y) of the
definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO Price
for that Product Group and period.
7.6    Monthly Cover Costs. If, for any calendar month (or portion thereof),
Aron reasonably determines that, as a result of the Company’s failure to produce
the quantities of Product projected under this Agreement or the Company’s
failure to comply with its obligations under the Marketing and Sales Agreement,
Aron retains insufficient quantities of Product to comply with its obligations
to any third parties or the Company, whether under Product Purchase Agreements,
Company Purchase Agreements or Excluded Transactions, and Aron incurs any
additional costs and expenses in procuring Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company for the relevant period
pursuant to Section 10.2 hereof and such Monthly Cover Costs shall be
incorporated as a component of the Monthly True-up Amount due for such period
hereunder.
7.7    Monthly Excluded Transaction Fee. For any Barrel of gasoline or jet fuel
delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment

40

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(as set forth in Schedule K to this Agreement). For each calendar month, Aron
shall determine the net quantities of gasoline and jet fuel delivered during
such month under Excluded Transactions and the aggregate amount due under this
Section 7.7 as a result of such deliveries (the “Monthly Excluded Transaction
Fee”). In addition, in computing the Monthly Excluded Transaction Fee, no fee
shall be due with respect to any Barrels subject to an Excluded Transaction Pair
(as defined in the Marketing and Sales Agreement). If any Monthly Excluded
Transaction Fee is due to the Company for any period, Aron will include its
calculation of such amount in the documentation provided to the Company for the
relevant period pursuant to Section 10.2 hereunder and such Monthly Excluded
Transaction Fee shall be incorporated as a component of the Monthly True-up
Amount due for such period.
ARTICLE 8    
PURCHASE AND DELIVERY OF PRODUCTS
8.1    Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the entire
Products output of the Refinery from and including the Commencement Date through
the end of the Term of this Agreement, at the prices determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.
8.2    Transportation, Delivery and Storage of Products.
(a)    Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis. Title and risk of loss to the Products so delivered to Aron
shall pass from the Company to Aron as such Products pass the Products Delivery
Point.
(b)    Aron shall have exclusive right to store Products in the Product Storage
Tanks as provided in the Storage Facilities Agreement.
(c)    Pursuant to the Required Storage and Transportation Arrangements, Aron
shall have the exclusive right to inject (except for such injections by the
Company otherwise contemplated hereby), store, transport and withdraw Products
in and on the Included Locations to the same extent as the Company’s rights to
do so prior to the implementation of the Required Storage and Transportation
Arrangements.
8.3    Expected Yield and Estimated Output.
(a)    On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).

41

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(b)    On the Commencement Date and thereafter at least five (5) Business Days
prior to each month, the Company shall, based on the then current Estimated
Yield and such other operating factors as it deems relevant, prepare and provide
to Aron an estimate of the Product quantities it expects to deliver to Aron
during such month (each, a “Monthly Product Estimate”).
8.4    Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 1:00 p.m. CPT on the next Business Day (except (i) in
the case of Friday and Saturday, then by the following Monday and (ii) in the
case of Sunday and Monday, then by the following Tuesday), meter tickets or tank
gauge readings confirming the Measured Product Quantity in each Product Storage
Tank for each Product delivered during that Delivery Date.
8.5    Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Products Delivery Point.
8.6    Product Specifications. The Company agrees that all Products sold to Aron
hereunder shall conform to the respective specifications set forth on Schedule A
hereto or to such other specifications as are from time to time agreed upon by
the Parties.
8.7    Purchase Price of Products. The per unit price for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Price specified for
such Product (the “Product Cost”), subject to application of the relevant prices
as provided in Schedule B hereto and calculation of the Monthly Product True-up
Amount as provided for in Schedule C hereto.
8.8    Resale of Products.
(a)    The Parties will endeavor, in good faith, to cause each of the Company’s
existing commitments to sell Product to a third party (collectively, “Existing
Sales Commitments”) to be assigned by the Company to Aron pursuant to an
assignment agreement in form and substance satisfactory to Aron. Any Existing
Sales Commitment that is so assigned shall constitute an “Assigned Sales
Commitment” for purposes hereof. The Parties acknowledge that an assignment of
an Existing Sales Commitment may not occur for various reasons, including, but
not limited to, the refusal of the purchaser thereunder to consent to such
assignment or Aron’s determination that it does not wish to have a direct
contractual relationship with such purchaser.
(b)    The Company agrees that, except for the Existing Sales Commitments, the
Company will not enter into any other commitments to sell Products unless
permitted in accordance with the Marketing and Sales Agreement or otherwise
consented to by Aron in writing.
8.9    Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on (i)
acceptable price indices for such Product, and (ii) a settlement payment from
one Party to the other sufficient to compensate the relevant Party for the
relative costs and benefits to each of the price differences between the prior
price indices and the amended price indices.

42

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 9    
ANCILLARY COSTS; MONTH END INVENTORY;
CERTAIN DISPOSITIONS
9.1    Ancillary Costs.
(a)    The Company agrees to reimburse Aron for all Ancillary Costs incurred by
Aron (regardless of whether the Crude Oil and/or Products to which any such
Ancillary Costs related have been received by or delivered to any Party). Such
reimbursement shall occur on a monthly basis as part of the monthly true-up in
Section 10.2 below, except that Aron may require that any such Ancillary Costs
be reimbursed on demand in the event that (i) a Default or Event of Default has
occurred and is continuing, (ii) upon the Expiration Date of the Agreement or
(iii) the aggregate amount of unreimbursed Ancillary Costs at any time exceeds
$2,000,000, but only in respect of such excess. Aron shall promptly provide the
Company with copies of all invoices for Ancillary Costs incurred by Aron. All
refunds or adjustments of any type received by Aron related to any Ancillary
Costs shall be reflected in the Monthly True-up Amount as provided in Section
10.2 below.
(b)    Without limiting the foregoing, if Aron has reasonably determined (based
on its experience in any one or more of the three preceding months) that it
expects the amount of Ancillary Costs for an upcoming month to exceed
$2,000,000, Aron may require that its estimate of such Ancillary Costs (to the
extent of such excess) be paid in equal installments as part of each Net Payment
made during such month, with the actual amount of such Ancillary Costs (net of
such estimated payment) to be incorporated as a component of the Monthly True-up
Amount payable in the next month.
9.2    Month End Inventory.
(a)    As of 11:59:59 p.m., CPT, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Tanks, the
Included Supplemental Facilities, the Product Storage Tanks and the Other
Included Crude Locations, and based thereon shall determine for such month (i)
the aggregate volume of Crude Oil held in the Crude Storage Tanks and Other
Included Crude Locations at that time minus the Baseline Volume for Crude Oil
(the “Actual Month End Crude Volume”), which may be positive, negative or zero
and (ii) for each Product, the aggregate volume of such Product held in the
Product Storage Tanks and the Included Supplemental Facilities at that time
minus the Baseline Volume for such Product (each, an “Actual Month End Product
Volume”), which may be positive, negative or zero. The Company shall notify Aron
of the Actual Month End Crude Volume and each Actual Month End Product Volume by
no later than 5:00 p.m., CPT on the tenth day thereafter, except that with
respect to volume information provided by third parties, the Company shall
endeavor to cause third parties to provide such information to Aron by the
fifteenth (15th) day after the end of such month
(b)    Aron may, or may have Supplier’s Inspector, witness all or any aspects of
the Volume Determination Procedures as Aron shall direct. If, in the judgment of
Aron or Supplier’s Inspector, the Volume Determination Procedures have not been
applied correctly,

43

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



then the Company will cooperate with Aron, or Supplier’s Inspector, to ensure
the correct application of the Volume Determination Procedures, including making
such revisions to the Actual Month End Crude Volume and any Actual Month End
Product Volume as may be necessary to correct any such errors.
9.3    Disposition Following Force Majeure.
(a)    Notwithstanding anything to the contrary, if Aron decides or is required,
due to an event of Force Majeure affecting either Party or otherwise, to sell to
any unrelated third parties, in arm’s length transactions, any quantities of
Crude Oil that, based on the then current Monthly Crude Forecast or Weekly
Projection, Aron would reasonably have expected to have sold to the Company (any
quantity of Crude Oil so disposed of by Aron being referred to as a “Disposed
Quantity”), then the Company shall be obligated to pay to Aron an amount equal
to the difference between the price at which such Disposed Quantity would have
been sold to the Company, minus the amount realized in the sale to a third party
(the “Disposition Amount”). In no event shall the Disposed Quantity exceed the
aggregate amount of Crude Oil that the Company would have been expected to
purchase based on their current Monthly Crude Forecast or Weekly Projection for
the period during which the Company is unable to take delivery of Crude Oil as
the result of the Force Majeure event or otherwise.
(b)    In connection with its selling any Disposed Quantity, Aron shall promptly
determine the Disposition Amount and issue to the Company an invoice for such
amount. The Company shall pay to Aron the invoiced amount no later than the
second Business Day after the date of such invoice. If, in connection with the
sale of any Disposed Quantity, the Disposition Amount is a negative number, then
Aron shall pay the amount of such excess to the Company no later than the second
Business Day after the date of such invoice.
ARTICLE 10    
PAYMENT PROVISIONS
10.1    Weekly Net Payments.
(a)    For each Production Week, Aron shall provide the Company with a net
settlement statement in connection with each Production Week setting forth (i)
the Weekly Supply Value (as defined below) and (ii) the Weekly Product Value (as
defined below) as per the scheduled dates to be agreed on or before the
Commencement Date. Provided no Default or Event of Default has occurred and is
continuing, the Net Payment for any week shall be calculated as set forth in
Section 10.1(e) below. Aron shall notify the Company of the Net Payment for a
Production Week by the close of business on the first Business Day following
such Production Week. The Net Payment for any Production Week shall be due from
the Party owing such amount on the applicable Payment Date specified on Schedule
G hereto; provided that in no event shall payment be due earlier than two (2)
Business Days after Aron has provided notification of the Net Payment for a
Production Week.

44

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(b)    If a Default or an Event of Default has occurred and is continuing, then
the Non-Defaulting Party may, at its option and without limiting any other
rights or remedies it may have hereunder or otherwise, suspend the requirement
under Section 10.1(a) that payments be made weekly on a net basis and in lieu
thereof the Defaulting Party shall be required to pay all amounts upon demand.
(c)    As used herein, the “Weekly Supply Value” shall be calculated as follows:
(i)    Using the Tank Balance Volume Report and Alon Other Barrel Report
provided by the Company, Aron will calculate the “Crude Consumption Volume” for
each Crude Storage Tank as follows: Beginning Inventory plus Receipts minus
Ending Inventory minus Other Barrels, each as reflected on the Tank Balance
Volume Report and Alon Other Barrel Report (as shown on Schedule H). To obtain
the “Daily Crude Consumption Volume” Aron will sum the Crude Consumption Volumes
for the Crude Oil Group. The “Weekly Consumption Volume” shall be equal to the
sum of the Daily Crude Consumption Volumes for each day in the Production Week.
(ii)    Aron will use the Contract Nominations for the respective Delivery Month
to allocate the Weekly Consumption Volume among those crude grades included in
the Contract Nominations. For each crude grade so nominated, Aron will determine
a “Grade Percentage” which shall be equal to the nominated volume of such crude
grade divided by the total volume of crude nominated.
(iii)    The “Weekly Grade Value” shall be an amount equal to (1) the Weekly
Consumption Volume, multiplied by (2) the applicable Grade Percentage,
multiplied by (3) the applicable Weekly Price, as set forth on Schedule B, plus
$0.20 per Barrel, multiplied by (4) negative one “-1”. If for such month Aron
does not enter any Crude Oil Procurement Contracts, the Weekly Price will equal
the sum of the closing settlement price on the New York Mercantile Exchange for
the first nearby Light Crude Futures contract for the trading days in the
relevant invoice period, as outlined in Schedule G.
(iv)    The “Weekly Supply Value” shall be an amount equal to sum of all
applicable Weekly Grade Values for the Production Week.
(d)    As used herein, the “Weekly Product Value” shall be calculated as
follows:
(i)    Using the Tank Balance Volume Report provided by the Company, Aron will
calculate the “Production Volume” for each Product Storage Tank as follows:
Ending Inventory plus Sales (determined on a net volume basis) minus Beginning
Inventory, each as reflected on the Tank Balance Volume Report. To obtain the
“Daily Production Volume” for each Product Group, Aron will sum the Production
Volumes for each of the applicable Product Storage Tanks. The “Weekly Production
Volume” shall be equal to the sum of the Daily Production Volumes by Product
Group for each day in the Production Week.

45

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(ii)    For each Product Group, the “Weekly Product Value” shall be an amount
equal to (1) the Weekly Production Volumes, multiplied by (2) the applicable
Weekly Price, as set forth on Schedule B.
(iii)    The “Total Weekly Product Value” shall be an amount equal to the sum of
all applicable Weekly Product Values for all Product Groups for the Production
Week.
(e)    The “Net Payment” shall be an amount equal to the sum of (1) the Total
Weekly Product Value and (2) the Weekly Supply Value. If this is a negative
amount, the absolute value will represent an amount payable to Aron and if this
is a positive amount, it will represent an amount payable to the Company.
10.2    Monthly True-Up Amount.
(a)    Aron will use commercially reasonable efforts to provide to the Company,
within fifteen (15) Business Days after the end of any calendar month, a
calculation and appropriate documentation to support such calculation for such
month for a monthly true-up payment (the “Monthly True-up Amount”). The Monthly
True-up Amount for any month shall be equal to:
(i)    the Monthly Crude Oil True-up Amount (as defined in Schedule C hereto);
plus
(ii)    the Aggregate Monthly Product True-up Amount (as defined in Schedule C
hereto), minus
(iii)    the Ancillary Costs for such month, plus
(iv)    the Monthly Excluded Transaction Fee, plus
(v)    the Monthly Product Sale Adjustment, minus
(vi)    the Monthly Cover Costs, plus
(vii)    the Monthly Working Capital Adjustment, plus
(viii)    any other amount then due from Aron to the Company under this
Agreement or any other Transaction Document (including without limitation any
Additional Monthly Fee or Supplemental Monthly Fee due to the Company), minus
(ix)    any other amount then due from the Company to Aron under this Agreement
or any other Transaction Document (including without limitation any Additional
Monthly Fee or Supplemental Monthly Fee due to Aron).
If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative

46

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)
Business Days after the Company’s receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.
(b)    For purposes of determining the amounts due under clauses (i) and (ii) of
Section 10.2(a), the definitions and formulas set forth in Schedule C hereto
shall apply and for purposes of determining the amount due under clause (vii) of
Section 10.2(a), the definitions and formula set forth in Schedule L hereto
shall apply.
(c)    For purposes of determining the Monthly Crude Oil True-up Amount for the
first month of the Term hereof, and notwithstanding anything to the contrary in
Schedule C hereto:
(i)    the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
May 2010) shall equal the lesser of (x) zero and (y) the Commencement Date Crude
Oil Volume minus the Target Month End Crude Volume as of the Commencement Date;
(ii)    the “Long Crude FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Crude Oil Volume
minus the Target Month End Crude Volume as of the Commencement Date; and
(iii)    the “FIFO Sale Price from Prior Month” shall equal the “Step-in Price”
for Crude Oil as determined pursuant to Schedule B hereto.
(d)    For the purposes of determining each Monthly Product True-up Amount for
the first month of the Term hereof, and notwithstanding anything to the contrary
in Schedule C hereto:
(i)    the “Short Product FIFO Position” as of the end of the prior month (i.e.,
May 2010) for a particular Product Group shall equal the lesser of (x) zero and
(y) the Commencement Date Product Volume for that Product Group minus the Target
Month End Product Volume as of the Commencement Date for that Product Group;
(ii)    the “Long Product FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Product Volume for
that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and
(iii)    the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B
hereto.

47

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(e)    If Aron determines that there has been a significant level of sales or of
exchange volumes such that calculations of the Base Price and Procurement Price
(as defined on Schedule B) produce a skewed price, Aron shall notify the Company
thereof. If Aron and the Company are unable to agree on a Base Price by the last
business day of an applicable calendar month, the Base Price and Procurement
Price for such month will be equal to the Alternate Price (as defined below).
(i)    The “Alternate Price” for each calendar month equals:            a + (10%
x b) + (25% x c) + d
Where:
a: The arithmetic average of the closing settlement price(s) on the New York
Mercantile Exchange for the first nearby Light Sweet Crude Oil Futures Contract,
as determined on each Trading Day during the Delivery Month
b: The arithmetic average of the daily quotations as published by “Argus
Americas Crude”, in the section “Gulf coast and midcontinent domestic” for “HLS”
under the column “Weighted average” for the prompt month, for the pricing dates
from and including the 26th of the month, two months prior to the Delivery
Month, to and including the 25th of the month, one month prior to the Delivery
Month. Saturdays, Sundays and holidays are excluded.
LESS
The arithmetic average of the daily quotation as published by "Argus Americas
Crude", in the section "Americas, US Gulf coast and midcontinent pipeline" in
the subsection "WTI Formula Basis", for the prompt month, for the pricing dates
from and including the 26th of the month, two months prior to the Delivery
Month, to and including the 25th of the month, one month prior to the Delivery
Month. Saturdays, Sundays and holidays are excluded.
c: The arithmetic average of the daily quotations as published by “Argus
Americas Crude”, in the section “Gulf coast and midcontinent domestic” for “LLS”
under the column “Weighted average” for the prompt month, for the pricing dates
from and including the 26th of the month, two months prior to the Delivery
Month, to and including the 25th of the month, one month prior to the Delivery
Month. Saturdays, Sundays and holidays are excluded.
LESS
The arithmetic average of the daily quotation as published by "Argus Americas
Crude", in the section "Americas, US Gulf coast and midcontinent pipeline" in
the subsection "WTI Formula Basis", for the prompt month, for the pricing dates
from and including the 26th of the month, two months prior to the Delivery
Month, to and including the 25th of the month, one month prior to the Delivery
Month. Saturdays, Sundays and holidays are excluded.

48

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



d: The arithmetic average of the daily quotations as published by "Argus
Americas Crude", in the section "WTI Markers'' for "Diff CMA Nym" under the
column "Wtd Avg" for the prompt month, for the pricing dates from and including
the 26th of the month, two months prior to the Delivery Month, to and including
the 25th of the month, one month prior to the Delivery Month. Saturdays, Sundays
and holidays are excluded.
10.3    Invoices.
(a)    Invoices shall be prepared and submitted in accordance with Schedule G
hereto.
(b)    If the Company in good faith disputes the amount of any invoice issued by
Aron relating to any amount payable hereunder (including Net Payments, Monthly
True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the full
amount of such invoice by the due date and inform Aron in writing of the portion
of the invoice with which it disagrees and why; provided that to the extent that
the Company promptly informs Aron of a calculation error that is obvious on its
face, the Company shall pay Aron the undisputed amounts and may retain such
disputed amount pending resolution of such dispute. The Parties shall cooperate
in resolving the dispute expeditiously. If the Parties agree that the Company
does not owe some or all of the disputed amount or as may be determined by a
court pursuant to Article 23, Aron shall return such amount to the Company,
together with interest at the Fed Funds Rate from the date such amount was paid,
within two (2) Business Days from, as appropriate, the date of their agreement
or the date of the final, non-appealable decision of such court. Following
resolution of any such disputed amount, Aron will issue a corrected invoice and
any residual payment that would be required thereby will be made by the
appropriate Party within two (2) Business Days. To the extent that the Existing
Procurement Contract permits disputed amounts to be retained pending resolution
of disputes, the Parties agree to permit disputed amounts to be retained
hereunder on the same terms, notwithstanding anything hereunder to the contrary.
10.4    Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the Parties shall agree in
connection with such procurement upon the terms for incorporating the purchase
of such feedstocks into the weekly and monthly settlements contemplated by
Sections 10.1 and 10.2 above.
10.5    Interest. Interest shall accrue on late payments under this Agreement at
the Default Interest Rate from the date that payment is due until the date that
payment is actually received by Aron.
10.6    Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. Dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time. Except as expressly provided in this Agreement, all
payments shall be made in full without discount, offset, withholding,
counterclaim or deduction whatsoever for any claims which a Party may now have
or hereafter acquire against the other Party, whether pursuant to the terms of
this Agreement or otherwise.

49

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



10.7    Annual and Other Fees. As additional consideration for the arrangements
contemplated hereby, the Company agrees to pay to Aron, as and when due, all
fees provided for in the Fee Letter; provided that with respect to the Annual
Fee referred to therein, such Annual Fee for each twelve (12) month period from
and after the Adjustment Date and during the Term is to be paid in arrears, in
equal quarterly installments, on June 1, September 1, December 1 and March 1 of
each year, and the Termination Date. The Annual Fee shall be prorated for any
periods of less than a full three months.
ARTICLE 11    
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
11.1    Aron shall be entitled to have Supplier’s Inspector present at any time
the Volume Determination Procedures are to be applied in accordance with the
terms of this Agreement and to observe the conduct of Volume Determination
Procedures.
11.2    In addition to its rights under Section 11.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company, at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not interfere with the ordinary
course of business being conducted at such Storage Facilities or the Refinery.
11.3    In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
11.4    Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty-one (231) cubic inches and forty-two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).
ARTICLE 12    
FINANCIAL INFORMATION; CREDIT SUPPORT;
AND ADEQUATE ASSURANCES
12.1    Provision of Financial Information. The Company shall provide Aron (i)
within ninety (90) days following the end of each of its fiscal years, a copy of
the annual report, containing audited consolidated financial statements for such
fiscal year certified by independent certified public accountants and (ii)
within forty-five (45) days after the end of its first three fiscal quarters of
each fiscal year, a copy of the quarterly report, containing unaudited
consolidated financial statements for such fiscal quarter; provided that so long
as the Company is required to make public filings of its quarterly and annual
financial results pursuant to the Exchange Act, such filings are

50

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



available on the SEC’s EDGAR database and such filings are made in a timely
manner, then the Company will not be required to provide such annual or
quarterly financial reports to Aron except as provided in the following
sentence. To the extent that the Company has agreed to provide any financial
statements or other financial information to any noteholder, it will provide
such financial information to Aron to the same extent and at the same time as
such information is provided to such other party. In all cases the statements
shall be for the most recent accounting period and prepared in accordance with
GAAP or such other principles then in effect.
12.2    Additional Information. Upon reasonable notice, the Company shall
provide to Aron such additional information as Aron may reasonably request to
enable it to ascertain the current financial condition of the Company, including
product reports in the form of Schedule S hereto.
12.3    Notification of Certain Events. The Company shall notify Aron within one
(1) Business Day after learning of any of the following events:
(i)    The Company’s or any of its Affiliates’ binding agreement to sell, lease,
sublease, transfer or otherwise dispose of, or grant any Person (including an
Affiliate) an option to acquire, in one transaction or a series of related
transactions, all or a material portion of the Refinery assets;
(ii)    The Company’s or any of its Affiliates’ binding agreement to consolidate
or amalgamate with, merge with or into, or transfer all or substantially all of
its assets to, another entity (including an Affiliate); or
(iii)    An early termination of or any notice of “event of default” under any
Base Agreement.
12.4    Credit Support.
(a)    As further security for the prompt and complete payment of all amounts
due or that may become due hereunder, the Company shall grant the Lien
contemplated by, comply with the terms of and maintain in full force and effect
the Lien Documents and assist Aron in maintaining any Uniform Commercial Code
financing statements or other filings necessary to preserve Aron’s liens
pursuant to the Lien Documents.
(b)    As a condition to Aron’s entering into this Agreement, the Company has
agreed to provide the Guarantee to Aron, as credit support for the prompt and
complete performance and payment of all of the Company’s obligations hereunder,
and all costs and expenses (including but not limited to the reasonable costs,
expenses, and external attorneys’ fees of Aron) of amending and maintaining the
Guarantee shall be borne by the Company.
12.5    Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance (the “Adequate Assurance”) may
take the form of a prepayment from the Company to Aron in such amount as Aron

51

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



reasonably deems sufficient, a provision of additional credit support in the
form of letters of credit, third party guaranties and/or collateral security in
such forms and amount and provided by such parties as Aron reasonably deems
sufficient or such other form of assurance as Aron reasonably deems sufficient,
in each case taking into account such Material Adverse Change. If such adequate
assurance is not received within 10 Business Days after such demand by Aron,
then such failure shall constitute an Event of Default by the Company under
clause (k) of Section 18.1.
ARTICLE 13    
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
13.1    The Company shall promptly notify Aron in writing of the date for which
any inspection, maintenance. restart or turnaround at the Refinery has been
scheduled, or any revision to previously scheduled inspection, maintenance,
restart or turnaround, which may affect receipts of Crude Oil at the Refinery or
the Storage Facilities, the processing of Crude Oil in the Refinery or the
delivery of Products to Aron or by Aron to any third parties; provided that, in
any event, such notice shall have been given at least twenty (20) Business Days
prior to the commencement of such inspection, maintenance, restart or
turnaround. The Parties shall cooperate with each other in establishing
inspection, maintenance and turnaround schedules that do not unnecessarily
interfere with the receipt of Crude Oil that Aron has committed to purchase or
the delivery of Products that Aron has committed to sell.
13.2    The Company shall immediately notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, inspection, maintenance
or turnaround and its expected duration.
13.3    In the event of a scheduled shutdown of the Refinery, the Company shall,
to the extent feasible, complete processing of all Crude Oil being charged to,
processed at or consumed in the Refinery at that time.
13.4    (a) Subject to Section 13.4(b) below, if at any time Aron determines
that all or any portion of the facilities constituting an Included Location (in
each case, “Identified Facilities”) fail to satisfy Aron’s then applicable
policies and procedures relating to the prudent maintenance and operation of
storage tanks and pipeline facilities (“Aron’s Policies and Procedures”), and
without limiting any other rights and remedies available to Aron hereunder or
under any other Transaction Document, Aron may provide the Company notice of
such failure so long as such failure is continuing and, if Aron provides such
notice, the following provisions shall be applicable: (i) in the case of any
Identified Facilities that are subject to the Storage Facility Agreement, upon
such date as Aron shall specify, such Identified Facilities shall cease to
constitute an Included Location (or part of an Included Location) for purposes
hereof and any payment to Aron in respect of any Crude Oil or Products held in
such Identified Facilities shall become due in accordance with the provisions of
Section 10 hereof; and (ii) in the case of any Identified Facilities that are
subject to a Required Storage and Transportation Arrangement, the Parties shall
endeavor as promptly as reasonably practicable to execute such rights, provide
such notices, negotiate such reassignments or terminations and/or take such
further actions as Aron deems necessary or appropriate to terminate Aron’s
status as the party entitled to use and/or hold Crude Oil or Products at such
Identified Facilities and, concurrently with effecting the termination of such
status, such Identified Facilities shall cease

52

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



to constitute an Included Location (or part of an Included Location) for
purposes hereof and any payment to Aron in respect of any Crude Oil or Products
held in such Identified Facilities shall become due in accordance with the
provisions of Section 10 hereof.
(b) Aron’s rights under Section 13.4(a) above are subject to the following
additional terms and conditions:
(i) Aron shall apply Aron’s Policies and Procedures with respect to the Included
Locations in a non-discriminatory manner as compared with other similar storage
tanks and pipeline facilities utilized by Aron in a similar manner;
(ii) If the failure of any Identified Facilities to satisfy Aron’s Policies and
Procedures is a result of Aron’s Policies and Procedures exceeding the standards
or requirements imposed under Applicable Law or good and prudent industry
practice, then (1) Aron shall not require the removal of such Identified
Facilities as Included Locations until the 120th day after giving the Company
notice of such failure, (2) during such 120 day period, Aron shall consult with
the Company in good faith to determine whether based on further information
provided by the Company such Identified Facilities comply with Aron’s Policies
and Procedures and/or whether additional actions or procedures can be taken or
implemented so that, as a result, such Identified Facilities would comply with
Aron’s Policies and Procedures, and (3) if it is determined that such Identified
Facilities do comply with Aron’s Policies and Procedures or, as a result of such
additional actions or procedures, such Identified Facilities become so compliant
within such 120 day period, then such Identified Facilities shall not cease to
be Included Locations based on the noncompliance stated in Aron’s notice to the
Company;
(iii) If within the 120 day period referred to in clause (ii)(2) above, the
Company has identified and diligently commenced the implementation of additional
actions or procedures that are intended to result in such Identified Facilities
becoming compliant with Aron’s Policies and Procedures, but such implementation
cannot through commercially reasonable efforts be completed within such 120 day
period, then so long as the Company continues to diligently and in a
commercially reasonable manner pursue the implementation of such additional
actions and procedures, Aron will extend such 120 day period up for up to an
additional 60 days to allow for such implementation to be completed and if such
implementation is completed within such additional 60 day period, then such
Identified Facilities shall not cease to be Included Locations based on the
noncompliance stated in Aron’s notice to the Company; and
(iv) If any Identified Facilities cease to be Included Locations pursuant to
Section 13.4(a) above and thereafter Aron determines, in its reasonable good
faith judgment, that such Identified Facilities have become compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with the
Company to reestablish such Identified Facilities as Included Locations
hereunder.

53

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 14    
TAXES
14.1    (a) The Company shall pay and indemnify and hold Aron harmless against,
the amount of all sales, use, gross receipts, value added, severance, ad
valorem, excise, property, spill, environmental, transaction-based, or similar
taxes, duties and fees, howsoever designated regardless of the taxing authority,
and all penalties and interest thereon (each, a “Tax” and collectively,
“Taxes”), paid, owing, asserted against, or incurred by Aron directly or
indirectly with respect to the Crude Oil procured and sold, and the Products
purchased and resold, and other transactions contemplated hereunder to the
greatest extent permitted by applicable law; in the event that the Company is
not permitted to pay such Taxes, the amount due hereunder shall be adjusted such
that the Company shall bear the economic burden of the Taxes. The Company shall
pay when due such Taxes unless there is an applicable exemption from such Tax,
with written confirmation of such Tax exemption to be contemporaneously provided
to Aron. To the extent Aron is required by law to collect such Taxes, one
hundred percent (100%) of such Taxes shall be added to invoices as separately
stated charges and paid in full by the Company in accordance with this
Agreement, unless the Company is exempt from such Taxes and furnishes Aron with
a certificate of exemption; provided, however, that (i) the failure of Aron to
separately state or collect Taxes from the Company shall not alter the liability
of the Company for Taxes and (ii) Aron shall only be liable for Taxes if and to
the extent that Taxes have been separately stated and collected from the
Company. Aron shall be responsible for all taxes imposed on Aron’s net income.
(b) In addition to paragraph (a), the Company shall complete and file all
necessary property tax returns on Aron’s behalf with respect to Crude Oil and
Products, regardless of whether property tax laws place the obligation to do so
on Aron or the Company, disclose Aron’s ownership interest therein, and pay such
amounts as due. Provided that the Company pays (or indemnifies Aron for) all
property taxes, the Company shall have the first right to claim income tax
credits for such property taxes paid and shall be solely responsible for the
extent to which such credits are available to or realized by the Company.
14.2    If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax should such Tax be
deemed applicable. Aron agrees to reasonably cooperate with the Company, at the
Company’s cost and expense, in the event the Company determines to contest any
such Taxes.
14.3    (a) The Company and Aron shall promptly inform each other in writing of
any assertion by a taxing authority of additional liability for Taxes in respect
of said transactions. Any legal proceedings or any other action against Aron
with respect to such asserted liability shall be under Aron’s direction but the
Company shall be consulted. Any legal proceedings or any other action against
the Company with respect to such asserted liability shall be under the Company’s
direction but Aron shall be consulted. In any event, the Company and Aron shall
fully cooperate with each other as to the asserted liability. Each Party shall
bear all the reasonable costs of any action undertaken by the other at the
Party’s request.

54

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(b) In addition to paragraph (a) and other information sharing requirements
applicable to Aron and the Company, Aron and the Company shall seasonably
exchange and share information with each other as necessary to properly report,
defend, challenge, and pay Taxes (including but not limited to sales taxes and
fuel taxes), including information that supports and demonstrates total sales
and sales that are exempt from Tax.
14.4    Any other provision of this Agreement to the contrary notwithstanding,
this Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.
ARTICLE 15    
INSURANCE
15.1    Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance companies rated not less than
A- by A.M. Best, or otherwise equivalent in respect of the Company’s properties
and operations:
(a)    Property damage coverage on an “all risk” basis in an amount sufficient
to cover the market value or potential full replacement cost of all Crude Oil to
be delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company’s inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall name Aron as a loss payee with respect to any of
Aron’s Crude Oil or Product in the care, custody or control of the Company.
Notwithstanding anything to the contrary herein, Aron, may, at its option and
expense, endeavor to procure and provide such property damage coverage for the
Crude Oil and Products; provided that to the extent any such insurance is
duplicative with insurance procured by the Company, the insurance procured by
the Company shall in all cases represent, and be written to be, the primary
coverage.
(b)    Commercial general liability coverage which includes bodily injury, broad
form property damage and contractual liability, cross suit liability, products
and completed operations liability, and sudden and accidental pollution
liability coverage in a minimum amount of $(***) per occurrence and $(***) in
the aggregate, which coverage may be self-insured by the Company.
(c)    (i) Workers compensation in the amount required by Applicable Law, and
(ii) employer’s liability with a minimum amount of $(***) per accident, $(***)
per disease, and $(***) in the aggregate.
(d)    Commercial automobile liability insurance in a minimum amount of $(***)
per accident.

55

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(e)    Umbrella/excess liability coverage providing coverage on a follow-form
basis with respect to the coverage required under Sections 15.1(b), (c)(ii) and
(d) in a minimum amount of $(***) per occurrence and in the aggregate.
(f)    Pollution legal liability coverage in a minimum amount of $(***) per
occurrence and in the aggregate for existing or known conditions and $(***) per
occurrence and in the aggregate for unknown conditions.
(g)    Wharfinger’s / charterer’s liability insurance (if applicable) in a
minimum amount of $(***) per occurrence and in the aggregate.
(h)    Non-owned aviation liability insurance (if applicable) in a minimum
amount of $(***) per occurrence and in the aggregate.
15.2    Additional Insurance Requirements.
(a)    The foregoing policies shall include or provide that the underwriters
waive all rights of subrogation against Aron and the insurance is primary
without contribution from Aron’s insurance. The foregoing policies with the
exception of those listed in Sections 15.1(a), 15.1(c) and 15.1(g) shall include
Aron, its subsidiaries, and affiliates and their respective directors, officers,
employees and agents as additional insured.
(b)    The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in Acord form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The Company shall provide
thirty (30) days’ written notice prior to cancellation or material modification
of insurance becoming effective. The Company also shall provide renewal
certificates prior to expiration of the policy.
(c)    The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
(d)    The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
(e)    The Company shall be responsible for any deductibles or retentions that
are applicable to the insurance required pursuant to Section 15.1.
ARTICLE 16    
FORCE MAJEURE
16.1    If a Party is rendered unable by an event of Force Majeure to perform in
whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by

56

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



reason of an event of Force Majeure, the other Party (the “Non-Affected Party”)
likewise may suspend the performance of all or a part of its obligations to the
extent that such suspension is commercially reasonable, except for any payment
and indemnification obligations. The Parties acknowledge that if, as a result of
a Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.
16.2    The Affected Party shall give prompt oral notice to the Non-Affected
Party of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
16.3    In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure (the
“Affected Obligations”) by giving notice of such termination or curtailment to
the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 19.
16.4    If any Affected Obligation is not terminated pursuant to this Article 16
or any other provision of this Agreement, performance shall resume to the extent
made possible by the end or amelioration of the event of Force Majeure in
accordance with the terms of this Agreement; provided, however, that the Term of
this Agreement shall not be extended.
16.5    The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 hereof and any other
applicable provisions of this Agreement relating to claims against third
parties.
16.6    If at any time during the Term any of the Required Storage and
Transportation Arrangements cease to be in effect (in whole or in part) or any
of the applicable Included Locations cease, in whole or in part, to be available
to Aron pursuant to the Required Storage and Transportation Arrangements, and
the foregoing is a result of or attributable to any owner or operator of such
Included Location becoming Bankrupt or breaching or defaulting in any of its
obligations relating to the Required Storage and Transportation Arrangements,
then:

57

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(a)    The Company shall promptly use commercially reasonable efforts to
establish for Aron’s benefit alternative and/or replacement storage and
transportation arrangements no less favorable to Aron (in Aron’s reasonable
judgment) than those that have ceased to be available;
(b)    Until such alternative and/or replacement arrangements complying with
clause (a) above have been established, each Party shall be deemed to have been
affected by an event of Force Majeure and its obligations under this Agreement
shall be curtailed to the extent such performance is hindered by such lack of
effectiveness of any Required Storage and Transportation Arrangements or the
availability of any pipeline or storage facility related thereto; and
(c)    Without limiting the generality of the foregoing, in no event shall Aron
have any obligation under or in connection with this Agreement to store Crude
Oil or Product in any pipeline or store Crude Oil or Product in any storage
facility at any time from and after the owner or operator thereof becoming
Bankrupt. If any such storage facility is an Included Location as of a date
specified in such written notice, any Crude Oil or Product held by Aron therein
shall be purchased by the Company in accordance with the applicable provisions
of Sections 10.1 and 10.2 hereof.
ARTICLE 17    
REPRESENTATIONS, WARRANTIES AND COVENANTS
17.1    Mutual Representations. Each Party represents and warrants to the other
Party as of the Effective Date and each sale of Crude Oil hereunder, that:
(a)    It is an “Eligible Contract Participant” as defined in Section 1a(18) of
the Commodity Exchange Act, as amended.
(b)    It is a “forward contract merchant” in respect of this Agreement and each
sale of Crude Oil or Products hereunder constitutes a “forward contract,” as
such term is used in Section 556 of the Bankruptcy Code.
(c)    It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
(d)    It has the corporate, governmental or other legal capacity, authority and
power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
(e)    The execution, delivery and performance of the Transaction Documents and
the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order or judgment of any
court or Governmental Authority applicable to it or any of its assets or any
contractual restriction binding on or affecting it or any of its assets.

58

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(f)    All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the Transaction Documents have been obtained or submitted and are in
full force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.
(g)    Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
(h)    No Event of Default or Default has occurred and is continuing, and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under the Transaction Documents.
(i)    There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.
(j)    It is not relying upon any representations of the other Party other than
those expressly set forth in this Agreement.
(k)    It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
(l)    It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
(m)    The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
(n)    It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.
(o)    Neither it nor any of its Affiliates has been contacted by or negotiated
with any finder, broker or other intermediary in connection with the sale of
Crude Oil or Products hereunder who is entitled to any compensation with respect
thereto.

59

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(p)    None of its directors, officers, employees or agents or those of its
Affiliates has received or will receive any commission, fee, rebate, gift or
entertainment of significant value in connection with this Agreement.


17.2    Company’s Representations and Covenants.
(a)    The Company has delivered true and complete copies of the Base Agreements
and Required Storage and Transportation Arrangements and all amendments thereto
to Aron.
(b)    The Company shall in all material respects continue to perform its
obligations under and comply with the terms of the Base Agreements and Required
Storage and Transportation Arrangements.
(c)    The Company shall maintain and pursue diligently all its material rights
under the Base Agreements and Required Storage and Transportation Arrangements
and take all reasonable steps to enforce its rights and any rights granted to
the Company thereunder.
(d)    The Company shall not modify, amend or waive rights arising under any of
the Base Agreements or the Required Storage and Transportation Arrangements
without the prior written consent of Aron; provided, however, that if the
Company provides Aron with notice, the Company may make such modifications or
amendments, including extensions or elections under any of the foregoing, that
do not adversely affect Aron’s rights thereunder, degrade, reduce or limit the
standards applicable to the operator thereunder or otherwise interfere with
Aron’s rights to use the Pipeline System and Included Locations subject thereto
without the prior written consent of Aron.
(e)    The Company shall not cause or permit any of the Crude Oil or Products
held at the Included Locations to become subject to any Liens.
(f)    The Company represents and warrants that the Storage Facilities have been
maintained, repaired, inspected and serviced in accordance with good and prudent
industry standards and Applicable Law and are in good working order and repair
in all respects.
(g)    In the event the Company becomes Bankrupt, and to the extent permitted by
Applicable Law, the Company intends that (i) Aron’s right to liquidate, collect,
net and set off rights and obligations under this Agreement and liquidate and
terminate this Agreement shall not be stayed, avoided, or otherwise limited by
the Bankruptcy Code, including sections 362(a), 547, 548 or 553 thereof; (ii)
Aron shall be entitled to the rights, remedies and protections afforded by and
under, among other sections, sections 362(b)(6), 362(b)(17), 362((b)(27),
362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562 of the
Bankruptcy Code; and (iii) any cash, securities or other property provided as
performance assurance, credit, support or collateral with respect to the
transactions contemplated hereby shall constitute “margin payments” as defined
in section 101(38) of the Bankruptcy Code and all payments for, under or in
connection with the transactions contemplated hereby,

60

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



shall constitute “settlement payments” as defined in section 101(51A) of the
Bankruptcy Code.
(h)    The Company agrees that it shall have no interest in or the right to
dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature
(collectively, “Liens”) with respect to, any quantities of Crude Oil prior to
the delivery thereof by Aron to the Company at the Crude Delivery Point or any
quantities of Products after delivery thereof to Aron at the Products Delivery
Point (collectively, “Aron’s Property”). The Company authorizes Aron to file at
any time and from time to time any Uniform Commercial Code financing statements
describing the quantities of Aron’s Property subject to this Agreement and
Aron’s ownership thereof and title thereto, and the Company shall execute and
deliver to Aron, and the Company hereby authorize Aron to file (with or without
the Company’s signature), at any time and from time to time, all amendments to
financing statements, assignments, continuation financing statements,
termination statements, and other documents and instruments, in form reasonably
satisfactory to Aron, as Aron may reasonably request, to provide public notice
of Aron’s ownership of and title to the quantities of Aron’s Property subject to
this Agreement and to otherwise protect Aron’s interest therein.
17.3    Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and Products and may, from time to time, be dealing with
prospective counterparties, or pursuing trading or hedging strategies, in
connection with aspects of Aron’s business which are unrelated hereto and that
such dealings and such trading or hedging strategies may be different from or
opposite to those being pursued by or for the Company, (2) Aron may, in its sole
discretion, determine whether to advise the Company of any potential transaction
with a Third Party Supplier and prior to advising the Company of any such
potential transaction Aron may, in its discretion, determine not to pursue such
transaction or to pursue such transaction in connection with another aspect of
Aron’s business and Aron shall have no liability of any nature to the Company as
a result of any such determination, (3) Aron has no fiduciary or trust
obligations of any nature with respect to the Refinery or the Company, (4) Aron
may enter into transactions and purchase Crude Oil or Products for its own
account or the account of others at prices more favorable than those being paid
by the Company hereunder and (5) nothing herein shall be construed to prevent
Aron, or any of its partners, officers, employees or Affiliates, in any way from
purchasing, selling or otherwise trading in Crude Oil, Products or any other
commodity for its or their own account or for the account of others, whether
prior to, simultaneously with or subsequent to any transaction under this
Agreement.
ARTICLE 18    
DEFAULT AND TERMINATION
18.1    Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
(a)    Either Party fails to make payment when due (i) under Section 10.1 or
10.2 hereof, Article 19 hereof or any Company Purchase Agreement within one (1)
Business Day

61

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



after a written demand therefor or (ii) under any other provision hereof or any
other Transaction Document within five (5) Business Days; or
(b)    Other than a default described in Sections 18.1(a) and 18.1(c), either
Party fails to perform any material obligation or covenant to the other under
this Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of the other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
(c)    Either Party (or, if applicable, any Affiliate of such Party that is
party to a Transaction Document) breaches any material representation or
material warranty made or repeated or deemed to have been made or repeated by
the Party, or any warranty or representation proves to have been incorrect or
misleading in any material respect when made or repeated or deemed to have been
made or repeated under the Transaction Documents; provided, however, that if
such breach is curable, such breach is not cured to the reasonable satisfaction
of the other Party within ten (10) Business Days after the date that such Party
receives notice that corrective action is needed; or
(d)    Either Party becomes Bankrupt; or
(e)    Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or any early termination of, that Specified Transaction, (2)
defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three (3) Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf); or
(f)    The Company fails to satisfy its obligations with respect to Other
Inventory Sales; or
(g)    An “Event of Default” with respect to Alon USA shall occur under the Alon
USA Supply and Offtake Agreement or an “Event of Default” with respect to ASI
shall occur under the ASI Supply and Offtake Agreement; or
(h)    (i) The Company fails in a material respect to perform its obligations
under, comply with, or maintain a Base Agreement or the Required Storage and
Transportation Arrangements; or (ii) the Company breaches in a material respect
its obligations under Section 17.2(f);
(i)    The Company or any of its Affiliates sells, leases, subleases, transfers
or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or

62

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(j)    The Company or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii) (A) the successor
entity resulting from any such consolidation, amalgamation or merger or the
Person that otherwise acquires all or substantially all of the assets of the
Company or any of its Affiliates does not assume, in a manner satisfactory to
Aron, all of the Company’s obligations hereunder and under the other Transaction
Documents, or (B) in the reasonable judgment of Aron, the creditworthiness of
the resulting, surviving or transferee entity, taking into account any
guaranties, is materially weaker than the Company immediately prior to the
consolidation, amalgamation, merger or transfer; or
(k)    The Company fails to provide Adequate Assurance in accordance with
Section 12.5;
(l)    There shall occur either (A) a default, event of default or other similar
condition or event (however described) in respect of the Company or any of its
Affiliates under one or more agreements or instruments relating to Specified
Indebtedness in an aggregate amount of not less than $20,000,000 which has
resulted in such Specified Indebtedness becoming due and payable under such
agreements and instruments before it would have otherwise been due and payable
or (B) a default by the Company or any of its Affiliates (individually or
collectively) in making one or more payments on the due date thereof in an
aggregate amount of not less than $20,000,000 under such agreements or
instruments (after giving effect to any applicable notice requirement or grace
period); or
(m)    Any of the following: (i) the Guarantor fails to perform or otherwise
defaults in any obligation under the Guarantee, (ii) the Guarantor becomes
Bankrupt, (iii) the Guarantee expires or terminates or ceases to be in full
force and effect prior to the satisfaction of all obligations of the Company or
any other Affiliate of the Company to Aron under this Agreement and the other
Transaction Documents, (iv) the Guarantor disaffirms, disclaims, repudiates or
rejects, in whole or in part, or challenges the validity of, the Guarantee or
(v) a Change of Control occurs.
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f) through (m) (inclusive) above.
18.2    Remedies Upon Event of Default.
(a)    Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under

63

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



this Agreement or at law or equity, including all remedies provided under the
Uniform Commercial Code and as provided under this Section 18.2.
(b)    Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement; provided that, in the event Aron is the Non-Defaulting Party, this
Agreement shall not be deemed to have terminated in full until Aron shall have
disposed of all Crude Oil and Products owned or maintained by Aron in connection
herewith. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the other. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication): (x)
the losses and costs (or gains) incurred or realized (and determined in a
commercially reasonable manner) by the Non-Defaulting Party in terminating,
transferring, redeploying or otherwise modifying any outstanding Procurement
Contracts and (y) the losses and costs (or gains) incurred or realized (and
determined in a commercially reasonable manner) by the Non-Defaulting Party with
respect to Crude Oil and Product inventories maintained for purposes of this
Agreement which shall be determined by the Non-Defaulting Party as follows: (1)
Aron will, subject to Sections 7.3 and 7.4, project Target Month End Crude
Volumes and Target Month End Product Volumes for all months occurring from the
date on which the Non-Defaulting Party terminates this Agreement or commences
exercising its remedies following such Event of Default (the “Remedies Exercise
Date”) to the earlier of the Expiration Date set forth in Section 3.1 or, if
elected by either Party, any other date as of which either Party would have been
entitled to terminate this Agreement under Section 3.2 but only if such Party
notifies the other Party of such election within 3 Business Days after the
Remedies Exercise Date (the earliest of such Expiration Date and any such date
elected by a Party being the “Pro Forma Expiration Date”) and (2) in accordance
with clause (c) below, the Non-Defaulting Party shall value, and determine the
net amount that would have been owing from one Party to the other based on, all
purchases and sales of Crude Oil and Products that would have resulted from such
projected Target Month End Crude Volumes and Target Month End Product Volumes
through the Pro Forma Expiration Date (including a final sale of all remaining
inventories), which net amount shall be discounted to present value on a
commercially reasonable basis and constitute the amount due under this clause
(y). If the Settlement Amount is a positive number it shall be due to the
Non-Defaulting Party and if it is a negative number, the absolute value thereof
shall be due to the Defaulting Party.

64

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(c)    The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time. In calculating the Settlement Amount, the Non-Defaulting Party
shall discount to present value (in any commercially reasonable manner based on
London interbank rates for the applicable period and currency) any amount which
would be due at a later date and shall add interest (at a rate determined in the
same manner) to any amount due prior to the date of the calculation. Without
limiting the generality of the foregoing, it is agreed that for purposes of
determining the Settlement Amount: (1) any fixed fee amounts (including those
provided for under Section 10.3) shall be the amount of such fee that would have
accrued through the Pro Forma Expiration Date; (2) for the period following the
Remedies Exercise Date, no Crude Oil per Barrel fees as provided for in Sections
6.2 and 6.4 shall be included in the Settlement Amount except with respect to
Barrels of Crude Oil actually processed at the Refinery following such date; (3)
to the extent the Fee Letter provides for the calculation of any amount to be
included in the Settlement Amount, the provisions of the Fee Letter shall be
controlling for such purpose; and (4) to the extent the Non-Defaulting Party
deems it commercially reasonable to do so, it may in referencing prices in the
futures, forward, swap and options markets for purposes of calculating various
elements of the Settlement Amount endeavor to align the dates as of which such
reference prices are determined.
(d)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities by the Company, any of its Affiliates or any other parties on behalf
of the Company or any such Affiliate, (iii) otherwise arrange for the
disposition of any Crude Oil and/or Products subject to outstanding Procurement
Contracts and/or the modification, settlement or termination of such outstanding
Procurement Contracts in such manner as it elects and (iv) liquidate in a
commercially reasonable manner any credit support or other margin or collateral,
to the extent not already in the form of cash (including making a demand under
the Guarantee or any credit support, margin or collateral arrangements) and
apply and set off such credit support, margin or collateral or the proceeds
thereof or payment under the Guarantee against any obligation owing by the
Company to Aron. Aron shall be under no obligation to prioritize the order with
respect to which it exercises any one or more rights and remedies available
hereunder. The Company shall in all events remain liable to Aron for any amount
payable by the Company in respect of any of its obligations remaining unpaid
after any such liquidation, application and set off.
(e)    Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the

65

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Company may, in its discretion, (i) withhold or suspend its obligations,
including any of its delivery or payment obligations, under this Agreement
and/or (ii) otherwise arrange for the settlement or termination of the Parties’
outstanding commitments hereunder, the sale in a commercially reasonable manner
of Crude Oil and/or Product for Aron’s account, and the replacement of the
supply and offtake arrangement contemplated hereby with such alternative
arrangements as it may procure.
(f)    The Non-Defaulting Party shall set off (i) the Settlement Amount (if due
to the Defaulting Party), plus any performance security (including the Guarantee
or any credit support, margin or collateral) then held by the Non-Defaulting
Party pursuant to the Transaction Documents, plus (at the Non-Defaulting Party’s
election) any or all other amounts due to the Defaulting Party hereunder
(including under Article 10), against (ii) the Settlement Amount (if due to the
Non-Defaulting Party), plus any performance security (including the Guarantee or
any credit support, margin or collateral) then held by the Defaulting Party,
plus (at the Non-Defaulting Party’s election) any or all other amounts due to
the Non-Defaulting Party hereunder (including under Article 10), so that all
such amounts shall be netted to a single liquidated amount payable by one Party
to the other (the “Liquidated Amount”). The Party with the payment obligation
shall pay the Liquidated Amount to the applicable other Parties within one
Business Day after such amount has been determined.
(g)    No delay or failure on the part of the Non-Defaulting Party in exercising
any right or remedy to which it may be entitled on account of any Event of
Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
(h)    The Non-Defaulting Party’s rights under this Section shall be in addition
to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
(i)    If an Event of Default has occurred and is continuing, the Non-Defaulting
Party may, without limitation on its rights under this Section, set off amounts
which the Defaulting Party owes to it against any amounts which it owes to the
Defaulting Party (whether hereunder, under any other contract or agreement or
otherwise and whether or not then due).
(j)    The Parties acknowledge and agree that this Agreement is intended to be a
“master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code. As used in this Section 18.2, unless otherwise expressly
provided, each reference to “this Agreement” shall, and shall be deemed to be, a
reference to “this Agreement and the other Transaction Documents.”

66

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 19    
SETTLEMENT AT TERMINATION
19.1    Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date, the
Early Termination Date or any other date that may be agreed by the Parties shall
be the “Termination Date”; provided that if such date is not a Business Day, the
Termination Date shall occur on the immediately preceding Business Day), the
Parties covenant and agree to proceed as provided in this Article 19; provided
that (x) this Agreement shall continue in effect following any Termination Date
until all obligations are finally settled as contemplated by this Article 19 and
(y) the provisions of this Article 19 shall in no way limit the rights and
remedies which the Non-Defaulting Party may have as a result of an Event of
Default, whether pursuant to Article 18 above or otherwise:
(a)    If any Procurement Contract does not either (i) by its terms (or the
terms under which it was originally assigned to Aron) automatically become
assigned (or reassigned) to the Company on and as of the Termination Date in a
manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date,
(i) such Procurement Contract shall be assigned (or reassigned) to the Company
or shall be terminated, (ii) all rights and obligations of Aron under each of
the then outstanding Procurement Contracts shall be assigned to the Company,
(iii) the Company shall assume all of such obligations to be paid or performed
following such termination, and (iv) Aron shall be released by such Third Party
Suppliers and the Company from any further obligations thereunder. In connection
with the assignment or reassignment of any Procurement Contract, the Parties
shall endeavor, in a commercially reasonable manner, to facilitate the
transitioning of the supply and payment arrangements, including any change in
payment terms, under the relevant Procurement Contracts so as to prevent any
material disruption in the supply of Crude Oil thereunder.
(b)    If, pursuant to the Marketing and Sales Agreement, any sales commitments
are outstanding which, by their terms, extend beyond the Termination Date, then
the Parties shall promptly negotiate and enter into, with each of the purchasers
thereunder, assignments, assumptions and/or such other documentation, in form
and substance reasonably satisfactory to the Parties, pursuant to which, as of
the Termination Date, (i) such sales commitments shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the

67

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



transitioning of the Product marketing and sales arrangements so as to prevent
any material disruption in the distribution of Products from the Refinery.
(c)    In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated hereby, including any pipeline, terminalling, storage and shipping
arrangement, including but not limited to the Required Storage and
Transportation Arrangements (an “Ancillary Contract”) and such Ancillary
Contract does not by its terms expire or terminate on and as of the Termination
Date, then the Parties shall promptly negotiate and enter into with each service
provider thereunder such instruments or other documentation, in form and
substance reasonably satisfactory to the Parties, pursuant to which as of the
Termination Date (i) such Ancillary Contract shall be assigned to the Company or
shall be terminated, (ii) all rights and obligations of Aron with respect to
each then outstanding Ancillary Contract shall be assigned to the Company, (iii)
the Company shall assume all of such obligations to be paid or performed
following such termination, and (iv) Aron shall be released by the third party
service providers thereunder and the Company from any further obligations with
respect to such Ancillary Contract.
(d)    The Parties shall enter into the Step-Out Inventory Sales Agreement,
pursuant to which the volume of Crude Oil and Products in the Storage Tanks,
Included Supplemental Facilities, Other Included Crude Locations and any other
Included Locations shall be purchased and transferred as contemplated therein.
The Crude Oil volumes measured by Supplier’s Inspector at the Termination Date
and recorded in Supplier’s Inspector’s final inventory report shall be the
“Termination Date Crude Oil Volumes” for the purposes of this Agreement and the
Product volumes measured by Supplier’s Inspector at the Termination Date and
recorded in Supplier’s Inspector’s final inventory report shall be the
“Termination Date Product Volumes” for purposes of this Agreement, and such
Termination Date Crude Oil Volumes and Termination Date Product Volumes shall
collectively be referred to as the “Termination Date Volumes”.
(e)    Aron shall promptly reconcile and determine the Termination Amount
pursuant to Section 19.2. The Parties shall promptly exchange all information
necessary to determine the estimates and final calculations contemplated by
Section 19.2.
(f)    Aron shall have no further obligation to purchase and shall not purchase
or pay for Crude Oil or Products, or incur any such purchase obligations on and
after the Termination Date. Except as may be required for Aron to fulfill its
obligations hereunder until the Termination Date or during any obligatory notice
period pursuant to any Procurement Contract, Aron shall not be obligated to
purchase, take title to or pay for any Crude Oil or Products following the
Termination Date or such earlier date as the Parties may determine in connection
with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.
19.2    Termination Amount.
(a)    The “Termination Amount” shall equal:

68

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(i)    the Termination Date Purchase Value, which is the aggregate amount
payable to Aron under the Step-Out Inventory Sales Agreement, plus
(ii)    all unpaid amounts payable hereunder by the Company to Aron in respect
of Crude Oil delivered on or prior to the Termination Date, plus
(iii)    all Ancillary Costs incurred through the Termination Date that have not
yet been paid or reimbursed by the Company, plus
(iv)    in the case of an early termination, the amount reasonably determined by
Aron as the breakage costs it incurred in connection with the termination,
unwinding or redeploying of all Related Hedges as a result of such early
termination; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, no amount shall be due
under this clause (iv), plus
(v)    the aggregate amount due under Section 10.2(a) hereof, calculated as of
the Termination Date with such date being the final day of the last monthly
period for which such calculations are to be made under this Agreement; provided
that, if such amount under Section 10.2(a) is due to Aron, then such amount will
be included in this Termination Amount as a positive number and if such amount
under Section 10.2(a) is due to the Company, then such amount will be included
in this Termination Amount as a negative number, plus
(vi)    any FIFO Balance Final Settlement that is determined to be due pursuant
to Schedule N hereto; provided that, if such FIFO Balance Final Settlement is
due to Aron, then such amount will be included in this Termination Amount as a
positive number and if such amount under Section 10.2(a) would be due to the
Company, then such amount will be included in this Termination Amount as a
negative number, minus
(vii)    all unpaid amounts payable hereunder by Aron to the Company in respect
of Product delivered on or prior to the Termination Date, minus
(viii)    all unpaid amounts payable under the Marketing and Sales Agreement by
Aron to the Company for services provided up to the Termination Date, minus
(ix)    the amount of the Deferred Portion, plus
(x)    any unpaid portion of the annual or other fee owed to Aron pursuant to
Section 10.7; provided that if the Termination Date occurs as a result of either
party exercising its termination right under Section 3.2, the amount of such
fees shall be the amounts accruing to the date of such early termination.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.


(b)    The Parties acknowledge that one or more of the components of the
Termination Amount will not be able to be definitively determined by the
Termination Date

69

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



and therefore agree that Aron shall, in a commercially reasonable manner,
estimate each of such components and use such estimated components to determine
an estimate of the Termination Amount (the “Estimated Termination Amount”) plus
such additional amount which Aron shall reasonably determine (the “Termination
Holdback Amount”); provided that the Termination Holdback Amount shall not
exceed the Deferred Portion and shall be added to the Estimated Termination
Amount as an amount due to Aron. Without limiting the generality of the
foregoing, the Parties agree that the amount due under Section 19.2(a)(i) above
shall be estimated by Aron in the same manner and using the same methodology as
it used in preparing the Estimated Commencement Date Value, but applying the
Step-Out Prices as indicated on Schedule B hereto and other price terms provided
for herein with respect to the purchase of the Termination Date Volumes. Aron
shall use its commercially reasonable efforts to prepare, and provide the
Company with, an initial Estimated Termination Amount, together with appropriate
supporting documentation, at least five (5) Business Days prior to the
Termination Date. To the extent reasonably practicable, Aron shall endeavor to
update its calculation of the Estimated Termination Amount by no later than
12:00 noon CPT on the Business Day prior to the Termination Date. If Aron is
able to provide such updated amount, that amount shall constitute the Estimated
Termination Amount and shall be due and payable by no later than 5:00 p.m. CPT
on the Business Day preceding the Termination Date. Otherwise, the initial
Estimated Termination Amount shall be the amount payable on the Termination
Date. If the Estimated Termination Amount is a positive number, it shall be due
to Aron and if it is a negative number, the absolute value thereof shall be due
to the Company.
(c)    Aron shall prepare, and provide the Company with, (i) a statement showing
the calculation, as of the Termination Date, of the Termination Amount, (ii) a
statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one Party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
(d)    Notwithstanding anything herein to the contrary, Aron shall not have any
obligation to make any payment contemplated by this Section 19.2, transfer of
title to Crude Oil or Products or to otherwise cooperate in the transition
matters described in Section 19.1 unless the Company shall have performed its
obligations under the Step-Out Inventory Sales Agreement and performed its
obligations thereunder as and when required pursuant to the terms thereof.
19.3    Transition Services. To the extent necessary to facilitate the
transition to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.

70

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ARTICLE 20    
INDEMNIFICATION
20.1    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Aron to comply with or observe
any Applicable Law, (iii) Aron’s negligence or willful misconduct, or (iv)
injury, disease, or death of any person or damage to or loss of any property,
fine or penalty, any of which is caused by Aron or its employees,
representatives, agents or contractors in exercising any rights or performing
any obligations hereunder or in connection herewith, except to the extent that
any Liability arising under clause (iv) has resulted from the negligence or
willful misconduct on the part of the Company, its Affiliates or any of their
respective employees, representatives, agents or contractors.
20.2    To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company shall defend,
indemnify and hold harmless Aron, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by the Company
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of the Company made herein or in connection
herewith proving to be false or misleading, including, without limitation the
Company’s obligation for payment of taxes pursuant to Section 14.1, (ii) the
Company’s transportation, handling, storage, refining or disposal of any Crude
Oil or the products thereof, including any conduct by the Company on behalf of
or as the agent of Aron under the Required Storage and Transportation
Arrangements, (iii) the Company’s failure to comply with its obligations under
the terminalling, pipeline and lease agreements underlying the Required Storage
and Transportation Arrangements, (iv) the Company’s negligence or willful
misconduct, (v) any failure by the Company to comply with or observe any
Applicable Law, (vi) injury, disease, or death of any person or damage to or
loss of any property, fine or penalty, any of which is caused by the Company or
its employees, representatives, agents or contractors in exercising any rights
or performing any obligations hereunder or in connection herewith, (vii) actual
or alleged presence or release of Hazardous Substances in connection with the
Transaction Documents or the transactions contemplated thereby, or any liability
under any Environmental Law related in any way to or asserted in connection with
the Transaction Documents or the transactions contemplated thereby or (viii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Company, and regardless of whether J.
Aron is a party thereto, except to the extent that any Liability arising under
clause (vi), (vii) or (viii) above has resulted from the negligence or willful
misconduct on the part of Aron, its Affiliates or any of their respective
employees, representatives, agents or contractors.
20.3    The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a

71

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Governmental Authority or private entity), nor shall they be considered an
admission of liability or responsibility for any purposes other than those
enumerated in the Transaction Documents.
20.4    Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided, that, the failure to give such notice shall not affect
the indemnification provided hereunder, except to the extent that the
indemnifying Party is materially adversely affected by such failure. Each Party
shall have the right but not the duty to participate, at its own expense, with
counsel of its own selection, in the defense and settlement thereof without
relieving the other of any obligations hereunder. Notwithstanding the foregoing,
an indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.
ARTICLE 21    
LIMITATION ON DAMAGES
Unless otherwise expressly provided in this Agreement, the Parties’ liability
for damages is limited to direct, actual damages only (which include any amounts
determined under Article 18) and neither Party shall be liable for specific
performance, lost profits or other business interruption damages, or special,
consequential, incidental, punitive, exemplary or indirect damages, in tort,
contract or otherwise, of any kind, arising out of or in any way connected with
the performance, the suspension of performance, the failure to perform, or the
termination of this Agreement; provided, however, that, such limitation shall
not apply with respect to (i) any third party claim for which indemnification is
available under this Agreement or (ii) any breach of Article 23. Each Party
acknowledges the duty to mitigate damages hereunder.


ARTICLE 22    
AUDIT AND INSPECTION
22.1    During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided, that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the Termination Date.
Each Party shall preserve, and shall cause all contractors or agents to
preserve, all of the aforesaid documents for a period of at least two (2) years
from the Termination Date.
ARTICLE 23    
CONFIDENTIALITY

72

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



23.1    In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as requested by a Governmental Authority, (ii) to such Party’s or its
Affiliates’ employees, directors, shareholders, auditors, consultants, banks,
lenders, financial advisors and legal advisors, or (iii) to such Party’
insurance providers, solely for the purpose of procuring insurance coverage or
confirming the extent of existing insurance coverage; provided, that, prior to
any disclosure permitted by this clause (iii), such insurance providers shall
have agreed in writing to keep confidential any information or document subject
to this Section. The confidentiality obligations under this Agreement shall
survive termination of this Agreement for a period of two (2) years following
the Termination Date. The Parties shall be entitled to all remedies available at
law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.
23.2    In the case of disclosure covered by clause (i) of Section 23.1, to the
extent practicable and in conformance with the relevant court order, Applicable
Law or request, the disclosing Party shall notify the other Party in writing of
any proceeding of which it is aware which may result in disclosure.
23.3    Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 24    
GOVERNING LAW
24.1    This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
24.2    Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any federal or state court of competent jurisdiction situated in
the City of New York (without recourse to arbitration unless both Parties agree
in writing), and to service of process by certified mail, delivered to the Party
at the address indicated in Article 26. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.

73

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



24.3    Each Party waives, to the fullest extent permitted by Applicable Law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.
ARTICLE 25    
ASSIGNMENT
25.1    This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
25.2    The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron
immediately prior to such assignment. Any other assignment by Aron shall require
the Company’s consent.
25.3    Any attempted assignment in violation of this Article 25 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 26    
NOTICES
26.1    All invoices, notices, requests and other communications given pursuant
to this Agreement shall be in writing and sent by email or nationally recognized
overnight courier. A notice shall be deemed to have been received when
transmitted by email to the other Party’s email set forth in Schedule M, or on
the following Business Day if sent by nationally recognized overnight courier to
the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.
ARTICLE 27    
NO WAIVER, CUMULATIVE REMEDIES
27.1    The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Default under, this Agreement shall not operate or be construed as a
waiver of any other breach of that provision or as a waiver of any breach of
another provision of, Event of Default or Default under, this Agreement, whether
of a like kind or different nature.

74

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



27.2    Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.


ARTICLE 28    
NATURE OF THE TRANSACTION AND
RELATIONSHIP OF PARTIES
28.1    This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.
28.2    Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.
ARTICLE 29    
MISCELLANEOUS
29.1    If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
29.2    The terms of this Agreement constitute the entire agreement between the
Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.
29.3    No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Transaction Documents, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
29.4    Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
29.5    Nothing expressed or implied in this Agreement is intended to create any
rights, obligations or benefits under this Agreement in any person other than
the Parties and their successors and permitted assigns.
29.6    All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.

75

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



29.7    This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
29.8    All transactions hereunder are entered into in reliance on the fact that
this Agreement and all such transactions constitute a single integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]



76

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.


J. ARON & COMPANY


By:    _______________________
Name:    _______________________
Title:    _______________________







[Signature Page to Amended and Restated Supply and Offtake Agreement]

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



ALON REFINING KROTZ SPRINGS, INC.


By:    _______________________
Name:    _______________________
Title:    _______________________







[Signature Page to Amended and Restated Supply and Offtake Agreement]
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE A
 




 
Product Group
Grades
Specifications and Testing Methodology
 
Finished Gasoline Products
M, V
(i)
 
Unfinished Gasoline Products
A , S, T
(i)
 
Gasoline Blendstocks
L or n/a
(i)
 
Jet Fuel
52 through 58
(i)
 
Existing Sales Contract:
 
 
 
LCO
n/a
Gravity - greater than 16
Flash - greater than 130 deg. F
Distillation – maximum of 695 deg. F for 95% point
Sulfur - 1.5% Max
Nitrogen Blanketed
     
SRD (Heating Oil)
88 Grade
(i)
Bromine No. + 3 max
  
(i)Consistent with most recently published Colonial Pipeline specifications and
RVP schedules and from time to time, as otherwise mutually agreed.
 




Schedule A-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Schedule B
Table 1: Baseline Volume
Group
 
Step-In Price
Step-Out Price
GASOLINE
Averaging Mechanism1
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price2
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


 
 
 
 




Schedule B-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Group
 
Step-In Price
Step-Out Price
 
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


 
 
 
 
SUPPLEMENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates




Schedule B-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Group
 
Step-In Price
Step-Out Price
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


 
 
 
 
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


 
 
 
 




Schedule B-3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Group
 
Step-In Price
Step-Out Price
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


The sum of
(i) the closing settlement price on the New York Mercantile Exchange for the
first nearby Light Crude Futures contract and
(ii) plus (***)


 
 
 
 

________________
1
Averaging Mechanism: Refers to the averaging methodology used to calculate the
applicable price for the relevant commodity group and the calendar day(s) or
Trading Day(s) in which the Reference Price is applicable to.

2
Reference Price: Refers to the applicable mathematical formula used to calculate
the price for a particular calendar day or Trading Day as referenced in the
Averaging Mechanism.







Trading Day: Any Business Day for which the relevant price is published.


Applicable Step-Out Pricing Dates for Baseline Volume: In the event of a
Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021







Schedule B-4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Table 2: Volume in excess of Baseline Volume


Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
GASOLINE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) / gallon) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) / gallon) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) / gallon) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) / gallon) times (***)
(The closing settlement prices on the New York Mercantile Exchange for the first
nearby New York Harbor Reformulated Gasoline Blendstock for Oxygen Blending
Contract minus (***) / gallon) times (***)
 
 
 
 
 
 
 
JET
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(The means of the daily quotations appearing in 'Platts US Marketscan' in the
section 'Distillates and blendstocks' under the heading 'Gulf Coast' - Pipeline'
for the 'Jet 54' quotation) times (***)
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times (***)
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times (***)
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times (***)
(The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Jet 54 quotation) times (***)
 
 
 
 
 
 
 




Schedule B-5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
CATFEED
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the Nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "Arithmetic
average of the means of the daily quotations appearing in Platt's US Marketscan
in the section GULF COAST under the heading Distillates and blendstocks for the
Ultra low sulfur diesel-Pipeline quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the first nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "The
average of the mean of the high and low daily quotation published in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the first nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "The
average of the mean of the high and low daily quotation published in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the first nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "The
average of the mean of the high and low daily quotation published in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation"
(***) * Nymex RBOB * (***) + (***) * USGC ULSD * (***) - (***) / barrel, where
Nymex RBOB is defined as "The closing settlement prices on the New York
Mercantile Exchange for the first nearby New York Harbor Reformulated Gasoline
Blendstock for Oxygen Blending Contract" and USGC ULSD is defined as "The
average of the mean of the high and low daily quotation published in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston" and
subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation"
 
 
 
 
 
 
 
CRUDE
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the closing settlement prices for each calendar day in the
relevant Production Week. For each calendar day that is not a Trading Day (i.e.
weekends and holidays), the closing settlement price shall be deemed to be the
closing settlement price for the immediately preceding Trading Day.
Arithmetic average of the Trading Days in the applicable calendar month
Base Price
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus (***) / barrel
Applicable Grade Differential and Roll Component from the Procurement Contract
plus the closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Base Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract plus (***) / barrel




Schedule B-6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
 
 
 
 
 
 
 
SUPPLEMENTAL MATERIAL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Not applicable
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
Not applicable
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract
 
 
 
 
 
 
 
SLOP
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
The closing settlement prices on the New York Mercantile Exchange for the first
nearby Light Crude Futures Contract minus (***) / barrel
 
 
 
 
 
 
 
SLURRY
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
Arithmetic average of the means of the daily quotations appearing in 'Platts US
Marketscan' under the heading 'GULF COAST' in the section 'Residual fuel
($/bbl)' for the No. 6 3.0% quotation minus (***) / barrel
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston
Supplementals" and subheading "($/barrel)" for the No.6 3% quotation minus (***)
/ barrel
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston
Supplementals" and subheading "($/barrel)" for the No.6 3% quotation minus (***)
/ barrel
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston
Supplementals" and subheading "($/barrel)" for the No.6 3% quotation minus (***)
/ barrel
The average of the means of the daily quotations appearing in "Platts US
Marketscan" in the section "GULF COAST" under the heading "Houston
Supplementals" and subheading "($/barrel)" for the No.6 3% quotation minus (***)
/ barrel
 
 
 
 
 
 
 




Schedule B-7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Group
 
Step-In Price
Weekly Price
Short Crude FIFO Price / Short Product FIFO Price
Long Crude FIFO Price / Long Product FIFO Price
Step-Out Price
DIESEL
Averaging Mechanism
Arithmetic average of the 4 Trading Days ending with and including the
penultimate Trading Day of the month (May 24, 28, 29, & 30 of 2013)
Arithmetic average of the Trading Days in the relevant Production Week
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days in the applicable calendar month
Arithmetic average of the Trading Days on the relevant Applicable Step-Out
Pricing Dates
 
Reference Price
(Arithmetic average of the means of the daily quotations appearing in Platt's US
Marketscan in the section GULF COAST under the heading Distillates and
blendstocks for the Ultra low sulfur diesel-Pipeline quotation minus (***) /
gallon) times (***)
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
(***) / gallon) times (***)
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
(***) / gallon) times (***)
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
(***) / gallon) times (***)
(The average of the mean of the high and low daily quotation published in
"Platts US Marketscan" in the section "GULF COAST" under the heading "Houston"
and subheading "Prompt Pipeline" for the Ultra low sulfur diesel quotation minus
(***) / gallon) times (***)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Trading Day: Any day for which the relevant price is published.


Base Price: The volume weighted average purchase price per barrel calculated
under all Procurement Contracts under which such Crude Oil was acquired during
such month.  The volume weighted average will be calculated as the net dollars
paid or received on all Procurement Contracts, with Aron payments to third
parties represented as a positive dollar amount and Aron receipts from third
parties represented as a negative dollar amount, divided by the net volume on
all Procurement Contracts, with Aron purchases represented as a positive volume
and Aron sales represented as a negative volume.  If for such month Aron does
not enter any Crude Oil Procurement Contracts, the Base Price will equal the
Short Crude FIFO price as defined in Schedule B. 


Applicable Step-Out Pricing Dates for Volume in excess of Baseline Volume: In
the event of a Termination Date of :

May 31, 2018, the Applicable Step-Out Pricing Dates shall be: May 29, 30, 31 of
2018
May 31, 2019, the Applicable Step-Out Pricing Dates shall be May 29, 30, 31 of
2019
May 31, 2020, the Applicable Step-Out Pricing Dates shall be May 27, 28, 29 of
2020
May 31, 2021, the Applicable Step-Out Pricing Dates shall be May 26, 27, 28 of
2021





Schedule B-8
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE C

Monthly True-up Amounts




I. For purposes of determining the Monthly Crude Oil True-up Amount, the
following terms shall have the meanings specified below:
“Gross Monthly Crude Oil Value” (denoted as “R”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
R = F + I + K + M
Where:
“F” represents the FIFO Sales Value from the Prior Month, computed as the
product of the FIFO Sales Price from Prior Month and FIFO Sales Volume from
Prior Month
“I” represent the Sales for Current Month Value of such month,
“K” represents the Short Crude FIFO Value as of the end of such month, and
“M” represents the Monthly Aron Fee for such month.
“FIFO Sales Price from Prior Month” (denoted as “F”) means the prior month price
associated with the prior month Short Crude FIFO Position or Long Crude FIFO
Position. If the prior month has a Short Crude FIFO Position then use that prior
month’s Short Crude FIFO Price. If the prior month has a Long Crude FIFO
Position then use that prior month’s Long Crude FIFO Price.
“Monthly Crude Oil True-up Amount” (denoted as “Z”) means, for any month, the
sum of the Gross Monthly Crude Oil Value for such month and the Aggregate Weekly
Supply Value for such month; provided that if such amount is positive it shall
represent an amount due to the Company and if such amount is negative, the
absolute value thereof shall represent an amount due to Aron.
“Sales for Current Month Volume” means, for any month, the sum of (A) Monthly
Crude Procurement Purchase Volume, (B) Monthly Crude Procurement Sale Volume and
(C) Additional Sales Volume for such month.
“Additional Sales Volume” means, for any month, the greater of the Adjusted
Monthly Crude Sale Volume for such month and the Adjusted Target Crude Sales
Volume for such month, less the sum of the (A) Monthly Crude Procurement
Purchase Volume and (B) Monthly Crude Procurement Sale Volume.
“Monthly Crude Procurement Purchase Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron is invoiced by sellers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month; such volume will be a negative number.
“Monthly Crude Procurement Sale Volume” means, for any month, the aggregate
quantity of Barrels of Crude Oil for which Aron invoices purchasers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under
Procurement Contracts with respect to Crude Oil quantities delivered during such
month; such volume will be a positive number
“Sales for Current Month Value” (denoted as “I”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):

Schedule C-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

I = P + S + Q
Where:
“P” represents the Monthly Crude Procurement Purchase Value
“S” represents the Monthly Crude Procurement Sale Value
“Q” represents the Additional Sales Value
“Additional Sales Value” (denoted as “Q”) means, for any month, the product of
Additional Sales Volume and Additional Sales Price.
“Monthly Crude Procurement Purchase Value” (denoted as “P”) means, for any
month, the product of Monthly Crude Procurement Purchase Volume and Monthly
Crude Procurement Purchase Price.
“Monthly Crude Procurement Sales Value” (denoted as “S”) means, for any month,
the product of Monthly Crude Procurement Sale Volume and Monthly Crude
Procurement Sale Price.
“Additional Sales Price” means, for any month, the price listed on Schedule B
hereto as the applicable Long FIFO Price for the current month.
“Monthly Crude Procurement Purchase Price” means, for any month, the volume
weighted average price of crude oil purchased by Aron (whether Third Party
Suppliers, the Company, or Affiliates of the Company) under Procurement
Contracts with respect to Crude Oil quantities delivered during such month.
“Monthly Crude Procurement Sale Price” means, for any month, the volume weighted
average price of crude oil sold by Aron (whether Third Party Suppliers, the
Company, or Affiliates of the Company) under Procurement Contracts with respect
to Crude Oil quantities delivered during such month.

Schedule C-2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

“Actual Month End Crude Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a).
“Actual Month Beginning Crude Volume” (denoted as “A”) means, for any month, the
Actual Month End Crude Volume for the immediately preceding month. [Note: On the
Commencement Date, the Actual Month Beginning Crude Volume will be the
Commencement Date Crude Oil Volume]
“Aggregate Crude Receipts” (denoted as “C”) means, for any month, the aggregate
quantity of Barrels of Crude Oil received by Aron at the Feedstock Delivery
Point during such month under Procurement Contracts.
“Monthly Crude Sales Volume” (denoted as “D”) means, for any month, the result
of the following formula (with each variable determined with respect to such
month):
(-1) x (A + C – B)
Where:
“A” represents the Actual Month Beginning Crude Volume for such month,
“C” represents the Aggregate Crude Receipts for such month, and
“B” represents the Actual Month End Crude Volume for such month.
“Target Crude Sales Volume” (denoted as “E”) means, for any month, the result of
the following formula (with each variable determined with respect to such
month):
T – A – C
Where:
“T” represents the Target Month End Crude Volume for such month,
“A” represents the Actual Month Beginning Crude Volume for such month, and
“C” represents Aggregate Crude Receipts for such month.
“FIFO Sales Volume from Prior Month” (denoted as “F”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
(-1) x (K + L)
Where:
“K” represents the Short Crude FIFO Position as of the end of the prior month,
and
“L” represents the Long Crude FIFO Position as of the end of the prior month.
“Adjusted Monthly Crude Sales Volume” (denoted as “G”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
D – F

Schedule C-3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Adjusted Target Crude Sales Volume” (denoted as “H”) means, for any month, the
result of the following formula (with each variable determined with respect to
such month):
E – F
Where:
“E” represents the Target Crude Sales Volume for such month, and
“F” represents the FIFO Sales Volume from Prior Month.
“Short Crude FIFO Position” (denoted as “K”) means, as of the end of any month,
the lesser of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Short Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Short Crude FIFO Position.
“Short Crude FIFO Value” means, for any Short Crude FIFO Position and applicable
month, the product of such Short Crude FIFO Position and the Short Crude FIFO
Price for such month (which will be a negative number).
“Long Crude FIFO Position” (denoted as “L”) means, as of the end of any month,
the greater of (i) zero and (ii) the result of the following formula (with each
variable determined with respect to such month):
D – E
Where:
“D” represents the Monthly Crude Sales Volume for such month, and
“E” represents the Target Crude Sales Volume for such month.
“Long Crude FIFO Price” means, for any month, the price listed in the matrix on
Schedule B hereto as the price applicable to a Long Crude FIFO Position.
“Long Crude FIFO Value” means, for any Long Crude FIFO Position and applicable
month, the product of such Long Crude FIFO Position and the Long Crude FIFO
Price for such month.
“Monthly Aron Fee” (denoted as “M”) means, for any month, the product of (i) an
aggregate number of Barrels equal to the Monthly Crude Sales Volume for such
month and (ii) Level One Fee rate, as defined in the Fee Letter, per Barrel,
plus the Level Two Fee plus Counterparty Crude Sales Fee,

Schedule C-4



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Where:
Counterparty Crude Sales Fee will be due with respect to any such crude oil sold
by Aron to third parties. For any month, Counterparty Crude Sales Fee shall
equal the product of (A) Monthly Crude Procurement Sales Volume (as defined
below) and (B) the counterparty level fee as determined on a monthly basis by
Aron for each respective party.
“Level Two Fee” (denoted as “U”) means, for any month, the product of:
(X) x (applicable rate as defined in the Fee Letter) x (-1)
Where:
“X” represents Other Barrels, as found on the report mentioned in Section
10.1(c)(i)
“Monthly Crude Procurement Sales Volume” means, for any month, the aggregate
quantity of Barrels of crude oil for which Aron invoices purchasers (whether
Third Party Suppliers, the Company, or Affiliates of the Company) under the
Procurement Contracts with respect to crude oil quantities delivered during such
month.
“Aggregate Weekly Supply Value” (denoted as “W”) means, for any month, the sum
of the Weekly Supply Values for all Production Weeks (or portions thereof)
included in such month, times -1 (negative one).
II. For purposes of determining the Aggregate Monthly Product True-up Amount,
the following terms shall have the meanings specified below:
“Gross Monthly Product Value” (denoted as “R”) means, for any month and Product
Group, the result of the following formula (with each variable determined with
respect to such month):
R = F + I + L
Where:
“F” represents Product FIFO Purchase Value for Prior Month computed as the
product of the Product FIFO Purchase Price from Prior Month and Product FIFO
Purchase Volume from Prior Month,
“I” represents the product of (i) the applicable price listed on Schedule B and
(ii) the lesser of the Adjusted Monthly Product Purchase Volume for such month
and Product Group and the Adjusted Target Product Purchase Volume for such month
and Product Group, and
“L” represents Long Product FIFO Value as of the end of such month.
“Product FIFO Purchase Price for Prior Month” means, for any month, the price
listed on Schedule B with respect to the prior month as the price applicable to
Short or Long Product FIFO Positions.
“Monthly Product True-up Amount” (denoted as “Z”) means, for any month and
Product Group, the sum of Gross Monthly Product Value for such month and Product
Group and the Aggregate Weekly Product Value for such month and Product Group;
provided that if such amount is positive it shall represent an amount due to the
Company and if such amount is negative, the absolute value thereof shall
represent an amount due to Aron.
“Aggregate Monthly Product True-up Amount” means for any month, the sum of the
Monthly Product True-up Amount for such month and for all Product Groups;
provided that if such amount is positive it shall represent an amount due to the
Company and if such amount is negative, the absolute value thereof shall
represent an amount due to Aron.
“Actual Month End Product Volume” (denoted as “B”) has the meaning specified in
Section 9.2(a).

Schedule C-5



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

“Actual Month Beginning Product Volume” (denoted as “A”) means, for any month
and Product Group, the Actual Month End Product Volume for the immediately
preceding month.
“Monthly Product Purchase Volume” (denoted as “D”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
B + C – A
Where:
“B” represents the Actual Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Target Product Purchase Volume” (denoted as “E”) means, for any month and
Product Group, the result of the following formula (with each variable
determined with respect to such month):
T + C – A
Where:
“T” represents the Target Month End Product Volume for such month and Product
Group,
“C” represents the Aggregate Product Sales for such month and Product Group, and
“A” represents the Actual Month Beginning Product Volume for such month and
Product Group.
“Product FIFO Purchase Volume for Prior Month” (denoted as “F”) means, for any
month, the result of the following formula (with each variable determined with
respect to such month):
(-1) x (K + L)
Where:
“K” represents the Short Product FIFO Position as of the end of the prior month,
and
“L” represents the Long Product FIFO Position as of the end of the prior month.
“Adjusted Monthly Product Purchase Volume” (denoted as “G”) means, for any month
and Product Group, the result of the following formula (with each variable
determined with respect to such month):
D – F
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Adjusted Target Product Purchase Volume” (denoted as “H”) means, for any month,
the result of the following formula (with each variable determined with respect
to such month):
E – F

Schedule C-6



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Where:
“E” represents the Target Product Purchase Volume for such month and Product
Group, and
“F” represents the Product FIFO Purchase Volume for Prior Month.
“Short Product FIFO Position” (denoted as “K”) means, as of the end of any month
and for a particular Product Group, the lesser of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Short Product FIFO Value” means, for any Short Product FIFO Position and
applicable month, the product of such Short Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Short Product FIFO Position.
“Long Product FIFO Position” (denoted as “L”) means, as of the end of any month
and for a particular Product Group, the greater of (i) zero and (ii) the result
of the following formula (with each variable determined with respect to such
month):
D – E
Where:
“D” represents the Monthly Product Purchase Volume for such month and Product
Group, and
“E” represents the Target Product Purchase Volume for such month and Product
Group.
“Long Product FIFO Value” means, for any Long Product FIFO Position and
applicable month, the product of such Long Product FIFO Position and the price
listed on Schedule B hereto with respect to such month as the price applicable
to a Long Product FIFO Position.
“Aggregate Product Sales” (denoted as “C”) means, for any month and Product
Group, the aggregate sales volume of all of such Product sold under Included and
Excluded Transactions pursuant to the Marketing and Sales Agreement.
“Aggregate Weekly Product Value” (denoted as “W”) means, for any month and
Product Group, the product of (i) – 1 (negative one ) and (ii) the sum of the
Weekly Product Values for such Product Group for all Production Weeks (or
portions thereof) included in such month.





Schedule C-7


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Schedule D
Operational Volume Range


Product Group
Minimum (bbl)
Maximum (bbl)
Aron notification deadline for Target Month End Volume
Maximum Allowed Change in Month End Target
 
Baseline Volume
Volume in excess of Baseline
Baseline Volume
Volume in excess of Baseline
 
 
Crude
(***)
(***)
(***)
(***)
Business day following receipt of
Monthly Crude Forecast
 
 
 
 
 
 
 
 
Supplemental Material (Amdel)
(***)
(***)
(***)
(***)
Business day following receipt of
Monthly Crude Forecast
 
 
 
 
 
 
 
 
Gasoline
(***)
(***)
(***)
(***)
30th of preceeding month
 
 
 
 
 
 
 
 
Jet
(***)
(***)
(***)
(***)
30th of preceeding month
 
 
 
 
 
 
 
 
Diesel
(***)
(***)
(***)
(***)
30th of preceeding month
 
 
 
 
 
 
 
 
Catfeed
(***)
(***)
(***)
(***)
Business day following receipt of
Monthly Crude Forecast
Maximum increase / decrease of (***) bbls
 
 
 
 
 
 
 
Slop
(***)
(***)
(***)
(***)
30th of preceeding month
 
 
 
 
 
 
 
 
Slurry
(***)
(***)
(***)
(***)
30th of preceeding month
 
* Forced builds/draws resulting from changes to minimum or maximum Volume in
Ecess of Baseline do not impact discretionary builds/draws. Discretionary
builds/draws are subject to maximum allowed change in month end targets and
volumetric minimum and maximum.




Schedule D - 1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 
 
Example:
Month 1:
Baseline: (***) barrels
Volume in Excess Baseline (Min): (***) Barrels
Volume in Excess Baseline (Max): (***) Barrels
Restriction: +/- (***) barrels from prior month
Target: (***) Barrels ((***) barrels of Baseline + (***) barrels Volume in
Excess of Baseline)
 
Month 2:
Baseline: (***) barrels
Volume in Excess of Baseline (Min): (***) Barrels
Volume in Excess of Baseline (Max): (***) Barrels
Restriction: +/- (***) barrels from prior month
Target can be (Baseline + Volume in Excess of Baseline): (***) Barrels to (***)
Barrels




Schedule D - 2
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE E

Tank List
Tank #
Rated Capacity (net bbls)
 
Tank #
Rated Capacity (net bbls)
80-10
80,000
 
80-4
80,000
100-2
100,000
 
80-7
80,000
150-1
150,000
 
100-6
100,000
55-2
55,000
 
80-5
80,000
80-9
80,000
 
100-4
100,000
80-2
80,000
 
100-5
100,000
80-1
80,000
 
125-1
125,000
55-9
55,000
 
80-8
80,000
55-10
55,000
 
8-01
8,000
55-3
55,000
 
02-5-1
5,000
30-7
30,000
 
16-3-02
3,000
55-5
55,000
 
80-6
80,000
55-7
55,000
 
30-3
30,000
15-1
15,000
 
55-1
55,000
55-4
55,000
 
100-1
100,000
12-2
12,000
 
80-15
80,000
15-2
15,000
 
80-13
80,000
30-8
30,000
 
10-6
10,000
30-5
30,000
 
30-4
30,000
30-6
30,000
 
55-11
55,000
55-6
55,000
 
55-12
55,000
55-8
55,000
 
80-11
80,000
150-2
150,000
 
80-12
80,000
10-1
10,000
 
80-3
80,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule E-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Schedule G


Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1
3-Jun-13
1-Jun-13
5-Jun-13
7-Jun-13
19-Jul-13
All
1
1
1
2
3-Jun-13
2-Jun-13
5-Jun-13
7-Jun-13
19-Jul-13
All
1
1
1
3
3-Jun-13
3-Jun-13
5-Jun-13
7-Jun-13
19-Jul-13
All
1
1
1
4
10-Jun-13
4-Jun-13
12-Jun-13
14-Jun-13
19-Jul-13
All
1
1
1
5
10-Jun-13
5-Jun-13
12-Jun-13
14-Jun-13
19-Jul-13
All
1
1
1
6
10-Jun-13
6-Jun-13
12-Jun-13
14-Jun-13
19-Jul-13
All
1
1
1
7
10-Jun-13
7-Jun-13
12-Jun-13
14-Jun-13
19-Jul-13
All
1
1
1
8
10-Jun-13
8-Jun-13
12-Jun-13
14-Jun-13
19-Jul-13
All
1
1
1
9
10-Jun-13
9-Jun-13
12-Jun-13
14-Jun-13
19-Jul-13
All
1
1
1
10
10-Jun-13
10-Jun-13
12-Jun-13
14-Jun-13
19-Jul-13
All
1
1
1
11
17-Jun-13
11-Jun-13
19-Jun-13
21-Jun-13
19-Jul-13
All
1
1
1
12
17-Jun-13
12-Jun-13
19-Jun-13
21-Jun-13
19-Jul-13
All
1
1
1
13
17-Jun-13
13-Jun-13
19-Jun-13
21-Jun-13
19-Jul-13
All
1
1
1
14
17-Jun-13
14-Jun-13
19-Jun-13
21-Jun-13
19-Jul-13
All
1
1
1
15
17-Jun-13
15-Jun-13
19-Jun-13
21-Jun-13
19-Jul-13
All
1
1
1
16
17-Jun-13
16-Jun-13
19-Jun-13
21-Jun-13
19-Jul-13
All
1
1
1
17
17-Jun-13
17-Jun-13
19-Jun-13
21-Jun-13
19-Jul-13
All
1
1
1
18
24-Jun-13
18-Jun-13
26-Jun-13
28-Jun-13
19-Jul-13
All
1
1
1
19
24-Jun-13
19-Jun-13
26-Jun-13
28-Jun-13
19-Jul-13
All
1
1
1
20
24-Jun-13
20-Jun-13
26-Jun-13
28-Jun-13
19-Jul-13
All
1
1
1
21
24-Jun-13
21-Jun-13
26-Jun-13
28-Jun-13
19-Jul-13
All
1
1
1
22
24-Jun-13
22-Jun-13
26-Jun-13
28-Jun-13
19-Jul-13
All
1
1
1
23
24-Jun-13
23-Jun-13
26-Jun-13
28-Jun-13
19-Jul-13
All
1
1
1
24
24-Jun-13
24-Jun-13
26-Jun-13
28-Jun-13
19-Jul-13
All
1
1
1
25
1-Jul-13
25-Jun-13
3-Jul-13
8-Jul-13
19-Jul-13
All
1
1
1
26
1-Jul-13
26-Jun-13
3-Jul-13
8-Jul-13
19-Jul-13
All
1
1
1
27
1-Jul-13
27-Jun-13
3-Jul-13
8-Jul-13
19-Jul-13
All
1
1
1
28
1-Jul-13
28-Jun-13
3-Jul-13
8-Jul-13
19-Jul-13
All
1
1
1
29
1-Jul-13
29-Jun-13
3-Jul-13
8-Jul-13
19-Jul-13
All
1
1
1
30
1-Jul-13
30-Jun-13
3-Jul-13
8-Jul-13
19-Jul-13
All
1
1
1
31
1-Jul-13
1-Jul-13
3-Jul-13
8-Jul-13
20-Aug-13
All
1
1
1
32
8-Jul-13
2-Jul-13
10-Jul-13
12-Jul-13
20-Aug-13
All
1
1
1
33
8-Jul-13
3-Jul-13
10-Jul-13
12-Jul-13
20-Aug-13
All
1
1
1
34
8-Jul-13
4-Jul-13
10-Jul-13
12-Jul-13
20-Aug-13
All
1
1
1
35
8-Jul-13
5-Jul-13
10-Jul-13
12-Jul-13
20-Aug-13
All
1
1
1
36
8-Jul-13
6-Jul-13
10-Jul-13
12-Jul-13
20-Aug-13
All
1
1
1
37
8-Jul-13
7-Jul-13
10-Jul-13
12-Jul-13
20-Aug-13
All
1
1
1
38
8-Jul-13
8-Jul-13
10-Jul-13
12-Jul-13
20-Aug-13
All
1
1
1
39
15-Jul-13
9-Jul-13
17-Jul-13
19-Jul-13
20-Aug-13
All
1
1
1
40
15-Jul-13
10-Jul-13
17-Jul-13
19-Jul-13
20-Aug-13
All
1
1
1
41
15-Jul-13
11-Jul-13
17-Jul-13
19-Jul-13
20-Aug-13
All
1
1
1
42
15-Jul-13
12-Jul-13
17-Jul-13
19-Jul-13
20-Aug-13
All
1
1
1
43
15-Jul-13
13-Jul-13
17-Jul-13
19-Jul-13
20-Aug-13
All
1
1
1
44
15-Jul-13
14-Jul-13
17-Jul-13
19-Jul-13
20-Aug-13
All
1
1
1
45
15-Jul-13
15-Jul-13
17-Jul-13
19-Jul-13
20-Aug-13
All
1
1
1
46
22-Jul-13
16-Jul-13
24-Jul-13
26-Jul-13
20-Aug-13
All
1
1
1
47
22-Jul-13
17-Jul-13
24-Jul-13
26-Jul-13
20-Aug-13
All
1
1
1
48
22-Jul-13
18-Jul-13
24-Jul-13
26-Jul-13
20-Aug-13
All
1
1
1
49
22-Jul-13
19-Jul-13
24-Jul-13
26-Jul-13
20-Aug-13
All
1
1
1
50
22-Jul-13
20-Jul-13
24-Jul-13
26-Jul-13
20-Aug-13
All
1
1
1
51
22-Jul-13
21-Jul-13
24-Jul-13
26-Jul-13
20-Aug-13
All
1
1
1
52
22-Jul-13
22-Jul-13
24-Jul-13
26-Jul-13
20-Aug-13
All
1
1
1
53
29-Jul-13
23-Jul-13
31-Jul-13
2-Aug-13
20-Aug-13
All
1
1
1


Schedule G - 1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
54
29-Jul-13
24-Jul-13
31-Jul-13
2-Aug-13
20-Aug-13
All
1
1
1
55
29-Jul-13
25-Jul-13
31-Jul-13
2-Aug-13
20-Aug-13
All
1
1
1
56
29-Jul-13
26-Jul-13
31-Jul-13
2-Aug-13
20-Aug-13
All
1
1
1
57
29-Jul-13
27-Jul-13
31-Jul-13
2-Aug-13
20-Aug-13
All
1
1
1
58
29-Jul-13
28-Jul-13
31-Jul-13
2-Aug-13
20-Aug-13
All
1
1
1
59
29-Jul-13
29-Jul-13
31-Jul-13
2-Aug-13
20-Aug-13
All
1
1
1
60
5-Aug-13
30-Jul-13
7-Aug-13
9-Aug-13
20-Aug-13
All
1
1
1
61
5-Aug-13
31-Jul-13
7-Aug-13
9-Aug-13
20-Aug-13
All
1
1
1
62
5-Aug-13
1-Aug-13
7-Aug-13
9-Aug-13
20-Sep-13
All
1
1
1
63
5-Aug-13
2-Aug-13
7-Aug-13
9-Aug-13
20-Sep-13
All
1
1
1
64
5-Aug-13
3-Aug-13
7-Aug-13
9-Aug-13
20-Sep-13
All
1
1
1
65
5-Aug-13
4-Aug-13
7-Aug-13
9-Aug-13
20-Sep-13
All
1
1
1
66
5-Aug-13
5-Aug-13
7-Aug-13
9-Aug-13
20-Sep-13
All
1
1
1
67
12-Aug-13
6-Aug-13
14-Aug-13
16-Aug-13
20-Sep-13
All
1
1
1
68
12-Aug-13
7-Aug-13
14-Aug-13
16-Aug-13
20-Sep-13
All
1
1
1
69
12-Aug-13
8-Aug-13
14-Aug-13
16-Aug-13
20-Sep-13
All
1
1
1
70
12-Aug-13
9-Aug-13
14-Aug-13
16-Aug-13
20-Sep-13
All
1
1
1
71
12-Aug-13
10-Aug-13
14-Aug-13
16-Aug-13
20-Sep-13
All
1
1
1
72
12-Aug-13
11-Aug-13
14-Aug-13
16-Aug-13
20-Sep-13
All
1
1
1
73
12-Aug-13
12-Aug-13
14-Aug-13
16-Aug-13
20-Sep-13
All
1
1
1
74
19-Aug-13
13-Aug-13
21-Aug-13
23-Aug-13
20-Sep-13
All
1
1
1
75
19-Aug-13
14-Aug-13
21-Aug-13
23-Aug-13
20-Sep-13
All
1
1
1
76
19-Aug-13
15-Aug-13
21-Aug-13
23-Aug-13
20-Sep-13
All
1
1
1
77
19-Aug-13
16-Aug-13
21-Aug-13
23-Aug-13
20-Sep-13
All
1
1
1
78
19-Aug-13
17-Aug-13
21-Aug-13
23-Aug-13
20-Sep-13
All
1
1
1
79
19-Aug-13
18-Aug-13
21-Aug-13
23-Aug-13
20-Sep-13
All
1
1
1
80
19-Aug-13
19-Aug-13
21-Aug-13
23-Aug-13
20-Sep-13
All
1
1
1
81
26-Aug-13
20-Aug-13
28-Aug-13
30-Aug-13
20-Sep-13
All
1
1
1
82
26-Aug-13
21-Aug-13
28-Aug-13
30-Aug-13
20-Sep-13
All
1
1
1
83
26-Aug-13
22-Aug-13
28-Aug-13
30-Aug-13
20-Sep-13
All
1
1
1
84
26-Aug-13
23-Aug-13
28-Aug-13
30-Aug-13
20-Sep-13
All
1
1
1
85
26-Aug-13
24-Aug-13
28-Aug-13
30-Aug-13
20-Sep-13
All
1
1
1
86
26-Aug-13
25-Aug-13
28-Aug-13
30-Aug-13
20-Sep-13
All
1
1
1
87
26-Aug-13
26-Aug-13
28-Aug-13
30-Aug-13
20-Sep-13
All
1
1
1
88
2-Sep-13
27-Aug-13
5-Sep-13
9-Sep-13
20-Sep-13
All
1
1
1
89
2-Sep-13
28-Aug-13
5-Sep-13
9-Sep-13
20-Sep-13
All
1
1
1
90
2-Sep-13
29-Aug-13
5-Sep-13
9-Sep-13
20-Sep-13
All
1
1
1
91
2-Sep-13
30-Aug-13
5-Sep-13
9-Sep-13
20-Sep-13
All
1
1
1
92
2-Sep-13
31-Aug-13
5-Sep-13
9-Sep-13
20-Sep-13
All
1
1
1
93
2-Sep-13
1-Sep-13
5-Sep-13
9-Sep-13
21-Oct-13
All
1
1
1
94
2-Sep-13
2-Sep-13
5-Sep-13
9-Sep-13
21-Oct-13
All
1
1
1
95
9-Sep-13
3-Sep-13
11-Sep-13
13-Sep-13
21-Oct-13
All
1
1
1
96
9-Sep-13
4-Sep-13
11-Sep-13
13-Sep-13
21-Oct-13
All
1
1
1
97
9-Sep-13
5-Sep-13
11-Sep-13
13-Sep-13
21-Oct-13
All
1
1
1
98
9-Sep-13
6-Sep-13
11-Sep-13
13-Sep-13
21-Oct-13
All
1
1
1
99
9-Sep-13
7-Sep-13
11-Sep-13
13-Sep-13
21-Oct-13
All
1
1
1
100
9-Sep-13
8-Sep-13
11-Sep-13
13-Sep-13
21-Oct-13
All
1
1
1
101
9-Sep-13
9-Sep-13
11-Sep-13
13-Sep-13
21-Oct-13
All
1
1
1
102
16-Sep-13
10-Sep-13
18-Sep-13
20-Sep-13
21-Oct-13
All
1
1
1
103
16-Sep-13
11-Sep-13
18-Sep-13
20-Sep-13
21-Oct-13
All
1
1
1
104
16-Sep-13
12-Sep-13
18-Sep-13
20-Sep-13
21-Oct-13
All
1
1
1
105
16-Sep-13
13-Sep-13
18-Sep-13
20-Sep-13
21-Oct-13
All
1
1
1
106
16-Sep-13
14-Sep-13
18-Sep-13
20-Sep-13
21-Oct-13
All
1
1
1
107
16-Sep-13
15-Sep-13
18-Sep-13
20-Sep-13
21-Oct-13
All
1
1
1
108
16-Sep-13
16-Sep-13
18-Sep-13
20-Sep-13
21-Oct-13
All
1
1
1


Schedule G - 2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
109
23-Sep-13
17-Sep-13
25-Sep-13
27-Sep-13
21-Oct-13
All
1
1
1
110
23-Sep-13
18-Sep-13
25-Sep-13
27-Sep-13
21-Oct-13
All
1
1
1
111
23-Sep-13
19-Sep-13
25-Sep-13
27-Sep-13
21-Oct-13
All
1
1
1
112
23-Sep-13
20-Sep-13
25-Sep-13
27-Sep-13
21-Oct-13
All
1
1
1
113
23-Sep-13
21-Sep-13
25-Sep-13
27-Sep-13
21-Oct-13
All
1
1
1
114
23-Sep-13
22-Sep-13
25-Sep-13
27-Sep-13
21-Oct-13
All
1
1
1
115
23-Sep-13
23-Sep-13
25-Sep-13
27-Sep-13
21-Oct-13
All
1
1
1
116
30-Sep-13
24-Sep-13
2-Oct-13
4-Oct-13
21-Oct-13
All
1
1
1
117
30-Sep-13
25-Sep-13
2-Oct-13
4-Oct-13
21-Oct-13
All
1
1
1
118
30-Sep-13
26-Sep-13
2-Oct-13
4-Oct-13
21-Oct-13
All
1
1
1
119
30-Sep-13
27-Sep-13
2-Oct-13
4-Oct-13
21-Oct-13
All
1
1
1
120
30-Sep-13
28-Sep-13
2-Oct-13
4-Oct-13
21-Oct-13
All
1
1
1
121
30-Sep-13
29-Sep-13
2-Oct-13
4-Oct-13
21-Oct-13
All
1
1
1
122
30-Sep-13
30-Sep-13
2-Oct-13
4-Oct-13
21-Oct-13
All
1
1
1
123
7-Oct-13
1-Oct-13
9-Oct-13
11-Oct-13
20-Nov-13
All
1
1
1
124
7-Oct-13
2-Oct-13
9-Oct-13
11-Oct-13
20-Nov-13
All
1
1
1
125
7-Oct-13
3-Oct-13
9-Oct-13
11-Oct-13
20-Nov-13
All
1
1
1
126
7-Oct-13
4-Oct-13
9-Oct-13
11-Oct-13
20-Nov-13
All
1
1
1
127
7-Oct-13
5-Oct-13
9-Oct-13
11-Oct-13
20-Nov-13
All
1
1
1
128
7-Oct-13
6-Oct-13
9-Oct-13
11-Oct-13
20-Nov-13
All
1
1
1
129
7-Oct-13
7-Oct-13
9-Oct-13
11-Oct-13
20-Nov-13
All
1
1
1
130
14-Oct-13
8-Oct-13
16-Oct-13
18-Oct-13
20-Nov-13
All
1
1
1
131
14-Oct-13
9-Oct-13
16-Oct-13
18-Oct-13
20-Nov-13
All
1
1
1
132
14-Oct-13
10-Oct-13
16-Oct-13
18-Oct-13
20-Nov-13
All
1
1
1
133
14-Oct-13
11-Oct-13
16-Oct-13
18-Oct-13
20-Nov-13
All
1
1
1
134
14-Oct-13
12-Oct-13
16-Oct-13
18-Oct-13
20-Nov-13
All
1
1
1
135
14-Oct-13
13-Oct-13
16-Oct-13
18-Oct-13
20-Nov-13
All
1
1
1
136
14-Oct-13
14-Oct-13
16-Oct-13
18-Oct-13
20-Nov-13
All
1
1
1
137
21-Oct-13
15-Oct-13
23-Oct-13
25-Oct-13
20-Nov-13
All
1
1
1
138
21-Oct-13
16-Oct-13
23-Oct-13
25-Oct-13
20-Nov-13
All
1
1
1
139
21-Oct-13
17-Oct-13
23-Oct-13
25-Oct-13
20-Nov-13
All
1
1
1
140
21-Oct-13
18-Oct-13
23-Oct-13
25-Oct-13
20-Nov-13
All
1
1
1
141
21-Oct-13
19-Oct-13
23-Oct-13
25-Oct-13
20-Nov-13
All
1
1
1
142
21-Oct-13
20-Oct-13
23-Oct-13
25-Oct-13
20-Nov-13
All
1
1
1
143
21-Oct-13
21-Oct-13
23-Oct-13
25-Oct-13
20-Nov-13
All
1
1
1
144
28-Oct-13
22-Oct-13
30-Oct-13
1-Nov-13
20-Nov-13
All
1
1
1
145
28-Oct-13
23-Oct-13
30-Oct-13
1-Nov-13
20-Nov-13
All
1
1
1
146
28-Oct-13
24-Oct-13
30-Oct-13
1-Nov-13
20-Nov-13
All
1
1
1
147
28-Oct-13
25-Oct-13
30-Oct-13
1-Nov-13
20-Nov-13
All
1
1
1
148
28-Oct-13
26-Oct-13
30-Oct-13
1-Nov-13
20-Nov-13
All
1
1
1
149
28-Oct-13
27-Oct-13
30-Oct-13
1-Nov-13
20-Nov-13
All
1
1
1
150
28-Oct-13
28-Oct-13
30-Oct-13
1-Nov-13
20-Nov-13
All
1
1
1
151
4-Nov-13
29-Oct-13
6-Nov-13
8-Nov-13
20-Nov-13
All
1
1
1
152
4-Nov-13
30-Oct-13
6-Nov-13
8-Nov-13
20-Nov-13
All
1
1
1
153
4-Nov-13
31-Oct-13
6-Nov-13
8-Nov-13
20-Nov-13
All
1
1
1
154
4-Nov-13
1-Nov-13
6-Nov-13
8-Nov-13
20-Dec-13
All
1
1
1
155
4-Nov-13
2-Nov-13
6-Nov-13
8-Nov-13
20-Dec-13
All
1
1
1
156
4-Nov-13
3-Nov-13
6-Nov-13
8-Nov-13
20-Dec-13
All
1
1
1
157
4-Nov-13
4-Nov-13
6-Nov-13
8-Nov-13
20-Dec-13
All
1
1
1
158
11-Nov-13
5-Nov-13
13-Nov-13
15-Nov-13
20-Dec-13
All
1
1
1
159
11-Nov-13
6-Nov-13
13-Nov-13
15-Nov-13
20-Dec-13
All
1
1
1
160
11-Nov-13
7-Nov-13
13-Nov-13
15-Nov-13
20-Dec-13
All
1
1
1
161
11-Nov-13
8-Nov-13
13-Nov-13
15-Nov-13
20-Dec-13
All
1
1
1
162
11-Nov-13
9-Nov-13
13-Nov-13
15-Nov-13
20-Dec-13
All
1
1
1
163
11-Nov-13
10-Nov-13
13-Nov-13
15-Nov-13
20-Dec-13
All
1
1
1


Schedule G - 3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
164
11-Nov-13
11-Nov-13
13-Nov-13
15-Nov-13
20-Dec-13
All
1
1
1
165
18-Nov-13
12-Nov-13
20-Nov-13
22-Nov-13
20-Dec-13
All
1
1
1
166
18-Nov-13
13-Nov-13
20-Nov-13
22-Nov-13
20-Dec-13
All
1
1
1
167
18-Nov-13
14-Nov-13
20-Nov-13
22-Nov-13
20-Dec-13
All
1
1
1
168
18-Nov-13
15-Nov-13
20-Nov-13
22-Nov-13
20-Dec-13
All
1
1
1
169
18-Nov-13
16-Nov-13
20-Nov-13
22-Nov-13
20-Dec-13
All
1
1
1
170
18-Nov-13
17-Nov-13
20-Nov-13
22-Nov-13
20-Dec-13
All
1
1
1
171
18-Nov-13
18-Nov-13
20-Nov-13
22-Nov-13
20-Dec-13
All
1
1
1
172
25-Nov-13
19-Nov-13
27-Nov-13
2-Dec-13
20-Dec-13
All
1
1
1
173
25-Nov-13
20-Nov-13
27-Nov-13
2-Dec-13
20-Dec-13
All
1
1
1
174
25-Nov-13
21-Nov-13
27-Nov-13
2-Dec-13
20-Dec-13
All
1
1
1
175
25-Nov-13
22-Nov-13
27-Nov-13
2-Dec-13
20-Dec-13
All
1
1
1
176
25-Nov-13
23-Nov-13
27-Nov-13
2-Dec-13
20-Dec-13
All
1
1
1
177
25-Nov-13
24-Nov-13
27-Nov-13
2-Dec-13
20-Dec-13
All
1
1
1
178
25-Nov-13
25-Nov-13
27-Nov-13
2-Dec-13
20-Dec-13
All
1
1
1
179
2-Dec-13
26-Nov-13
4-Dec-13
6-Dec-13
20-Dec-13
All
1
1
1
180
2-Dec-13
27-Nov-13
4-Dec-13
6-Dec-13
20-Dec-13
All
1
1
1
181
2-Dec-13
28-Nov-13
4-Dec-13
6-Dec-13
20-Dec-13
All
1
1
1
182
2-Dec-13
29-Nov-13
4-Dec-13
6-Dec-13
20-Dec-13
All
1
1
1
183
2-Dec-13
30-Nov-13
4-Dec-13
6-Dec-13
20-Dec-13
All
1
1
1
184
2-Dec-13
1-Dec-13
4-Dec-13
6-Dec-13
21-Jan-14
All
1
1
1
185
2-Dec-13
2-Dec-13
4-Dec-13
6-Dec-13
21-Jan-14
All
1
1
1
186
9-Dec-13
3-Dec-13
11-Dec-13
13-Dec-13
21-Jan-14
All
1
1
1
187
9-Dec-13
4-Dec-13
11-Dec-13
13-Dec-13
21-Jan-14
All
1
1
1
188
9-Dec-13
5-Dec-13
11-Dec-13
13-Dec-13
21-Jan-14
All
1
1
1
189
9-Dec-13
6-Dec-13
11-Dec-13
13-Dec-13
21-Jan-14
All
1
1
1
190
9-Dec-13
7-Dec-13
11-Dec-13
13-Dec-13
21-Jan-14
All
1
1
1
191
9-Dec-13
8-Dec-13
11-Dec-13
13-Dec-13
21-Jan-14
All
1
1
1
192
9-Dec-13
9-Dec-13
11-Dec-13
13-Dec-13
21-Jan-14
All
1
1
1
193
16-Dec-13
10-Dec-13
18-Dec-13
20-Dec-13
21-Jan-14
All
1
1
1
194
16-Dec-13
11-Dec-13
18-Dec-13
20-Dec-13
21-Jan-14
All
1
1
1
195
16-Dec-13
12-Dec-13
18-Dec-13
20-Dec-13
21-Jan-14
All
1
1
1
196
16-Dec-13
13-Dec-13
18-Dec-13
20-Dec-13
21-Jan-14
All
1
1
1
197
16-Dec-13
14-Dec-13
18-Dec-13
20-Dec-13
21-Jan-14
All
1
1
1
198
16-Dec-13
15-Dec-13
18-Dec-13
20-Dec-13
21-Jan-14
All
1
1
1
199
16-Dec-13
16-Dec-13
18-Dec-13
20-Dec-13
21-Jan-14
All
1
1
1
200
23-Dec-13
17-Dec-13
26-Dec-13
30-Dec-13
21-Jan-14
All
1
1
1
201
23-Dec-13
18-Dec-13
26-Dec-13
30-Dec-13
21-Jan-14
All
1
1
1
202
23-Dec-13
19-Dec-13
26-Dec-13
30-Dec-13
21-Jan-14
All
1
1
1
203
23-Dec-13
20-Dec-13
26-Dec-13
30-Dec-13
21-Jan-14
All
1
1
1
204
23-Dec-13
21-Dec-13
26-Dec-13
30-Dec-13
21-Jan-14
All
1
1
1
205
23-Dec-13
22-Dec-13
26-Dec-13
30-Dec-13
21-Jan-14
All
1
1
1
206
23-Dec-13
23-Dec-13
26-Dec-13
30-Dec-13
21-Jan-14
All
1
1
1
207
30-Dec-13
24-Dec-13
2-Jan-14
6-Jan-14
21-Jan-14
All
1
1
1
208
30-Dec-13
25-Dec-13
2-Jan-14
6-Jan-14
21-Jan-14
All
1
1
1
209
30-Dec-13
26-Dec-13
2-Jan-14
6-Jan-14
21-Jan-14
All
1
1
1
210
30-Dec-13
27-Dec-13
2-Jan-14
6-Jan-14
21-Jan-14
All
1
1
1
211
30-Dec-13
28-Dec-13
2-Jan-14
6-Jan-14
21-Jan-14
All
1
1
1
212
30-Dec-13
29-Dec-13
2-Jan-14
6-Jan-14
21-Jan-14
All
1
1
1
213
30-Dec-13
30-Dec-13
2-Jan-14
6-Jan-14
21-Jan-14
All
1
1
1
214
6-Jan-14
31-Dec-13
8-Jan-14
10-Jan-14
21-Jan-14
All
1
1
1
215
6-Jan-14
1-Jan-14
8-Jan-14
10-Jan-14
20-Feb-14
All
1
1
1
216
6-Jan-14
2-Jan-14
8-Jan-14
10-Jan-14
20-Feb-14
All
1
1
1
217
6-Jan-14
3-Jan-14
8-Jan-14
10-Jan-14
20-Feb-14
All
1
1
1
218
6-Jan-14
4-Jan-14
8-Jan-14
10-Jan-14
20-Feb-14
All
1
1
1


Schedule G - 4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
219
6-Jan-14
5-Jan-14
8-Jan-14
10-Jan-14
20-Feb-14
All
1
1
1
220
6-Jan-14
6-Jan-14
8-Jan-14
10-Jan-14
20-Feb-14
All
1
1
1
221
13-Jan-14
7-Jan-14
15-Jan-14
17-Jan-14
20-Feb-14
All
1
1
1
222
13-Jan-14
8-Jan-14
15-Jan-14
17-Jan-14
20-Feb-14
All
1
1
1
223
13-Jan-14
9-Jan-14
15-Jan-14
17-Jan-14
20-Feb-14
All
1
1
1
224
13-Jan-14
10-Jan-14
15-Jan-14
17-Jan-14
20-Feb-14
All
1
1
1
225
13-Jan-14
11-Jan-14
15-Jan-14
17-Jan-14
20-Feb-14
All
1
1
1
226
13-Jan-14
12-Jan-14
15-Jan-14
17-Jan-14
20-Feb-14
All
1
1
1
227
13-Jan-14
13-Jan-14
15-Jan-14
17-Jan-14
20-Feb-14
All
1
1
1
228
20-Jan-14
14-Jan-14
22-Jan-14
24-Jan-14
20-Feb-14
All
1
1
1
229
20-Jan-14
15-Jan-14
22-Jan-14
24-Jan-14
20-Feb-14
All
1
1
1
230
20-Jan-14
16-Jan-14
22-Jan-14
24-Jan-14
20-Feb-14
All
1
1
1
231
20-Jan-14
17-Jan-14
22-Jan-14
24-Jan-14
20-Feb-14
All
1
1
1
232
20-Jan-14
18-Jan-14
22-Jan-14
24-Jan-14
20-Feb-14
All
1
1
1
233
20-Jan-14
19-Jan-14
22-Jan-14
24-Jan-14
20-Feb-14
All
1
1
1
234
20-Jan-14
20-Jan-14
22-Jan-14
24-Jan-14
20-Feb-14
All
1
1
1
235
27-Jan-14
21-Jan-14
29-Jan-14
31-Jan-14
20-Feb-14
All
1
1
1
236
27-Jan-14
22-Jan-14
29-Jan-14
31-Jan-14
20-Feb-14
All
1
1
1
237
27-Jan-14
23-Jan-14
29-Jan-14
31-Jan-14
20-Feb-14
All
1
1
1
238
27-Jan-14
24-Jan-14
29-Jan-14
31-Jan-14
20-Feb-14
All
1
1
1
239
27-Jan-14
25-Jan-14
29-Jan-14
31-Jan-14
20-Feb-14
All
1
1
1
240
27-Jan-14
26-Jan-14
29-Jan-14
31-Jan-14
20-Feb-14
All
1
1
1
241
27-Jan-14
27-Jan-14
29-Jan-14
31-Jan-14
20-Feb-14
All
1
1
1
242
3-Feb-14
28-Jan-14
5-Feb-14
7-Feb-14
20-Feb-14
All
1
1
1
243
3-Feb-14
29-Jan-14
5-Feb-14
7-Feb-14
20-Feb-14
All
1
1
1
244
3-Feb-14
30-Jan-14
5-Feb-14
7-Feb-14
20-Feb-14
All
1
1
1
245
3-Feb-14
31-Jan-14
5-Feb-14
7-Feb-14
20-Feb-14
All
1
1
1
246
3-Feb-14
1-Feb-14
5-Feb-14
7-Feb-14
20-Mar-14
All
1
1
1
247
3-Feb-14
2-Feb-14
5-Feb-14
7-Feb-14
20-Mar-14
All
1
1
1
248
3-Feb-14
3-Feb-14
5-Feb-14
7-Feb-14
20-Mar-14
All
1
1
1
249
10-Feb-14
4-Feb-14
12-Feb-14
14-Feb-14
20-Mar-14
All
1
1
1
250
10-Feb-14
5-Feb-14
12-Feb-14
14-Feb-14
20-Mar-14
All
1
1
1
251
10-Feb-14
6-Feb-14
12-Feb-14
14-Feb-14
20-Mar-14
All
1
1
1
252
10-Feb-14
7-Feb-14
12-Feb-14
14-Feb-14
20-Mar-14
All
1
1
1
253
10-Feb-14
8-Feb-14
12-Feb-14
14-Feb-14
20-Mar-14
All
1
1
1
254
10-Feb-14
9-Feb-14
12-Feb-14
14-Feb-14
20-Mar-14
All
1
1
1
255
10-Feb-14
10-Feb-14
12-Feb-14
14-Feb-14
20-Mar-14
All
1
1
1
256
17-Feb-14
11-Feb-14
19-Feb-14
21-Feb-14
20-Mar-14
All
1
1
1
257
17-Feb-14
12-Feb-14
19-Feb-14
21-Feb-14
20-Mar-14
All
1
1
1
258
17-Feb-14
13-Feb-14
19-Feb-14
21-Feb-14
20-Mar-14
All
1
1
1
259
17-Feb-14
14-Feb-14
19-Feb-14
21-Feb-14
20-Mar-14
All
1
1
1
260
17-Feb-14
15-Feb-14
19-Feb-14
21-Feb-14
20-Mar-14
All
1
1
1
261
17-Feb-14
16-Feb-14
19-Feb-14
21-Feb-14
20-Mar-14
All
1
1
1
262
17-Feb-14
17-Feb-14
19-Feb-14
21-Feb-14
20-Mar-14
All
1
1
1
263
24-Feb-14
18-Feb-14
26-Feb-14
28-Feb-14
20-Mar-14
All
1
1
1
264
24-Feb-14
19-Feb-14
26-Feb-14
28-Feb-14
20-Mar-14
All
1
1
1
265
24-Feb-14
20-Feb-14
26-Feb-14
28-Feb-14
20-Mar-14
All
1
1
1
266
24-Feb-14
21-Feb-14
26-Feb-14
28-Feb-14
20-Mar-14
All
1
1
1
267
24-Feb-14
22-Feb-14
26-Feb-14
28-Feb-14
20-Mar-14
All
1
1
1
268
24-Feb-14
23-Feb-14
26-Feb-14
28-Feb-14
20-Mar-14
All
1
1
1
269
24-Feb-14
24-Feb-14
26-Feb-14
28-Feb-14
20-Mar-14
All
1
1
1
270
3-Mar-14
25-Feb-14
5-Mar-14
7-Mar-14
20-Mar-14
All
1
1
1
271
3-Mar-14
26-Feb-14
5-Mar-14
7-Mar-14
20-Mar-14
All
1
1
1
272
3-Mar-14
27-Feb-14
5-Mar-14
7-Mar-14
20-Mar-14
All
1
1
1
273
3-Mar-14
28-Feb-14
5-Mar-14
7-Mar-14
20-Mar-14
All
1
1
1


Schedule G - 5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
274
3-Mar-14
1-Mar-14
5-Mar-14
7-Mar-14
21-Apr-14
All
1
1
1
275
3-Mar-14
2-Mar-14
5-Mar-14
7-Mar-14
21-Apr-14
All
1
1
1
276
3-Mar-14
3-Mar-14
5-Mar-14
7-Mar-14
21-Apr-14
All
1
1
1
277
10-Mar-14
4-Mar-14
12-Mar-14
14-Mar-14
21-Apr-14
All
1
1
1
278
10-Mar-14
5-Mar-14
12-Mar-14
14-Mar-14
21-Apr-14
All
1
1
1
279
10-Mar-14
6-Mar-14
12-Mar-14
14-Mar-14
21-Apr-14
All
1
1
1
280
10-Mar-14
7-Mar-14
12-Mar-14
14-Mar-14
21-Apr-14
All
1
1
1
281
10-Mar-14
8-Mar-14
12-Mar-14
14-Mar-14
21-Apr-14
All
1
1
1
282
10-Mar-14
9-Mar-14
12-Mar-14
14-Mar-14
21-Apr-14
All
1
1
1
283
10-Mar-14
10-Mar-14
12-Mar-14
14-Mar-14
21-Apr-14
All
1
1
1
284
17-Mar-14
11-Mar-14
19-Mar-14
21-Mar-14
21-Apr-14
All
1
1
1
285
17-Mar-14
12-Mar-14
19-Mar-14
21-Mar-14
21-Apr-14
All
1
1
1
286
17-Mar-14
13-Mar-14
19-Mar-14
21-Mar-14
21-Apr-14
All
1
1
1
287
17-Mar-14
14-Mar-14
19-Mar-14
21-Mar-14
21-Apr-14
All
1
1
1
288
17-Mar-14
15-Mar-14
19-Mar-14
21-Mar-14
21-Apr-14
All
1
1
1
289
17-Mar-14
16-Mar-14
19-Mar-14
21-Mar-14
21-Apr-14
All
1
1
1
290
17-Mar-14
17-Mar-14
19-Mar-14
21-Mar-14
21-Apr-14
All
1
1
1
291
24-Mar-14
18-Mar-14
26-Mar-14
28-Mar-14
21-Apr-14
All
1
1
1
292
24-Mar-14
19-Mar-14
26-Mar-14
28-Mar-14
21-Apr-14
All
1
1
1
293
24-Mar-14
20-Mar-14
26-Mar-14
28-Mar-14
21-Apr-14
All
1
1
1
294
24-Mar-14
21-Mar-14
26-Mar-14
28-Mar-14
21-Apr-14
All
1
1
1
295
24-Mar-14
22-Mar-14
26-Mar-14
28-Mar-14
21-Apr-14
All
1
1
1
296
24-Mar-14
23-Mar-14
26-Mar-14
28-Mar-14
21-Apr-14
All
1
1
1
297
24-Mar-14
24-Mar-14
26-Mar-14
28-Mar-14
21-Apr-14
All
1
1
1
298
31-Mar-14
25-Mar-14
2-Apr-14
4-Apr-14
21-Apr-14
All
1
1
1
299
31-Mar-14
26-Mar-14
2-Apr-14
4-Apr-14
21-Apr-14
All
1
1
1
300
31-Mar-14
27-Mar-14
2-Apr-14
4-Apr-14
21-Apr-14
All
1
1
1
301
31-Mar-14
28-Mar-14
2-Apr-14
4-Apr-14
21-Apr-14
All
1
1
1
302
31-Mar-14
29-Mar-14
2-Apr-14
4-Apr-14
21-Apr-14
All
1
1
1
303
31-Mar-14
30-Mar-14
2-Apr-14
4-Apr-14
21-Apr-14
All
1
1
1
304
31-Mar-14
31-Mar-14
2-Apr-14
4-Apr-14
21-Apr-14
All
1
1
1
305
7-Apr-14
1-Apr-14
9-Apr-14
11-Apr-14
20-May-14
All
1
1
1
306
7-Apr-14
2-Apr-14
9-Apr-14
11-Apr-14
20-May-14
All
1
1
1
307
7-Apr-14
3-Apr-14
9-Apr-14
11-Apr-14
20-May-14
All
1
1
1
308
7-Apr-14
4-Apr-14
9-Apr-14
11-Apr-14
20-May-14
All
1
1
1
309
7-Apr-14
5-Apr-14
9-Apr-14
11-Apr-14
20-May-14
All
1
1
1
310
7-Apr-14
6-Apr-14
9-Apr-14
11-Apr-14
20-May-14
All
1
1
1
311
7-Apr-14
7-Apr-14
9-Apr-14
11-Apr-14
20-May-14
All
1
1
1
312
14-Apr-14
8-Apr-14
16-Apr-14
21-Apr-14
20-May-14
All
1
1
1
313
14-Apr-14
9-Apr-14
16-Apr-14
21-Apr-14
20-May-14
All
1
1
1
314
14-Apr-14
10-Apr-14
16-Apr-14
21-Apr-14
20-May-14
All
1
1
1
315
14-Apr-14
11-Apr-14
16-Apr-14
21-Apr-14
20-May-14
All
1
1
1
316
14-Apr-14
12-Apr-14
16-Apr-14
21-Apr-14
20-May-14
All
1
1
1
317
14-Apr-14
13-Apr-14
16-Apr-14
21-Apr-14
20-May-14
All
1
1
1
318
14-Apr-14
14-Apr-14
16-Apr-14
21-Apr-14
20-May-14
All
1
1
1
319
21-Apr-14
15-Apr-14
23-Apr-14
25-Apr-14
20-May-14
All
1
1
1
320
21-Apr-14
16-Apr-14
23-Apr-14
25-Apr-14
20-May-14
All
1
1
1
321
21-Apr-14
17-Apr-14
23-Apr-14
25-Apr-14
20-May-14
All
1
1
1
322
21-Apr-14
18-Apr-14
23-Apr-14
25-Apr-14
20-May-14
All
1
1
1
323
21-Apr-14
19-Apr-14
23-Apr-14
25-Apr-14
20-May-14
All
1
1
1
324
21-Apr-14
20-Apr-14
23-Apr-14
25-Apr-14
20-May-14
All
1
1
1
325
21-Apr-14
21-Apr-14
23-Apr-14
25-Apr-14
20-May-14
All
1
1
1
326
28-Apr-14
22-Apr-14
30-Apr-14
2-May-14
20-May-14
All
1
1
1
327
28-Apr-14
23-Apr-14
30-Apr-14
2-May-14
20-May-14
All
1
1
1
328
28-Apr-14
24-Apr-14
30-Apr-14
2-May-14
20-May-14
All
1
1
1


Schedule G - 6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
329
28-Apr-14
25-Apr-14
30-Apr-14
2-May-14
20-May-14
All
1
1
1
330
28-Apr-14
26-Apr-14
30-Apr-14
2-May-14
20-May-14
All
1
1
1
331
28-Apr-14
27-Apr-14
30-Apr-14
2-May-14
20-May-14
All
1
1
1
332
28-Apr-14
28-Apr-14
30-Apr-14
2-May-14
20-May-14
All
1
1
1
333
5-May-14
29-Apr-14
7-May-14
9-May-14
20-May-14
All
1
1
1
334
5-May-14
30-Apr-14
7-May-14
9-May-14
20-May-14
All
1
1
1
335
5-May-14
1-May-14
7-May-14
9-May-14
20-Jun-14
All
1
1
1
336
5-May-14
2-May-14
7-May-14
9-May-14
20-Jun-14
All
1
1
1
337
5-May-14
3-May-14
7-May-14
9-May-14
20-Jun-14
All
1
1
1
338
5-May-14
4-May-14
7-May-14
9-May-14
20-Jun-14
All
1
1
1
339
5-May-14
5-May-14
7-May-14
9-May-14
20-Jun-14
All
1
1
1
340
12-May-14
6-May-14
14-May-14
16-May-14
20-Jun-14
All
1
1
1
341
12-May-14
7-May-14
14-May-14
16-May-14
20-Jun-14
All
1
1
1
342
12-May-14
8-May-14
14-May-14
16-May-14
20-Jun-14
All
1
1
1
343
12-May-14
9-May-14
14-May-14
16-May-14
20-Jun-14
All
1
1
1
344
12-May-14
10-May-14
14-May-14
16-May-14
20-Jun-14
All
1
1
1
345
12-May-14
11-May-14
14-May-14
16-May-14
20-Jun-14
All
1
1
1
346
12-May-14
12-May-14
14-May-14
16-May-14
20-Jun-14
All
1
1
1
347
19-May-14
13-May-14
21-May-14
23-May-14
20-Jun-14
All
1
1
1
348
19-May-14
14-May-14
21-May-14
23-May-14
20-Jun-14
All
1
1
1
349
19-May-14
15-May-14
21-May-14
23-May-14
20-Jun-14
All
1
1
1
350
19-May-14
16-May-14
21-May-14
23-May-14
20-Jun-14
All
1
1
1
351
19-May-14
17-May-14
21-May-14
23-May-14
20-Jun-14
All
1
1
1
352
19-May-14
18-May-14
21-May-14
23-May-14
20-Jun-14
All
1
1
1
353
19-May-14
19-May-14
21-May-14
23-May-14
20-Jun-14
All
1
1
1
354
26-May-14
20-May-14
29-May-14
2-Jun-14
20-Jun-14
All
1
1
1
355
26-May-14
21-May-14
29-May-14
2-Jun-14
20-Jun-14
All
1
1
1
356
26-May-14
22-May-14
29-May-14
2-Jun-14
20-Jun-14
All
1
1
1
357
26-May-14
23-May-14
29-May-14
2-Jun-14
20-Jun-14
All
1
1
1
358
26-May-14
24-May-14
29-May-14
2-Jun-14
20-Jun-14
All
1
1
1
359
26-May-14
25-May-14
29-May-14
2-Jun-14
20-Jun-14
All
1
1
1
360
26-May-14
26-May-14
29-May-14
2-Jun-14
20-Jun-14
All
1
1
1
361
2-Jun-14
27-May-14
4-Jun-14
6-Jun-14
20-Jun-14
All
1
1
1
362
2-Jun-14
28-May-14
4-Jun-14
6-Jun-14
20-Jun-14
All
1
1
1
363
2-Jun-14
29-May-14
4-Jun-14
6-Jun-14
20-Jun-14
All
1
1
1
364
2-Jun-14
30-May-14
4-Jun-14
6-Jun-14
20-Jun-14
All
1
1
1
365
2-Jun-14
31-May-14
4-Jun-14
6-Jun-14
20-Jun-14
All
1
1
1
366
2-Jun-14
1-Jun-14
4-Jun-14
6-Jun-14
21-Jul-14
All
1
1
1
367
2-Jun-14
2-Jun-14
4-Jun-14
6-Jun-14
21-Jul-14
All
1
1
1
368
9-Jun-14
3-Jun-14
11-Jun-14
13-Jun-14
21-Jul-14
All
1
1
1
369
9-Jun-14
4-Jun-14
11-Jun-14
13-Jun-14
21-Jul-14
All
1
1
1
370
9-Jun-14
5-Jun-14
11-Jun-14
13-Jun-14
21-Jul-14
All
1
1
1
371
9-Jun-14
6-Jun-14
11-Jun-14
13-Jun-14
21-Jul-14
All
1
1
1
372
9-Jun-14
7-Jun-14
11-Jun-14
13-Jun-14
21-Jul-14
All
1
1
1
373
9-Jun-14
8-Jun-14
11-Jun-14
13-Jun-14
21-Jul-14
All
1
1
1
374
9-Jun-14
9-Jun-14
11-Jun-14
13-Jun-14
21-Jul-14
All
1
1
1
375
16-Jun-14
10-Jun-14
18-Jun-14
20-Jun-14
21-Jul-14
All
1
1
1
376
16-Jun-14
11-Jun-14
18-Jun-14
20-Jun-14
21-Jul-14
All
1
1
1
377
16-Jun-14
12-Jun-14
18-Jun-14
20-Jun-14
21-Jul-14
All
1
1
1
378
16-Jun-14
13-Jun-14
18-Jun-14
20-Jun-14
21-Jul-14
All
1
1
1
379
16-Jun-14
14-Jun-14
18-Jun-14
20-Jun-14
21-Jul-14
All
1
1
1
380
16-Jun-14
15-Jun-14
18-Jun-14
20-Jun-14
21-Jul-14
All
1
1
1
381
16-Jun-14
16-Jun-14
18-Jun-14
20-Jun-14
21-Jul-14
All
1
1
1
382
23-Jun-14
17-Jun-14
25-Jun-14
27-Jun-14
21-Jul-14
All
1
1
1
383
23-Jun-14
18-Jun-14
25-Jun-14
27-Jun-14
21-Jul-14
All
1
1
1


Schedule G - 7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
384
23-Jun-14
19-Jun-14
25-Jun-14
27-Jun-14
21-Jul-14
All
1
1
1
385
23-Jun-14
20-Jun-14
25-Jun-14
27-Jun-14
21-Jul-14
All
1
1
1
386
23-Jun-14
21-Jun-14
25-Jun-14
27-Jun-14
21-Jul-14
All
1
1
1
387
23-Jun-14
22-Jun-14
25-Jun-14
27-Jun-14
21-Jul-14
All
1
1
1
388
23-Jun-14
23-Jun-14
25-Jun-14
27-Jun-14
21-Jul-14
All
1
1
1
389
30-Jun-14
24-Jun-14
2-Jul-14
7-Jul-14
21-Jul-14
All
1
1
1
390
30-Jun-14
25-Jun-14
2-Jul-14
7-Jul-14
21-Jul-14
All
1
1
1
391
30-Jun-14
26-Jun-14
2-Jul-14
7-Jul-14
21-Jul-14
All
1
1
1
392
30-Jun-14
27-Jun-14
2-Jul-14
7-Jul-14
21-Jul-14
All
1
1
1
393
30-Jun-14
28-Jun-14
2-Jul-14
7-Jul-14
21-Jul-14
All
1
1
1
394
30-Jun-14
29-Jun-14
2-Jul-14
7-Jul-14
21-Jul-14
All
1
1
1
395
30-Jun-14
30-Jun-14
2-Jul-14
7-Jul-14
21-Jul-14
All
1
1
1
396
7-Jul-14
1-Jul-14
9-Jul-14
11-Jul-14
20-Aug-14
All
1
1
1
397
7-Jul-14
2-Jul-14
9-Jul-14
11-Jul-14
20-Aug-14
All
1
1
1
398
7-Jul-14
3-Jul-14
9-Jul-14
11-Jul-14
20-Aug-14
All
1
1
1
399
7-Jul-14
4-Jul-14
9-Jul-14
11-Jul-14
20-Aug-14
All
1
1
1
400
7-Jul-14
5-Jul-14
9-Jul-14
11-Jul-14
20-Aug-14
All
1
1
1
401
7-Jul-14
6-Jul-14
9-Jul-14
11-Jul-14
20-Aug-14
All
1
1
1
402
7-Jul-14
7-Jul-14
9-Jul-14
11-Jul-14
20-Aug-14
All
1
1
1
403
14-Jul-14
8-Jul-14
16-Jul-14
18-Jul-14
20-Aug-14
All
1
1
1
404
14-Jul-14
9-Jul-14
16-Jul-14
18-Jul-14
20-Aug-14
All
1
1
1
405
14-Jul-14
10-Jul-14
16-Jul-14
18-Jul-14
20-Aug-14
All
1
1
1
406
14-Jul-14
11-Jul-14
16-Jul-14
18-Jul-14
20-Aug-14
All
1
1
1
407
14-Jul-14
12-Jul-14
16-Jul-14
18-Jul-14
20-Aug-14
All
1
1
1
408
14-Jul-14
13-Jul-14
16-Jul-14
18-Jul-14
20-Aug-14
All
1
1
1
409
14-Jul-14
14-Jul-14
16-Jul-14
18-Jul-14
20-Aug-14
All
1
1
1
410
21-Jul-14
15-Jul-14
23-Jul-14
25-Jul-14
20-Aug-14
All
1
1
1
411
21-Jul-14
16-Jul-14
23-Jul-14
25-Jul-14
20-Aug-14
All
1
1
1
412
21-Jul-14
17-Jul-14
23-Jul-14
25-Jul-14
20-Aug-14
All
1
1
1
413
21-Jul-14
18-Jul-14
23-Jul-14
25-Jul-14
20-Aug-14
All
1
1
1
414
21-Jul-14
19-Jul-14
23-Jul-14
25-Jul-14
20-Aug-14
All
1
1
1
415
21-Jul-14
20-Jul-14
23-Jul-14
25-Jul-14
20-Aug-14
All
1
1
1
416
21-Jul-14
21-Jul-14
23-Jul-14
25-Jul-14
20-Aug-14
All
1
1
1
417
28-Jul-14
22-Jul-14
30-Jul-14
1-Aug-14
20-Aug-14
All
1
1
1
418
28-Jul-14
23-Jul-14
30-Jul-14
1-Aug-14
20-Aug-14
All
1
1
1
419
28-Jul-14
24-Jul-14
30-Jul-14
1-Aug-14
20-Aug-14
All
1
1
1
420
28-Jul-14
25-Jul-14
30-Jul-14
1-Aug-14
20-Aug-14
All
1
1
1
421
28-Jul-14
26-Jul-14
30-Jul-14
1-Aug-14
20-Aug-14
All
1
1
1
422
28-Jul-14
27-Jul-14
30-Jul-14
1-Aug-14
20-Aug-14
All
1
1
1
423
28-Jul-14
28-Jul-14
30-Jul-14
1-Aug-14
20-Aug-14
All
1
1
1
424
4-Aug-14
29-Jul-14
6-Aug-14
8-Aug-14
20-Aug-14
All
1
1
1
425
4-Aug-14
30-Jul-14
6-Aug-14
8-Aug-14
20-Aug-14
All
1
1
1
426
4-Aug-14
31-Jul-14
6-Aug-14
8-Aug-14
20-Aug-14
All
1
1
1
427
4-Aug-14
1-Aug-14
6-Aug-14
8-Aug-14
19-Sep-14
All
1
1
1
428
4-Aug-14
2-Aug-14
6-Aug-14
8-Aug-14
19-Sep-14
All
1
1
1
429
4-Aug-14
3-Aug-14
6-Aug-14
8-Aug-14
19-Sep-14
All
1
1
1
430
4-Aug-14
4-Aug-14
6-Aug-14
8-Aug-14
19-Sep-14
All
1
1
1
431
11-Aug-14
5-Aug-14
13-Aug-14
15-Aug-14
19-Sep-14
All
1
1
1
432
11-Aug-14
6-Aug-14
13-Aug-14
15-Aug-14
19-Sep-14
All
1
1
1
433
11-Aug-14
7-Aug-14
13-Aug-14
15-Aug-14
19-Sep-14
All
1
1
1
434
11-Aug-14
8-Aug-14
13-Aug-14
15-Aug-14
19-Sep-14
All
1
1
1
435
11-Aug-14
9-Aug-14
13-Aug-14
15-Aug-14
19-Sep-14
All
1
1
1
436
11-Aug-14
10-Aug-14
13-Aug-14
15-Aug-14
19-Sep-14
All
1
1
1
437
11-Aug-14
11-Aug-14
13-Aug-14
15-Aug-14
19-Sep-14
All
1
1
1
438
18-Aug-14
12-Aug-14
20-Aug-14
22-Aug-14
19-Sep-14
All
1
1
1


Schedule G - 8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
439
18-Aug-14
13-Aug-14
20-Aug-14
22-Aug-14
19-Sep-14
All
1
1
1
440
18-Aug-14
14-Aug-14
20-Aug-14
22-Aug-14
19-Sep-14
All
1
1
1
441
18-Aug-14
15-Aug-14
20-Aug-14
22-Aug-14
19-Sep-14
All
1
1
1
442
18-Aug-14
16-Aug-14
20-Aug-14
22-Aug-14
19-Sep-14
All
1
1
1
443
18-Aug-14
17-Aug-14
20-Aug-14
22-Aug-14
19-Sep-14
All
1
1
1
444
18-Aug-14
18-Aug-14
20-Aug-14
22-Aug-14
19-Sep-14
All
1
1
1
445
25-Aug-14
19-Aug-14
27-Aug-14
29-Aug-14
19-Sep-14
All
1
1
1
446
25-Aug-14
20-Aug-14
27-Aug-14
29-Aug-14
19-Sep-14
All
1
1
1
447
25-Aug-14
21-Aug-14
27-Aug-14
29-Aug-14
19-Sep-14
All
1
1
1
448
25-Aug-14
22-Aug-14
27-Aug-14
29-Aug-14
19-Sep-14
All
1
1
1
449
25-Aug-14
23-Aug-14
27-Aug-14
29-Aug-14
19-Sep-14
All
1
1
1
450
25-Aug-14
24-Aug-14
27-Aug-14
29-Aug-14
19-Sep-14
All
1
1
1
451
25-Aug-14
25-Aug-14
27-Aug-14
29-Aug-14
19-Sep-14
All
1
1
1
452
1-Sep-14
26-Aug-14
4-Sep-14
8-Sep-14
19-Sep-14
All
1
1
1
453
1-Sep-14
27-Aug-14
4-Sep-14
8-Sep-14
19-Sep-14
All
1
1
1
454
1-Sep-14
28-Aug-14
4-Sep-14
8-Sep-14
19-Sep-14
All
1
1
1
455
1-Sep-14
29-Aug-14
4-Sep-14
8-Sep-14
19-Sep-14
All
1
1
1
456
1-Sep-14
30-Aug-14
4-Sep-14
8-Sep-14
19-Sep-14
All
1
1
1
457
1-Sep-14
31-Aug-14
4-Sep-14
8-Sep-14
19-Sep-14
All
1
1
1
458
1-Sep-14
1-Sep-14
4-Sep-14
8-Sep-14
20-Oct-14
All
1
1
1
459
8-Sep-14
2-Sep-14
10-Sep-14
12-Sep-14
20-Oct-14
All
1
1
1
460
8-Sep-14
3-Sep-14
10-Sep-14
12-Sep-14
20-Oct-14
All
1
1
1
461
8-Sep-14
4-Sep-14
10-Sep-14
12-Sep-14
20-Oct-14
All
1
1
1
462
8-Sep-14
5-Sep-14
10-Sep-14
12-Sep-14
20-Oct-14
All
1
1
1
463
8-Sep-14
6-Sep-14
10-Sep-14
12-Sep-14
20-Oct-14
All
1
1
1
464
8-Sep-14
7-Sep-14
10-Sep-14
12-Sep-14
20-Oct-14
All
1
1
1
465
8-Sep-14
8-Sep-14
10-Sep-14
12-Sep-14
20-Oct-14
All
1
1
1
466
15-Sep-14
9-Sep-14
17-Sep-14
19-Sep-14
20-Oct-14
All
1
1
1
467
15-Sep-14
10-Sep-14
17-Sep-14
19-Sep-14
20-Oct-14
All
1
1
1
468
15-Sep-14
11-Sep-14
17-Sep-14
19-Sep-14
20-Oct-14
All
1
1
1
469
15-Sep-14
12-Sep-14
17-Sep-14
19-Sep-14
20-Oct-14
All
1
1
1
470
15-Sep-14
13-Sep-14
17-Sep-14
19-Sep-14
20-Oct-14
All
1
1
1
471
15-Sep-14
14-Sep-14
17-Sep-14
19-Sep-14
20-Oct-14
All
1
1
1
472
15-Sep-14
15-Sep-14
17-Sep-14
19-Sep-14
20-Oct-14
All
1
1
1
473
22-Sep-14
16-Sep-14
24-Sep-14
26-Sep-14
20-Oct-14
All
1
1
1
474
22-Sep-14
17-Sep-14
24-Sep-14
26-Sep-14
20-Oct-14
All
1
1
1
475
22-Sep-14
18-Sep-14
24-Sep-14
26-Sep-14
20-Oct-14
All
1
1
1
476
22-Sep-14
19-Sep-14
24-Sep-14
26-Sep-14
20-Oct-14
All
1
1
1
477
22-Sep-14
20-Sep-14
24-Sep-14
26-Sep-14
20-Oct-14
All
1
1
1
478
22-Sep-14
21-Sep-14
24-Sep-14
26-Sep-14
20-Oct-14
All
1
1
1
479
22-Sep-14
22-Sep-14
24-Sep-14
26-Sep-14
20-Oct-14
All
1
1
1
480
29-Sep-14
23-Sep-14
1-Oct-14
3-Oct-14
20-Oct-14
All
1
1
1
481
29-Sep-14
24-Sep-14
1-Oct-14
3-Oct-14
20-Oct-14
All
1
1
1
482
29-Sep-14
25-Sep-14
1-Oct-14
3-Oct-14
20-Oct-14
All
1
1
1
483
29-Sep-14
26-Sep-14
1-Oct-14
3-Oct-14
20-Oct-14
All
1
1
1
484
29-Sep-14
27-Sep-14
1-Oct-14
3-Oct-14
20-Oct-14
All
1
1
1
485
29-Sep-14
28-Sep-14
1-Oct-14
3-Oct-14
20-Oct-14
All
1
1
1
486
29-Sep-14
29-Sep-14
1-Oct-14
3-Oct-14
20-Oct-14
All
1
1
1
487
6-Oct-14
30-Sep-14
8-Oct-14
10-Oct-14
20-Oct-14
All
1
1
1
488
6-Oct-14
1-Oct-14
8-Oct-14
10-Oct-14
20-Nov-14
All
1
1
1
489
6-Oct-14
2-Oct-14
8-Oct-14
10-Oct-14
20-Nov-14
All
1
1
1
490
6-Oct-14
3-Oct-14
8-Oct-14
10-Oct-14
20-Nov-14
All
1
1
1
491
6-Oct-14
4-Oct-14
8-Oct-14
10-Oct-14
20-Nov-14
All
1
1
1
492
6-Oct-14
5-Oct-14
8-Oct-14
10-Oct-14
20-Nov-14
All
1
1
1
493
6-Oct-14
6-Oct-14
8-Oct-14
10-Oct-14
20-Nov-14
All
1
1
1


Schedule G - 9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
494
13-Oct-14
7-Oct-14
15-Oct-14
17-Oct-14
20-Nov-14
All
1
1
1
495
13-Oct-14
8-Oct-14
15-Oct-14
17-Oct-14
20-Nov-14
All
1
1
1
496
13-Oct-14
9-Oct-14
15-Oct-14
17-Oct-14
20-Nov-14
All
1
1
1
497
13-Oct-14
10-Oct-14
15-Oct-14
17-Oct-14
20-Nov-14
All
1
1
1
498
13-Oct-14
11-Oct-14
15-Oct-14
17-Oct-14
20-Nov-14
All
1
1
1
499
13-Oct-14
12-Oct-14
15-Oct-14
17-Oct-14
20-Nov-14
All
1
1
1
500
13-Oct-14
13-Oct-14
15-Oct-14
17-Oct-14
20-Nov-14
All
1
1
1
501
20-Oct-14
14-Oct-14
22-Oct-14
24-Oct-14
20-Nov-14
All
1
1
1
502
20-Oct-14
15-Oct-14
22-Oct-14
24-Oct-14
20-Nov-14
All
1
1
1
503
20-Oct-14
16-Oct-14
22-Oct-14
24-Oct-14
20-Nov-14
All
1
1
1
504
20-Oct-14
17-Oct-14
22-Oct-14
24-Oct-14
20-Nov-14
All
1
1
1
505
20-Oct-14
18-Oct-14
22-Oct-14
24-Oct-14
20-Nov-14
All
1
1
1
506
20-Oct-14
19-Oct-14
22-Oct-14
24-Oct-14
20-Nov-14
All
1
1
1
507
20-Oct-14
20-Oct-14
22-Oct-14
24-Oct-14
20-Nov-14
All
1
1
1
508
27-Oct-14
21-Oct-14
29-Oct-14
31-Oct-14
20-Nov-14
All
1
1
1
509
27-Oct-14
22-Oct-14
29-Oct-14
31-Oct-14
20-Nov-14
All
1
1
1
510
27-Oct-14
23-Oct-14
29-Oct-14
31-Oct-14
20-Nov-14
All
1
1
1
511
27-Oct-14
24-Oct-14
29-Oct-14
31-Oct-14
20-Nov-14
All
1
1
1
512
27-Oct-14
25-Oct-14
29-Oct-14
31-Oct-14
20-Nov-14
All
1
1
1
513
27-Oct-14
26-Oct-14
29-Oct-14
31-Oct-14
20-Nov-14
All
1
1
1
514
27-Oct-14
27-Oct-14
29-Oct-14
31-Oct-14
20-Nov-14
All
1
1
1
515
3-Nov-14
28-Oct-14
5-Nov-14
7-Nov-14
20-Nov-14
All
1
1
1
516
3-Nov-14
29-Oct-14
5-Nov-14
7-Nov-14
20-Nov-14
All
1
1
1
517
3-Nov-14
30-Oct-14
5-Nov-14
7-Nov-14
20-Nov-14
All
1
1
1
518
3-Nov-14
31-Oct-14
5-Nov-14
7-Nov-14
20-Nov-14
All
1
1
1
519
3-Nov-14
1-Nov-14
5-Nov-14
7-Nov-14
19-Dec-14
All
1
1
1
520
3-Nov-14
2-Nov-14
5-Nov-14
7-Nov-14
19-Dec-14
All
1
1
1
521
3-Nov-14
3-Nov-14
5-Nov-14
7-Nov-14
19-Dec-14
All
1
1
1
522
10-Nov-14
4-Nov-14
12-Nov-14
14-Nov-14
19-Dec-14
All
1
1
1
523
10-Nov-14
5-Nov-14
12-Nov-14
14-Nov-14
19-Dec-14
All
1
1
1
524
10-Nov-14
6-Nov-14
12-Nov-14
14-Nov-14
19-Dec-14
All
1
1
1
525
10-Nov-14
7-Nov-14
12-Nov-14
14-Nov-14
19-Dec-14
All
1
1
1
526
10-Nov-14
8-Nov-14
12-Nov-14
14-Nov-14
19-Dec-14
All
1
1
1
527
10-Nov-14
9-Nov-14
12-Nov-14
14-Nov-14
19-Dec-14
All
1
1
1
528
10-Nov-14
10-Nov-14
12-Nov-14
14-Nov-14
19-Dec-14
All
1
1
1
529
17-Nov-14
11-Nov-14
19-Nov-14
21-Nov-14
19-Dec-14
All
1
1
1
530
17-Nov-14
12-Nov-14
19-Nov-14
21-Nov-14
19-Dec-14
All
1
1
1
531
17-Nov-14
13-Nov-14
19-Nov-14
21-Nov-14
19-Dec-14
All
1
1
1
532
17-Nov-14
14-Nov-14
19-Nov-14
21-Nov-14
19-Dec-14
All
1
1
1
533
17-Nov-14
15-Nov-14
19-Nov-14
21-Nov-14
19-Dec-14
All
1
1
1
534
17-Nov-14
16-Nov-14
19-Nov-14
21-Nov-14
19-Dec-14
All
1
1
1
535
17-Nov-14
17-Nov-14
19-Nov-14
21-Nov-14
19-Dec-14
All
1
1
1
536
24-Nov-14
18-Nov-14
26-Nov-14
1-Dec-14
19-Dec-14
All
1
1
1
537
24-Nov-14
19-Nov-14
26-Nov-14
1-Dec-14
19-Dec-14
All
1
1
1
538
24-Nov-14
20-Nov-14
26-Nov-14
1-Dec-14
19-Dec-14
All
1
1
1
539
24-Nov-14
21-Nov-14
26-Nov-14
1-Dec-14
19-Dec-14
All
1
1
1
540
24-Nov-14
22-Nov-14
26-Nov-14
1-Dec-14
19-Dec-14
All
1
1
1
541
24-Nov-14
23-Nov-14
26-Nov-14
1-Dec-14
19-Dec-14
All
1
1
1
542
24-Nov-14
24-Nov-14
26-Nov-14
1-Dec-14
19-Dec-14
All
1
1
1
543
1-Dec-14
25-Nov-14
3-Dec-14
5-Dec-14
19-Dec-14
All
1
1
1
544
1-Dec-14
26-Nov-14
3-Dec-14
5-Dec-14
19-Dec-14
All
1
1
1
545
1-Dec-14
27-Nov-14
3-Dec-14
5-Dec-14
19-Dec-14
All
1
1
1
546
1-Dec-14
28-Nov-14
3-Dec-14
5-Dec-14
19-Dec-14
All
1
1
1
547
1-Dec-14
29-Nov-14
3-Dec-14
5-Dec-14
19-Dec-14
All
1
1
1
548
1-Dec-14
30-Nov-14
3-Dec-14
5-Dec-14
19-Dec-14
All
1
1
1


Schedule G - 10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
549
1-Dec-14
1-Dec-14
3-Dec-14
5-Dec-14
20-Jan-15
All
1
1
1
550
8-Dec-14
2-Dec-14
10-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
551
8-Dec-14
3-Dec-14
10-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
552
8-Dec-14
4-Dec-14
10-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
553
8-Dec-14
5-Dec-14
10-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
554
8-Dec-14
6-Dec-14
10-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
555
8-Dec-14
7-Dec-14
10-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
556
8-Dec-14
8-Dec-14
10-Dec-14
12-Dec-14
20-Jan-15
All
1
1
1
557
15-Dec-14
9-Dec-14
17-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
558
15-Dec-14
10-Dec-14
17-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
559
15-Dec-14
11-Dec-14
17-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
560
15-Dec-14
12-Dec-14
17-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
561
15-Dec-14
13-Dec-14
17-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
562
15-Dec-14
14-Dec-14
17-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
563
15-Dec-14
15-Dec-14
17-Dec-14
19-Dec-14
20-Jan-15
All
1
1
1
564
22-Dec-14
16-Dec-14
24-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
565
22-Dec-14
17-Dec-14
24-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
566
22-Dec-14
18-Dec-14
24-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
567
22-Dec-14
19-Dec-14
24-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
568
22-Dec-14
20-Dec-14
24-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
569
22-Dec-14
21-Dec-14
24-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
570
22-Dec-14
22-Dec-14
24-Dec-14
29-Dec-14
20-Jan-15
All
1
1
1
571
29-Dec-14
23-Dec-14
31-Dec-14
5-Jan-15
20-Jan-15
All
1
1
1
572
29-Dec-14
24-Dec-14
31-Dec-14
5-Jan-15
20-Jan-15
All
1
1
1
573
29-Dec-14
25-Dec-14
31-Dec-14
5-Jan-15
20-Jan-15
All
1
1
1
574
29-Dec-14
26-Dec-14
31-Dec-14
5-Jan-15
20-Jan-15
All
1
1
1
575
29-Dec-14
27-Dec-14
31-Dec-14
5-Jan-15
20-Jan-15
All
1
1
1
576
29-Dec-14
28-Dec-14
31-Dec-14
5-Jan-15
20-Jan-15
All
1
1
1
577
29-Dec-14
29-Dec-14
31-Dec-14
5-Jan-15
20-Jan-15
All
1
1
1
578
5-Jan-15
30-Dec-14
7-Jan-15
9-Jan-15
20-Jan-15
All
1
1
1
579
5-Jan-15
31-Dec-14
7-Jan-15
9-Jan-15
20-Jan-15
All
1
1
1
580
5-Jan-15
1-Jan-15
7-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
581
5-Jan-15
2-Jan-15
7-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
582
5-Jan-15
3-Jan-15
7-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
583
5-Jan-15
4-Jan-15
7-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
584
5-Jan-15
5-Jan-15
7-Jan-15
9-Jan-15
20-Feb-15
All
1
1
1
585
12-Jan-15
6-Jan-15
14-Jan-15
16-Jan-15
20-Feb-15
All
1
1
1
586
12-Jan-15
7-Jan-15
14-Jan-15
16-Jan-15
20-Feb-15
All
1
1
1
587
12-Jan-15
8-Jan-15
14-Jan-15
16-Jan-15
20-Feb-15
All
1
1
1
588
12-Jan-15
9-Jan-15
14-Jan-15
16-Jan-15
20-Feb-15
All
1
1
1
589
12-Jan-15
10-Jan-15
14-Jan-15
16-Jan-15
20-Feb-15
All
1
1
1
590
12-Jan-15
11-Jan-15
14-Jan-15
16-Jan-15
20-Feb-15
All
1
1
1
591
12-Jan-15
12-Jan-15
14-Jan-15
16-Jan-15
20-Feb-15
All
1
1
1
592
19-Jan-15
13-Jan-15
21-Jan-15
23-Jan-15
20-Feb-15
All
1
1
1
593
19-Jan-15
14-Jan-15
21-Jan-15
23-Jan-15
20-Feb-15
All
1
1
1
594
19-Jan-15
15-Jan-15
21-Jan-15
23-Jan-15
20-Feb-15
All
1
1
1
595
19-Jan-15
16-Jan-15
21-Jan-15
23-Jan-15
20-Feb-15
All
1
1
1
596
19-Jan-15
17-Jan-15
21-Jan-15
23-Jan-15
20-Feb-15
All
1
1
1
597
19-Jan-15
18-Jan-15
21-Jan-15
23-Jan-15
20-Feb-15
All
1
1
1
598
19-Jan-15
19-Jan-15
21-Jan-15
23-Jan-15
20-Feb-15
All
1
1
1
599
26-Jan-15
20-Jan-15
28-Jan-15
30-Jan-15
20-Feb-15
All
1
1
1
600
26-Jan-15
21-Jan-15
28-Jan-15
30-Jan-15
20-Feb-15
All
1
1
1
601
26-Jan-15
22-Jan-15
28-Jan-15
30-Jan-15
20-Feb-15
All
1
1
1
602
26-Jan-15
23-Jan-15
28-Jan-15
30-Jan-15
20-Feb-15
All
1
1
1
603
26-Jan-15
24-Jan-15
28-Jan-15
30-Jan-15
20-Feb-15
All
1
1
1


Schedule G - 11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
604
26-Jan-15
25-Jan-15
28-Jan-15
30-Jan-15
20-Feb-15
All
1
1
1
605
26-Jan-15
26-Jan-15
28-Jan-15
30-Jan-15
20-Feb-15
All
1
1
1
606
2-Feb-15
27-Jan-15
4-Feb-15
6-Feb-15
20-Feb-15
All
1
1
1
607
2-Feb-15
28-Jan-15
4-Feb-15
6-Feb-15
20-Feb-15
All
1
1
1
608
2-Feb-15
29-Jan-15
4-Feb-15
6-Feb-15
20-Feb-15
All
1
1
1
609
2-Feb-15
30-Jan-15
4-Feb-15
6-Feb-15
20-Feb-15
All
1
1
1
610
2-Feb-15
31-Jan-15
4-Feb-15
6-Feb-15
20-Feb-15
All
1
1
1
611
2-Feb-15
1-Feb-15
4-Feb-15
6-Feb-15
20-Mar-15
All
1
1
1
612
2-Feb-15
2-Feb-15
4-Feb-15
6-Feb-15
20-Mar-15
All
1
1
1
613
9-Feb-15
3-Feb-15
11-Feb-15
13-Feb-15
20-Mar-15
All
1
1
1
614
9-Feb-15
4-Feb-15
11-Feb-15
13-Feb-15
20-Mar-15
All
1
1
1
615
9-Feb-15
5-Feb-15
11-Feb-15
13-Feb-15
20-Mar-15
All
1
1
1
616
9-Feb-15
6-Feb-15
11-Feb-15
13-Feb-15
20-Mar-15
All
1
1
1
617
9-Feb-15
7-Feb-15
11-Feb-15
13-Feb-15
20-Mar-15
All
1
1
1
618
9-Feb-15
8-Feb-15
11-Feb-15
13-Feb-15
20-Mar-15
All
1
1
1
619
9-Feb-15
9-Feb-15
11-Feb-15
13-Feb-15
20-Mar-15
All
1
1
1
620
16-Feb-15
10-Feb-15
18-Feb-15
20-Feb-15
20-Mar-15
All
1
1
1
621
16-Feb-15
11-Feb-15
18-Feb-15
20-Feb-15
20-Mar-15
All
1
1
1
622
16-Feb-15
12-Feb-15
18-Feb-15
20-Feb-15
20-Mar-15
All
1
1
1
623
16-Feb-15
13-Feb-15
18-Feb-15
20-Feb-15
20-Mar-15
All
1
1
1
624
16-Feb-15
14-Feb-15
18-Feb-15
20-Feb-15
20-Mar-15
All
1
1
1
625
16-Feb-15
15-Feb-15
18-Feb-15
20-Feb-15
20-Mar-15
All
1
1
1
626
16-Feb-15
16-Feb-15
18-Feb-15
20-Feb-15
20-Mar-15
All
1
1
1
627
23-Feb-15
17-Feb-15
25-Feb-15
27-Feb-15
20-Mar-15
All
1
1
1
628
23-Feb-15
18-Feb-15
25-Feb-15
27-Feb-15
20-Mar-15
All
1
1
1
629
23-Feb-15
19-Feb-15
25-Feb-15
27-Feb-15
20-Mar-15
All
1
1
1
630
23-Feb-15
20-Feb-15
25-Feb-15
27-Feb-15
20-Mar-15
All
1
1
1
631
23-Feb-15
21-Feb-15
25-Feb-15
27-Feb-15
20-Mar-15
All
1
1
1
632
23-Feb-15
22-Feb-15
25-Feb-15
27-Feb-15
20-Mar-15
All
1
1
1
633
23-Feb-15
23-Feb-15
25-Feb-15
27-Feb-15
20-Mar-15
All
1
1
1
634
2-Mar-15
24-Feb-15
4-Mar-15
6-Mar-15
20-Mar-15
All
1
1
1
635
2-Mar-15
25-Feb-15
4-Mar-15
6-Mar-15
20-Mar-15
All
1
1
1
636
2-Mar-15
26-Feb-15
4-Mar-15
6-Mar-15
20-Mar-15
All
1
1
1
637
2-Mar-15
27-Feb-15
4-Mar-15
6-Mar-15
20-Mar-15
All
1
1
1
638
2-Mar-15
28-Feb-15
4-Mar-15
6-Mar-15
20-Mar-15
All
1
1
1
639
2-Mar-15
1-Mar-15
4-Mar-15
6-Mar-15
20-Apr-15
All
1
1
1
640
2-Mar-15
2-Mar-15
4-Mar-15
6-Mar-15
20-Apr-15
All
1
1
1
641
9-Mar-15
3-Mar-15
11-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
642
9-Mar-15
4-Mar-15
11-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
643
9-Mar-15
5-Mar-15
11-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
644
9-Mar-15
6-Mar-15
11-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
645
9-Mar-15
7-Mar-15
11-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
646
9-Mar-15
8-Mar-15
11-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
647
9-Mar-15
9-Mar-15
11-Mar-15
13-Mar-15
20-Apr-15
All
1
1
1
648
16-Mar-15
10-Mar-15
18-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
649
16-Mar-15
11-Mar-15
18-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
650
16-Mar-15
12-Mar-15
18-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
651
16-Mar-15
13-Mar-15
18-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
652
16-Mar-15
14-Mar-15
18-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
653
16-Mar-15
15-Mar-15
18-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
654
16-Mar-15
16-Mar-15
18-Mar-15
20-Mar-15
20-Apr-15
All
1
1
1
655
23-Mar-15
17-Mar-15
25-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
656
23-Mar-15
18-Mar-15
25-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
657
23-Mar-15
19-Mar-15
25-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
658
23-Mar-15
20-Mar-15
25-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1


Schedule G - 12

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
659
23-Mar-15
21-Mar-15
25-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
660
23-Mar-15
22-Mar-15
25-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
661
23-Mar-15
23-Mar-15
25-Mar-15
27-Mar-15
20-Apr-15
All
1
1
1
662
30-Mar-15
24-Mar-15
1-Apr-15
6-Apr-15
20-Apr-15
All
1
1
1
663
30-Mar-15
25-Mar-15
1-Apr-15
6-Apr-15
20-Apr-15
All
1
1
1
664
30-Mar-15
26-Mar-15
1-Apr-15
6-Apr-15
20-Apr-15
All
1
1
1
665
30-Mar-15
27-Mar-15
1-Apr-15
6-Apr-15
20-Apr-15
All
1
1
1
666
30-Mar-15
28-Mar-15
1-Apr-15
6-Apr-15
20-Apr-15
All
1
1
1
667
30-Mar-15
29-Mar-15
1-Apr-15
6-Apr-15
20-Apr-15
All
1
1
1
668
30-Mar-15
30-Mar-15
1-Apr-15
6-Apr-15
20-Apr-15
All
1
1
1
669
6-Apr-15
31-Mar-15
8-Apr-15
10-Apr-15
20-Apr-15
All
1
1
1
670
6-Apr-15
1-Apr-15
8-Apr-15
10-Apr-15
20-May-15
All
1
1
1
671
6-Apr-15
2-Apr-15
8-Apr-15
10-Apr-15
20-May-15
All
1
1
1
672
6-Apr-15
3-Apr-15
8-Apr-15
10-Apr-15
20-May-15
All
1
1
1
673
6-Apr-15
4-Apr-15
8-Apr-15
10-Apr-15
20-May-15
All
1
1
1
674
6-Apr-15
5-Apr-15
8-Apr-15
10-Apr-15
20-May-15
All
1
1
1
675
6-Apr-15
6-Apr-15
8-Apr-15
10-Apr-15
20-May-15
All
1
1
1
676
13-Apr-15
7-Apr-15
15-Apr-15
17-Apr-15
20-May-15
All
1
1
1
677
13-Apr-15
8-Apr-15
15-Apr-15
17-Apr-15
20-May-15
All
1
1
1
678
13-Apr-15
9-Apr-15
15-Apr-15
17-Apr-15
20-May-15
All
1
1
1
679
13-Apr-15
10-Apr-15
15-Apr-15
17-Apr-15
20-May-15
All
1
1
1
680
13-Apr-15
11-Apr-15
15-Apr-15
17-Apr-15
20-May-15
All
1
1
1
681
13-Apr-15
12-Apr-15
15-Apr-15
17-Apr-15
20-May-15
All
1
1
1
682
13-Apr-15
13-Apr-15
15-Apr-15
17-Apr-15
20-May-15
All
1
1
1
683
20-Apr-15
14-Apr-15
22-Apr-15
24-Apr-15
20-May-15
All
1
1
1
684
20-Apr-15
15-Apr-15
22-Apr-15
24-Apr-15
20-May-15
All
1
1
1
685
20-Apr-15
16-Apr-15
22-Apr-15
24-Apr-15
20-May-15
All
1
1
1
686
20-Apr-15
17-Apr-15
22-Apr-15
24-Apr-15
20-May-15
All
1
1
1
687
20-Apr-15
18-Apr-15
22-Apr-15
24-Apr-15
20-May-15
All
1
1
1
688
20-Apr-15
19-Apr-15
22-Apr-15
24-Apr-15
20-May-15
All
1
1
1
689
20-Apr-15
20-Apr-15
22-Apr-15
24-Apr-15
20-May-15
All
1
1
1
690
27-Apr-15
21-Apr-15
29-Apr-15
1-May-15
20-May-15
All
1
1
1
691
27-Apr-15
22-Apr-15
29-Apr-15
1-May-15
20-May-15
All
1
1
1
692
27-Apr-15
23-Apr-15
29-Apr-15
1-May-15
20-May-15
All
1
1
1
693
27-Apr-15
24-Apr-15
29-Apr-15
1-May-15
20-May-15
All
1
1
1
694
27-Apr-15
25-Apr-15
29-Apr-15
1-May-15
20-May-15
All
1
1
1
695
27-Apr-15
26-Apr-15
29-Apr-15
1-May-15
20-May-15
All
1
1
1
696
27-Apr-15
27-Apr-15
29-Apr-15
1-May-15
20-May-15
All
1
1
1
697
4-May-15
28-Apr-15
6-May-15
8-May-15
20-May-15
All
1
1
1
698
4-May-15
29-Apr-15
6-May-15
8-May-15
20-May-15
All
1
1
1
699
4-May-15
30-Apr-15
6-May-15
8-May-15
20-May-15
All
1
1
1
700
4-May-15
1-May-15
6-May-15
8-May-15
19-Jun-15
All
1
1
1
701
4-May-15
2-May-15
6-May-15
8-May-15
19-Jun-15
All
1
1
1
702
4-May-15
3-May-15
6-May-15
8-May-15
19-Jun-15
All
1
1
1
703
4-May-15
4-May-15
6-May-15
8-May-15
19-Jun-15
All
1
1
1
704
11-May-15
5-May-15
13-May-15
15-May-15
19-Jun-15
All
1
1
1
705
11-May-15
6-May-15
13-May-15
15-May-15
19-Jun-15
All
1
1
1
706
11-May-15
7-May-15
13-May-15
15-May-15
19-Jun-15
All
1
1
1
707
11-May-15
8-May-15
13-May-15
15-May-15
19-Jun-15
All
1
1
1
708
11-May-15
9-May-15
13-May-15
15-May-15
19-Jun-15
All
1
1
1
709
11-May-15
10-May-15
13-May-15
15-May-15
19-Jun-15
All
1
1
1
710
11-May-15
11-May-15
13-May-15
15-May-15
19-Jun-15
All
1
1
1
711
18-May-15
12-May-15
20-May-15
22-May-15
19-Jun-15
All
1
1
1
712
18-May-15
13-May-15
20-May-15
22-May-15
19-Jun-15
All
1
1
1
713
18-May-15
14-May-15
20-May-15
22-May-15
19-Jun-15
All
1
1
1


Schedule G - 13

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
714
18-May-15
15-May-15
20-May-15
22-May-15
19-Jun-15
All
1
1
1
715
18-May-15
16-May-15
20-May-15
22-May-15
19-Jun-15
All
1
1
1
716
18-May-15
17-May-15
20-May-15
22-May-15
19-Jun-15
All
1
1
1
717
18-May-15
18-May-15
20-May-15
22-May-15
19-Jun-15
All
1
1
1
718
25-May-15
19-May-15
28-May-15
1-Jun-15
19-Jun-15
All
1
1
1
719
25-May-15
20-May-15
28-May-15
1-Jun-15
19-Jun-15
All
1
1
1
720
25-May-15
21-May-15
28-May-15
1-Jun-15
19-Jun-15
All
1
1
1
721
25-May-15
22-May-15
28-May-15
1-Jun-15
19-Jun-15
All
1
1
1
722
25-May-15
23-May-15
28-May-15
1-Jun-15
19-Jun-15
All
1
1
1
723
25-May-15
24-May-15
28-May-15
1-Jun-15
19-Jun-15
All
1
1
1
724
25-May-15
25-May-15
28-May-15
1-Jun-15
19-Jun-15
All
1
1
1
725
1-Jun-15
26-May-15
3-Jun-15
5-Jun-15
19-Jun-15
All
1
1
1
726
1-Jun-15
27-May-15
3-Jun-15
5-Jun-15
19-Jun-15
All
1
1
1
727
1-Jun-15
28-May-15
3-Jun-15
5-Jun-15
19-Jun-15
All
1
1
1
728
1-Jun-15
29-May-15
3-Jun-15
5-Jun-15
19-Jun-15
All
1
1
1
729
1-Jun-15
30-May-15
3-Jun-15
5-Jun-15
19-Jun-15
All
1
1
1
730
1-Jun-15
31-May-15
3-Jun-15
5-Jun-15
19-Jun-15
All
1
1
1
731
1-Jun-15
1-Jun-15
3-Jun-15
5-Jun-15
20-Jul-15
All
1
1
1
732
8-Jun-15
2-Jun-15
10-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
733
8-Jun-15
3-Jun-15
10-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
734
8-Jun-15
4-Jun-15
10-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
735
8-Jun-15
5-Jun-15
10-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
736
8-Jun-15
6-Jun-15
10-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
737
8-Jun-15
7-Jun-15
10-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
738
8-Jun-15
8-Jun-15
10-Jun-15
12-Jun-15
20-Jul-15
All
1
1
1
739
15-Jun-15
9-Jun-15
17-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
740
15-Jun-15
10-Jun-15
17-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
741
15-Jun-15
11-Jun-15
17-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
742
15-Jun-15
12-Jun-15
17-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
743
15-Jun-15
13-Jun-15
17-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
744
15-Jun-15
14-Jun-15
17-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
745
15-Jun-15
15-Jun-15
17-Jun-15
19-Jun-15
20-Jul-15
All
1
1
1
746
22-Jun-15
16-Jun-15
24-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
747
22-Jun-15
17-Jun-15
24-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
748
22-Jun-15
18-Jun-15
24-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
749
22-Jun-15
19-Jun-15
24-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
750
22-Jun-15
20-Jun-15
24-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
751
22-Jun-15
21-Jun-15
24-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
752
22-Jun-15
22-Jun-15
24-Jun-15
26-Jun-15
20-Jul-15
All
1
1
1
753
29-Jun-15
23-Jun-15
1-Jul-15
6-Jul-15
20-Jul-15
All
1
1
1
754
29-Jun-15
24-Jun-15
1-Jul-15
6-Jul-15
20-Jul-15
All
1
1
1
755
29-Jun-15
25-Jun-15
1-Jul-15
6-Jul-15
20-Jul-15
All
1
1
1
756
29-Jun-15
26-Jun-15
1-Jul-15
6-Jul-15
20-Jul-15
All
1
1
1
757
29-Jun-15
27-Jun-15
1-Jul-15
6-Jul-15
20-Jul-15
All
1
1
1
758
29-Jun-15
28-Jun-15
1-Jul-15
6-Jul-15
20-Jul-15
All
1
1
1
759
29-Jun-15
29-Jun-15
1-Jul-15
6-Jul-15
20-Jul-15
All
1
1
1
760
6-Jul-15
30-Jun-15
8-Jul-15
10-Jul-15
20-Jul-15
All
1
1
1
761
6-Jul-15
1-Jul-15
8-Jul-15
10-Jul-15
20-Aug-15
All
1
1
1
762
6-Jul-15
2-Jul-15
8-Jul-15
10-Jul-15
20-Aug-15
All
1
1
1
763
6-Jul-15
3-Jul-15
8-Jul-15
10-Jul-15
20-Aug-15
All
1
1
1
764
6-Jul-15
4-Jul-15
8-Jul-15
10-Jul-15
20-Aug-15
All
1
1
1
765
6-Jul-15
5-Jul-15
8-Jul-15
10-Jul-15
20-Aug-15
All
1
1
1
766
6-Jul-15
6-Jul-15
8-Jul-15
10-Jul-15
20-Aug-15
All
1
1
1
767
13-Jul-15
7-Jul-15
15-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
768
13-Jul-15
8-Jul-15
15-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1


Schedule G - 14

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
769
13-Jul-15
9-Jul-15
15-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
770
13-Jul-15
10-Jul-15
15-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
771
13-Jul-15
11-Jul-15
15-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
772
13-Jul-15
12-Jul-15
15-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
773
13-Jul-15
13-Jul-15
15-Jul-15
17-Jul-15
20-Aug-15
All
1
1
1
774
20-Jul-15
14-Jul-15
22-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
775
20-Jul-15
15-Jul-15
22-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
776
20-Jul-15
16-Jul-15
22-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
777
20-Jul-15
17-Jul-15
22-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
778
20-Jul-15
18-Jul-15
22-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
779
20-Jul-15
19-Jul-15
22-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
780
20-Jul-15
20-Jul-15
22-Jul-15
24-Jul-15
20-Aug-15
All
1
1
1
781
27-Jul-15
21-Jul-15
29-Jul-15
31-Jul-15
20-Aug-15
All
1
1
1
782
27-Jul-15
22-Jul-15
29-Jul-15
31-Jul-15
20-Aug-15
All
1
1
1
783
27-Jul-15
23-Jul-15
29-Jul-15
31-Jul-15
20-Aug-15
All
1
1
1
784
27-Jul-15
24-Jul-15
29-Jul-15
31-Jul-15
20-Aug-15
All
1
1
1
785
27-Jul-15
25-Jul-15
29-Jul-15
31-Jul-15
20-Aug-15
All
1
1
1
786
27-Jul-15
26-Jul-15
29-Jul-15
31-Jul-15
20-Aug-15
All
1
1
1
787
27-Jul-15
27-Jul-15
29-Jul-15
31-Jul-15
20-Aug-15
All
1
1
1
788
3-Aug-15
28-Jul-15
5-Aug-15
7-Aug-15
20-Aug-15
All
1
1
1
789
3-Aug-15
29-Jul-15
5-Aug-15
7-Aug-15
20-Aug-15
All
1
1
1
790
3-Aug-15
30-Jul-15
5-Aug-15
7-Aug-15
20-Aug-15
All
1
1
1
791
3-Aug-15
31-Jul-15
5-Aug-15
7-Aug-15
20-Aug-15
All
1
1
1
792
3-Aug-15
1-Aug-15
5-Aug-15
7-Aug-15
21-Sep-15
All
1
1
1
793
3-Aug-15
2-Aug-15
5-Aug-15
7-Aug-15
21-Sep-15
All
1
1
1
794
3-Aug-15
3-Aug-15
5-Aug-15
7-Aug-15
21-Sep-15
All
1
1
1
795
10-Aug-15
4-Aug-15
12-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
796
10-Aug-15
5-Aug-15
12-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
797
10-Aug-15
6-Aug-15
12-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
798
10-Aug-15
7-Aug-15
12-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
799
10-Aug-15
8-Aug-15
12-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
800
10-Aug-15
9-Aug-15
12-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
801
10-Aug-15
10-Aug-15
12-Aug-15
14-Aug-15
21-Sep-15
All
1
1
1
802
17-Aug-15
11-Aug-15
19-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
803
17-Aug-15
12-Aug-15
19-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
804
17-Aug-15
13-Aug-15
19-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
805
17-Aug-15
14-Aug-15
19-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
806
17-Aug-15
15-Aug-15
19-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
807
17-Aug-15
16-Aug-15
19-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
808
17-Aug-15
17-Aug-15
19-Aug-15
21-Aug-15
21-Sep-15
All
1
1
1
809
24-Aug-15
18-Aug-15
26-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
810
24-Aug-15
19-Aug-15
26-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
811
24-Aug-15
20-Aug-15
26-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
812
24-Aug-15
21-Aug-15
26-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
813
24-Aug-15
22-Aug-15
26-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
814
24-Aug-15
23-Aug-15
26-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
815
24-Aug-15
24-Aug-15
26-Aug-15
28-Aug-15
21-Sep-15
All
1
1
1
816
31-Aug-15
25-Aug-15
2-Sep-15
4-Sep-15
21-Sep-15
All
1
1
1
817
31-Aug-15
26-Aug-15
2-Sep-15
4-Sep-15
21-Sep-15
All
1
1
1
818
31-Aug-15
27-Aug-15
2-Sep-15
4-Sep-15
21-Sep-15
All
1
1
1
819
31-Aug-15
28-Aug-15
2-Sep-15
4-Sep-15
21-Sep-15
All
1
1
1
820
31-Aug-15
29-Aug-15
2-Sep-15
4-Sep-15
21-Sep-15
All
1
1
1
821
31-Aug-15
30-Aug-15
2-Sep-15
4-Sep-15
21-Sep-15
All
1
1
1
822
31-Aug-15
31-Aug-15
2-Sep-15
4-Sep-15
21-Sep-15
All
1
1
1
823
9-Sep-15
1-Sep-15
10-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1


Schedule G - 15

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
824
9-Sep-15
2-Sep-15
10-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1
825
9-Sep-15
3-Sep-15
10-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1
826
9-Sep-15
4-Sep-15
10-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1
827
9-Sep-15
5-Sep-15
10-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1
828
9-Sep-15
6-Sep-15
10-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1
829
9-Sep-15
7-Sep-15
10-Sep-15
14-Sep-15
20-Oct-15
All
1
1
1
830
14-Sep-15
8-Sep-15
16-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
831
14-Sep-15
9-Sep-15
16-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
832
14-Sep-15
10-Sep-15
16-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
833
14-Sep-15
11-Sep-15
16-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
834
14-Sep-15
12-Sep-15
16-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
835
14-Sep-15
13-Sep-15
16-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
836
14-Sep-15
14-Sep-15
16-Sep-15
18-Sep-15
20-Oct-15
All
1
1
1
837
21-Sep-15
15-Sep-15
23-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
838
21-Sep-15
16-Sep-15
23-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
839
21-Sep-15
17-Sep-15
23-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
840
21-Sep-15
18-Sep-15
23-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
841
21-Sep-15
19-Sep-15
23-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
842
21-Sep-15
20-Sep-15
23-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
843
21-Sep-15
21-Sep-15
23-Sep-15
25-Sep-15
20-Oct-15
All
1
1
1
844
28-Sep-15
22-Sep-15
30-Sep-15
2-Oct-15
20-Oct-15
All
1
1
1
845
28-Sep-15
23-Sep-15
30-Sep-15
2-Oct-15
20-Oct-15
All
1
1
1
846
28-Sep-15
24-Sep-15
30-Sep-15
2-Oct-15
20-Oct-15
All
1
1
1
847
28-Sep-15
25-Sep-15
30-Sep-15
2-Oct-15
20-Oct-15
All
1
1
1
848
28-Sep-15
26-Sep-15
30-Sep-15
2-Oct-15
20-Oct-15
All
1
1
1
849
28-Sep-15
27-Sep-15
30-Sep-15
2-Oct-15
20-Oct-15
All
1
1
1
850
28-Sep-15
28-Sep-15
30-Sep-15
2-Oct-15
20-Oct-15
All
1
1
1
851
5-Oct-15
29-Sep-15
7-Oct-15
9-Oct-15
20-Oct-15
All
1
1
1
852
5-Oct-15
30-Sep-15
7-Oct-15
9-Oct-15
20-Oct-15
All
1
1
1
853
5-Oct-15
1-Oct-15
7-Oct-15
9-Oct-15
20-Nov-15
All
1
1
1
854
5-Oct-15
2-Oct-15
7-Oct-15
9-Oct-15
20-Nov-15
All
1
1
1
855
5-Oct-15
3-Oct-15
7-Oct-15
9-Oct-15
20-Nov-15
All
1
1
1
856
5-Oct-15
4-Oct-15
7-Oct-15
9-Oct-15
20-Nov-15
All
1
1
1
857
5-Oct-15
5-Oct-15
7-Oct-15
9-Oct-15
20-Nov-15
All
1
1
1
858
12-Oct-15
6-Oct-15
14-Oct-15
16-Oct-15
20-Nov-15
All
1
1
1
859
12-Oct-15
7-Oct-15
14-Oct-15
16-Oct-15
20-Nov-15
All
1
1
1
860
12-Oct-15
8-Oct-15
14-Oct-15
16-Oct-15
20-Nov-15
All
1
1
1
861
12-Oct-15
9-Oct-15
14-Oct-15
16-Oct-15
20-Nov-15
All
1
1
1
862
12-Oct-15
10-Oct-15
14-Oct-15
16-Oct-15
20-Nov-15
All
1
1
1
863
12-Oct-15
11-Oct-15
14-Oct-15
16-Oct-15
20-Nov-15
All
1
1
1
864
12-Oct-15
12-Oct-15
14-Oct-15
16-Oct-15
20-Nov-15
All
1
1
1
865
19-Oct-15
13-Oct-15
21-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
866
19-Oct-15
14-Oct-15
21-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
867
19-Oct-15
15-Oct-15
21-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
868
19-Oct-15
16-Oct-15
21-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
869
19-Oct-15
17-Oct-15
21-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
870
19-Oct-15
18-Oct-15
21-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
871
19-Oct-15
19-Oct-15
21-Oct-15
23-Oct-15
20-Nov-15
All
1
1
1
872
26-Oct-15
20-Oct-15
28-Oct-15
30-Oct-15
20-Nov-15
All
1
1
1
873
26-Oct-15
21-Oct-15
28-Oct-15
30-Oct-15
20-Nov-15
All
1
1
1
874
26-Oct-15
22-Oct-15
28-Oct-15
30-Oct-15
20-Nov-15
All
1
1
1
875
26-Oct-15
23-Oct-15
28-Oct-15
30-Oct-15
20-Nov-15
All
1
1
1
876
26-Oct-15
24-Oct-15
28-Oct-15
30-Oct-15
20-Nov-15
All
1
1
1
877
26-Oct-15
25-Oct-15
28-Oct-15
30-Oct-15
20-Nov-15
All
1
1
1
878
26-Oct-15
26-Oct-15
28-Oct-15
30-Oct-15
20-Nov-15
All
1
1
1


Schedule G - 16

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
879
2-Nov-15
27-Oct-15
4-Nov-15
6-Nov-15
20-Nov-15
All
1
1
1
880
2-Nov-15
28-Oct-15
4-Nov-15
6-Nov-15
20-Nov-15
All
1
1
1
881
2-Nov-15
29-Oct-15
4-Nov-15
6-Nov-15
20-Nov-15
All
1
1
1
882
2-Nov-15
30-Oct-15
4-Nov-15
6-Nov-15
20-Nov-15
All
1
1
1
883
2-Nov-15
31-Oct-15
4-Nov-15
6-Nov-15
20-Nov-15
All
1
1
1
884
2-Nov-15
1-Nov-15
4-Nov-15
6-Nov-15
21-Dec-15
All
1
1
1
885
2-Nov-15
2-Nov-15
4-Nov-15
6-Nov-15
21-Dec-15
All
1
1
1
886
9-Nov-15
3-Nov-15
12-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
887
9-Nov-15
4-Nov-15
12-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
888
9-Nov-15
5-Nov-15
12-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
889
9-Nov-15
6-Nov-15
12-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
890
9-Nov-15
7-Nov-15
12-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
891
9-Nov-15
8-Nov-15
12-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
892
9-Nov-15
9-Nov-15
12-Nov-15
16-Nov-15
21-Dec-15
All
1
1
1
893
16-Nov-15
10-Nov-15
18-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
894
16-Nov-15
11-Nov-15
18-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
895
16-Nov-15
12-Nov-15
18-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
896
16-Nov-15
13-Nov-15
18-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
897
16-Nov-15
14-Nov-15
18-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
898
16-Nov-15
15-Nov-15
18-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
899
16-Nov-15
16-Nov-15
18-Nov-15
20-Nov-15
21-Dec-15
All
1
1
1
900
23-Nov-15
17-Nov-15
25-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
901
23-Nov-15
18-Nov-15
25-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
902
23-Nov-15
19-Nov-15
25-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
903
23-Nov-15
20-Nov-15
25-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
904
23-Nov-15
21-Nov-15
25-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
905
23-Nov-15
22-Nov-15
25-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
906
23-Nov-15
23-Nov-15
25-Nov-15
30-Nov-15
21-Dec-15
All
1
1
1
907
30-Nov-15
24-Nov-15
2-Dec-15
4-Dec-15
21-Dec-15
All
1
1
1
908
30-Nov-15
25-Nov-15
2-Dec-15
4-Dec-15
21-Dec-15
All
1
1
1
909
30-Nov-15
26-Nov-15
2-Dec-15
4-Dec-15
21-Dec-15
All
1
1
1
910
30-Nov-15
27-Nov-15
2-Dec-15
4-Dec-15
21-Dec-15
All
1
1
1
911
30-Nov-15
28-Nov-15
2-Dec-15
4-Dec-15
21-Dec-15
All
1
1
1
912
30-Nov-15
29-Nov-15
2-Dec-15
4-Dec-15
21-Dec-15
All
1
1
1
913
30-Nov-15
30-Nov-15
2-Dec-15
4-Dec-15
21-Dec-15
All
1
1
1
914
7-Dec-15
1-Dec-15
9-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
915
7-Dec-15
2-Dec-15
9-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
916
7-Dec-15
3-Dec-15
9-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
917
7-Dec-15
4-Dec-15
9-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
918
7-Dec-15
5-Dec-15
9-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
919
7-Dec-15
6-Dec-15
9-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
920
7-Dec-15
7-Dec-15
9-Dec-15
11-Dec-15
20-Jan-16
All
1
1
1
921
14-Dec-15
8-Dec-15
16-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
922
14-Dec-15
9-Dec-15
16-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
923
14-Dec-15
10-Dec-15
16-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
924
14-Dec-15
11-Dec-15
16-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
925
14-Dec-15
12-Dec-15
16-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
926
14-Dec-15
13-Dec-15
16-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
927
14-Dec-15
14-Dec-15
16-Dec-15
18-Dec-15
20-Jan-16
All
1
1
1
928
21-Dec-15
15-Dec-15
23-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1
929
21-Dec-15
16-Dec-15
23-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1
930
21-Dec-15
17-Dec-15
23-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1
931
21-Dec-15
18-Dec-15
23-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1
932
21-Dec-15
19-Dec-15
23-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1
933
21-Dec-15
20-Dec-15
23-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1


Schedule G - 17

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
934
21-Dec-15
21-Dec-15
23-Dec-15
28-Dec-15
20-Jan-16
All
1
1
1
935
28-Dec-15
22-Dec-15
30-Dec-15
4-Jan-16
20-Jan-16
All
1
1
1
936
28-Dec-15
23-Dec-15
30-Dec-15
4-Jan-16
20-Jan-16
All
1
1
1
937
28-Dec-15
24-Dec-15
30-Dec-15
4-Jan-16
20-Jan-16
All
1
1
1
938
28-Dec-15
25-Dec-15
30-Dec-15
4-Jan-16
20-Jan-16
All
1
1
1
939
28-Dec-15
26-Dec-15
30-Dec-15
4-Jan-16
20-Jan-16
All
1
1
1
940
28-Dec-15
27-Dec-15
30-Dec-15
4-Jan-16
20-Jan-16
All
1
1
1
941
28-Dec-15
28-Dec-15
30-Dec-15
4-Jan-16
20-Jan-16
All
1
1
1
942
4-Jan-16
29-Dec-15
6-Jan-16
8-Jan-16
20-Jan-16
All
1
1
1
943
4-Jan-16
30-Dec-15
6-Jan-16
8-Jan-16
20-Jan-16
All
1
1
1
944
4-Jan-16
31-Dec-15
6-Jan-16
8-Jan-16
20-Jan-16
All
1
1
1
945
4-Jan-16
1-Jan-16
6-Jan-16
8-Jan-16
19-Feb-16
All
1
1
1
946
4-Jan-16
2-Jan-16
6-Jan-16
8-Jan-16
19-Feb-16
All
1
1
1
947
4-Jan-16
3-Jan-16
6-Jan-16
8-Jan-16
19-Feb-16
All
1
1
1
948
4-Jan-16
4-Jan-16
6-Jan-16
8-Jan-16
19-Feb-16
All
1
1
1
949
11-Jan-16
5-Jan-16
13-Jan-16
15-Jan-16
19-Feb-16
All
1
1
1
950
11-Jan-16
6-Jan-16
13-Jan-16
15-Jan-16
19-Feb-16
All
1
1
1
951
11-Jan-16
7-Jan-16
13-Jan-16
15-Jan-16
19-Feb-16
All
1
1
1
952
11-Jan-16
8-Jan-16
13-Jan-16
15-Jan-16
19-Feb-16
All
1
1
1
953
11-Jan-16
9-Jan-16
13-Jan-16
15-Jan-16
19-Feb-16
All
1
1
1
954
11-Jan-16
10-Jan-16
13-Jan-16
15-Jan-16
19-Feb-16
All
1
1
1
955
11-Jan-16
11-Jan-16
13-Jan-16
15-Jan-16
19-Feb-16
All
1
1
1
956
18-Jan-16
12-Jan-16
20-Jan-16
22-Jan-16
19-Feb-16
All
1
1
1
957
18-Jan-16
13-Jan-16
20-Jan-16
22-Jan-16
19-Feb-16
All
1
1
1
958
18-Jan-16
14-Jan-16
20-Jan-16
22-Jan-16
19-Feb-16
All
1
1
1
959
18-Jan-16
15-Jan-16
20-Jan-16
22-Jan-16
19-Feb-16
All
1
1
1
960
18-Jan-16
16-Jan-16
20-Jan-16
22-Jan-16
19-Feb-16
All
1
1
1
961
18-Jan-16
17-Jan-16
20-Jan-16
22-Jan-16
19-Feb-16
All
1
1
1
962
18-Jan-16
18-Jan-16
20-Jan-16
22-Jan-16
19-Feb-16
All
1
1
1
963
25-Jan-16
19-Jan-16
27-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
964
25-Jan-16
20-Jan-16
27-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
965
25-Jan-16
21-Jan-16
27-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
966
25-Jan-16
22-Jan-16
27-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
967
25-Jan-16
23-Jan-16
27-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
968
25-Jan-16
24-Jan-16
27-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
969
25-Jan-16
25-Jan-16
27-Jan-16
29-Jan-16
19-Feb-16
All
1
1
1
970
1-Feb-16
26-Jan-16
3-Feb-16
5-Feb-16
19-Feb-16
All
1
1
1
971
1-Feb-16
27-Jan-16
3-Feb-16
5-Feb-16
19-Feb-16
All
1
1
1
972
1-Feb-16
28-Jan-16
3-Feb-16
5-Feb-16
19-Feb-16
All
1
1
1
973
1-Feb-16
29-Jan-16
3-Feb-16
5-Feb-16
19-Feb-16
All
1
1
1
974
1-Feb-16
30-Jan-16
3-Feb-16
5-Feb-16
19-Feb-16
All
1
1
1
975
1-Feb-16
31-Jan-16
3-Feb-16
5-Feb-16
19-Feb-16
All
1
1
1
976
1-Feb-16
1-Feb-16
3-Feb-16
5-Feb-16
21-Mar-16
All
1
1
1
977
8-Feb-16
2-Feb-16
10-Feb-16
12-Feb-16
21-Mar-16
All
1
1
1
978
8-Feb-16
3-Feb-16
10-Feb-16
12-Feb-16
21-Mar-16
All
1
1
1
979
8-Feb-16
4-Feb-16
10-Feb-16
12-Feb-16
21-Mar-16
All
1
1
1
980
8-Feb-16
5-Feb-16
10-Feb-16
12-Feb-16
21-Mar-16
All
1
1
1
981
8-Feb-16
6-Feb-16
10-Feb-16
12-Feb-16
21-Mar-16
All
1
1
1
982
8-Feb-16
7-Feb-16
10-Feb-16
12-Feb-16
21-Mar-16
All
1
1
1
983
8-Feb-16
8-Feb-16
10-Feb-16
12-Feb-16
21-Mar-16
All
1
1
1
984
15-Feb-16
9-Feb-16
17-Feb-16
19-Feb-16
21-Mar-16
All
1
1
1
985
15-Feb-16
10-Feb-16
17-Feb-16
19-Feb-16
21-Mar-16
All
1
1
1
986
15-Feb-16
11-Feb-16
17-Feb-16
19-Feb-16
21-Mar-16
All
1
1
1
987
15-Feb-16
12-Feb-16
17-Feb-16
19-Feb-16
21-Mar-16
All
1
1
1
988
15-Feb-16
13-Feb-16
17-Feb-16
19-Feb-16
21-Mar-16
All
1
1
1


Schedule G - 18

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
989
15-Feb-16
14-Feb-16
17-Feb-16
19-Feb-16
21-Mar-16
All
1
1
1
990
15-Feb-16
15-Feb-16
17-Feb-16
19-Feb-16
21-Mar-16
All
1
1
1
991
22-Feb-16
16-Feb-16
24-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
992
22-Feb-16
17-Feb-16
24-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
993
22-Feb-16
18-Feb-16
24-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
994
22-Feb-16
19-Feb-16
24-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
995
22-Feb-16
20-Feb-16
24-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
996
22-Feb-16
21-Feb-16
24-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
997
22-Feb-16
22-Feb-16
24-Feb-16
26-Feb-16
21-Mar-16
All
1
1
1
998
29-Feb-16
23-Feb-16
2-Mar-16
4-Mar-16
21-Mar-16
All
1
1
1
999
29-Feb-16
24-Feb-16
2-Mar-16
4-Mar-16
21-Mar-16
All
1
1
1
1000
29-Feb-16
25-Feb-16
2-Mar-16
4-Mar-16
21-Mar-16
All
1
1
1
1001
29-Feb-16
26-Feb-16
2-Mar-16
4-Mar-16
21-Mar-16
All
1
1
1
1002
29-Feb-16
27-Feb-16
2-Mar-16
4-Mar-16
21-Mar-16
All
1
1
1
1003
29-Feb-16
28-Feb-16
2-Mar-16
4-Mar-16
21-Mar-16
All
1
1
1
1004
29-Feb-16
29-Feb-16
2-Mar-16
4-Mar-16
21-Mar-16
All
1
1
1
1005
7-Mar-16
1-Mar-16
9-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
1006
7-Mar-16
2-Mar-16
9-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
1007
7-Mar-16
3-Mar-16
9-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
1008
7-Mar-16
4-Mar-16
9-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
1009
7-Mar-16
5-Mar-16
9-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
1010
7-Mar-16
6-Mar-16
9-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
1011
7-Mar-16
7-Mar-16
9-Mar-16
11-Mar-16
20-Apr-16
All
1
1
1
1012
14-Mar-16
8-Mar-16
16-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
1013
14-Mar-16
9-Mar-16
16-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
1014
14-Mar-16
10-Mar-16
16-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
1015
14-Mar-16
11-Mar-16
16-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
1016
14-Mar-16
12-Mar-16
16-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
1017
14-Mar-16
13-Mar-16
16-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
1018
14-Mar-16
14-Mar-16
16-Mar-16
18-Mar-16
20-Apr-16
All
1
1
1
1019
21-Mar-16
15-Mar-16
23-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
1020
21-Mar-16
16-Mar-16
23-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
1021
21-Mar-16
17-Mar-16
23-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
1022
21-Mar-16
18-Mar-16
23-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
1023
21-Mar-16
19-Mar-16
23-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
1024
21-Mar-16
20-Mar-16
23-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
1025
21-Mar-16
21-Mar-16
23-Mar-16
28-Mar-16
20-Apr-16
All
1
1
1
1026
28-Mar-16
22-Mar-16
30-Mar-16
1-Apr-16
20-Apr-16
All
1
1
1
1027
28-Mar-16
23-Mar-16
30-Mar-16
1-Apr-16
20-Apr-16
All
1
1
1
1028
28-Mar-16
24-Mar-16
30-Mar-16
1-Apr-16
20-Apr-16
All
1
1
1
1029
28-Mar-16
25-Mar-16
30-Mar-16
1-Apr-16
20-Apr-16
All
1
1
1
1030
28-Mar-16
26-Mar-16
30-Mar-16
1-Apr-16
20-Apr-16
All
1
1
1
1031
28-Mar-16
27-Mar-16
30-Mar-16
1-Apr-16
20-Apr-16
All
1
1
1
1032
28-Mar-16
28-Mar-16
30-Mar-16
1-Apr-16
20-Apr-16
All
1
1
1
1033
4-Apr-16
29-Mar-16
6-Apr-16
8-Apr-16
20-Apr-16
All
1
1
1
1034
4-Apr-16
30-Mar-16
6-Apr-16
8-Apr-16
20-Apr-16
All
1
1
1
1035
4-Apr-16
31-Mar-16
6-Apr-16
8-Apr-16
20-Apr-16
All
1
1
1
1036
4-Apr-16
1-Apr-16
6-Apr-16
8-Apr-16
20-May-16
All
1
1
1
1037
4-Apr-16
2-Apr-16
6-Apr-16
8-Apr-16
20-May-16
All
1
1
1
1038
4-Apr-16
3-Apr-16
6-Apr-16
8-Apr-16
20-May-16
All
1
1
1
1039
4-Apr-16
4-Apr-16
6-Apr-16
8-Apr-16
20-May-16
All
1
1
1
1040
11-Apr-16
5-Apr-16
13-Apr-16
15-Apr-16
20-May-16
All
1
1
1
1041
11-Apr-16
6-Apr-16
13-Apr-16
15-Apr-16
20-May-16
All
1
1
1
1042
11-Apr-16
7-Apr-16
13-Apr-16
15-Apr-16
20-May-16
All
1
1
1
1043
11-Apr-16
8-Apr-16
13-Apr-16
15-Apr-16
20-May-16
All
1
1
1


Schedule G - 19

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1044
11-Apr-16
9-Apr-16
13-Apr-16
15-Apr-16
20-May-16
All
1
1
1
1045
11-Apr-16
10-Apr-16
13-Apr-16
15-Apr-16
20-May-16
All
1
1
1
1046
11-Apr-16
11-Apr-16
13-Apr-16
15-Apr-16
20-May-16
All
1
1
1
1047
18-Apr-16
12-Apr-16
20-Apr-16
22-Apr-16
20-May-16
All
1
1
1
1048
18-Apr-16
13-Apr-16
20-Apr-16
22-Apr-16
20-May-16
All
1
1
1
1049
18-Apr-16
14-Apr-16
20-Apr-16
22-Apr-16
20-May-16
All
1
1
1
1050
18-Apr-16
15-Apr-16
20-Apr-16
22-Apr-16
20-May-16
All
1
1
1
1051
18-Apr-16
16-Apr-16
20-Apr-16
22-Apr-16
20-May-16
All
1
1
1
1052
18-Apr-16
17-Apr-16
20-Apr-16
22-Apr-16
20-May-16
All
1
1
1
1053
18-Apr-16
18-Apr-16
20-Apr-16
22-Apr-16
20-May-16
All
1
1
1
1054
25-Apr-16
19-Apr-16
27-Apr-16
29-Apr-16
20-May-16
All
1
1
1
1055
25-Apr-16
20-Apr-16
27-Apr-16
29-Apr-16
20-May-16
All
1
1
1
1056
25-Apr-16
21-Apr-16
27-Apr-16
29-Apr-16
20-May-16
All
1
1
1
1057
25-Apr-16
22-Apr-16
27-Apr-16
29-Apr-16
20-May-16
All
1
1
1
1058
25-Apr-16
23-Apr-16
27-Apr-16
29-Apr-16
20-May-16
All
1
1
1
1059
25-Apr-16
24-Apr-16
27-Apr-16
29-Apr-16
20-May-16
All
1
1
1
1060
25-Apr-16
25-Apr-16
27-Apr-16
29-Apr-16
20-May-16
All
1
1
1
1061
2-May-16
26-Apr-16
4-May-16
6-May-16
20-May-16
All
1
1
1
1062
2-May-16
27-Apr-16
4-May-16
6-May-16
20-May-16
All
1
1
1
1063
2-May-16
28-Apr-16
4-May-16
6-May-16
20-May-16
All
1
1
1
1064
2-May-16
29-Apr-16
4-May-16
6-May-16
20-May-16
All
1
1
1
1065
2-May-16
30-Apr-16
4-May-16
6-May-16
20-May-16
All
1
1
1
1066
2-May-16
1-May-16
4-May-16
6-May-16
20-Jun-16
All
1
1
1
1067
2-May-16
2-May-16
4-May-16
6-May-16
20-Jun-16
All
1
1
1
1068
9-May-16
3-May-16
11-May-16
13-May-16
20-Jun-16
All
1
1
1
1069
9-May-16
4-May-16
11-May-16
13-May-16
20-Jun-16
All
1
1
1
1070
9-May-16
5-May-16
11-May-16
13-May-16
20-Jun-16
All
1
1
1
1071
9-May-16
6-May-16
11-May-16
13-May-16
20-Jun-16
All
1
1
1
1072
9-May-16
7-May-16
11-May-16
13-May-16
20-Jun-16
All
1
1
1
1073
9-May-16
8-May-16
11-May-16
13-May-16
20-Jun-16
All
1
1
1
1074
9-May-16
9-May-16
11-May-16
13-May-16
20-Jun-16
All
1
1
1
1075
16-May-16
10-May-16
18-May-16
20-May-16
20-Jun-16
All
1
1
1
1076
16-May-16
11-May-16
18-May-16
20-May-16
20-Jun-16
All
1
1
1
1077
16-May-16
12-May-16
18-May-16
20-May-16
20-Jun-16
All
1
1
1
1078
16-May-16
13-May-16
18-May-16
20-May-16
20-Jun-16
All
1
1
1
1079
16-May-16
14-May-16
18-May-16
20-May-16
20-Jun-16
All
1
1
1
1080
16-May-16
15-May-16
18-May-16
20-May-16
20-Jun-16
All
1
1
1
1081
16-May-16
16-May-16
18-May-16
20-May-16
20-Jun-16
All
1
1
1
1082
23-May-16
17-May-16
25-May-16
27-May-16
20-Jun-16
All
1
1
1
1083
23-May-16
18-May-16
25-May-16
27-May-16
20-Jun-16
All
1
1
1
1084
23-May-16
19-May-16
25-May-16
27-May-16
20-Jun-16
All
1
1
1
1085
23-May-16
20-May-16
25-May-16
27-May-16
20-Jun-16
All
1
1
1
1086
23-May-16
21-May-16
25-May-16
27-May-16
20-Jun-16
All
1
1
1
1087
23-May-16
22-May-16
25-May-16
27-May-16
20-Jun-16
All
1
1
1
1088
23-May-16
23-May-16
25-May-16
27-May-16
20-Jun-16
All
1
1
1
1089
30-May-16
24-May-16
2-Jun-16
6-Jun-16
20-Jun-16
All
1
1
1
1090
30-May-16
25-May-16
2-Jun-16
6-Jun-16
20-Jun-16
All
1
1
1
1091
30-May-16
26-May-16
2-Jun-16
6-Jun-16
20-Jun-16
All
1
1
1
1092
30-May-16
27-May-16
2-Jun-16
6-Jun-16
20-Jun-16
All
1
1
1
1093
30-May-16
28-May-16
2-Jun-16
6-Jun-16
20-Jun-16
All
1
1
1
1094
30-May-16
29-May-16
2-Jun-16
6-Jun-16
20-Jun-16
All
1
1
1
1095
30-May-16
30-May-16
2-Jun-16
6-Jun-16
20-Jun-16
All
1
1
1
1096
6-Jun-16
31-May-16
8-Jun-16
10-Jun-16
20-Jun-16
All
1
1
1
1097
6-Jun-16
1-Jun-16
8-Jun-16
10-Jun-16
20-Jul-16
All
1
1
1
1098
6-Jun-16
2-Jun-16
8-Jun-16
10-Jun-16
20-Jul-16
All
1
1
1


Schedule G - 20

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1099
6-Jun-16
3-Jun-16
8-Jun-16
10-Jun-16
20-Jul-16
All
1
1
1
1100
6-Jun-16
4-Jun-16
8-Jun-16
10-Jun-16
20-Jul-16
All
1
1
1
1101
6-Jun-16
5-Jun-16
8-Jun-16
10-Jun-16
20-Jul-16
All
1
1
1
1102
6-Jun-16
6-Jun-16
8-Jun-16
10-Jun-16
20-Jul-16
All
1
1
1
1103
13-Jun-16
7-Jun-16
15-Jun-16
17-Jun-16
20-Jul-16
All
1
1
1
1104
13-Jun-16
8-Jun-16
15-Jun-16
17-Jun-16
20-Jul-16
All
1
1
1
1105
13-Jun-16
9-Jun-16
15-Jun-16
17-Jun-16
20-Jul-16
All
1
1
1
1106
13-Jun-16
10-Jun-16
15-Jun-16
17-Jun-16
20-Jul-16
All
1
1
1
1107
13-Jun-16
11-Jun-16
15-Jun-16
17-Jun-16
20-Jul-16
All
1
1
1
1108
13-Jun-16
12-Jun-16
15-Jun-16
17-Jun-16
20-Jul-16
All
1
1
1
1109
13-Jun-16
13-Jun-16
15-Jun-16
17-Jun-16
20-Jul-16
All
1
1
1
1110
20-Jun-16
14-Jun-16
22-Jun-16
24-Jun-16
20-Jul-16
All
1
1
1
1111
20-Jun-16
15-Jun-16
22-Jun-16
24-Jun-16
20-Jul-16
All
1
1
1
1112
20-Jun-16
16-Jun-16
22-Jun-16
24-Jun-16
20-Jul-16
All
1
1
1
1113
20-Jun-16
17-Jun-16
22-Jun-16
24-Jun-16
20-Jul-16
All
1
1
1
1114
20-Jun-16
18-Jun-16
22-Jun-16
24-Jun-16
20-Jul-16
All
1
1
1
1115
20-Jun-16
19-Jun-16
22-Jun-16
24-Jun-16
20-Jul-16
All
1
1
1
1116
20-Jun-16
20-Jun-16
22-Jun-16
24-Jun-16
20-Jul-16
All
1
1
1
1117
27-Jun-16
21-Jun-16
29-Jun-16
1-Jul-16
20-Jul-16
All
1
1
1
1118
27-Jun-16
22-Jun-16
29-Jun-16
1-Jul-16
20-Jul-16
All
1
1
1
1119
27-Jun-16
23-Jun-16
29-Jun-16
1-Jul-16
20-Jul-16
All
1
1
1
1120
27-Jun-16
24-Jun-16
29-Jun-16
1-Jul-16
20-Jul-16
All
1
1
1
1121
27-Jun-16
25-Jun-16
29-Jun-16
1-Jul-16
20-Jul-16
All
1
1
1
1122
27-Jun-16
26-Jun-16
29-Jun-16
1-Jul-16
20-Jul-16
All
1
1
1
1123
27-Jun-16
27-Jun-16
29-Jun-16
1-Jul-16
20-Jul-16
All
1
1
1
1124
4-Jul-16
28-Jun-16
7-Jul-16
11-Jul-16
20-Jul-16
All
1
1
1
1125
4-Jul-16
29-Jun-16
7-Jul-16
11-Jul-16
20-Jul-16
All
1
1
1
1126
4-Jul-16
30-Jun-16
7-Jul-16
11-Jul-16
20-Jul-16
All
1
1
1
1127
4-Jul-16
1-Jul-16
7-Jul-16
11-Jul-16
19-Aug-16
All
1
1
1
1128
4-Jul-16
2-Jul-16
7-Jul-16
11-Jul-16
19-Aug-16
All
1
1
1
1129
4-Jul-16
3-Jul-16
7-Jul-16
11-Jul-16
19-Aug-16
All
1
1
1
1130
4-Jul-16
4-Jul-16
7-Jul-16
11-Jul-16
19-Aug-16
All
1
1
1
1131
11-Jul-16
5-Jul-16
13-Jul-16
15-Jul-16
19-Aug-16
All
1
1
1
1132
11-Jul-16
6-Jul-16
13-Jul-16
15-Jul-16
19-Aug-16
All
1
1
1
1133
11-Jul-16
7-Jul-16
13-Jul-16
15-Jul-16
19-Aug-16
All
1
1
1
1134
11-Jul-16
8-Jul-16
13-Jul-16
15-Jul-16
19-Aug-16
All
1
1
1
1135
11-Jul-16
9-Jul-16
13-Jul-16
15-Jul-16
19-Aug-16
All
1
1
1
1136
11-Jul-16
10-Jul-16
13-Jul-16
15-Jul-16
19-Aug-16
All
1
1
1
1137
11-Jul-16
11-Jul-16
13-Jul-16
15-Jul-16
19-Aug-16
All
1
1
1
1138
18-Jul-16
12-Jul-16
20-Jul-16
22-Jul-16
19-Aug-16
All
1
1
1
1139
18-Jul-16
13-Jul-16
20-Jul-16
22-Jul-16
19-Aug-16
All
1
1
1
1140
18-Jul-16
14-Jul-16
20-Jul-16
22-Jul-16
19-Aug-16
All
1
1
1
1141
18-Jul-16
15-Jul-16
20-Jul-16
22-Jul-16
19-Aug-16
All
1
1
1
1142
18-Jul-16
16-Jul-16
20-Jul-16
22-Jul-16
19-Aug-16
All
1
1
1
1143
18-Jul-16
17-Jul-16
20-Jul-16
22-Jul-16
19-Aug-16
All
1
1
1
1144
18-Jul-16
18-Jul-16
20-Jul-16
22-Jul-16
19-Aug-16
All
1
1
1
1145
25-Jul-16
19-Jul-16
27-Jul-16
29-Jul-16
19-Aug-16
All
1
1
1
1146
25-Jul-16
20-Jul-16
27-Jul-16
29-Jul-16
19-Aug-16
All
1
1
1
1147
25-Jul-16
21-Jul-16
27-Jul-16
29-Jul-16
19-Aug-16
All
1
1
1
1148
25-Jul-16
22-Jul-16
27-Jul-16
29-Jul-16
19-Aug-16
All
1
1
1
1149
25-Jul-16
23-Jul-16
27-Jul-16
29-Jul-16
19-Aug-16
All
1
1
1
1150
25-Jul-16
24-Jul-16
27-Jul-16
29-Jul-16
19-Aug-16
All
1
1
1
1151
25-Jul-16
25-Jul-16
27-Jul-16
29-Jul-16
19-Aug-16
All
1
1
1
1152
1-Aug-16
26-Jul-16
3-Aug-16
5-Aug-16
19-Aug-16
All
1
1
1
1153
1-Aug-16
27-Jul-16
3-Aug-16
5-Aug-16
19-Aug-16
All
1
1
1


Schedule G - 21

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1154
1-Aug-16
28-Jul-16
3-Aug-16
5-Aug-16
19-Aug-16
All
1
1
1
1155
1-Aug-16
29-Jul-16
3-Aug-16
5-Aug-16
19-Aug-16
All
1
1
1
1156
1-Aug-16
30-Jul-16
3-Aug-16
5-Aug-16
19-Aug-16
All
1
1
1
1157
1-Aug-16
31-Jul-16
3-Aug-16
5-Aug-16
19-Aug-16
All
1
1
1
1158
1-Aug-16
1-Aug-16
3-Aug-16
5-Aug-16
20-Sep-16
All
1
1
1
1159
8-Aug-16
2-Aug-16
10-Aug-16
12-Aug-16
20-Sep-16
All
1
1
1
1160
8-Aug-16
3-Aug-16
10-Aug-16
12-Aug-16
20-Sep-16
All
1
1
1
1161
8-Aug-16
4-Aug-16
10-Aug-16
12-Aug-16
20-Sep-16
All
1
1
1
1162
8-Aug-16
5-Aug-16
10-Aug-16
12-Aug-16
20-Sep-16
All
1
1
1
1163
8-Aug-16
6-Aug-16
10-Aug-16
12-Aug-16
20-Sep-16
All
1
1
1
1164
8-Aug-16
7-Aug-16
10-Aug-16
12-Aug-16
20-Sep-16
All
1
1
1
1165
8-Aug-16
8-Aug-16
10-Aug-16
12-Aug-16
20-Sep-16
All
1
1
1
1166
15-Aug-16
9-Aug-16
17-Aug-16
19-Aug-16
20-Sep-16
All
1
1
1
1167
15-Aug-16
10-Aug-16
17-Aug-16
19-Aug-16
20-Sep-16
All
1
1
1
1168
15-Aug-16
11-Aug-16
17-Aug-16
19-Aug-16
20-Sep-16
All
1
1
1
1169
15-Aug-16
12-Aug-16
17-Aug-16
19-Aug-16
20-Sep-16
All
1
1
1
1170
15-Aug-16
13-Aug-16
17-Aug-16
19-Aug-16
20-Sep-16
All
1
1
1
1171
15-Aug-16
14-Aug-16
17-Aug-16
19-Aug-16
20-Sep-16
All
1
1
1
1172
15-Aug-16
15-Aug-16
17-Aug-16
19-Aug-16
20-Sep-16
All
1
1
1
1173
22-Aug-16
16-Aug-16
24-Aug-16
26-Aug-16
20-Sep-16
All
1
1
1
1174
22-Aug-16
17-Aug-16
24-Aug-16
26-Aug-16
20-Sep-16
All
1
1
1
1175
22-Aug-16
18-Aug-16
24-Aug-16
26-Aug-16
20-Sep-16
All
1
1
1
1176
22-Aug-16
19-Aug-16
24-Aug-16
26-Aug-16
20-Sep-16
All
1
1
1
1177
22-Aug-16
20-Aug-16
24-Aug-16
26-Aug-16
20-Sep-16
All
1
1
1
1178
22-Aug-16
21-Aug-16
24-Aug-16
26-Aug-16
20-Sep-16
All
1
1
1
1179
22-Aug-16
22-Aug-16
24-Aug-16
26-Aug-16
20-Sep-16
All
1
1
1
1180
29-Aug-16
23-Aug-16
31-Aug-16
2-Sep-16
20-Sep-16
All
1
1
1
1181
29-Aug-16
24-Aug-16
31-Aug-16
2-Sep-16
20-Sep-16
All
1
1
1
1182
29-Aug-16
25-Aug-16
31-Aug-16
2-Sep-16
20-Sep-16
All
1
1
1
1183
29-Aug-16
26-Aug-16
31-Aug-16
2-Sep-16
20-Sep-16
All
1
1
1
1184
29-Aug-16
27-Aug-16
31-Aug-16
2-Sep-16
20-Sep-16
All
1
1
1
1185
29-Aug-16
28-Aug-16
31-Aug-16
2-Sep-16
20-Sep-16
All
1
1
1
1186
29-Aug-16
29-Aug-16
31-Aug-16
2-Sep-16
20-Sep-16
All
1
1
1
1187
5-Sep-16
30-Aug-16
8-Sep-16
12-Sep-16
20-Sep-16
All
1
1
1
1188
5-Sep-16
31-Aug-16
8-Sep-16
12-Sep-16
20-Sep-16
All
1
1
1
1189
5-Sep-16
1-Sep-16
8-Sep-16
12-Sep-16
20-Oct-16
All
1
1
1
1190
5-Sep-16
2-Sep-16
8-Sep-16
12-Sep-16
20-Oct-16
All
1
1
1
1191
5-Sep-16
3-Sep-16
8-Sep-16
12-Sep-16
20-Oct-16
All
1
1
1
1192
5-Sep-16
4-Sep-16
8-Sep-16
12-Sep-16
20-Oct-16
All
1
1
1
1193
5-Sep-16
5-Sep-16
8-Sep-16
12-Sep-16
20-Oct-16
All
1
1
1
1194
12-Sep-16
6-Sep-16
14-Sep-16
16-Sep-16
20-Oct-16
All
1
1
1
1195
12-Sep-16
7-Sep-16
14-Sep-16
16-Sep-16
20-Oct-16
All
1
1
1
1196
12-Sep-16
8-Sep-16
14-Sep-16
16-Sep-16
20-Oct-16
All
1
1
1
1197
12-Sep-16
9-Sep-16
14-Sep-16
16-Sep-16
20-Oct-16
All
1
1
1
1198
12-Sep-16
10-Sep-16
14-Sep-16
16-Sep-16
20-Oct-16
All
1
1
1
1199
12-Sep-16
11-Sep-16
14-Sep-16
16-Sep-16
20-Oct-16
All
1
1
1
1200
12-Sep-16
12-Sep-16
14-Sep-16
16-Sep-16
20-Oct-16
All
1
1
1
1201
19-Sep-16
13-Sep-16
21-Sep-16
23-Sep-16
20-Oct-16
All
1
1
1
1202
19-Sep-16
14-Sep-16
21-Sep-16
23-Sep-16
20-Oct-16
All
1
1
1
1203
19-Sep-16
15-Sep-16
21-Sep-16
23-Sep-16
20-Oct-16
All
1
1
1
1204
19-Sep-16
16-Sep-16
21-Sep-16
23-Sep-16
20-Oct-16
All
1
1
1
1205
19-Sep-16
17-Sep-16
21-Sep-16
23-Sep-16
20-Oct-16
All
1
1
1
1206
19-Sep-16
18-Sep-16
21-Sep-16
23-Sep-16
20-Oct-16
All
1
1
1
1207
19-Sep-16
19-Sep-16
21-Sep-16
23-Sep-16
20-Oct-16
All
1
1
1
1208
26-Sep-16
20-Sep-16
28-Sep-16
30-Sep-16
20-Oct-16
All
1
1
1


Schedule G - 22

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1209
26-Sep-16
21-Sep-16
28-Sep-16
30-Sep-16
20-Oct-16
All
1
1
1
1210
26-Sep-16
22-Sep-16
28-Sep-16
30-Sep-16
20-Oct-16
All
1
1
1
1211
26-Sep-16
23-Sep-16
28-Sep-16
30-Sep-16
20-Oct-16
All
1
1
1
1212
26-Sep-16
24-Sep-16
28-Sep-16
30-Sep-16
20-Oct-16
All
1
1
1
1213
26-Sep-16
25-Sep-16
28-Sep-16
30-Sep-16
20-Oct-16
All
1
1
1
1214
26-Sep-16
26-Sep-16
28-Sep-16
30-Sep-16
20-Oct-16
All
1
1
1
1215
3-Oct-16
27-Sep-16
5-Oct-16
7-Oct-16
20-Oct-16
All
1
1
1
1216
3-Oct-16
28-Sep-16
5-Oct-16
7-Oct-16
20-Oct-16
All
1
1
1
1217
3-Oct-16
29-Sep-16
5-Oct-16
7-Oct-16
20-Oct-16
All
1
1
1
1218
3-Oct-16
30-Sep-16
5-Oct-16
7-Oct-16
20-Oct-16
All
1
1
1
1219
3-Oct-16
1-Oct-16
5-Oct-16
7-Oct-16
21-Nov-16
All
1
1
1
1220
3-Oct-16
2-Oct-16
5-Oct-16
7-Oct-16
21-Nov-16
All
1
1
1
1221
3-Oct-16
3-Oct-16
5-Oct-16
7-Oct-16
21-Nov-16
All
1
1
1
1222
10-Oct-16
4-Oct-16
12-Oct-16
14-Oct-16
21-Nov-16
All
1
1
1
1223
10-Oct-16
5-Oct-16
12-Oct-16
14-Oct-16
21-Nov-16
All
1
1
1
1224
10-Oct-16
6-Oct-16
12-Oct-16
14-Oct-16
21-Nov-16
All
1
1
1
1225
10-Oct-16
7-Oct-16
12-Oct-16
14-Oct-16
21-Nov-16
All
1
1
1
1226
10-Oct-16
8-Oct-16
12-Oct-16
14-Oct-16
21-Nov-16
All
1
1
1
1227
10-Oct-16
9-Oct-16
12-Oct-16
14-Oct-16
21-Nov-16
All
1
1
1
1228
10-Oct-16
10-Oct-16
12-Oct-16
14-Oct-16
21-Nov-16
All
1
1
1
1229
17-Oct-16
11-Oct-16
19-Oct-16
21-Oct-16
21-Nov-16
All
1
1
1
1230
17-Oct-16
12-Oct-16
19-Oct-16
21-Oct-16
21-Nov-16
All
1
1
1
1231
17-Oct-16
13-Oct-16
19-Oct-16
21-Oct-16
21-Nov-16
All
1
1
1
1232
17-Oct-16
14-Oct-16
19-Oct-16
21-Oct-16
21-Nov-16
All
1
1
1
1233
17-Oct-16
15-Oct-16
19-Oct-16
21-Oct-16
21-Nov-16
All
1
1
1
1234
17-Oct-16
16-Oct-16
19-Oct-16
21-Oct-16
21-Nov-16
All
1
1
1
1235
17-Oct-16
17-Oct-16
19-Oct-16
21-Oct-16
21-Nov-16
All
1
1
1
1236
24-Oct-16
18-Oct-16
26-Oct-16
28-Oct-16
21-Nov-16
All
1
1
1
1237
24-Oct-16
19-Oct-16
26-Oct-16
28-Oct-16
21-Nov-16
All
1
1
1
1238
24-Oct-16
20-Oct-16
26-Oct-16
28-Oct-16
21-Nov-16
All
1
1
1
1239
24-Oct-16
21-Oct-16
26-Oct-16
28-Oct-16
21-Nov-16
All
1
1
1
1240
24-Oct-16
22-Oct-16
26-Oct-16
28-Oct-16
21-Nov-16
All
1
1
1
1241
24-Oct-16
23-Oct-16
26-Oct-16
28-Oct-16
21-Nov-16
All
1
1
1
1242
24-Oct-16
24-Oct-16
26-Oct-16
28-Oct-16
21-Nov-16
All
1
1
1
1243
31-Oct-16
25-Oct-16
2-Nov-16
4-Nov-16
21-Nov-16
All
1
1
1
1244
31-Oct-16
26-Oct-16
2-Nov-16
4-Nov-16
21-Nov-16
All
1
1
1
1245
31-Oct-16
27-Oct-16
2-Nov-16
4-Nov-16
21-Nov-16
All
1
1
1
1246
31-Oct-16
28-Oct-16
2-Nov-16
4-Nov-16
21-Nov-16
All
1
1
1
1247
31-Oct-16
29-Oct-16
2-Nov-16
4-Nov-16
21-Nov-16
All
1
1
1
1248
31-Oct-16
30-Oct-16
2-Nov-16
4-Nov-16
21-Nov-16
All
1
1
1
1249
31-Oct-16
31-Oct-16
2-Nov-16
4-Nov-16
21-Nov-16
All
1
1
1
1250
7-Nov-16
1-Nov-16
9-Nov-16
14-Nov-16
20-Dec-16
All
1
1
1
1251
7-Nov-16
2-Nov-16
9-Nov-16
14-Nov-16
20-Dec-16
All
1
1
1
1252
7-Nov-16
3-Nov-16
9-Nov-16
14-Nov-16
20-Dec-16
All
1
1
1
1253
7-Nov-16
4-Nov-16
9-Nov-16
14-Nov-16
20-Dec-16
All
1
1
1
1254
7-Nov-16
5-Nov-16
9-Nov-16
14-Nov-16
20-Dec-16
All
1
1
1
1255
7-Nov-16
6-Nov-16
9-Nov-16
14-Nov-16
20-Dec-16
All
1
1
1
1256
7-Nov-16
7-Nov-16
9-Nov-16
14-Nov-16
20-Dec-16
All
1
1
1
1257
14-Nov-16
8-Nov-16
16-Nov-16
18-Nov-16
20-Dec-16
All
1
1
1
1258
14-Nov-16
9-Nov-16
16-Nov-16
18-Nov-16
20-Dec-16
All
1
1
1
1259
14-Nov-16
10-Nov-16
16-Nov-16
18-Nov-16
20-Dec-16
All
1
1
1
1260
14-Nov-16
11-Nov-16
16-Nov-16
18-Nov-16
20-Dec-16
All
1
1
1
1261
14-Nov-16
12-Nov-16
16-Nov-16
18-Nov-16
20-Dec-16
All
1
1
1
1262
14-Nov-16
13-Nov-16
16-Nov-16
18-Nov-16
20-Dec-16
All
1
1
1
1263
14-Nov-16
14-Nov-16
16-Nov-16
18-Nov-16
20-Dec-16
All
1
1
1


Schedule G - 23

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1264
21-Nov-16
15-Nov-16
23-Nov-16
28-Nov-16
20-Dec-16
All
1
1
1
1265
21-Nov-16
16-Nov-16
23-Nov-16
28-Nov-16
20-Dec-16
All
1
1
1
1266
21-Nov-16
17-Nov-16
23-Nov-16
28-Nov-16
20-Dec-16
All
1
1
1
1267
21-Nov-16
18-Nov-16
23-Nov-16
28-Nov-16
20-Dec-16
All
1
1
1
1268
21-Nov-16
19-Nov-16
23-Nov-16
28-Nov-16
20-Dec-16
All
1
1
1
1269
21-Nov-16
20-Nov-16
23-Nov-16
28-Nov-16
20-Dec-16
All
1
1
1
1270
21-Nov-16
21-Nov-16
23-Nov-16
28-Nov-16
20-Dec-16
All
1
1
1
1271
28-Nov-16
22-Nov-16
30-Nov-16
2-Dec-16
20-Dec-16
All
1
1
1
1272
28-Nov-16
23-Nov-16
30-Nov-16
2-Dec-16
20-Dec-16
All
1
1
1
1273
28-Nov-16
24-Nov-16
30-Nov-16
2-Dec-16
20-Dec-16
All
1
1
1
1274
28-Nov-16
25-Nov-16
30-Nov-16
2-Dec-16
20-Dec-16
All
1
1
1
1275
28-Nov-16
26-Nov-16
30-Nov-16
2-Dec-16
20-Dec-16
All
1
1
1
1276
28-Nov-16
27-Nov-16
30-Nov-16
2-Dec-16
20-Dec-16
All
1
1
1
1277
28-Nov-16
28-Nov-16
30-Nov-16
2-Dec-16
20-Dec-16
All
1
1
1
1278
5-Dec-16
29-Nov-16
7-Dec-16
9-Dec-16
20-Dec-16
All
1
1
1
1279
5-Dec-16
30-Nov-16
7-Dec-16
9-Dec-16
20-Dec-16
All
1
1
1
1280
5-Dec-16
1-Dec-16
7-Dec-16
9-Dec-16
20-Jan-17
All
1
1
1
1281
5-Dec-16
2-Dec-16
7-Dec-16
9-Dec-16
20-Jan-17
All
1
1
1
1282
5-Dec-16
3-Dec-16
7-Dec-16
9-Dec-16
20-Jan-17
All
1
1
1
1283
5-Dec-16
4-Dec-16
7-Dec-16
9-Dec-16
20-Jan-17
All
1
1
1
1284
5-Dec-16
5-Dec-16
7-Dec-16
9-Dec-16
20-Jan-17
All
1
1
1
1285
12-Dec-16
6-Dec-16
14-Dec-16
16-Dec-16
20-Jan-17
All
1
1
1
1286
12-Dec-16
7-Dec-16
14-Dec-16
16-Dec-16
20-Jan-17
All
1
1
1
1287
12-Dec-16
8-Dec-16
14-Dec-16
16-Dec-16
20-Jan-17
All
1
1
1
1288
12-Dec-16
9-Dec-16
14-Dec-16
16-Dec-16
20-Jan-17
All
1
1
1
1289
12-Dec-16
10-Dec-16
14-Dec-16
16-Dec-16
20-Jan-17
All
1
1
1
1290
12-Dec-16
11-Dec-16
14-Dec-16
16-Dec-16
20-Jan-17
All
1
1
1
1291
12-Dec-16
12-Dec-16
14-Dec-16
16-Dec-16
20-Jan-17
All
1
1
1
1292
19-Dec-16
13-Dec-16
21-Dec-16
23-Dec-16
20-Jan-17
All
1
1
1
1293
19-Dec-16
14-Dec-16
21-Dec-16
23-Dec-16
20-Jan-17
All
1
1
1
1294
19-Dec-16
15-Dec-16
21-Dec-16
23-Dec-16
20-Jan-17
All
1
1
1
1295
19-Dec-16
16-Dec-16
21-Dec-16
23-Dec-16
20-Jan-17
All
1
1
1
1296
19-Dec-16
17-Dec-16
21-Dec-16
23-Dec-16
20-Jan-17
All
1
1
1
1297
19-Dec-16
18-Dec-16
21-Dec-16
23-Dec-16
20-Jan-17
All
1
1
1
1298
19-Dec-16
19-Dec-16
21-Dec-16
23-Dec-16
20-Jan-17
All
1
1
1
1299
26-Dec-16
20-Dec-16
29-Dec-16
3-Jan-17
20-Jan-17
All
1
1
1
1300
26-Dec-16
21-Dec-16
29-Dec-16
3-Jan-17
20-Jan-17
All
1
1
1
1301
26-Dec-16
22-Dec-16
29-Dec-16
3-Jan-17
20-Jan-17
All
1
1
1
1302
26-Dec-16
23-Dec-16
29-Dec-16
3-Jan-17
20-Jan-17
All
1
1
1
1303
26-Dec-16
24-Dec-16
29-Dec-16
3-Jan-17
20-Jan-17
All
1
1
1
1304
26-Dec-16
25-Dec-16
29-Dec-16
3-Jan-17
20-Jan-17
All
1
1
1
1305
26-Dec-16
26-Dec-16
29-Dec-16
3-Jan-17
20-Jan-17
All
1
1
1
1306
2-Jan-17
27-Dec-16
5-Jan-17
9-Jan-17
20-Jan-17
All
1
1
1
1307
2-Jan-17
28-Dec-16
5-Jan-17
9-Jan-17
20-Jan-17
All
1
1
1
1308
2-Jan-17
29-Dec-16
5-Jan-17
9-Jan-17
20-Jan-17
All
1
1
1
1309
2-Jan-17
30-Dec-16
5-Jan-17
9-Jan-17
20-Jan-17
All
1
1
1
1310
2-Jan-17
31-Dec-16
5-Jan-17
9-Jan-17
20-Jan-17
All
1
1
1
1311
2-Jan-17
1-Jan-17
5-Jan-17
9-Jan-17
21-Feb-17
All
1
1
1
1312
2-Jan-17
2-Jan-17
5-Jan-17
9-Jan-17
21-Feb-17
All
1
1
1
1313
9-Jan-17
3-Jan-17
11-Jan-17
13-Jan-17
21-Feb-17
All
1
1
1
1314
9-Jan-17
4-Jan-17
11-Jan-17
13-Jan-17
21-Feb-17
All
1
1
1
1315
9-Jan-17
5-Jan-17
11-Jan-17
13-Jan-17
21-Feb-17
All
1
1
1
1316
9-Jan-17
6-Jan-17
11-Jan-17
13-Jan-17
21-Feb-17
All
1
1
1
1317
9-Jan-17
7-Jan-17
11-Jan-17
13-Jan-17
21-Feb-17
All
1
1
1
1318
9-Jan-17
8-Jan-17
11-Jan-17
13-Jan-17
21-Feb-17
All
1
1
1


Schedule G - 24

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1319
9-Jan-17
9-Jan-17
11-Jan-17
13-Jan-17
21-Feb-17
All
1
1
1
1320
16-Jan-17
10-Jan-17
19-Jan-17
23-Jan-17
21-Feb-17
All
1
1
1
1321
16-Jan-17
11-Jan-17
19-Jan-17
23-Jan-17
21-Feb-17
All
1
1
1
1322
16-Jan-17
12-Jan-17
19-Jan-17
23-Jan-17
21-Feb-17
All
1
1
1
1323
16-Jan-17
13-Jan-17
19-Jan-17
23-Jan-17
21-Feb-17
All
1
1
1
1324
16-Jan-17
14-Jan-17
19-Jan-17
23-Jan-17
21-Feb-17
All
1
1
1
1325
16-Jan-17
15-Jan-17
19-Jan-17
23-Jan-17
21-Feb-17
All
1
1
1
1326
16-Jan-17
16-Jan-17
19-Jan-17
23-Jan-17
21-Feb-17
All
1
1
1
1327
23-Jan-17
17-Jan-17
25-Jan-17
27-Jan-17
21-Feb-17
All
1
1
1
1328
23-Jan-17
18-Jan-17
25-Jan-17
27-Jan-17
21-Feb-17
All
1
1
1
1329
23-Jan-17
19-Jan-17
25-Jan-17
27-Jan-17
21-Feb-17
All
1
1
1
1330
23-Jan-17
20-Jan-17
25-Jan-17
27-Jan-17
21-Feb-17
All
1
1
1
1331
23-Jan-17
21-Jan-17
25-Jan-17
27-Jan-17
21-Feb-17
All
1
1
1
1332
23-Jan-17
22-Jan-17
25-Jan-17
27-Jan-17
21-Feb-17
All
1
1
1
1333
23-Jan-17
23-Jan-17
25-Jan-17
27-Jan-17
21-Feb-17
All
1
1
1
1334
30-Jan-17
24-Jan-17
1-Feb-17
3-Feb-17
21-Feb-17
All
1
1
1
1335
30-Jan-17
25-Jan-17
1-Feb-17
3-Feb-17
21-Feb-17
All
1
1
1
1336
30-Jan-17
26-Jan-17
1-Feb-17
3-Feb-17
21-Feb-17
All
1
1
1
1337
30-Jan-17
27-Jan-17
1-Feb-17
3-Feb-17
21-Feb-17
All
1
1
1
1338
30-Jan-17
28-Jan-17
1-Feb-17
3-Feb-17
21-Feb-17
All
1
1
1
1339
30-Jan-17
29-Jan-17
1-Feb-17
3-Feb-17
21-Feb-17
All
1
1
1
1340
30-Jan-17
30-Jan-17
1-Feb-17
3-Feb-17
21-Feb-17
All
1
1
1
1341
6-Feb-17
31-Jan-17
8-Feb-17
10-Feb-17
21-Feb-17
All
1
1
1
1342
6-Feb-17
1-Feb-17
8-Feb-17
10-Feb-17
20-Mar-17
All
1
1
1
1343
6-Feb-17
2-Feb-17
8-Feb-17
10-Feb-17
20-Mar-17
All
1
1
1
1344
6-Feb-17
3-Feb-17
8-Feb-17
10-Feb-17
20-Mar-17
All
1
1
1
1345
6-Feb-17
4-Feb-17
8-Feb-17
10-Feb-17
20-Mar-17
All
1
1
1
1346
6-Feb-17
5-Feb-17
8-Feb-17
10-Feb-17
20-Mar-17
All
1
1
1
1347
6-Feb-17
6-Feb-17
8-Feb-17
10-Feb-17
20-Mar-17
All
1
1
1
1348
13-Feb-17
7-Feb-17
15-Feb-17
17-Feb-17
20-Mar-17
All
1
1
1
1349
13-Feb-17
8-Feb-17
15-Feb-17
17-Feb-17
20-Mar-17
All
1
1
1
1350
13-Feb-17
9-Feb-17
15-Feb-17
17-Feb-17
20-Mar-17
All
1
1
1
1351
13-Feb-17
10-Feb-17
15-Feb-17
17-Feb-17
20-Mar-17
All
1
1
1
1352
13-Feb-17
11-Feb-17
15-Feb-17
17-Feb-17
20-Mar-17
All
1
1
1
1353
13-Feb-17
12-Feb-17
15-Feb-17
17-Feb-17
20-Mar-17
All
1
1
1
1354
13-Feb-17
13-Feb-17
15-Feb-17
17-Feb-17
20-Mar-17
All
1
1
1
1355
20-Feb-17
14-Feb-17
23-Feb-17
27-Feb-17
20-Mar-17
All
1
1
1
1356
20-Feb-17
15-Feb-17
23-Feb-17
27-Feb-17
20-Mar-17
All
1
1
1
1357
20-Feb-17
16-Feb-17
23-Feb-17
27-Feb-17
20-Mar-17
All
1
1
1
1358
20-Feb-17
17-Feb-17
23-Feb-17
27-Feb-17
20-Mar-17
All
1
1
1
1359
20-Feb-17
18-Feb-17
23-Feb-17
27-Feb-17
20-Mar-17
All
1
1
1
1360
20-Feb-17
19-Feb-17
23-Feb-17
27-Feb-17
20-Mar-17
All
1
1
1
1361
20-Feb-17
20-Feb-17
23-Feb-17
27-Feb-17
20-Mar-17
All
1
1
1
1362
27-Feb-17
21-Feb-17
1-Mar-17
3-Mar-17
20-Mar-17
All
1
1
1
1363
27-Feb-17
22-Feb-17
1-Mar-17
3-Mar-17
20-Mar-17
All
1
1
1
1364
27-Feb-17
23-Feb-17
1-Mar-17
3-Mar-17
20-Mar-17
All
1
1
1
1365
27-Feb-17
24-Feb-17
1-Mar-17
3-Mar-17
20-Mar-17
All
1
1
1
1366
27-Feb-17
25-Feb-17
1-Mar-17
3-Mar-17
20-Mar-17
All
1
1
1
1367
27-Feb-17
26-Feb-17
1-Mar-17
3-Mar-17
20-Mar-17
All
1
1
1
1368
27-Feb-17
27-Feb-17
1-Mar-17
3-Mar-17
20-Mar-17
All
1
1
1
1369
6-Mar-17
28-Feb-17
8-Mar-17
10-Mar-17
20-Mar-17
All
1
1
1
1370
6-Mar-17
1-Mar-17
8-Mar-17
10-Mar-17
20-Apr-17
All
1
1
1
1371
6-Mar-17
2-Mar-17
8-Mar-17
10-Mar-17
20-Apr-17
All
1
1
1
1372
6-Mar-17
3-Mar-17
8-Mar-17
10-Mar-17
20-Apr-17
All
1
1
1
1373
6-Mar-17
4-Mar-17
8-Mar-17
10-Mar-17
20-Apr-17
All
1
1
1


Schedule G - 25

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1374
6-Mar-17
5-Mar-17
8-Mar-17
10-Mar-17
20-Apr-17
All
1
1
1
1375
6-Mar-17
6-Mar-17
8-Mar-17
10-Mar-17
20-Apr-17
All
1
1
1
1376
13-Mar-17
7-Mar-17
15-Mar-17
17-Mar-17
20-Apr-17
All
1
1
1
1377
13-Mar-17
8-Mar-17
15-Mar-17
17-Mar-17
20-Apr-17
All
1
1
1
1378
13-Mar-17
9-Mar-17
15-Mar-17
17-Mar-17
20-Apr-17
All
1
1
1
1379
13-Mar-17
10-Mar-17
15-Mar-17
17-Mar-17
20-Apr-17
All
1
1
1
1380
13-Mar-17
11-Mar-17
15-Mar-17
17-Mar-17
20-Apr-17
All
1
1
1
1381
13-Mar-17
12-Mar-17
15-Mar-17
17-Mar-17
20-Apr-17
All
1
1
1
1382
13-Mar-17
13-Mar-17
15-Mar-17
17-Mar-17
20-Apr-17
All
1
1
1
1383
20-Mar-17
14-Mar-17
22-Mar-17
24-Mar-17
20-Apr-17
All
1
1
1
1384
20-Mar-17
15-Mar-17
22-Mar-17
24-Mar-17
20-Apr-17
All
1
1
1
1385
20-Mar-17
16-Mar-17
22-Mar-17
24-Mar-17
20-Apr-17
All
1
1
1
1386
20-Mar-17
17-Mar-17
22-Mar-17
24-Mar-17
20-Apr-17
All
1
1
1
1387
20-Mar-17
18-Mar-17
22-Mar-17
24-Mar-17
20-Apr-17
All
1
1
1
1388
20-Mar-17
19-Mar-17
22-Mar-17
24-Mar-17
20-Apr-17
All
1
1
1
1389
20-Mar-17
20-Mar-17
22-Mar-17
24-Mar-17
20-Apr-17
All
1
1
1
1390
27-Mar-17
21-Mar-17
29-Mar-17
31-Mar-17
20-Apr-17
All
1
1
1
1391
27-Mar-17
22-Mar-17
29-Mar-17
31-Mar-17
20-Apr-17
All
1
1
1
1392
27-Mar-17
23-Mar-17
29-Mar-17
31-Mar-17
20-Apr-17
All
1
1
1
1393
27-Mar-17
24-Mar-17
29-Mar-17
31-Mar-17
20-Apr-17
All
1
1
1
1394
27-Mar-17
25-Mar-17
29-Mar-17
31-Mar-17
20-Apr-17
All
1
1
1
1395
27-Mar-17
26-Mar-17
29-Mar-17
31-Mar-17
20-Apr-17
All
1
1
1
1396
27-Mar-17
27-Mar-17
29-Mar-17
31-Mar-17
20-Apr-17
All
1
1
1
1397
3-Apr-17
28-Mar-17
5-Apr-17
7-Apr-17
20-Apr-17
All
1
1
1
1398
3-Apr-17
29-Mar-17
5-Apr-17
7-Apr-17
20-Apr-17
All
1
1
1
1399
3-Apr-17
30-Mar-17
5-Apr-17
7-Apr-17
20-Apr-17
All
1
1
1
1400
3-Apr-17
31-Mar-17
5-Apr-17
7-Apr-17
20-Apr-17
All
1
1
1
1401
3-Apr-17
1-Apr-17
5-Apr-17
7-Apr-17
19-May-17
All
1
1
1
1402
3-Apr-17
2-Apr-17
5-Apr-17
7-Apr-17
19-May-17
All
1
1
1
1403
3-Apr-17
3-Apr-17
5-Apr-17
7-Apr-17
19-May-17
All
1
1
1
1404
10-Apr-17
4-Apr-17
12-Apr-17
17-Apr-17
19-May-17
All
1
1
1
1405
10-Apr-17
5-Apr-17
12-Apr-17
17-Apr-17
19-May-17
All
1
1
1
1406
10-Apr-17
6-Apr-17
12-Apr-17
17-Apr-17
19-May-17
All
1
1
1
1407
10-Apr-17
7-Apr-17
12-Apr-17
17-Apr-17
19-May-17
All
1
1
1
1408
10-Apr-17
8-Apr-17
12-Apr-17
17-Apr-17
19-May-17
All
1
1
1
1409
10-Apr-17
9-Apr-17
12-Apr-17
17-Apr-17
19-May-17
All
1
1
1
1410
10-Apr-17
10-Apr-17
12-Apr-17
17-Apr-17
19-May-17
All
1
1
1
1411
17-Apr-17
11-Apr-17
19-Apr-17
21-Apr-17
19-May-17
All
1
1
1
1412
17-Apr-17
12-Apr-17
19-Apr-17
21-Apr-17
19-May-17
All
1
1
1
1413
17-Apr-17
13-Apr-17
19-Apr-17
21-Apr-17
19-May-17
All
1
1
1
1414
17-Apr-17
14-Apr-17
19-Apr-17
21-Apr-17
19-May-17
All
1
1
1
1415
17-Apr-17
15-Apr-17
19-Apr-17
21-Apr-17
19-May-17
All
1
1
1
1416
17-Apr-17
16-Apr-17
19-Apr-17
21-Apr-17
19-May-17
All
1
1
1
1417
17-Apr-17
17-Apr-17
19-Apr-17
21-Apr-17
19-May-17
All
1
1
1
1418
24-Apr-17
18-Apr-17
26-Apr-17
28-Apr-17
19-May-17
All
1
1
1
1419
24-Apr-17
19-Apr-17
26-Apr-17
28-Apr-17
19-May-17
All
1
1
1
1420
24-Apr-17
20-Apr-17
26-Apr-17
28-Apr-17
19-May-17
All
1
1
1
1421
24-Apr-17
21-Apr-17
26-Apr-17
28-Apr-17
19-May-17
All
1
1
1
1422
24-Apr-17
22-Apr-17
26-Apr-17
28-Apr-17
19-May-17
All
1
1
1
1423
24-Apr-17
23-Apr-17
26-Apr-17
28-Apr-17
19-May-17
All
1
1
1
1424
24-Apr-17
24-Apr-17
26-Apr-17
28-Apr-17
19-May-17
All
1
1
1
1425
1-May-17
25-Apr-17
3-May-17
5-May-17
19-May-17
All
1
1
1
1426
1-May-17
26-Apr-17
3-May-17
5-May-17
19-May-17
All
1
1
1
1427
1-May-17
27-Apr-17
3-May-17
5-May-17
19-May-17
All
1
1
1
1428
1-May-17
28-Apr-17
3-May-17
5-May-17
19-May-17
All
1
1
1


Schedule G - 26

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1429
1-May-17
29-Apr-17
3-May-17
5-May-17
19-May-17
All
1
1
1
1430
1-May-17
30-Apr-17
3-May-17
5-May-17
19-May-17
All
1
1
1
1431
1-May-17
1-May-17
3-May-17
5-May-17
20-Jun-17
All
1
1
1
1432
8-May-17
2-May-17
10-May-17
12-May-17
20-Jun-17
All
1
1
1
1433
8-May-17
3-May-17
10-May-17
12-May-17
20-Jun-17
All
1
1
1
1434
8-May-17
4-May-17
10-May-17
12-May-17
20-Jun-17
All
1
1
1
1435
8-May-17
5-May-17
10-May-17
12-May-17
20-Jun-17
All
1
1
1
1436
8-May-17
6-May-17
10-May-17
12-May-17
20-Jun-17
All
1
1
1
1437
8-May-17
7-May-17
10-May-17
12-May-17
20-Jun-17
All
1
1
1
1438
8-May-17
8-May-17
10-May-17
12-May-17
20-Jun-17
All
1
1
1
1439
15-May-17
9-May-17
17-May-17
19-May-17
20-Jun-17
All
1
1
1
1440
15-May-17
10-May-17
17-May-17
19-May-17
20-Jun-17
All
1
1
1
1441
15-May-17
11-May-17
17-May-17
19-May-17
20-Jun-17
All
1
1
1
1442
15-May-17
12-May-17
17-May-17
19-May-17
20-Jun-17
All
1
1
1
1443
15-May-17
13-May-17
17-May-17
19-May-17
20-Jun-17
All
1
1
1
1444
15-May-17
14-May-17
17-May-17
19-May-17
20-Jun-17
All
1
1
1
1445
15-May-17
15-May-17
17-May-17
19-May-17
20-Jun-17
All
1
1
1
1446
22-May-17
16-May-17
24-May-17
26-May-17
20-Jun-17
All
1
1
1
1447
22-May-17
17-May-17
24-May-17
26-May-17
20-Jun-17
All
1
1
1
1448
22-May-17
18-May-17
24-May-17
26-May-17
20-Jun-17
All
1
1
1
1449
22-May-17
19-May-17
24-May-17
26-May-17
20-Jun-17
All
1
1
1
1450
22-May-17
20-May-17
24-May-17
26-May-17
20-Jun-17
All
1
1
1
1451
22-May-17
21-May-17
24-May-17
26-May-17
20-Jun-17
All
1
1
1
1452
22-May-17
22-May-17
24-May-17
26-May-17
20-Jun-17
All
1
1
1
1453
29-May-17
23-May-17
1-Jun-17
5-Jun-17
20-Jun-17
All
1
1
1
1454
29-May-17
24-May-17
1-Jun-17
5-Jun-17
20-Jun-17
All
1
1
1
1455
29-May-17
25-May-17
1-Jun-17
5-Jun-17
20-Jun-17
All
1
1
1
1456
29-May-17
26-May-17
1-Jun-17
5-Jun-17
20-Jun-17
All
1
1
1
1457
29-May-17
27-May-17
1-Jun-17
5-Jun-17
20-Jun-17
All
1
1
1
1458
29-May-17
28-May-17
1-Jun-17
5-Jun-17
20-Jun-17
All
1
1
1
1459
29-May-17
29-May-17
1-Jun-17
5-Jun-17
20-Jun-17
All
1
1
1
1460
5-Jun-17
30-May-17
7-Jun-17
9-Jun-17
20-Jun-17
All
1
1
1
1461
5-Jun-17
31-May-17
7-Jun-17
9-Jun-17
20-Jun-17
All
1
1
1
1462
5-Jun-17
1-Jun-17
7-Jun-17
9-Jun-17
20-Jul-17
All
1
1
1
1463
5-Jun-17
2-Jun-17
7-Jun-17
9-Jun-17
20-Jul-17
All
1
1
1
1464
5-Jun-17
3-Jun-17
7-Jun-17
9-Jun-17
20-Jul-17
All
1
1
1
1465
5-Jun-17
4-Jun-17
7-Jun-17
9-Jun-17
20-Jul-17
All
1
1
1
1466
5-Jun-17
5-Jun-17
7-Jun-17
9-Jun-17
20-Jul-17
All
1
1
1
1467
12-Jun-17
6-Jun-17
14-Jun-17
16-Jun-17
20-Jul-17
All
1
1
1
1468
12-Jun-17
7-Jun-17
14-Jun-17
16-Jun-17
20-Jul-17
All
1
1
1
1469
12-Jun-17
8-Jun-17
14-Jun-17
16-Jun-17
20-Jul-17
All
1
1
1
1470
12-Jun-17
9-Jun-17
14-Jun-17
16-Jun-17
20-Jul-17
All
1
1
1
1471
12-Jun-17
10-Jun-17
14-Jun-17
16-Jun-17
20-Jul-17
All
1
1
1
1472
12-Jun-17
11-Jun-17
14-Jun-17
16-Jun-17
20-Jul-17
All
1
1
1
1473
12-Jun-17
12-Jun-17
14-Jun-17
16-Jun-17
20-Jul-17
All
1
1
1
1474
19-Jun-17
13-Jun-17
21-Jun-17
23-Jun-17
20-Jul-17
All
1
1
1
1475
19-Jun-17
14-Jun-17
21-Jun-17
23-Jun-17
20-Jul-17
All
1
1
1
1476
19-Jun-17
15-Jun-17
21-Jun-17
23-Jun-17
20-Jul-17
All
1
1
1
1477
19-Jun-17
16-Jun-17
21-Jun-17
23-Jun-17
20-Jul-17
All
1
1
1
1478
19-Jun-17
17-Jun-17
21-Jun-17
23-Jun-17
20-Jul-17
All
1
1
1
1479
19-Jun-17
18-Jun-17
21-Jun-17
23-Jun-17
20-Jul-17
All
1
1
1
1480
19-Jun-17
19-Jun-17
21-Jun-17
23-Jun-17
20-Jul-17
All
1
1
1
1481
26-Jun-17
20-Jun-17
28-Jun-17
30-Jun-17
20-Jul-17
All
1
1
1
1482
26-Jun-17
21-Jun-17
28-Jun-17
30-Jun-17
20-Jul-17
All
1
1
1
1483
26-Jun-17
22-Jun-17
28-Jun-17
30-Jun-17
20-Jul-17
All
1
1
1


Schedule G - 27

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1484
26-Jun-17
23-Jun-17
28-Jun-17
30-Jun-17
20-Jul-17
All
1
1
1
1485
26-Jun-17
24-Jun-17
28-Jun-17
30-Jun-17
20-Jul-17
All
1
1
1
1486
26-Jun-17
25-Jun-17
28-Jun-17
30-Jun-17
20-Jul-17
All
1
1
1
1487
26-Jun-17
26-Jun-17
28-Jun-17
30-Jun-17
20-Jul-17
All
1
1
1
1488
3-Jul-17
27-Jun-17
6-Jul-17
10-Jul-17
20-Jul-17
All
1
1
1
1489
3-Jul-17
28-Jun-17
6-Jul-17
10-Jul-17
20-Jul-17
All
1
1
1
1490
3-Jul-17
29-Jun-17
6-Jul-17
10-Jul-17
20-Jul-17
All
1
1
1
1491
3-Jul-17
30-Jun-17
6-Jul-17
10-Jul-17
20-Jul-17
All
1
1
1
1492
3-Jul-17
1-Jul-17
6-Jul-17
10-Jul-17
21-Aug-17
All
1
1
1
1493
3-Jul-17
2-Jul-17
6-Jul-17
10-Jul-17
21-Aug-17
All
1
1
1
1494
3-Jul-17
3-Jul-17
6-Jul-17
10-Jul-17
21-Aug-17
All
1
1
1
1495
10-Jul-17
4-Jul-17
12-Jul-17
14-Jul-17
21-Aug-17
All
1
1
1
1496
10-Jul-17
5-Jul-17
12-Jul-17
14-Jul-17
21-Aug-17
All
1
1
1
1497
10-Jul-17
6-Jul-17
12-Jul-17
14-Jul-17
21-Aug-17
All
1
1
1
1498
10-Jul-17
7-Jul-17
12-Jul-17
14-Jul-17
21-Aug-17
All
1
1
1
1499
10-Jul-17
8-Jul-17
12-Jul-17
14-Jul-17
21-Aug-17
All
1
1
1
1500
10-Jul-17
9-Jul-17
12-Jul-17
14-Jul-17
21-Aug-17
All
1
1
1
1501
10-Jul-17
10-Jul-17
12-Jul-17
14-Jul-17
21-Aug-17
All
1
1
1
1502
17-Jul-17
11-Jul-17
19-Jul-17
21-Jul-17
21-Aug-17
All
1
1
1
1503
17-Jul-17
12-Jul-17
19-Jul-17
21-Jul-17
21-Aug-17
All
1
1
1
1504
17-Jul-17
13-Jul-17
19-Jul-17
21-Jul-17
21-Aug-17
All
1
1
1
1505
17-Jul-17
14-Jul-17
19-Jul-17
21-Jul-17
21-Aug-17
All
1
1
1
1506
17-Jul-17
15-Jul-17
19-Jul-17
21-Jul-17
21-Aug-17
All
1
1
1
1507
17-Jul-17
16-Jul-17
19-Jul-17
21-Jul-17
21-Aug-17
All
1
1
1
1508
17-Jul-17
17-Jul-17
19-Jul-17
21-Jul-17
21-Aug-17
All
1
1
1
1509
24-Jul-17
18-Jul-17
26-Jul-17
28-Jul-17
21-Aug-17
All
1
1
1
1510
24-Jul-17
19-Jul-17
26-Jul-17
28-Jul-17
21-Aug-17
All
1
1
1
1511
24-Jul-17
20-Jul-17
26-Jul-17
28-Jul-17
21-Aug-17
All
1
1
1
1512
24-Jul-17
21-Jul-17
26-Jul-17
28-Jul-17
21-Aug-17
All
1
1
1
1513
24-Jul-17
22-Jul-17
26-Jul-17
28-Jul-17
21-Aug-17
All
1
1
1
1514
24-Jul-17
23-Jul-17
26-Jul-17
28-Jul-17
21-Aug-17
All
1
1
1
1515
24-Jul-17
24-Jul-17
26-Jul-17
28-Jul-17
21-Aug-17
All
1
1
1
1516
31-Jul-17
25-Jul-17
2-Aug-17
4-Aug-17
21-Aug-17
All
1
1
1
1517
31-Jul-17
26-Jul-17
2-Aug-17
4-Aug-17
21-Aug-17
All
1
1
1
1518
31-Jul-17
27-Jul-17
2-Aug-17
4-Aug-17
21-Aug-17
All
1
1
1
1519
31-Jul-17
28-Jul-17
2-Aug-17
4-Aug-17
21-Aug-17
All
1
1
1
1520
31-Jul-17
29-Jul-17
2-Aug-17
4-Aug-17
21-Aug-17
All
1
1
1
1521
31-Jul-17
30-Jul-17
2-Aug-17
4-Aug-17
21-Aug-17
All
1
1
1
1522
31-Jul-17
31-Jul-17
2-Aug-17
4-Aug-17
21-Aug-17
All
1
1
1
1523
7-Aug-17
1-Aug-17
9-Aug-17
11-Aug-17
20-Sep-17
All
1
1
1
1524
7-Aug-17
2-Aug-17
9-Aug-17
11-Aug-17
20-Sep-17
All
1
1
1
1525
7-Aug-17
3-Aug-17
9-Aug-17
11-Aug-17
20-Sep-17
All
1
1
1
1526
7-Aug-17
4-Aug-17
9-Aug-17
11-Aug-17
20-Sep-17
All
1
1
1
1527
7-Aug-17
5-Aug-17
9-Aug-17
11-Aug-17
20-Sep-17
All
1
1
1
1528
7-Aug-17
6-Aug-17
9-Aug-17
11-Aug-17
20-Sep-17
All
1
1
1
1529
7-Aug-17
7-Aug-17
9-Aug-17
11-Aug-17
20-Sep-17
All
1
1
1
1530
14-Aug-17
8-Aug-17
16-Aug-17
18-Aug-17
20-Sep-17
All
1
1
1
1531
14-Aug-17
9-Aug-17
16-Aug-17
18-Aug-17
20-Sep-17
All
1
1
1
1532
14-Aug-17
10-Aug-17
16-Aug-17
18-Aug-17
20-Sep-17
All
1
1
1
1533
14-Aug-17
11-Aug-17
16-Aug-17
18-Aug-17
20-Sep-17
All
1
1
1
1534
14-Aug-17
12-Aug-17
16-Aug-17
18-Aug-17
20-Sep-17
All
1
1
1
1535
14-Aug-17
13-Aug-17
16-Aug-17
18-Aug-17
20-Sep-17
All
1
1
1
1536
14-Aug-17
14-Aug-17
16-Aug-17
18-Aug-17
20-Sep-17
All
1
1
1
1537
21-Aug-17
15-Aug-17
23-Aug-17
25-Aug-17
20-Sep-17
All
1
1
1
1538
21-Aug-17
16-Aug-17
23-Aug-17
25-Aug-17
20-Sep-17
All
1
1
1


Schedule G - 28

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1539
21-Aug-17
17-Aug-17
23-Aug-17
25-Aug-17
20-Sep-17
All
1
1
1
1540
21-Aug-17
18-Aug-17
23-Aug-17
25-Aug-17
20-Sep-17
All
1
1
1
1541
21-Aug-17
19-Aug-17
23-Aug-17
25-Aug-17
20-Sep-17
All
1
1
1
1542
21-Aug-17
20-Aug-17
23-Aug-17
25-Aug-17
20-Sep-17
All
1
1
1
1543
21-Aug-17
21-Aug-17
23-Aug-17
25-Aug-17
20-Sep-17
All
1
1
1
1544
28-Aug-17
22-Aug-17
30-Aug-17
1-Sep-17
20-Sep-17
All
1
1
1
1545
28-Aug-17
23-Aug-17
30-Aug-17
1-Sep-17
20-Sep-17
All
1
1
1
1546
28-Aug-17
24-Aug-17
30-Aug-17
1-Sep-17
20-Sep-17
All
1
1
1
1547
28-Aug-17
25-Aug-17
30-Aug-17
1-Sep-17
20-Sep-17
All
1
1
1
1548
28-Aug-17
26-Aug-17
30-Aug-17
1-Sep-17
20-Sep-17
All
1
1
1
1549
28-Aug-17
27-Aug-17
30-Aug-17
1-Sep-17
20-Sep-17
All
1
1
1
1550
28-Aug-17
28-Aug-17
30-Aug-17
1-Sep-17
20-Sep-17
All
1
1
1
1551
4-Sep-17
29-Aug-17
7-Sep-17
11-Sep-17
20-Sep-17
All
1
1
1
1552
4-Sep-17
30-Aug-17
7-Sep-17
11-Sep-17
20-Sep-17
All
1
1
1
1553
4-Sep-17
31-Aug-17
7-Sep-17
11-Sep-17
20-Sep-17
All
1
1
1
1554
4-Sep-17
1-Sep-17
7-Sep-17
11-Sep-17
20-Oct-17
All
1
1
1
1555
4-Sep-17
2-Sep-17
7-Sep-17
11-Sep-17
20-Oct-17
All
1
1
1
1556
4-Sep-17
3-Sep-17
7-Sep-17
11-Sep-17
20-Oct-17
All
1
1
1
1557
4-Sep-17
4-Sep-17
7-Sep-17
11-Sep-17
20-Oct-17
All
1
1
1
1558
11-Sep-17
5-Sep-17
13-Sep-17
15-Sep-17
20-Oct-17
All
1
1
1
1559
11-Sep-17
6-Sep-17
13-Sep-17
15-Sep-17
20-Oct-17
All
1
1
1
1560
11-Sep-17
7-Sep-17
13-Sep-17
15-Sep-17
20-Oct-17
All
1
1
1
1561
11-Sep-17
8-Sep-17
13-Sep-17
15-Sep-17
20-Oct-17
All
1
1
1
1562
11-Sep-17
9-Sep-17
13-Sep-17
15-Sep-17
20-Oct-17
All
1
1
1
1563
11-Sep-17
10-Sep-17
13-Sep-17
15-Sep-17
20-Oct-17
All
1
1
1
1564
11-Sep-17
11-Sep-17
13-Sep-17
15-Sep-17
20-Oct-17
All
1
1
1
1565
18-Sep-17
12-Sep-17
20-Sep-17
22-Sep-17
20-Oct-17
All
1
1
1
1566
18-Sep-17
13-Sep-17
20-Sep-17
22-Sep-17
20-Oct-17
All
1
1
1
1567
18-Sep-17
14-Sep-17
20-Sep-17
22-Sep-17
20-Oct-17
All
1
1
1
1568
18-Sep-17
15-Sep-17
20-Sep-17
22-Sep-17
20-Oct-17
All
1
1
1
1569
18-Sep-17
16-Sep-17
20-Sep-17
22-Sep-17
20-Oct-17
All
1
1
1
1570
18-Sep-17
17-Sep-17
20-Sep-17
22-Sep-17
20-Oct-17
All
1
1
1
1571
18-Sep-17
18-Sep-17
20-Sep-17
22-Sep-17
20-Oct-17
All
1
1
1
1572
25-Sep-17
19-Sep-17
27-Sep-17
29-Sep-17
20-Oct-17
All
1
1
1
1573
25-Sep-17
20-Sep-17
27-Sep-17
29-Sep-17
20-Oct-17
All
1
1
1
1574
25-Sep-17
21-Sep-17
27-Sep-17
29-Sep-17
20-Oct-17
All
1
1
1
1575
25-Sep-17
22-Sep-17
27-Sep-17
29-Sep-17
20-Oct-17
All
1
1
1
1576
25-Sep-17
23-Sep-17
27-Sep-17
29-Sep-17
20-Oct-17
All
1
1
1
1577
25-Sep-17
24-Sep-17
27-Sep-17
29-Sep-17
20-Oct-17
All
1
1
1
1578
25-Sep-17
25-Sep-17
27-Sep-17
29-Sep-17
20-Oct-17
All
1
1
1
1579
2-Oct-17
26-Sep-17
4-Oct-17
6-Oct-17
20-Oct-17
All
1
1
1
1580
2-Oct-17
27-Sep-17
4-Oct-17
6-Oct-17
20-Oct-17
All
1
1
1
1581
2-Oct-17
28-Sep-17
4-Oct-17
6-Oct-17
20-Oct-17
All
1
1
1
1582
2-Oct-17
29-Sep-17
4-Oct-17
6-Oct-17
20-Oct-17
All
1
1
1
1583
2-Oct-17
30-Sep-17
4-Oct-17
6-Oct-17
20-Oct-17
All
1
1
1
1584
2-Oct-17
1-Oct-17
4-Oct-17
6-Oct-17
20-Nov-17
All
1
1
1
1585
2-Oct-17
2-Oct-17
4-Oct-17
6-Oct-17
20-Nov-17
All
1
1
1
1586
9-Oct-17
3-Oct-17
11-Oct-17
13-Oct-17
20-Nov-17
All
1
1
1
1587
9-Oct-17
4-Oct-17
11-Oct-17
13-Oct-17
20-Nov-17
All
1
1
1
1588
9-Oct-17
5-Oct-17
11-Oct-17
13-Oct-17
20-Nov-17
All
1
1
1
1589
9-Oct-17
6-Oct-17
11-Oct-17
13-Oct-17
20-Nov-17
All
1
1
1
1590
9-Oct-17
7-Oct-17
11-Oct-17
13-Oct-17
20-Nov-17
All
1
1
1
1591
9-Oct-17
8-Oct-17
11-Oct-17
13-Oct-17
20-Nov-17
All
1
1
1
1592
9-Oct-17
9-Oct-17
11-Oct-17
13-Oct-17
20-Nov-17
All
1
1
1
1593
16-Oct-17
10-Oct-17
18-Oct-17
20-Oct-17
20-Nov-17
All
1
1
1


Schedule G - 29

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1594
16-Oct-17
11-Oct-17
18-Oct-17
20-Oct-17
20-Nov-17
All
1
1
1
1595
16-Oct-17
12-Oct-17
18-Oct-17
20-Oct-17
20-Nov-17
All
1
1
1
1596
16-Oct-17
13-Oct-17
18-Oct-17
20-Oct-17
20-Nov-17
All
1
1
1
1597
16-Oct-17
14-Oct-17
18-Oct-17
20-Oct-17
20-Nov-17
All
1
1
1
1598
16-Oct-17
15-Oct-17
18-Oct-17
20-Oct-17
20-Nov-17
All
1
1
1
1599
16-Oct-17
16-Oct-17
18-Oct-17
20-Oct-17
20-Nov-17
All
1
1
1
1600
23-Oct-17
17-Oct-17
25-Oct-17
27-Oct-17
20-Nov-17
All
1
1
1
1601
23-Oct-17
18-Oct-17
25-Oct-17
27-Oct-17
20-Nov-17
All
1
1
1
1602
23-Oct-17
19-Oct-17
25-Oct-17
27-Oct-17
20-Nov-17
All
1
1
1
1603
23-Oct-17
20-Oct-17
25-Oct-17
27-Oct-17
20-Nov-17
All
1
1
1
1604
23-Oct-17
21-Oct-17
25-Oct-17
27-Oct-17
20-Nov-17
All
1
1
1
1605
23-Oct-17
22-Oct-17
25-Oct-17
27-Oct-17
20-Nov-17
All
1
1
1
1606
23-Oct-17
23-Oct-17
25-Oct-17
27-Oct-17
20-Nov-17
All
1
1
1
1607
30-Oct-17
24-Oct-17
1-Nov-17
3-Nov-17
20-Nov-17
All
1
1
1
1608
30-Oct-17
25-Oct-17
1-Nov-17
3-Nov-17
20-Nov-17
All
1
1
1
1609
30-Oct-17
26-Oct-17
1-Nov-17
3-Nov-17
20-Nov-17
All
1
1
1
1610
30-Oct-17
27-Oct-17
1-Nov-17
3-Nov-17
20-Nov-17
All
1
1
1
1611
30-Oct-17
28-Oct-17
1-Nov-17
3-Nov-17
20-Nov-17
All
1
1
1
1612
30-Oct-17
29-Oct-17
1-Nov-17
3-Nov-17
20-Nov-17
All
1
1
1
1613
30-Oct-17
30-Oct-17
1-Nov-17
3-Nov-17
20-Nov-17
All
1
1
1
1614
6-Nov-17
31-Oct-17
8-Nov-17
10-Nov-17
20-Nov-17
All
1
1
1
1615
6-Nov-17
1-Nov-17
8-Nov-17
10-Nov-17
20-Dec-17
All
1
1
1
1616
6-Nov-17
2-Nov-17
8-Nov-17
10-Nov-17
20-Dec-17
All
1
1
1
1617
6-Nov-17
3-Nov-17
8-Nov-17
10-Nov-17
20-Dec-17
All
1
1
1
1618
6-Nov-17
4-Nov-17
8-Nov-17
10-Nov-17
20-Dec-17
All
1
1
1
1619
6-Nov-17
5-Nov-17
8-Nov-17
10-Nov-17
20-Dec-17
All
1
1
1
1620
6-Nov-17
6-Nov-17
8-Nov-17
10-Nov-17
20-Dec-17
All
1
1
1
1621
13-Nov-17
7-Nov-17
15-Nov-17
17-Nov-17
20-Dec-17
All
1
1
1
1622
13-Nov-17
8-Nov-17
15-Nov-17
17-Nov-17
20-Dec-17
All
1
1
1
1623
13-Nov-17
9-Nov-17
15-Nov-17
17-Nov-17
20-Dec-17
All
1
1
1
1624
13-Nov-17
10-Nov-17
15-Nov-17
17-Nov-17
20-Dec-17
All
1
1
1
1625
13-Nov-17
11-Nov-17
15-Nov-17
17-Nov-17
20-Dec-17
All
1
1
1
1626
13-Nov-17
12-Nov-17
15-Nov-17
17-Nov-17
20-Dec-17
All
1
1
1
1627
13-Nov-17
13-Nov-17
15-Nov-17
17-Nov-17
20-Dec-17
All
1
1
1
1628
20-Nov-17
14-Nov-17
22-Nov-17
27-Nov-17
20-Dec-17
All
1
1
1
1629
20-Nov-17
15-Nov-17
22-Nov-17
27-Nov-17
20-Dec-17
All
1
1
1
1630
20-Nov-17
16-Nov-17
22-Nov-17
27-Nov-17
20-Dec-17
All
1
1
1
1631
20-Nov-17
17-Nov-17
22-Nov-17
27-Nov-17
20-Dec-17
All
1
1
1
1632
20-Nov-17
18-Nov-17
22-Nov-17
27-Nov-17
20-Dec-17
All
1
1
1
1633
20-Nov-17
19-Nov-17
22-Nov-17
27-Nov-17
20-Dec-17
All
1
1
1
1634
20-Nov-17
20-Nov-17
22-Nov-17
27-Nov-17
20-Dec-17
All
1
1
1
1635
27-Nov-17
21-Nov-17
29-Nov-17
1-Dec-17
20-Dec-17
All
1
1
1
1636
27-Nov-17
22-Nov-17
29-Nov-17
1-Dec-17
20-Dec-17
All
1
1
1
1637
27-Nov-17
23-Nov-17
29-Nov-17
1-Dec-17
20-Dec-17
All
1
1
1
1638
27-Nov-17
24-Nov-17
29-Nov-17
1-Dec-17
20-Dec-17
All
1
1
1
1639
27-Nov-17
25-Nov-17
29-Nov-17
1-Dec-17
20-Dec-17
All
1
1
1
1640
27-Nov-17
26-Nov-17
29-Nov-17
1-Dec-17
20-Dec-17
All
1
1
1
1641
27-Nov-17
27-Nov-17
29-Nov-17
1-Dec-17
20-Dec-17
All
1
1
1
1642
4-Dec-17
28-Nov-17
6-Dec-17
8-Dec-17
20-Dec-17
All
1
1
1
1643
4-Dec-17
29-Nov-17
6-Dec-17
8-Dec-17
20-Dec-17
All
1
1
1
1644
4-Dec-17
30-Nov-17
6-Dec-17
8-Dec-17
20-Dec-17
All
1
1
1
1645
4-Dec-17
1-Dec-17
6-Dec-17
8-Dec-17
19-Jan-18
All
1
1
1
1646
4-Dec-17
2-Dec-17
6-Dec-17
8-Dec-17
19-Jan-18
All
1
1
1
1647
4-Dec-17
3-Dec-17
6-Dec-17
8-Dec-17
19-Jan-18
All
1
1
1
1648
4-Dec-17
4-Dec-17
6-Dec-17
8-Dec-17
19-Jan-18
All
1
1
1


Schedule G - 30

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1649
11-Dec-17
5-Dec-17
13-Dec-17
15-Dec-17
19-Jan-18
All
1
1
1
1650
11-Dec-17
6-Dec-17
13-Dec-17
15-Dec-17
19-Jan-18
All
1
1
1
1651
11-Dec-17
7-Dec-17
13-Dec-17
15-Dec-17
19-Jan-18
All
1
1
1
1652
11-Dec-17
8-Dec-17
13-Dec-17
15-Dec-17
19-Jan-18
All
1
1
1
1653
11-Dec-17
9-Dec-17
13-Dec-17
15-Dec-17
19-Jan-18
All
1
1
1
1654
11-Dec-17
10-Dec-17
13-Dec-17
15-Dec-17
19-Jan-18
All
1
1
1
1655
11-Dec-17
11-Dec-17
13-Dec-17
15-Dec-17
19-Jan-18
All
1
1
1
1656
18-Dec-17
12-Dec-17
20-Dec-17
22-Dec-17
19-Jan-18
All
1
1
1
1657
18-Dec-17
13-Dec-17
20-Dec-17
22-Dec-17
19-Jan-18
All
1
1
1
1658
18-Dec-17
14-Dec-17
20-Dec-17
22-Dec-17
19-Jan-18
All
1
1
1
1659
18-Dec-17
15-Dec-17
20-Dec-17
22-Dec-17
19-Jan-18
All
1
1
1
1660
18-Dec-17
16-Dec-17
20-Dec-17
22-Dec-17
19-Jan-18
All
1
1
1
1661
18-Dec-17
17-Dec-17
20-Dec-17
22-Dec-17
19-Jan-18
All
1
1
1
1662
18-Dec-17
18-Dec-17
20-Dec-17
22-Dec-17
19-Jan-18
All
1
1
1
1663
25-Dec-17
19-Dec-17
28-Dec-17
2-Jan-18
19-Jan-18
All
1
1
1
1664
25-Dec-17
20-Dec-17
28-Dec-17
2-Jan-18
19-Jan-18
All
1
1
1
1665
25-Dec-17
21-Dec-17
28-Dec-17
2-Jan-18
19-Jan-18
All
1
1
1
1666
25-Dec-17
22-Dec-17
28-Dec-17
2-Jan-18
19-Jan-18
All
1
1
1
1667
25-Dec-17
23-Dec-17
28-Dec-17
2-Jan-18
19-Jan-18
All
1
1
1
1668
25-Dec-17
24-Dec-17
28-Dec-17
2-Jan-18
19-Jan-18
All
1
1
1
1669
25-Dec-17
25-Dec-17
28-Dec-17
2-Jan-18
19-Jan-18
All
1
1
1
1670
1-Jan-18
26-Dec-17
4-Jan-18
8-Jan-18
19-Jan-18
All
1
1
1
1671
1-Jan-18
27-Dec-17
4-Jan-18
8-Jan-18
19-Jan-18
All
1
1
1
1672
1-Jan-18
28-Dec-17
4-Jan-18
8-Jan-18
19-Jan-18
All
1
1
1
1673
1-Jan-18
29-Dec-17
4-Jan-18
8-Jan-18
19-Jan-18
All
1
1
1
1674
1-Jan-18
30-Dec-17
4-Jan-18
8-Jan-18
19-Jan-18
All
1
1
1
1675
1-Jan-18
31-Dec-17
4-Jan-18
8-Jan-18
19-Jan-18
All
1
1
1
1676
1-Jan-18
1-Jan-18
4-Jan-18
8-Jan-18
20-Feb-18
All
1
1
1
1677
8-Jan-18
2-Jan-18
10-Jan-18
12-Jan-18
20-Feb-18
All
1
1
1
1678
8-Jan-18
3-Jan-18
10-Jan-18
12-Jan-18
20-Feb-18
All
1
1
1
1679
8-Jan-18
4-Jan-18
10-Jan-18
12-Jan-18
20-Feb-18
All
1
1
1
1680
8-Jan-18
5-Jan-18
10-Jan-18
12-Jan-18
20-Feb-18
All
1
1
1
1681
8-Jan-18
6-Jan-18
10-Jan-18
12-Jan-18
20-Feb-18
All
1
1
1
1682
8-Jan-18
7-Jan-18
10-Jan-18
12-Jan-18
20-Feb-18
All
1
1
1
1683
8-Jan-18
8-Jan-18
10-Jan-18
12-Jan-18
20-Feb-18
All
1
1
1
1684
15-Jan-18
9-Jan-18
18-Jan-18
22-Jan-18
20-Feb-18
All
1
1
1
1685
15-Jan-18
10-Jan-18
18-Jan-18
22-Jan-18
20-Feb-18
All
1
1
1
1686
15-Jan-18
11-Jan-18
18-Jan-18
22-Jan-18
20-Feb-18
All
1
1
1
1687
15-Jan-18
12-Jan-18
18-Jan-18
22-Jan-18
20-Feb-18
All
1
1
1
1688
15-Jan-18
13-Jan-18
18-Jan-18
22-Jan-18
20-Feb-18
All
1
1
1
1689
15-Jan-18
14-Jan-18
18-Jan-18
22-Jan-18
20-Feb-18
All
1
1
1
1690
15-Jan-18
15-Jan-18
18-Jan-18
22-Jan-18
20-Feb-18
All
1
1
1
1691
22-Jan-18
16-Jan-18
24-Jan-18
26-Jan-18
20-Feb-18
All
1
1
1
1692
22-Jan-18
17-Jan-18
24-Jan-18
26-Jan-18
20-Feb-18
All
1
1
1
1693
22-Jan-18
18-Jan-18
24-Jan-18
26-Jan-18
20-Feb-18
All
1
1
1
1694
22-Jan-18
19-Jan-18
24-Jan-18
26-Jan-18
20-Feb-18
All
1
1
1
1695
22-Jan-18
20-Jan-18
24-Jan-18
26-Jan-18
20-Feb-18
All
1
1
1
1696
22-Jan-18
21-Jan-18
24-Jan-18
26-Jan-18
20-Feb-18
All
1
1
1
1697
22-Jan-18
22-Jan-18
24-Jan-18
26-Jan-18
20-Feb-18
All
1
1
1
1698
29-Jan-18
23-Jan-18
31-Jan-18
2-Feb-18
20-Feb-18
All
1
1
1
1699
29-Jan-18
24-Jan-18
31-Jan-18
2-Feb-18
20-Feb-18
All
1
1
1
1700
29-Jan-18
25-Jan-18
31-Jan-18
2-Feb-18
20-Feb-18
All
1
1
1
1701
29-Jan-18
26-Jan-18
31-Jan-18
2-Feb-18
20-Feb-18
All
1
1
1
1702
29-Jan-18
27-Jan-18
31-Jan-18
2-Feb-18
20-Feb-18
All
1
1
1
1703
29-Jan-18
28-Jan-18
31-Jan-18
2-Feb-18
20-Feb-18
All
1
1
1


Schedule G - 31

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1704
29-Jan-18
29-Jan-18
31-Jan-18
2-Feb-18
20-Feb-18
All
1
1
1
1705
5-Feb-18
30-Jan-18
7-Feb-18
9-Feb-18
20-Feb-18
All
1
1
1
1706
5-Feb-18
31-Jan-18
7-Feb-18
9-Feb-18
20-Feb-18
All
1
1
1
1707
5-Feb-18
1-Feb-18
7-Feb-18
9-Feb-18
20-Mar-18
All
1
1
1
1708
5-Feb-18
2-Feb-18
7-Feb-18
9-Feb-18
20-Mar-18
All
1
1
1
1709
5-Feb-18
3-Feb-18
7-Feb-18
9-Feb-18
20-Mar-18
All
1
1
1
1710
5-Feb-18
4-Feb-18
7-Feb-18
9-Feb-18
20-Mar-18
All
1
1
1
1711
5-Feb-18
5-Feb-18
7-Feb-18
9-Feb-18
20-Mar-18
All
1
1
1
1712
12-Feb-18
6-Feb-18
14-Feb-18
16-Feb-18
20-Mar-18
All
1
1
1
1713
12-Feb-18
7-Feb-18
14-Feb-18
16-Feb-18
20-Mar-18
All
1
1
1
1714
12-Feb-18
8-Feb-18
14-Feb-18
16-Feb-18
20-Mar-18
All
1
1
1
1715
12-Feb-18
9-Feb-18
14-Feb-18
16-Feb-18
20-Mar-18
All
1
1
1
1716
12-Feb-18
10-Feb-18
14-Feb-18
16-Feb-18
20-Mar-18
All
1
1
1
1717
12-Feb-18
11-Feb-18
14-Feb-18
16-Feb-18
20-Mar-18
All
1
1
1
1718
12-Feb-18
12-Feb-18
14-Feb-18
16-Feb-18
20-Mar-18
All
1
1
1
1719
19-Feb-18
13-Feb-18
22-Feb-18
26-Feb-18
20-Mar-18
All
1
1
1
1720
19-Feb-18
14-Feb-18
22-Feb-18
26-Feb-18
20-Mar-18
All
1
1
1
1721
19-Feb-18
15-Feb-18
22-Feb-18
26-Feb-18
20-Mar-18
All
1
1
1
1722
19-Feb-18
16-Feb-18
22-Feb-18
26-Feb-18
20-Mar-18
All
1
1
1
1723
19-Feb-18
17-Feb-18
22-Feb-18
26-Feb-18
20-Mar-18
All
1
1
1
1724
19-Feb-18
18-Feb-18
22-Feb-18
26-Feb-18
20-Mar-18
All
1
1
1
1725
19-Feb-18
19-Feb-18
22-Feb-18
26-Feb-18
20-Mar-18
All
1
1
1
1726
26-Feb-18
20-Feb-18
28-Feb-18
2-Mar-18
20-Mar-18
All
1
1
1
1727
26-Feb-18
21-Feb-18
28-Feb-18
2-Mar-18
20-Mar-18
All
1
1
1
1728
26-Feb-18
22-Feb-18
28-Feb-18
2-Mar-18
20-Mar-18
All
1
1
1
1729
26-Feb-18
23-Feb-18
28-Feb-18
2-Mar-18
20-Mar-18
All
1
1
1
1730
26-Feb-18
24-Feb-18
28-Feb-18
2-Mar-18
20-Mar-18
All
1
1
1
1731
26-Feb-18
25-Feb-18
28-Feb-18
2-Mar-18
20-Mar-18
All
1
1
1
1732
26-Feb-18
26-Feb-18
28-Feb-18
2-Mar-18
20-Mar-18
All
1
1
1
1733
5-Mar-18
27-Feb-18
7-Mar-18
9-Mar-18
20-Mar-18
All
1
1
1
1734
5-Mar-18
28-Feb-18
7-Mar-18
9-Mar-18
20-Mar-18
All
1
1
1
1735
5-Mar-18
1-Mar-18
7-Mar-18
9-Mar-18
20-Apr-18
All
1
1
1
1736
5-Mar-18
2-Mar-18
7-Mar-18
9-Mar-18
20-Apr-18
All
1
1
1
1737
5-Mar-18
3-Mar-18
7-Mar-18
9-Mar-18
20-Apr-18
All
1
1
1
1738
5-Mar-18
4-Mar-18
7-Mar-18
9-Mar-18
20-Apr-18
All
1
1
1
1739
5-Mar-18
5-Mar-18
7-Mar-18
9-Mar-18
20-Apr-18
All
1
1
1
1740
12-Mar-18
6-Mar-18
14-Mar-18
16-Mar-18
20-Apr-18
All
1
1
1
1741
12-Mar-18
7-Mar-18
14-Mar-18
16-Mar-18
20-Apr-18
All
1
1
1
1742
12-Mar-18
8-Mar-18
14-Mar-18
16-Mar-18
20-Apr-18
All
1
1
1
1743
12-Mar-18
9-Mar-18
14-Mar-18
16-Mar-18
20-Apr-18
All
1
1
1
1744
12-Mar-18
10-Mar-18
14-Mar-18
16-Mar-18
20-Apr-18
All
1
1
1
1745
12-Mar-18
11-Mar-18
14-Mar-18
16-Mar-18
20-Apr-18
All
1
1
1
1746
12-Mar-18
12-Mar-18
14-Mar-18
16-Mar-18
20-Apr-18
All
1
1
1
1747
19-Mar-18
13-Mar-18
21-Mar-18
23-Mar-18
20-Apr-18
All
1
1
1
1748
19-Mar-18
14-Mar-18
21-Mar-18
23-Mar-18
20-Apr-18
All
1
1
1
1749
19-Mar-18
15-Mar-18
21-Mar-18
23-Mar-18
20-Apr-18
All
1
1
1
1750
19-Mar-18
16-Mar-18
21-Mar-18
23-Mar-18
20-Apr-18
All
1
1
1
1751
19-Mar-18
17-Mar-18
21-Mar-18
23-Mar-18
20-Apr-18
All
1
1
1
1752
19-Mar-18
18-Mar-18
21-Mar-18
23-Mar-18
20-Apr-18
All
1
1
1
1753
19-Mar-18
19-Mar-18
21-Mar-18
23-Mar-18
20-Apr-18
All
1
1
1
1754
26-Mar-18
20-Mar-18
28-Mar-18
2-Apr-18
20-Apr-18
All
1
1
1
1755
26-Mar-18
21-Mar-18
28-Mar-18
2-Apr-18
20-Apr-18
All
1
1
1
1756
26-Mar-18
22-Mar-18
28-Mar-18
2-Apr-18
20-Apr-18
All
1
1
1
1757
26-Mar-18
23-Mar-18
28-Mar-18
2-Apr-18
20-Apr-18
All
1
1
1
1758
26-Mar-18
24-Mar-18
28-Mar-18
2-Apr-18
20-Apr-18
All
1
1
1


Schedule G - 32

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1759
26-Mar-18
25-Mar-18
28-Mar-18
2-Apr-18
20-Apr-18
All
1
1
1
1760
26-Mar-18
26-Mar-18
28-Mar-18
2-Apr-18
20-Apr-18
All
1
1
1
1761
2-Apr-18
27-Mar-18
4-Apr-18
6-Apr-18
20-Apr-18
All
1
1
1
1762
2-Apr-18
28-Mar-18
4-Apr-18
6-Apr-18
20-Apr-18
All
1
1
1
1763
2-Apr-18
29-Mar-18
4-Apr-18
6-Apr-18
20-Apr-18
All
1
1
1
1764
2-Apr-18
30-Mar-18
4-Apr-18
6-Apr-18
20-Apr-18
All
1
1
1
1765
2-Apr-18
31-Mar-18
4-Apr-18
6-Apr-18
20-Apr-18
All
1
1
1
1766
2-Apr-18
1-Apr-18
4-Apr-18
6-Apr-18
21-May-18
All
1
1
1
1767
2-Apr-18
2-Apr-18
4-Apr-18
6-Apr-18
21-May-18
All
1
1
1
1768
9-Apr-18
3-Apr-18
11-Apr-18
13-Apr-18
21-May-18
All
1
1
1
1769
9-Apr-18
4-Apr-18
11-Apr-18
13-Apr-18
21-May-18
All
1
1
1
1770
9-Apr-18
5-Apr-18
11-Apr-18
13-Apr-18
21-May-18
All
1
1
1
1771
9-Apr-18
6-Apr-18
11-Apr-18
13-Apr-18
21-May-18
All
1
1
1
1772
9-Apr-18
7-Apr-18
11-Apr-18
13-Apr-18
21-May-18
All
1
1
1
1773
9-Apr-18
8-Apr-18
11-Apr-18
13-Apr-18
21-May-18
All
1
1
1
1774
9-Apr-18
9-Apr-18
11-Apr-18
13-Apr-18
21-May-18
All
1
1
1
1775
16-Apr-18
10-Apr-18
18-Apr-18
20-Apr-18
21-May-18
All
1
1
1
1776
16-Apr-18
11-Apr-18
18-Apr-18
20-Apr-18
21-May-18
All
1
1
1
1777
16-Apr-18
12-Apr-18
18-Apr-18
20-Apr-18
21-May-18
All
1
1
1
1778
16-Apr-18
13-Apr-18
18-Apr-18
20-Apr-18
21-May-18
All
1
1
1
1779
16-Apr-18
14-Apr-18
18-Apr-18
20-Apr-18
21-May-18
All
1
1
1
1780
16-Apr-18
15-Apr-18
18-Apr-18
20-Apr-18
21-May-18
All
1
1
1
1781
16-Apr-18
16-Apr-18
18-Apr-18
20-Apr-18
21-May-18
All
1
1
1
1782
23-Apr-18
17-Apr-18
25-Apr-18
27-Apr-18
21-May-18
All
1
1
1
1783
23-Apr-18
18-Apr-18
25-Apr-18
27-Apr-18
21-May-18
All
1
1
1
1784
23-Apr-18
19-Apr-18
25-Apr-18
27-Apr-18
21-May-18
All
1
1
1
1785
23-Apr-18
20-Apr-18
25-Apr-18
27-Apr-18
21-May-18
All
1
1
1
1786
23-Apr-18
21-Apr-18
25-Apr-18
27-Apr-18
21-May-18
All
1
1
1
1787
23-Apr-18
22-Apr-18
25-Apr-18
27-Apr-18
21-May-18
All
1
1
1
1788
23-Apr-18
23-Apr-18
25-Apr-18
27-Apr-18
21-May-18
All
1
1
1
1789
30-Apr-18
24-Apr-18
2-May-18
4-May-18
21-May-18
All
1
1
1
1790
30-Apr-18
25-Apr-18
2-May-18
4-May-18
21-May-18
All
1
1
1
1791
30-Apr-18
26-Apr-18
2-May-18
4-May-18
21-May-18
All
1
1
1
1792
30-Apr-18
27-Apr-18
2-May-18
4-May-18
21-May-18
All
1
1
1
1793
30-Apr-18
28-Apr-18
2-May-18
4-May-18
21-May-18
All
1
1
1
1794
30-Apr-18
29-Apr-18
2-May-18
4-May-18
21-May-18
All
1
1
1
1795
30-Apr-18
30-Apr-18
2-May-18
4-May-18
21-May-18
All
1
1
1
1796
7-May-18
1-May-18
9-May-18
11-May-18
20-Jun-18
All
1
1
1
1797
7-May-18
2-May-18
9-May-18
11-May-18
20-Jun-18
All
1
1
1
1798
7-May-18
3-May-18
9-May-18
11-May-18
20-Jun-18
All
1
1
1
1799
7-May-18
4-May-18
9-May-18
11-May-18
20-Jun-18
All
1
1
1
1800
7-May-18
5-May-18
9-May-18
11-May-18
20-Jun-18
All
1
1
1
1801
7-May-18
6-May-18
9-May-18
11-May-18
20-Jun-18
All
1
1
1
1802
7-May-18
7-May-18
9-May-18
11-May-18
20-Jun-18
All
1
1
1
1803
14-May-18
8-May-18
16-May-18
18-May-18
20-Jun-18
All
1
1
1
1804
14-May-18
9-May-18
16-May-18
18-May-18
20-Jun-18
All
1
1
1
1805
14-May-18
10-May-18
16-May-18
18-May-18
20-Jun-18
All
1
1
1
1806
14-May-18
11-May-18
16-May-18
18-May-18
20-Jun-18
All
1
1
1
1807
14-May-18
12-May-18
16-May-18
18-May-18
20-Jun-18
All
1
1
1
1808
14-May-18
13-May-18
16-May-18
18-May-18
20-Jun-18
All
1
1
1
1809
14-May-18
14-May-18
16-May-18
18-May-18
20-Jun-18
All
1
1
1
1810
21-May-18
15-May-18
23-May-18
25-May-18
20-Jun-18
All
1
1
1
1811
21-May-18
16-May-18
23-May-18
25-May-18
20-Jun-18
All
1
1
1
1812
21-May-18
17-May-18
23-May-18
25-May-18
20-Jun-18
All
1
1
1
1813
21-May-18
18-May-18
23-May-18
25-May-18
20-Jun-18
All
1
1
1


Schedule G - 33

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Row Number
Payment Generation Date
Flow Date
Invoice Date
Payment Date
TrueUp Date
Product Group
Payment Factor
TrueUp Factor
Cumulative Factor
1814
21-May-18
19-May-18
23-May-18
25-May-18
20-Jun-18
All
1
1
1
1815
21-May-18
20-May-18
23-May-18
25-May-18
20-Jun-18
All
1
1
1
1816
21-May-18
21-May-18
23-May-18
25-May-18
20-Jun-18
All
1
1
1
1817
28-May-18
22-May-18
31-May-18
4-Jun-18
20-Jun-18
All
1
1
1
1818
28-May-18
23-May-18
31-May-18
4-Jun-18
20-Jun-18
All
1
1
1
1819
28-May-18
24-May-18
31-May-18
4-Jun-18
20-Jun-18
All
1
1
1
1820
28-May-18
25-May-18
31-May-18
4-Jun-18
20-Jun-18
All
1
1
1
1821
28-May-18
26-May-18
31-May-18
4-Jun-18
20-Jun-18
All
1
1
1
1822
28-May-18
27-May-18
31-May-18
4-Jun-18
20-Jun-18
All
1
1
1
1823
28-May-18
28-May-18
31-May-18
4-Jun-18
20-Jun-18
All
1
1
1
1824
4-Jun-18
29-May-18
6-Jun-18
8-Jun-18
20-Jun-18
All
1
1
1
1825
4-Jun-18
30-May-18
6-Jun-18
8-Jun-18
20-Jun-18
All
1
1
1
1826
4-Jun-18
31-May-18
6-Jun-18
8-Jun-18
20-Jun-18
All
1
1
1




Schedule G - 34
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE H


Form of Tank-Balance Volume Report


Tank Balance - Volume


For: Monday, December 01, 2014
(All values shown in Bbls)


Products
 
Inventory
 
 
Transfers From
 
 
 
Transfers To
 
 
 
 
 
Tanks
Beginning
Ending
Balance
Tanks
Units
Receipts
Other
Total
Tanks
Units
Sales
Other
Total
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
87CBOB13.5
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100-2
 
13,982
14,006
24
0
0
0
0
0
0
0
0
0
0
150-1
 
42,163
87,212
-147
45,196
0
0
0
45,196
0
0
0
0
0
30-5
 
3,461
3,461
0
0
0
0
0
0
0
0
0
0
0
30-6
 
4,231
4,231
0
0
0
0
0
0
0
0
0
0
0
30-8
 
4,176
4,176
0
0
0
0
0
0
0
0
0
0
0
55-9
 
7,507
40,372
119
32,746
0
0
0
32,746
0
0
0
0
0
80-10
 
57,268
12,081
9
0
0
0
0
0
45,196
0
0
0
45,196
80-9
 
51,187
61,195
-62
10,070
0
0
0
10,070
0
0
0
0
0
AM THIOSULFATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25-2
 
6,178
6,212
0
0
137
0
0
137
0
0
103
0
103
CATFEED
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80-11
 
54,652
54,666
0
0
0
0
14
14
0
0
0
0
0
80-12
 
59,107
49,488
0
0
0
0
4,303
4,303
0
0
0
13,922
13,922
80-3
 
69,436
69,451
0
0
0
0
15
15
0
0
0
0
0
80-4
 
68,906
68,906
0
0
0
0
0
0
0
0
0
0
0
80-7
 
53,262
58,603
15,353
0
0
0
0
0
0
0
0
10,012
10,012
CATG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55-5
 
30,289
27,954
0
0
0
0
22,369
22,369
24,704
0
0
0
24,704
55-7
 
18,600
17,539
-23
0
0
0
0
0
0
1,038
0
0
1,038
CRUDE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100-4
 
78,592
77,114
0
0
0
21,809
0
21,809
0
0
0
23,287
23,287
100-5
 
76,758
80,423
109
0
0
26,109
0
26,109
0
0
0
22,553
22,553
100-6
 
72,091
73,216
-32
1,157
0
0
0
1,157
0
0
0
0
0
125-1
 
109,964
109,965
1
0
0
0
0
0
0
0
0
0
0
80-5
 
52,471
46,007
0
0
0
0
0
0
0
0
0
6,464
6,464
80-8
 
52,593
47,258
6,628
0
0
11,161
0
11,161
0
0
0
23,124
23,124


Schedule H - 1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

HSD
 
 
 
 
 
 
 
 
 
 
 
 
 
 
100-1
 
8,084
8,084
0
0
0
0
0
0
0
0
0
0
0
10-6
 
884
884
0
0
0
0
0
0
0
0
0
0
0
30-4
 
595
595
0
0
0
0
0
0
0
0
0
0
0
80-13
 
46,031
56,998
0
0
0
0
10,967
10,967
0
0
0
0
0
80-15
 
11,946
11,947
0
0
0
0
1
1
0
0
0
0
0
IC4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13
 
547
552
0
0
0
0
5
5
0
0
0
0
0
14
 
339
346
0
0
0
0
7
7
0
0
0
0
0
15
 
432
448
0
0
0
0
16
16
0
0
0
0
0
16
 
119
621
0
0
0
0
502
502
0
0
0
0
0
17
 
335
438
0
0
0
0
103
103
0
0
0
0
0
18
 
215
621
0
0
0
0
406
406
0
0
0
0
0
19
 
491
370
-121
0
0
0
0
0
0
0
0
0
0
20
 
616
115
-501
0
0
0
0
0
0
0
0
0
0
JET
 
 
 
 
 
 
 
 
 
 
 
 
 
 
150-2
 
13,962
13,939
-23
0
0
0
0
0
0
0
0
0
0
55-6
 
3,837
3,820
-1,072
0
0
0
1,055
1,055
0
0
0
0
0
55-8
 
18,437
30,504
0
0
0
0
12,067
12,067
0
0
0
0
0
KERO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10-1
 
519
519
0
0
0
0
0
0
0
0
0
0
0
LCO
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55-11
 
50,082
50,082
0
0
0
0
0
0
0
0
0
0
0
55-12
 
15,823
23,209
0
0
0
0
7,386
7,386
0
0
0
0
0
LIGHT REFM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55-2
 
17,668
18,556
-26
0
914
0
0
914
0
0
0
0
0
LPG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
01
 
324
154
-170
0
0
0
0
0
0
0
0
0
0
02
 
355
182
-173
0
0
0
0
0
0
0
0
0
0
03
 
246
143
-103
0
0
0
0
0
0
0
0
0
0
04
 
253
156
-97
0
0
0
0
0
0
0
0
0
0
05
 
156
380
0
0
0
0
224
224
0
0
0
0
0
06
 
151
380
0
0
0
0
229
229
0
0
0
0
0
07
 
147
441
0
0
0
0
294
294
0
0
0
0
0
08
 
141
141
0
0
0
0
0
0
0
0
0
0
0
09
 
234
235
0
0
0
0
1
1
0
0
0
0
0
LSRG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30-7
 
15,995
15,999
4
0
0
0
0
0
0
0
0
0
0
80-2
 
47,015
44,618
266
0
3,059
308
0
3,367
4,841
1,189
0
0
6,030
METHANOL
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Schedule H - 2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

30-9
 
0
0
0
0
0
0
0
0
0
0
0
0
0
MTBE OFF
 
 
 
 
 
 
 
 
 
 
 
 
 
 
10-2
 
0
0
0
0
0
0
0
0
0
0
0
0
0
NAPH SWEET
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15-2
 
11,937
11,932
-5
0
0
0
0
0
0
0
0
0
0
NAPHIGH
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55-10
 
8,338
8,343
5
0
0
0
0
0
0
0
0
0
0
80-1
 
26,038
29,421
-7,978
0
8,109
0
3,252
11,361
0
0
0
0
0
NC4
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12-2
 
4,478
2,356
0
0
0
2,390
0
2,390
4,512
0
0
0
4,512
21
 
66
66
0
0
0
0
0
0
0
0
0
0
0
22
 
110
110
0
0
0
0
0
0
0
0
0
0
0
23
 
57
57
0
0
0
0
0
0
0
0
0
0
0
24
 
39
39
0
0
0
0
0
0
0
0
0
0
0
25
 
81
81
0
0
0
0
0
0
0
0
0
0
0
26
 
51
51
0
0
0
0
0
0
0
0
0
0
0
27
 
156
371
215
0
0
0
0
0
0
0
0
0
0
28
 
253
186
0
0
0
0
0
0
0
0
0
67
67
29
 
248
189
0
0
0
0
0
0
0
0
0
59
59
30
 
656
117
412
0
0
0
0
0
951
0
0
0
951
OCTENE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
30-10
 
0
0
0
0
0
0
0
0
0
0
0
0
0
PLG
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15-1
 
6,784
7,215
0
0
0
0
2,658
2,658
2,227
0
0
0
2,227
PP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
31
 
114
301
0
0
0
0
187
187
0
0
0
0
0
32
 
243
201
-42
0
0
0
0
0
0
0
0
0
0
33
 
1,019
1,130
0
0
0
0
111
111
0
0
0
0
0
34
 
1,445
143
-1,302
0
0
0
0
0
0
0
0
0
0
35
 
182
233
0
0
0
0
51
51
0
0
0
0
0
36
 
1,266
1,266
0
0
0
0
0
0
0
0
0
0
0
REFM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
55-3
 
26,335
27,138
0
0
0
0
6,384
6,384
5,581
0
0
0
5,581
55-4
 
22,873
22,888
0
0
0
0
15
15
0
0
0
0
0
SLOP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25-1
 
4,417
4,631
1,371
0
0
0
0
0
1,157
0
0
0
1,157
3-02
 
1,628
1,628
0
0
0
0
0
0
0
0
0
0
0
30-3
 
962
962
0
0
0
0
0
0
0
0
0
0
0
5-1
 
90
90
0
0
0
0
0
0
0
0
0
0
0
55-1
 
6,215
6,215
0
0
0
0
0
0
0
0
0
0
0


Schedule H - 3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

8-01
 
750
750
0
0
0
0
0
0
0
0
0
0
0
80-14
 
2,083
2,080
-3
0
0
0
0
0
0
0
0
0
0
SLURHS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
80-6
 
43,711
45,031
95
0
1,225
0
0
1,225
0
0
0
0
0
 
Plant Totals:
1,415,478
1,474,234
12,730
89,169
13,445
61,777
72,622
237,013
89,169
2,227
103
99,488
190,987



Date Reconciled: Tuesday, December 02, 2014 1:26:00 PM
 
Print Date: Tuesday, December 02, 2014 1:29:49 PM




Page:1 of 1
Printed By: KSS006




Schedule H - 4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 
 
 
 
 
 
 
Form of Alon Other Barrel Report
 
 
 
 
 
 
 
MTD Summary
 
 
 
 
 
 
 
Barge Receipts
 
 
 
 
 
 
 
 
 
 
 
 
1-Dec
0.00
 
103716-1102
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Barges
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Crude Truck Receipts
 
 
 
 
 
 
 
 
 
 
 
 
 
0.00
EASTEX
12/1
 
 
 
 
 
EASTEX
 
 
 
 
 
 
EASTEX
 
 
 
 
 
 
EASTEX
 
 
 
 
 
 
EASTEX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Trucks
0.00
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Railcar Crude Receipts
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Railcars
0.00
 
 
 
 
 
 
 
 
 
 
 
 




Schedule H - 5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Daily Tabs
ALON PURCHASED CRUDE


Release #
ARRIVAL
DATE
START
DATE
Vendor
PURCHASER
OPEN
GAUGE
CLOSE
GAUGE
H20
GSV
BBLS
API
TEMP
FACTOR
BS&W
NET
BBLS
OPEN
METER
CLOSE
METER
Transport
 
12/1/2014
12/1/2014
 
ALON
 
 
 
 
 
 
 
 
182.00
 
 
Truck
103716-1102
12/1/2014
12/1/2014
 
ALON
 
 
 
 
 
 
 
 
50192.54
 
 
Barge




Schedule H - 6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Monthly Crude Truck Receipts by Meter


ALON USA
KROTZ SPRINGS REFINERY
Crude Truck Receipts by Meter
 
MONTH: November 2014



Carrier
BRIDGER
GULFMARK
  CENTRAL
  CENTRAL
SUNOCO
TAYLOR
GENESIS
EASTEX
PLAINS
PLAINS
 
Supplier
SHELL
GULFMARK
SHELL
SHELL
SUNOCO
SHELL
GENESIS
EASTEX
PLAINS
PLAINS
 
METER:
NO. 1
NO. 2
NO. 3
NO. 4
NO. 5
NO. 6
NO. 7
NO. 8
NO. 9
NO. 10
 
 
 
 
 
 
 
 
 
 
 
 
 
Closing Meter
551,671.3
213,775.9
158,312.6
961,141.7
140,530.1
119,029.5
713,142.8
985,239.2
568,913.6
548,139.5
 
Opening Meter
545,591.2
208,211.5
136,278.1
944,609.9
69,371.8
111,529.7
691,683.2
981,662.2
491,853.0
460,540.0
 
 
6,080.10
5,564.40
22,034.50
16,531.80
71,158.30
7,499.80
21,459.60
3,577.00
77,060.60
87,599.50
 
Meter Factor
1.0066
0.9975
1.0065
1.0100
1.0078
1.0048
1.0114
1.0062
0.9988
1.0038
 
 
6,120.23
5,550.49
22,177.72
16,697.12
71,713.33
7,535.80
21,704.24
3,599.18
76,968.13
87,932.38
 
Temp Comp Factor
0.99849
0.99866
0.99847
0.99933
0.99758
1.00127
0.99873
1.00071
0.99422
0.99670
 
 
6,110.99
5,543.05
22,143.79
16,685.93
71,539.79
7,545.37
21,676.68
3,601.73
76,523.25
87,642.20
 
  % B.S.&W.
0.300%
0.200%
0.200%
0.400%
0.600%
0.200%
0.300%
0.050%
0.300%
0.200%
 
 B.S. & W.
18.33
11.09
44.29
66.74
429.24
15.09
65.03
1.80
229.57
175.28
 
Calculated Total
6,092.65
5,531.97
22,099.50
16,619.19
71,110.55
7,530.28
21,611.65
3,599.93
76,293.68
87,466.92
317,956.32
 
 
 
 
 
 
 
 
 
 
 
 
Detail Report Total
6,091.75
5,526.99
22,098.40
16,614.56
71,107.15
7,528.97
21,609.43
3,599.83
76,287.94
87,463.22
317,928.26
Variance (Meter Jumps)
0.90
4.97
1.10
4.62
3.40
1.31
2.22
0.10
5.74
3.69
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Crude Truck Receipts
317,928.26
 
 
 
 
 
 
 
 
 
 




Schedule H - 7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

ExxonMobil Pipeline Movements
ALON REFINERY
KROTZ SPRINGS, LA
EXXONMOBIL PIPELINE MOVEMENTS
Nov-14
 
 
 
 
 
 
 
 
 
TICKET
 
METER ID
METER ID
METER ID
METER ID
 
 
DATE
NUMBER
COMMODITY
98213
100109
100209
100210
SHIPPER
 
11/4/2014
KRSPNL-153-0
LLS-PL
 
 
         19,624
 
J Aron & Company "Supply A"
 
KRSPNL-154-0
LLS-PL
 
 
 
         19,745
J Aron & Company "Supply A"
12/1/2014
KRSPNL-155-0
HLS-EMP
 
 
         29,241
 
J Aron & Company "Supply A"
 
KRSPNL-156-0
HLS-EMP
 
 
 
         33,987
J Aron & Company "Supply A"
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
Meter Totals
0
0
         48,864
         53,732
  102,595.99
 
 
 
 
 
 
 
 
 
 
 
TOTAL
HLS
 
ChevronTexaco USA
 
 
 
 
TOTAL
LLS-PL
 
ChevronTexaco USA
    39,368.75
 
 
 
TOTAL
HLS-EMP
 
ChevronTexaco USA
    63,227.24
 
 
 
TOTAL
SBL
 
ChevronTexaco USA
 
 
 
 
TOTAL
BAK
 
ChevronTexaco USA
 
 
 
 
 
 
 
 
 
  102,595.99
 
 




Schedule H - 8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Krotz Spring Barge Monthly Barge Report


 
 
ALON REFINING-KROTZ SPRINGS, INC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
BARGE REPORT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
KROTZ SPRINGS, LA.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MTD:
 
November, 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
RECEIPTS:
 
 
 
 OUTSIDE CRUDE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
0
0
0
0
0
0
 
 
 
 
 
 
 
 
DATE:
 R #
TUG/BARGES
DOCK
WTI
GCB
BAK-BRG
PHUD
SBP
EAG
BURNS
LSRG
NAPHTHA
CATFEED
ALKYLATE
METHANOL
 
BARGE CO.
COMMENTS
=
=
=
======
=
=
=
=
=
=
=
=
=
 
 
 
 
=
=
11/02/14
103715-1023
JANICE ROBERTS / FMT 3054, 3240
3
35,659.61
13,868.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/03/14
103715-1025
DAVID MCNEMAR / FMT 3029, 3200
3
34,068.98
13,249.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/04/14
103715-1101
BUBBA GATES / FMT 3027, 3070
3
34,854.02
12,891.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/05/14
103715-1102
BILL TULLIER / FMT 3039, 3062
3
35,424.15
13,102.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/06/14
103715-1103
BRIAN O'DANIELS / FMT 3049, 3066
3
35,564.63
13,154.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/07/14
103715-1104
GRACE NICOLE / FMT 3073, 3086
3
39,570.01
14,636.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/08/14
103715-1105
LIL D / FMT 3007, 3034
3
34,875.33
12,899.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/09/14
103715-1106
JANICE ROBERTS / FMT 3054, 3240
3
36,178.92
13,381.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/10/14
103716-1101
BRIAN O'DANIELS / FMT 3049, 3066
3
 
 
 
48,734.01
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/23/14
103715-1108
DAVID MCNEMAR / FMT 3029, 3200
3
33,893.31
12,856.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/25/14
103715-1107
BRIAN O'DANIELS / FMT 3020, 3061
5
38,320.21
14,535.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/25/14
103715-1109
BUBBA GATES / FMT 3027, 3070
3
43,111.55
5,051.93
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/27/14
103715-1110
BILL TULLIER / FMT 3039, 3062
3
48,097.92
0.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/28/14
103715-1115
JOHN PASENTINE / FMT 3060, 3190
5
51,967.84
0.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/29/14
103715-1111
LIL D / FMT 3007, 3034
5
48,140.78
0.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
11/30/14
103715-1112
JANICE ROBERTS / FMT 3054, 3240
3
49,425.75
0.00
 
 
 
 
 
 
 
 
 
 
 
FLORIDA MARINE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Schedule H - 9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/15/14
606081
SPINDLETOP / MMI 2805, 2806
1
 
 
 
 
 
 
 
 
51,462.65
 
 
 
 
 
 
11/22/14
606917
CAPT JACK GREEN / WEB 320, 321T
4
 
 
 
 
 
 
 
53,133.10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/29/14
103715-1109CFINV
BUBBA GATES / FMT 3027, 3070
3
 
 
 
 
 
 
 
 
 
43,372.38
 
 
 
 
TEMPORARY CATFEED STORAGE - DISCHARGE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Reclass GCB / WTI on all highlighted lines
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Per Michael - use 27.5% for the month; EOM 18.9%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DOCK #1
0.00
DOCK # 1
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
 
 
 
 
DOCK #3
0.00
DOCK # 3
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
 
 
 
 
DOCK #4
0.00
DOCK # 4
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
 
 
 
 
DOCK #5
0.00
DOCK # 5
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
 
 
 
 
0
0
0
 
------------------------------------------------------------------------
------------------------------------------------------------------------
------------------------------------------------------------------------
------------------------------------------------------------------------
------------------------------------------------------------------------
------------------------------------------------------------------------
------------------------------------------------------------------------
------------------------------------------------------------------------
------------------------------------------------------------------------
 
------------------------------------------------------------------------
 
 
 
 
TOTALS
0.00
TOTALS
 
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
0.00
 
 
 
 
===========
===========
=
 
=
=
=
=
=
=
=
=
=
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


Schedule H - 10

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

DELIVERIES:
 
 
 
 OUTSIDE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
0
0
0
 
0
DIESEL
0
0
0
 
 
 
 
0
 
DATE:
   R #
TUG/BARGES
DOCK
 NOLEAD
PREMIUM
DIESEL
JET
ATS
L & L OIL
LT REFM
FO BLDSTK
NAPHTHA
SLURRY
LSRG/NATG
LCO
CATFEED
 
COMMENTS
=
=
=
=
=
=
=
=
=
===========
=
=
===========================
 
 
 
 
 
=
11/03/14
9311290
JOCK CENAC / CTCO 337, 338, 339
5
 
 
 
 
 
 
 
 
 
 
 
69,834.37
 
 
 
11/08/14
9311291
FRANCIS BENEDICT / KIRBY 28188, 28189
4
 
 
50,063.19
 
 
 
 
 
 
 
 
 
 
 
 
11/13/14
9311783
BIG AL / KIRBY 28137
1
 
 
 
 
 
 
25,779.60
 
 
 
 
 
 
 
 
11/15/14
9311809
FRANCIS BENEDICT / KIRBY 28188, 28189
4
 
 
51,191.18
 
 
 
 
 
 
 
 
 
 
 
 
11/24/14
9312886
FRANCIS BENEDICT / KIRBY 28188, 28189
4
 
 
50,525.14
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/26/14
103715-1109CFINV
BUBBA GATES / FMT 3027, 3070
3
 
 
 
 
 
 
 
 
 
 
 
 
43,510.76
 
TEMPORARY CATFEED STORAGE - LOAD
11/28/14
607519
PATRICIA ANNE / GM 3000, 3003
3
 
 
 
 
 
 
 
 
 
 
 
 
45,287.37
 
TEMPORARY CATFEED STORAGE - LOAD / PENDING SALE OR DISCHARGE BACK TO REFINERY
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Schedule H - 11

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Amdel End of Month Shipper Summary


[formofalonotherbarrel_image1.jpg]

Schedule H - 12

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image2.jpg]

Schedule H - 13

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image2.jpg]

Schedule H - 14

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image3.jpg]

Schedule H - 15

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image4.jpg]

Schedule H - 16

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image5.jpg]

Schedule H - 17

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Nederland End of Month Shipper Summary
[formofalonotherbarrel_image6.jpg]

Schedule H - 18

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image7.jpg]

Schedule H - 19

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image8.jpg]

Schedule H - 20

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarrel_image9.jpg]



Schedule H - 21

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

ExxonMobil End of Month Shipper Summary
[formofalonotherbarre_image10.jpg]

Schedule H - 22

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarre_image11.jpg]

Schedule H - 23

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

[formofalonotherbarre_image12.jpg]



Schedule H - 24
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE I








Pricing Group
Commencement Date Target Month End Volumes
June Target Month End Volumes
Gasoline
(***)
(***)
Jet
(***)
(***)
Catfeed
(***)
(***)
Crude
(***)
(***)
Slop
(***)
(***)
Slurry
(***)
(***)
Diesel
(***)
(***)




Schedule I-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE J


CRUDE OIL AND FEEDSTOCKS


Trade Execution Protocol:
To the extent Alon requests that J. Aron consider purchasing Crude Oil outside
the Existing Procurement Contracts, the following steps need to be followed as
soon as trade details are available;
1)
Company to provide to J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q)

2)
J. Aron to confirm to Company via e-mail if it agrees with all economics &
terms.

3)
If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.

4)
All trade execution communications should be sent to J. Aron at:

(***)
Scheduling Protocol:
J. Aron & Company (“Aron”) shall:
1)
Unless otherwise agreed between the Parties, Aron shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

2)
Designate crude oil scheduler(s) who will be responsible for performing and
communicating to Company all of Aron’s nomination and scheduling obligations as
detailed in the Supply and Offtake Agreement. All scheduling communications to
J. Aron should be sent to:

(***)
3)
Upon receipt from Company, nominate the Company’s crude oil Procurement
Contracts with Third Party Suppliers, pipelines and facilities.

4)
Upon receipt, promptly communicate any nomination, grade and/or quantity changes
to/from Company, Third Party Suppliers and/or pipeline/facility operators prior
to and within the Delivery Month.

 
Company shall:
1)
Unless otherwise agreed upon by the Parties, Company shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

2)
Designate a crude oil scheduler who will be the primary person responsible for
performing and communicating to J. Aron all Company’s obligations of the Amended
and Restated Supply and Offtake Agreement. All scheduling communications to
Company should be sent to: (***)

3)
Provide Aron with scheduling instructions for each crude oil Procurement
Contract with Third Party Suppliers, pipelines and facilities

4)
Promptly communicate to Aron any nomination grade and/or quantity changes
relating to any Third Party Suppliers, pipelines and facilities prior to and
within the Delivery Month.

 
PRODUCTS


Trade Execution Protocol for Included Transactions:





Schedule J - 1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

1) Company to provide J. Aron via e-mail a trade sheet(s) specifying all
negotiated trade details & terms, as soon as available. (See template in
Schedule Q)
2)
J. Aron to confirm via e-mail acceptance of all economics & terms.

3)
If any amendments are made to the original trade sheet, Company will provide a
final revised trade sheet for documentation.

4)
All trade execution communications should be sent to J. Aron at: (***)



Excluded Transactions Protocol:
1)
Upon entering into an Excluded Transaction, J. Aron will provide to Company, via
email, a trade sheet(s), in the form of the Excluded Transaction Trade Sheet
(Schedule T).

Scheduling Protocol:


Aron shall:
1)
Unless otherwise agreed upon by the Parties, Aron shall perform all of their
scheduling responsibilities in accordance with current tariffs, mutually agreed
terms and conditions and follow standard industry practice.

2)
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Company all Aron obligations of the Supply
and Offtake Agreement. All scheduling communications to J. Aron should be sent
to: (***)

3)
Nominate all Refined Product nominations to Company in accordance with standard
industry practice.

4)
Promptly communicate to Company any changes or modifications to Aron’s prior
nominations.

5)
Communicate nominations to or from all third parties for pipeline, barge and
truck receipts or deliveries.



Company shall:
1)
Designate a refined product scheduler who will be the primary person responsible
for performing and communicating to Aron all Company obligations of the Supply
and Offtake Agreement. All scheduling communications to Company should be sent
to: (***)

2)
Accept and confirm and when applicable, provide origins, for all Refined Product
nominations to Aron in accordance with standard industry practice.

3)
Promptly communicate Companies acceptance to any changes or modifications to
Aron’s nominations.

4)
Company shall accept and confirm and when applicable, provide origins, for all
Product nominations to J. Aron in accordance with standard industry practice.

5)
Company shall promptly communicate their acceptance to any changes or
modifications to J. Aron’s nominations.






Schedule J - 2
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE K
 

Gasoline:


Set forth below are the Colonial Pipeline product designations of various grades
of gasoline:
A1: 8.8 (RVP)
A2 10.0 (RVP) the Company’s primary Summer grade
A3 12.5 (RVP) the Company’s Spring and Fall transition grade
A4 14.5 (RVP) the Company’s primary Winter grade


    For all gasoline sold in an Excluded Transaction, other than A3 grade (i.e.,
A1, A2, A4), the Per Barrel Adjustment for such gasoline shall equal to the sum
of the Location Differential (as defined below), plus:
(a) The arithmetic average of the mean of the Low/High Price per U.S. gallon of
prompt cycle CBOB A Gasoline (either A4 or A2 or A1 grade of gasoline as the
case may be) as stated in U.S. cents, as published by Argus US Products, for
each trading day during the relevant delivery month, less (b) the Long Product
FIFO Price for gasoline for such delivery month.


For all A3 grade gasoline sold in an Excluded Transaction, the Per Barrel
Adjustment for such gasoline shall be equal to the sum of the Location
Differential, plus:
(a) The arithmetic average of the mean of the Low/High Price per U.S. gallon of
prompt cycle CBOB A gasoline (for A4 grade of gasoline), stated in U.S. cents,
as published by Argus US Products, for each trading day during the relevant
delivery month, plus (b) the agreed upon trading differential between A3 and A4
gasoline, (c) less the Long Product FIFO Price for gasoline for such delivery
month.


Any quoted prices will be converted to a $/Barrel basis.


Jet Fuel:


For all jet fuel sold in an Excluded Transaction, the Per Barrel Adjustment for
such jet fuel shall be equal to the Location Differential.
Definitions:
“Location Differential” for each barrel sold shall equal the Colonial Pipeline
tariff differential between Houston, Texas and Krotz Springs, Louisiana in
effect at the time of the applicable Excluded Transaction.


Notes:
Argus Quotes and Description




PA00069982CC01     Gasoline Regular CBOB Colonial A pipe cycle
Quotes for A4 Sep 1 to April 15, A1 Quotes for April 16 to August 31




PA00077422CC01     Gasoline 85 CBOB A1 Colonial 9.0 RVP supplemental cycle
Quotes for A2 from April to September





Schedule K-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.


SCHEDULE L


To determine the Monthly Working Capital Adjustment for any month, Aron shall
apply the following procedures:
1. Aron shall calculate the Net Working Capital Balance for such month. “Net
Working Capital Balance” means, for any month, the sum of the Long Crude FIFO
Value, the Short Crude FIFO Value, all Long Product FIFO Values and all Short
Product FIFO Values, each as of the end of such month, which sum may be positive
or negative.
2. If the Net Working Capital Balance is positive, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR plus the greater of (i) (***) and (ii) (***). In
such case, the product of such positive amount and negative one shall be the
“Monthly Working Capital Adjustment” for such month, which shall represent an
amount due to Aron in the Monthly True-up Amount.


3. If the Net Working Capital Balance is negative, then Aron shall compute the
amount of interest that would have accrued on such amount during the relevant
month, at a rate equal to LIBOR, computed on the basis of actual days elapsed
over a 365 day year, which shall result in a negative amount. In such case, the
absolute value of such amount shall be the “Monthly Working Capital Adjustment”
for such month, which shall represent an amount due to the Company in the
Monthly True-up Amount.


As used above, LIBOR means, for any month, the rate for one-month deposits in
U.S. Dollars, as quoted on Reuters page LIBOR01 (or such other page as may
replace that page on that service) as of 11:00 a.m., London, England time, on
the second Business Day prior to such month; provided that if any such day is
not a London banking day, LIBOR for such day shall be LIBOR for the immediately
preceding London banking day. If such quote is not available, then LIBOR shall
be determined as the average of the rate at which overnight deposits in U.S.
Dollars are offered by leading banks in the London inter-bank market.







Schedule L-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE M


Notices





If to the Company, to:


Alon Refining Krotz Springs, Inc.
12700 Park Central Drive, Suite 1600 
Dallas, TX 75251 
972-367-4000 (Main Number)


 
General Notices:


 
(***)


(***)


(***)


(***)


Trading and Sales:


 
(***)




Scheduling:


(***)




(***)




(***)


(***)


(***)




Payable and Billing:


 
(***)


(***)


(***)


 
(***)




 
Production & Yield Accounting:


 
(***)


(***)


 
 


Schedule M-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



(***)


 
 
If to Aron, to:


Trading and Sales:
(***)




(***)


(***)


(***)


 
Scheduling:


Primary:


(***)










(***)


Confirmations:
 
Primary:
 (***)


Alternate:
(***)





Payments:
Primary:
(***)


Alternate:
(***)


 
Invoicing/Statements:
Primary:
(***)


Alternate:
(***)


Alternate:
(***)




(***)


General Notices:

(***)



Schedule M-2


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

Schedule N
The “FIFO Balance Final Settlement” shall be determined as follows:
1. As of the Termination Date, the Short Crude FIFO Position, Long Crude FIFO
Position, Short Product FIFO Positions (for all Products) and Long Product FIFO
Positions (for all Products) shall be calculated as if such Termination Date
were the end of a month.
2. If such Short Crude FIFO Position does not equal zero, then the “Final Short
Crude Value” shall equal:
(Step-Out Price x Short Crude FIFO Position) - (Short Crude FIFO Value)
3. If such Long Crude FIFO Position does not equal zero, then the “Final Long
Crude Value” shall equal:
(Step-Out Price x Long Crude FIFO Position) – (Long Crude FIFO Value)
4. For each Short Product FIFO Position that does not equal zero, the “Final
Short Product Value” shall equal:
(Step-Out Price x Short Product FIFO Position) - (Short Product FIFO Value)
5. For each Long Product FIFO Position that does not equal zero, the “Final Long
Product Value” shall equal:
(Step-Out Price x Long Product FIFO Position) – (Long Product FIFO Value)
6. The “FIFO Balance Final Settlement” shall equal the sum of all amounts
determined under items 2 through 5 above; provided that if such sum is a
positive number it shall be due to the Company and it such amount is a negative
number, the absolute value thereof shall be due to Aron.
7. For purposes of including the FIFO Balance Final Settlement in the
Termination Amount, if such amount is due to Aron, it will be included therein
as a positive number and if such amount is due to the Company, it will be
included therein as a negative numbers.



Schedule N-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE O




 
 
 
 
 
TARGET EOM:
308,056
 
Crude Oil
Gross
 
 
 
 
 
Gross
Operating Range - Gross
Date
Beginning Inventory
Barge Receipts
Southbend Pipeline
St. James Pipeline
Trucks
Unit Charge
End Inventory
MIN
MAX
05/19/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/20/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/21/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/22/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/23/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/24/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/25/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/26/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/27/10
393,852
0
0
0
0
0
393,852
221,112
395,000
05/28/10
393,852
0
0
0
0
(45,000)
348,852
221,112
395,000
05/29/10
348,852
0
0
0
0
(45,000)
303,852
221,112
395,000
05/30/10
303,852
0
0
0
0
(45,000)
258,852
221,112
395,000
05/31/10
258,852
0
0
0
0
(45,000)
213,852
221,112
395,000
06/01/10
213,852
0
23,000
98,440
1,000
(52,000)
284,292
221,112
395,000
06/02/10
284,292
0
23,000
0
1,000
(61,000)
247,292
221,112
395,000
06/03/10
247,292
0
23,000
0
1,000
(61,000)
210,292
221,112
395,000
06/04/10
210,292
0
23,000
98,440
1,000
(61,000)
271,732
221,112
395,000
06/05/10
271,732
0
23,000
52,500
1,000
(61,000)
287,232
221,112
395,000
06/06/10
287,232
0
23,000
0
1,000
(61,000)
250,232
221,112
395,000
06/07/10
250,232
0
23,000
98,440
1,000
(61,000)
311,672
221,112
395,000
06/08/10
311,672
0
23,000
52,500
1,000
(75,000)
313,172
221,112
395,000
06/09/10
313,172
0
23,000
0
1,000
(80,000)
257,172
221,112
395,000
06/10/10
257,172
0
23,000
98,440
1,000
(80,000)
299,612
221,112
395,000
06/11/10
299,612
0
23,000
52,500
1,000
(80,000)
296,112
221,112
395,000
06/12/10
296,112
0
23,000
0
1,000
(72,000)
248,112
221,112
395,000
06/13/10
248,112
0
23,000
98,440
1,000
(60,000)
310,552
221,112
395,000
06/14/10
310,552
0
23,000
52,500
1,000
(60,000)
327,052
221,112
395,000
06/15/10
327,052
0
23,000
0
1,000
(60,000)
291,052
221,112
395,000
06/16/10
291,052
0
23,000
98,440
1,000
(60,000)
353,492
221,112
395,000
06/17/10
353,492
0
23,000
52,500
1,000
(60,000)
369,992
221,112
395,000
06/18/10
369,992
0
23,000
0
1,000
(60,000)
333,992
221,112
395,000
06/19/10
333,992
0
23,000
98,440
1,000
(60,000)
396,432
221,112
395,000
06/20/10
396,432
0
23,000
0
1,000
(60,000)
360,432
221,112
395,000
06/21/10
360,432
0
23,000
0
1,000
(60,000)
324,432
221,112
395,000
06/22/10
324,432
0
23,000
98,440
1,000
(60,000)
386,872
221,112
395,000
06/23/10
386,872
0
23,000
0
1,000
(60,000)
350,872
221,112
395,000
06/24/10
350,872
0
23,000
0
1,000
(60,000)
314,872
221,112
395,000
06/25/10
314,872
0
23,000
98,440
1,000
(60,000)
377,312
221,112
395,000
06/26/10
377,312
0
23,000
0
1,000
(60,000)
341,312
221,112
395,000
06/27/10
341,312
0
23,000
0
1,000
(60,000)
305,312
221,112
395,000
06/28/10
305,312
0
23,000
111,540
1,000
(60,000)
380,852
221,112
395,000
06/29/10
380,852
0
23,000
0
1,000
(60,000)
344,852
221,112
395,000
06/30/10
344,852
0
23,000
0
1,000
(60,000)
308,852
221,112
395,000
 
 
 
 
 
 
 
 
 
 






Schedule O-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

SCHEDULE P




Pricing Group
Inventory Report Code
Description
GASOLINE
 
 
 
87CBOB11.5
87 OCT CBOB Unl 11.5 RVP
 
87CBOB13.5
87 OCT CBOB Unl 13.5 RVP
 
87CBOB7.8
87 OCT CBOB Unl 7.8 RVP
 
87CBOB9.0
87 OCT CBOB Unl 9.0 RVP
 
87CON10.0
87 Oct Conv (10# RVP)
 
87CON11.5
87 Oct Conv Unl 11.5 RVP
 
87CON13.5
87 Oct Conv Unl 13.5 RVP
 
87CON30ULS11.5
87 CON30ULS 11.5
 
87CON30ULS13.5
87 CON30ULS 13.5
 
87CON30ULS9.0
87 CON30ULS 9.0
 
87CON7.0
87 Oct Conv Unl 07.0 RVP
 
87CON7.8
87 Oct Conv Unl 7.8 RVP
 
87CON8.5
87 Oct Conv UNL 8.5 RVP
 
87CON9.0
87 Oct Conv UNL 09.0 RVP
 
93CON10.0
93 Oct Conv 10# RVP
 
93CON11.5
93 Oct Conv 11.5 RVP
 
93CON13.5
93 Oct Conv 13.5 RVP
 
93CON15.0
93 Oct Conv 15.0 RVP
 
93CON7.0
93 Oct Conv 7.0 RVP
 
93CON7.8
93 Oct Conv 7.8 RVP
 
93CON8.5
93 Oct Conv 8.5 RVP
 
93CON9.0
93 Oct Conv 9.0 RVP
 
ALKY-PURCH
Purchased Alkylate
 
CATG
Cat Gasoline
 
ISOM
Isomerates
 
LIGHT REFM
Light Reformate
 
LSRG
Light Straight Run Gasoline
 
NAP SWEET
Sour Naphtha 45 N + A
 
NAP40
Naphtha >38 & < 43 N + A
 
NAP40-PURCH
NAPHTHA 40
 
NAPH SWEET
NAPH SWEET
 
NAPHIGH
Naphtha >= 43 N + A
 
NAPLOW
Naphtha <= 38 N + A
 
NATGASO
NATURAL GASOLINE
 
NATGASO-SALES
NATURAL GASOLINE
 
NC4
Normal Butanes
 
PLG
Polygas
 
REFM
Reformate
 
REFM-PURCH
PURCHASED REFORMATE


Schedule P-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 
TOL-XYL MIX
Toluene-Xylene Mix Purchases
 
TRUCKNATGASO
Truck Natural Gasoline
 
C7-
C7 Minus
 
C9+
C9 Plus
 
 
 
JET
 
 
 
JET
Jet Fuel
 
JET54
CPL 54 Jet
 
JP8
JP 8
 
KERO
Kerosene
 
KERO55
CPL 55 Kerosene
 
 
 
CATFEED
 
 
 
ATB
Atmospheric Tower Bottoms
 
CATFEED
FCCU Feed
 
LSATB
LOW SULFUR ATMOSPHERIC TOWER BOTTOMS
 
VGO<.5
Vacuum Gas Oil <.5% Sulfur
 
VGOHIGHSUL
VGO High Sulfur >=1.6% Sulfur
 
VGOHIGHSUL-PURCH
VGO High Sulfur Purchased
 
VGOLOWSUL
VGO LOW SULFUR<=.7% SULFUR
 
VGOLOWSUL-PURCH
VGO Low Sulfur Purchased
 
VGOMIDSUL
VGO MID SULFUR> 0.7% & 1.6% SULFUR
 
VGOMIDSUL-PURCH
VGO Mid Sulfur Purchased
 
VGORIVER
VGO River
 
VGOTRUCK
VGO Truck
 
 
 
CRUDE
 
 
 
BAKKEN
Bakken
 
BONITO
BONITO SOUR CRUDE
 
CRUDE
Generic Crude
 
EAGLEFORD
Eagleford
 
EMX
Empire Mix
 
EPL
Exxon P/L
 
FOR
Forcados
 
FORK
Forked Island
 
GCB
GULF COAST BLENDLNG
 
GULF COAST SOUR CRUDE
Gulf Coast Sour Crude
 
HLS
Heavy Louisiana Sweet


Schedule P-2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 
HLS-EMP
Heavy Louisiana Sweet - Empire
 
LLS
Louisiana Light Sweet Crude (Trucks)
 
LLS-PL
LLS PIPELINE
 
LLSSJ
St. James LLS
 
NED
Nederland
 
NLS
NLS
 
OSO
OSO COND.
 
PHUD
Port Hudson
 
RAIL CRUDE
Rail Crude
 
SBL
Saharan Blend
 
SBL-LLS
SBL-LLS
 
SEG20
SEG20
 
SOUR CRUDE
Sour Crude
 
SUGARLAND
SUGARLAND
 
WTI
WTI
 
 
 
SLOP
 
 
 
SLOP
Slop
 
 
 
SLURRY
 
 
 
#6 FUEL OIL
#6 Fuel Oil
 
ASPHALT
Asphalt
 
FLUX
FLUX
 
FO BLDSTK
FO Blendstock
 
FUEL OIL
Fuel Oil
 
FUEL OIL BLENDSTOCK
Fuel Oil Blendstock
 
HEAVY OIL
Heavy Oil
 
SLURHS
Slurry High Sulfur
 
SLURLS
Slurry Low Sulfur
 
 
 
DIESEL
 
 
 
LCO
LCO
 
HSD
#2 Heating Oil .2% Sulfur
 
HSD.3
#2 Heating Oil .3% Sulfur
 
HSD.5
#2 Heating Oil .5% Sulfur
 
HSDBLND
High Sulfur No2 Oil Blendstock
 
HSFO2
2,000 ppm S Heating Oil #2 Fuel Oil
 
HSNO2HO
High Sulfur No 2 Heating Oil, <1% Sulfur
 
LCO-KS
LCO-Krotz springs (sales/transfers)
 
LCO-KSTOSC
LCO-KSTOSC


Schedule P-3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.

 
LSD
Diesel, Low Sulfur
 
LSD1DY
Dyed Low Sulfur Diesel
 
LSDDYED
Dyed Low Sulfur Diesel
 
LSNO2HO
No. 2 Heating Oil, .3%S
 
MDO
Marine Diesel Oil
 
MSNO2HO
No. 2 Heating Oil, .5%S
 
ULSD
Ultra Low Sulfur Diesel
 
ULSD-DY
Ultra Low Sulfur Diesel Dyed
 
 
 


SUPPLEMENTAL MATERIAL
 




 
SUPPLEMENTAL MATERIAL
SUPPLEMENTAL MATERIAL




Schedule P-4


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule Q


TRADE SHEET TEMPLATES
FOR PRODUCTS
 
Trade Date (Month/Day/Year):
[mm/dd/yyyy]
Ticket #:
[#]
Version:
[#]
 
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Broker (Full Legal Name):
 
 
 
 
Contact:
[Contact's Name]
Phone #:
[XXX-XXX-XXXX]
 
Rate:
 
 
 
 
Evergreen:
[Yes/No]
Cancellation Provisions:
[Buyer to Cancel 30 calendar days prior to delivery month]
Credit Terms:
[Describe specific terms as applicable]
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product / Description:
[Gasoline / Conventional Regular Gasoline Blendstock (CBOB) for blending with
10% denatured fuel ethanol]
Grade / Type:
[A#]
Grade Description:
[Meeting pipeline specifications for the relevant grade]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Seller's Option/Operational Tolerance]
Pricing Terms (USD/GAL):
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco Products '86]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]




Schedule Q-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





FOR CRUDE STANDARD TRADES
 
Trade Date (Month/Day/Year):
[mm/dd/yyyy]
Ticket #:
[#]
Version:
[#]
 
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Broker (Full Legal Name):
 
 
 
 
Contact:
[Contact's Name]
Phone #:
[XXX-XXX-XXXX]
 
Rate:
 
 
 
 
Evergreen:
[Yes/No]
Cancellation Provisions:
[Buyer to Cancel 30 calendar days prior to delivery month]
Credit Terms:
[Describe specific terms as applicable]
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product Description:
[Crude]
Grade/Type:
[WTI / Light Sweet Type (Common Stream Quality) Crude Oil]
Grade Description:
[Common Stream: Crude Oil moved through pipeline/pipeline facilities which has
commingled or intermixed with crudes of like quality and characteristics as may
be determined by the carrier based on quality assays]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Seller's Option/Operational Tolerance]
Pricing Terms:
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco '93 GT&Cs with STUSCO 2009 Amends]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]




Schedule Q-2



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





FOR CRUDE EXCHANGE
Trade Date (Month/Day/Year):
[mm/dd/yyyy]
Ticket #:
[#]
Version:
[#]
 
Broker (Full Legal Name):
 
 
 
 
Contact:
[Contact's Name]
Phone #:
[XXX-XXX-XXXX]
 
Rate:
 
 
 
 
Evergreen:
[Yes/No]
Cancellation Provisions:
[Buyer to Cancel 30 calendar days prior to delivery month]
Credit Terms:
[Describe specific terms as applicable]
PART A
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product Description:
[Crude]
Grade/Type:
[WTI / Light Sweet Type (Common Stream Quality) Crude Oil]
Grade Description:
[Common Stream: Crude Oil moved through pipeline/pipeline facilities which has
commingled or intermixed with crudes of like quality and characteristics as may
be determined by the carrier based on quality assays]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Seller's Option/Operational Tolerance]
Pricing Terms:
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco '93 GT&Cs with STUSCO 2009 Amends]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]


Schedule Q-3



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PART B
Buyer (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Seller (Full Legal Name):
 
Contact:
[Trader's Name]
Phone #:
[XXX-XXX-XXXX]
 
Quantity:
[X,XXX.XX]
Unit/Conversion:
[Barrels/Day]
 
Product Description:
[Crude]
Grade/Type:
[WTI / Light Sweet Type (Common Stream Quality) Crude Oil]
Grade Description:
[Common Stream: Crude Oil moved through pipeline/pipeline facilities which has
commingled or intermixed with crudes of like quality and characteristics as may
be determined by the carrier based on quality assays]
Incoterms:
[FOB]
Delivery Location:
[Location, City, State]
Shipping Method:
[Pipeline]
Shipping Method Name:
[Pipeline X]
Delivery Period/Cycle:
[From and including mm/dd/yyyy to and including mm/dd/yyyy (if applicable); C#
(if applicable)]
Tolerance/Option:
[10]% at [Buyer's Option/Sellers Option/Operational Tolerance]
Pricing Terms:
[Spot price or full description of pricing source/formula (pricing units must be
specified e.g. USD/BBL or USD/GAL), and the pricing dates and decimal place
rounding of each price source should be specified]
EFP Price:
[Product]
[Futures Contract]
 
 
Pre-payment Terms:
[if applicable, specify price/source, pricing date(s), and settlement date(s)
Payment Terms:
[# business days after BOL date]
GT&C:
[Conoco '93 GT&Cs with STUSCO 2009 Amends]
GT&C Negotiated Amends:
[To be specified if not covered by GT&C]
Risk of Loss:
[To be specified if not covered by GT&C]
Quantity Determination:
[To be specified if not covered by GT&C]
Quality Determination:
[To be specified if not covered by GT&C]
Importer of Record:
[Buyer/Seller]
Detailed Specifications:
(add more rows as necessary)
Property/Test
Min (units)
Max (units)
Price Adj & Units / Rejection
 
[Sulfur] / [D####]
[X.XX%]
[X.XX%]
[USD X.XX per X%]
Ancillaries:
(add more rows as necessary)
Cost Details
For the Account of:
Buyer
Seller
Other
 
[Freight]
[USD X.XX per unit]
 
 
Comments:
[Comments should be entered for any item not captured in the sections above]




Schedule Q-4


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule R


FORM OF
STEP-OUT INVENTORY SALES AGREEMENT
 
THIS STEP-OUT INVENTORY SALES AGREEMENT (this “Agreement”), is made and entered
into as of [_____________], by and between J. Aron & Company (“Seller”) and Alon
Refining Krotz Springs, Inc. (the “Buyer”) (collectively, the “Parties”).
RECITALS
A.    Buyer owns and operates a refinery and related assets located in Krotz
Springs, Louisiana (the “Refinery”).
B.    The Parties have entered into the Supply and Offtake Agreement.    
C.    At the Termination Date (as defined below), Seller desires to sell and
Buyer desires to purchase, all of Seller’s crude oil, and feedstocks and
products inventory held in the Storage Tanks (as defined below).
D.    Seller and Buyer desire to enter into this Agreement to set forth their
agreements regarding the protocols to be used for measuring the quantity and
quality of the Crude and Product Inventory and to establish the prices to be
paid for such Crude and Product Inventory.
AGREEMENTS
NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, subject
to the terms and conditions hereinafter set forth, agree as follows:
SECTION 1: DEFINITIONS
1.1    Definitions. The following terms shall have the following meanings for
the purposes of this Agreement:
“Affiliate” has the meaning specified in the Supply and Offtake Agreement.
“Agreement” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Barrel” means 42 United States standard gallons at 60 degrees Fahrenheit.
“BS&W” means basic sediment and water.
“Business Day” has the meaning specified in the Supply and Offtake Agreement.

Schedule R-1

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Buyer” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Commencement Date” has the meaning specified in the Supply and Offtake
Agreement.
“Crude and Product Inventory” means all crude oil, feedstocks and products of
the types listed on Schedule P of the Supply and Offtake Agreement that are held
in the Storage Tanks as of the Inventory Transfer Time.
“Definitive Termination Date Value” means the price of the Crude and Product
Inventory, assuming that the Crude and Product Inventory was determined as of
the Inventory Transfer Time, as more particularly set forth and determined in
accordance with the procedures described in Article 3 of this Agreement.
“Estimated Termination Date Value” has the meaning set forth in Section 4.1.
“Gallon” means one standard United States gallon at 60 degrees Fahrenheit.
“Independent Inspection Company” has the meaning specified in the Supply and
Offtake Agreement.
“Inventory Report” has the meaning set forth in Section 3.3 of this Agreement.
“Inventory Transfer Time” means 00:00:01 a.m., CPT, on the Termination Date.
“Parties” and “Party” have the meanings set forth in the introductory paragraph
immediately preceding the Recitals.
“Price Adjustment” has the meaning set forth in Section 4.4 of this Agreement.
“Projected Inventory” has the meaning set forth in Section 4.1(a) of this
Agreement.
“Refinery” has the meaning set forth in Recital A of this Agreement.
“Sales Statement” has the meaning set forth in Section 4.3 of this Agreement.
“Seller” has the meaning set forth in the introductory paragraph immediately
preceding the Recitals.
“Step-out Prices” means, with respect to the different components of the Crude
and Product Inventory, the applicable pricing index, formula or benchmark
included under the category of Step-out Prices set forth on Schedule B of the
Supply and Offtake Agreement.
“Storage Tanks” means the Crude Storage Tanks and the Product Storage Tanks
(which are more fully described in (which are more fully described in Schedule E
of the Supply and Offtake Agreement).

Schedule R-2

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



“Supply and Offtake Agreement” means the Second Amended and Restated Supply and
Offtake Agreement by and between Seller and Buyer, dated of [ ], 2015, as from
time to time amended, modified and/or restated.
“Termination Date” means the date on which the Supply and Offtake Agreement
terminates.
All capitalized terms used, but that are not otherwise defined, in the body of
this Agreement shall have the meanings ascribed to such terms in the Supply and
Offtake Agreement.
SECTION 2: ASSIGNMENT AND CONVEYANCE
2.1    Assignment and Conveyance. Effective upon the Inventory Transfer Time,
Seller shall assign, transfer and deliver unto the Buyer, its successors and
assigns forever, all of the Seller’s right, title, and interest in and to all of
the Crude and Product Inventory, free and clear of all liens, claims and
encumbrances of any nature, to have and to hold, all of the Seller’s right,
title, and interest in and to the Crude and Product Inventory, together with all
of the rights and appurtenances thereto in anywise belonging, unto the Buyer and
its successors and assigns forever. The Seller, for itself, its successors and
assigns, covenants and agrees to warrant and forever defend good title to the
Crude and Product Inventory, free and clear of all liens, claims and
encumbrances of any nature, against the claims of all parties claiming the same
by, through, or under Seller, but not otherwise.
2.2    Warranties and Representations of Conveying Party; Disclaimer of
Warranties. EXCEPT FOR THE FOREGOING LIMITED SPECIAL WARRANTY OF TITLE, EACH
CONVEYANCE OF CRUDE AND PRODUCTS INVENTORY IS MADE AND ACCEPTED WITHOUT ANY
WARRANTY OR REPRESENTATION WHATSOEVER, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
REGARDING THE CRUDE AND PRODUCTS INVENTORY INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY AS TO THE CONDITION OR MERCHANTABILITY OF SUCH COMMODITY OR FITNESS OF
ANY SUCH COMMODITY FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY DISCLAIMED.
THE BUYER SHALL ACCEPT ALL OF THE CRUDE AND PRODUCTS INVENTORY IN ITS “AS IS,
WHERE IS” CONDITION AND “WITH ALL FAULTS.”
SECTION 3: DETERMINATION OF INVENTORY
3.1    Inspection. The Independent Inspection Company shall determine and report
the quantity and quality of Crude and Product Inventory at the Storage
Facilities, except as described in Section 3.2.2 below. Promptly upon
appointment of the Independent Inspection Company, Seller shall provide Buyer
and the Independent Inspection Company with all information relating to the
Crude and Product Inventory, including tank and product types and select a date
mutually acceptable to the Parties but in any event no later than ten (10)
Business Days prior to the Termination Date, for the Independent Inspection
Company to commence preparing to survey the physical inventory. The cost of the
Independent Inspection Company is to be shared equally by Buyer and Seller.
3.2    Physical Inventory.

Schedule R-3

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



3.2.1    The Independent Inspection Company shall conduct a survey at the
Storage Facilities of the physical inventory at and as of the Inventory Transfer
Time, and shall conduct the physical inventory survey pursuant to its customary
procedures and in accordance with the latest ASTM standards and principles then
in effect, provided that the Independent Inspection Company shall be instructed
by the Parties to maximize, to the extent reasonably practicable, the extent to
which tank measurements are conducted on a static tank basis. Each of Buyer and
Seller shall have the right to witness or appoint a representative to witness on
its behalf, the survey of the physical inventory conducted by the Independent
Inspection Company.
3.2.2    With respect to (a) volumes located at any third party storage tanks
that are Included Locations, the physical inventory shall be determined by the
operating company at that location based on its normal month-end inventory
determination procedures (b) volumes located at any third party pipelines that
are Included Locations, the physical inventory shall equal the volume
transferred from Seller to Buyer by in-line transfer as specified in the joint
transfer instruction provided by the Parties to such pipeline and (c) volumes
located in any Crude Storage Tanks or Product Storage Tanks that were excluded
from the Independent Inspection Company’s survey, the physical inventory shall
be determined by the Parties using procedures agreed upon by the Parties,
provided that nothing in this clause (c) shall preclude the Parties from using
the Independent Inspection Company as a part of such procedures.
3.3    Disputes. Either Party or their respective representatives present at the
survey of the physical inventory conducted by the Independent Inspection Company
at the Inventory Transfer Time may question or dispute the calculations and/or
laboratory results of the Independent Inspection Company. Any questions or
disputes relating to the quantity and the qualitative laboratory results of the
entire physical inventory shall be resolved by the Independent Inspection
Company within three (3) Business Days after the receipt of the Independent
Inspection Company quantity and quality report and the resolution by the
Independent Inspector Company shall be final and binding on both Parties absent
fraud or manifest error. At the end of such period and following resolution of
all quantity and quality disputes, the agreed quantity and quality entries shall
be recorded in the physical inventory report (the “Inventory Report”) and will
become the official quantity and quality measurements of the Crude and Product
Inventory as of the Inventory Transfer Time. Such recorded quantity shall be
adjusted for BS&W and temperature corrected to 60 degrees Fahrenheit and the
volume contained in the Storage Tanks shall be the “Definitive Termination Date
Volume” for purposes of this Agreement.
3.4    Inventory Report. Within three (3) Business Days after the Inventory
Transfer Time, the Independent Inspection Company shall provide the Parties with
the Inventory Report.
SECTION 4: PAYMENT AND PRICING
4.1    Delivery of Estimated Termination Date Value.
(a)
No later than three (3) Business Days prior to the Termination Date, Buyer shall
deliver to Seller a notice containing an estimate of the


Schedule R-4

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Crude and Product Inventory it projects will be available at the Inventory
Transfer Time (the “Projected Inventory”).
(b)
Based on the Projected Inventory and such data as is then reasonably available
to estimate the relevant Pricing Benchmarks, Seller shall provide Buyer with a
reasonable, good faith estimate of the purchase price for the Crude and Product
Inventory (the “Estimated Termination Date Value”) available at the Inventory
Transfer Time. The Estimated Termination Date Value and all supporting
calculations used to determine it shall be included in the notice delivered to
Buyer pursuant to clause (a) of this Section 4.1.

4.2    Payment on the Termination Date. The Estimated Termination Date Value
shall be incorporated into Seller’s payment to Buyer to be made under Section
19.2(b) of the Supply and Offtake Agreement.
4.3    Crude and Products Inventory Sales Statement. Promptly after the
Termination Date, Seller shall calculate the Definitive Termination Date Value
using the data regarding the Crude and Product Inventory provided in the
Inventory Report and deliver to Buyer a statement including such calculated
price (the “Sales Statement”). Seller shall use the relevant Step-out Prices to
price the various quantities set forth in the Inventory Report and the Sales
Statement shall include all supporting calculations and documentation used to
determine the Definitive Termination Date Value; provided that, for Crude Oil or
each Product Category, the applicable Step-Out Price indicated under the section
“Table 1: Baseline Volume” on Schedule B to the Supply and Offtake Agreement
shall be applied first to the portion of such quantity up to the relevant
Baseline Volume and the applicable Step-Out Price indicated under the section
“Table 2: Volume in excess of Baseline Volume” on Schedule B to the Supply and
Offtake Agreement shall be applied to any portion of such quantity in excess or
below the relevant Baseline Volume.
4.3.1    Unless Buyer gives notice to Seller on or before the first (1st)
Business Day after Buyer’s receipt of the Sales Statement that Buyer disputes
the Definitive Termination Date Value specified in the Sales Statement, the
Definitive Termination Date Value shall be as specified in the Sales Statement.
If Buyer gives timely notice to Seller that it disputes the Definitive
Termination Date Value specified in the Sales Statement, the Parties shall
consult in good faith and use all reasonable efforts to agree upon the
calculation of the Definitive Termination Date Value. If the Parties have not
agreed on the Definitive Termination Date Value within one (1) Business Day
after Seller’s receipt of Buyer’s dispute notice, either Party shall have the
right to submit such matters as remain in dispute to a single accounting firm as
the Parties shall mutually agree, for final resolution, which resolution shall
be binding upon the Parties, and judgment upon which may be entered in any court
having jurisdiction over the Party against which such determination is sought to
be enforced; provided, however, that the Definitive Termination Date Volume, as
provided in the Inventory Report prepared by the Independent Inspection Company,
shall not be subject to further

Schedule R-5

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



review or dispute. The accounting firm’s determination shall be in the form of a
written opinion as is appropriate under the circumstances and shall confirm that
the Definitive Termination Date Volume was rendered in accordance with this
Section 4.3. The fees and expenses of such accounting firm for its services in
resolving such dispute shall be borne equally by the Parties.
4.4    Crude and Products Sales Price Adjustment. Upon final determination of
the Definitive Termination Date Value pursuant to Section 4.3, such amount shall
be incorporated into the payment made under Section 19.2(c) of the Supply and
Offtake Agreement.
4.5    Taxes.
4.5.1    (a) Buyer shall pay and indemnify and hold Seller harmless against, the
amount of all sales, use, gross receipts, value added, severance, ad valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated regardless of the taxing authority, and
all penalties and interest thereon (each, a “Tax” and collectively, “Taxes”),
paid, owing, asserted against, or incurred by Seller directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that Buyer is not permitted to pay
such Taxes, the amount due hereunder shall be adjusted such that Buyer shall
bear the economic burden of the Taxes. Buyer shall pay when due such Taxes
unless there is an applicable exemption from such Tax, with written confirmation
of such Tax exemption to be contemporaneously provided to Seller. To the extent
Seller is required by law to collect such Taxes, one hundred percent (100%) of
such Taxes shall be added to invoices as separately stated charges and paid in
full by Buyer in accordance with this Agreement, unless Buyer is exempt from
such Taxes and furnishes Seller with a certificate of exemption; provided,
however, that (i) the failure of Seller to separately state or collect Taxes
from Buyer shall not alter the liability of Buyer for Taxes and (ii) Seller
shall only be liable for Taxes if and to the extent that Taxes have been
separately stated and collected from Buyer. Seller shall be responsible for all
taxes imposed on Seller’s net income.
(b)    As provided in the Supply and Offtake Agreement, in addition to paragraph
(a), Buyer shall complete and file all necessary property tax returns on
Seller’s behalf with respect to Crude Oil and Products, regardless of whether
property tax laws place the obligation to do so on Seller or Buyer, disclose
Seller’s ownership interest therein, and pay such amounts as due. Provided that
Buyer pays (or indemnifies Seller for) all property taxes, Buyer shall have the
first right to claim income tax credits for such property taxes paid and shall
be solely responsible for the extent to which such credits are available to or
realized by Buyer.
4.5.2    If Buyer disagrees with Seller’s determination that any Tax is due with
respect to transactions under this Agreement, Buyer shall have the right to seek
an administrative determination from the applicable taxing authority, or,
alternatively, Buyer shall have the right to contest any asserted claim for such
Taxes in its own name, subject to its agreeing to indemnify Seller for the
entire amount of such contested Tax should such Tax be deemed applicable. Seller

Schedule R-6

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



agrees to reasonably cooperate with Buyer, at Buyer’s cost and expense, in the
event Buyer determines to contest any such Taxes.
4.5.3    (a) Buyer and Seller shall promptly inform each other in writing of any
assertion by a taxing authority of additional liability for Taxes in respect of
said transactions. Any legal proceedings or any other action against Seller with
respect to such asserted liability shall be under Seller’s direction but Buyer
shall be consulted. Any legal proceedings or any other action against Buyer with
respect to such asserted liability shall be under Buyer’s direction but Seller
shall be consulted. In any event, Buyer and Seller shall fully cooperate with
each other as to the asserted liability. Each Party shall bear all the
reasonable costs of any action undertaken by the other at the Party’s request.
(b)    In addition to paragraph (a) and other information sharing requirements
applicable to Seller and Buyer, Seller and Buyer shall seasonably exchange and
share information with each other as necessary to properly report, defend,
challenge, and pay Taxes (including but not limited to sales taxes and fuel
taxes), including information that supports and demonstrates total sales and
sales that are exempt from Tax.
4.5.4    Any other provision of this Agreement to the contrary notwithstanding,
this Section 4.5 shall survive until ninety (90) days after the expiration of
the statute of limitations for the assessment, collection, and levy of any Tax
SECTION 5: MISCELLANEOUS
5.1    Assignment. This Agreement shall inure to the benefit of and be binding
upon the Parties hereto, their respective successors and permitted assigns.
(c)
Buyer shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of the Seller. Seller may, without the
Buyer’s consent, assign and delegate all of the Buyer’s rights and obligations
hereunder to (i) any Affiliate of the Seller, provided that the obligations of
such Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii)
any non-Affiliate Person that succeeds to all or substantially all of its assets
and business and assumes the Seller’s obligations hereunder, whether by
contract, operation of law or otherwise, provided that the creditworthiness of
such successor entity is equal or superior to the creditworthiness of the Seller
immediately prior to such assignment. Any other assignment by the Seller shall
require the Buyer’s consent.

(d)
Any attempted assignment in violation of this Section 5 shall be null and void
ab initio and the non-assigning Party shall have the right,


Schedule R-7

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



without prejudice to any other rights or remedies it may have hereunder or
otherwise, to terminate this Agreement effective immediately upon notice to the
Party attempting such assignment.
5.2    Notices. All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email address set forth in
Schedule M of the Supply and Offtake Agreement, or on the following Business Day
if sent by nationally recognized overnight courier to the other Party’s address
set forth in Schedule M of the Supply and Offtake Agreement and to the attention
of the person or department indicated. A Party may change its address or email
address by giving written notice in accordance with this Section, which is
effective upon receipt.
5.3    Termination. If an Event of Default has occurred and is continuing under
the Supply and Offtake Agreement, then Seller (if Buyer is the Defaulting Party
thereunder) or Buyer (if Seller is the Defaulting Party thereunder) shall have
the right, immediately and at any time(s) thereafter, to terminate this
Agreement and to exercise any rights and remedies provided for under or in
connection with the Supply and Offtake Agreement or any other agreement to which
Seller and Buyer are parties, or at law or equity.
5.4    Severability. In the event any portion of this Agreement shall be found
by a court of competent jurisdiction to be unenforceable, that portion of this
Agreement will be null and void and the remainder of this Agreement will be
binding on the Parties as if the unenforceable provisions had never been
contained herein.
5.5    Waiver; Limitation of Liability.
5.5.1    The delay or failure of any Party to enforce any of its rights under
this Agreement arising from any default or breach by the other Party shall not
constitute a waiver of any such default, breach, or any of the Party’s rights
relating thereto. No custom or practice which may arise between the Parties in
the course of operating under this Agreement will be construed to waive any
Parties’ rights to either ensure the other Party’s strict performance with the
terms and conditions of this Agreement, or to exercise any rights granted to it
as a result of any breach or default under this Agreement. Neither Party shall
be deemed to have waived any right conferred by this Agreement or under any
applicable law unless such waiver is set forth in a written document signed by
the Party to be bound, and delivered to the other Party. No express waiver by
either Party of any breach or default by the other Party shall be construed as a
waiver of any future breaches or defaults by such other Party.
5.5.2    IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, INCLUDING
LOST PROFITS, ARISING UNDER THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Schedule R-8

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.





5.6    Entire Agreement; Amendment. The terms of this Agreement, together with
the Exhibits hereto constitute the entire agreement between the Parties with
respect to the matters set forth in this Agreement, and no representations or
warranties shall be implied or provisions added in the absence of a written
agreement to such effect between the Parties. This Agreement shall not be
modified or changed except by written instrument executed by the Parties’ duly
authorized representatives.
5.7    Choice of Law; Dispute Resolution.
5.7.1    This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
5.7.2    All controversies or disputes arising out of and related to this
Agreement shall be resolved in accordance with the dispute resolution procedures
set forth in the Supply and Offtake Agreement.
5.8    Counterparts. This Agreement may be executed by the Parties in separate
counterparts and initially delivered by facsimile transmission or otherwise,
with original signature pages to follow, and all such counterparts shall
together constitute one and the same instrument.
5.9    Further Assurances. Both Seller and Buyer agree to execute and deliver,
from time to time, such other and additional instruments, notices, transfer
orders and other documents, and to do all such other and further acts and things
as may be necessary to more fully and effectively transfer and assign the Crude
and Product Inventory to Buyer.
5.10    Third Party Consents. The assignment and conveyance set forth in this
Agreement shall not constitute an assignment or transfer of any of the Crude and
Product Inventory if an attempted assignment thereof without the prior consent
of a third party would result in a termination thereof, unless and until such
consent shall have been obtained, at which time such asset(s) shall be and is
hereby deemed to be transferred and assigned to Buyer in accordance herewith.
5.11    Jurisdiction; Consent to Service of Process; Waiver. Each of the Parties
hereto agrees, subject to Section 5.7, that they each hereby irrevocably submits
to the exclusive jurisdiction of any federal or state court of competent
jurisdiction situated in the City of New York, (without recourse to arbitration
unless both Parties agree in writing), and to service of process by certified
mail, delivered to the Party at the address indicated in Schedule M of the
Supply and Offtake Agreement. Each Party hereby irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile. Each of the
Parties hereto knowingly and intentionally, irrevocably and unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement and for any counterclaim therein.

Schedule R-9

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



The Parties hereto have executed this Agreement on the date first above written,
to be effective as of the date first written above.


J. ARON & COMPANY
 
By:
 
Name:
 
Title:
 








ALON REFINING KROTZ SPRINGS, INC.
By:
 
Name:
 
Title:
 




Schedule R-10
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



SCHEDULE S
Sample Refinery Production – Volume Report
For: Sunday, July 26, 2009
(All values are in Bbls)


Products
Inventory
Movements
Daily Production
Name
Beginning
Ending
Shipments
Receipts
Reclass
Volume
%
 
 
 
 
 
 
 
 
AMMONIA
0
0
0
185
0
185
0.33
ATB
0
0
0
0
0
0
0.00
CATFEED
73,167
78,418
0
0
0
-5,251
-9.23
CRUDE
273,758
315,211
0
0
0
-41,453
-72.85
HLS
0
0
0
22,960
0
22,960
40.35
LLS
0
0
0
2,115
0
2,115
3.72
LLS-PL
0
0
0
78,869
0
78,869
138.61
LSATB
0
0
0
0
0
0
0.00
METHANOL
5
5
0
0
0
0
0.00
NAPH SWEET
11,969
11,945
0
0
0
24
0.04
NAPHIGH
25,871
27,081
0
0
0
-1,210
-2.13
SLOP
12,819
12,819
0
0
0
0
0.00
SWTGASF
0
0
0
659
0
659
1.16
ULSD
12,312
12,265
47
0
0
0
0.00
WATER
0
0
0
0
0
0
0.00
Total Charges
409,901
457,744
47
104,788
0
56,898
100.00
Total Charges
409,901
457,744
47
104,788
0
56,898
100.00
87CON7.8
22,140
21,446
682
0
0
-12
-0.02
87CON9.0
208,581
179,382
0
0
0
-29,199
-51.32
93CON7.8
13,594
13,585
0
0
0
-9
-0.02
AM THIOSULFATE
11,716
11,949
0
0
0
233
0.41
BB
1,003
881
0
0
0
-122
-0.21
HSD
108,877
127,181
0
0
0
18,304
32.17
JET
48,588
52,416
67,699
0
0
71,527
125.71
KERO
595
595
0
0
0
0
0.00
LPG
1,571
1,832
2,252
0
0
2,513
4.42
LSNO2HO
0
0
0
0
0
0
0.00
LSRG
19,018
18,905
0
0
0
-113
-0.20
OCTENE
17
17
0
0
0
0
0.00
PC4
2,612
3,627
750
0
0
1,765
3.10
PP
1,873
1,725
2,076
0
0
1,928
3.39
SLURHS
46,897
48,030
0
0
0
1,133
1.99
Total Finished Products
487,082
481,571
73,459
0
0
67,948
119.42
 
 
 
 
 
 
 
 
C7-
0
0
0
0
0
0
0.00
+
0
0
0
0
0
0
0.00
CATG
48,505
38,904
0
0
0
-9,601
-16.87
IC5
0
0
0
0
0
0
0.00
ISOM
0
0
0
0
0
0
0.00
LCO
44,396
47,978
0
0
0
3,582
6.30
MTBE OFF
9
9
0
0
0
0
0.00
NC4
1,790
1,785
0
0
0
-5
-0.01
NC5
0
0
0
0
0
0
0.00


Schedule S-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



PLG
9,361
9,593
0
0
0
232
0.41
REFM
52,660
47,728
0
0
0
-4,932
-8.67
Total Intermediates
156,721
145,997
0
0
0
-10,724
-18.85
 
 
 
 
 
 
 
 
ACID GAS
0
0
0
0
0
0
0.00
COKE
0
0
1,174
0
0
1,174
2.06
CRDESTABGAS
0
0
0
0
0
0
0.00
DEBUTGAS
0
0
0
0
0
0
0.00
GASTODRUM
0
0
0
0
0
0
0.00
H2HDSCHRG
0
0
0
0
0
0
0.00
H2HDSFEED
0
0
0
0
0
0
0.00
HDSSEPGAS
0
0
0
0
0
0
0.00
HPSEPGAS
0
0
0
0
0
0
0.00
ISOMSEPGAS
0
0
0
0
0
0
0.00
LOWPRESSH2
0
0
0
0
0
0
0.00
OFF GAS
0
0
2,062
0
0
2,062
3.62
OFFGASSALES
0
0
2
0
0
2
0.00
PENEXMUH2
0
0
0
0
0
0
0.00
SCRUBGAS
0
0
0
0
0
0
0.00
SOUR GAS
0
0
0
0
0
0
0.00
SPGEGAS
0
0
0
0
0
0
0.00
SPLTGAS
0
0
0
0
0
0
0.00
STABCYP
0
0
0
0
0
0
0.00
STABGAS
0
0
0
0
0
0
0.00
STRIPGAS
0
0
0
0
0
0
0.00
Total Other Products
0
0
3,238
0
0
3,238
5.69
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total Yields
643,803
627,568
76,697
0
0
60,462
106.26
Loss/Gain
 
 
 
 
 
3,564
6.26
 
 
 
 
 
 
 
 
Date Reconciled: Friday, July 31, 2009 9:06:00 AM
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Printed By: L7XGW4








Schedule S-2


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule T
Excluded Transaction Trade Sheet
EXCLUDED TRANSACTION TRADE SHEET
Trade Date (Month/Day/Year):
Ticket No.
[MM/DD/YYYY]




#
 
 
 
Excluded Transaction Type:
[Buy/Sell]
[Stand-Alone Trade/One of a Group]
 


Note: In evaluating whether a proposed Excluded Transaction is permitted, it is
understood that a “Buy” will reduce the volume to be shipped from the Storage
Facilities for the period listed, and a “Sell” will increase the volume to be
shipped from the Storage Facilities for
 
the period listed.


Contact:
[Aron Contact]
Phone No#
[###-###-####]
FOR PRODUCT
Quantity
Unit/Conversion:


[Barrels]
Product Description:
 
 
Specifications (Grade):
 
 
Shipping Method:
 
 
Location/Pipeline:
Pipeline:
Cycle: [If Applicable]
 
 
 
Delivery Period:
 
 
 
 
 
Comments:








 




Schedule T-1
 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule U


The Adjustment Date Differential shall be determined in accordance with the
following procedure:


(i)The value for the Baseline Volume for Crude Oil and for each Product Group
shall be determined as of May 31, 2013 as if each such Baseline Volume had been
valued for purposes of determining the aggregate price thereof under the
Step-Out Inventory Sales Agreement using the applicable Step-Out Price provided
on and determined in accordance with Schedule B-1.


(ii)The values determined under clause (i) above shall be aggregated into a
total value for such Baseline Volumes (the "Total Pro Forma Baseline Value).


(iii)The average (the "WTI Average") of the official NYMEX settlement prices on
each of the Four Step-Out Trading Days (as defined below) for the First Nearby
NYMEX WTI Contract (as defined below) shall be determined.


(iv)
The "Adjustment Date Differential" shall equal:



(Total Pro Form Baseline Value + Aggregate Baseline Volume) minus the WTI
Average


The result of the foregoing computation may be positive or negative.


(v)
The Adjustment Date Differential so determined shall be applied as indicated in
Schedules B-2 and D-2 to this Agreement



(vi)
For purposes of the above procedures,



the "Four Step-Out Trading Days" are May 24, 28, 29 and 30, 2013;


the "First Nearby NYMEX WTI Contract" is, for any the Four Step-Out Trading
Days, the New York Mercantile Exchange Light Crude Futures contract for the
first nearby month that is trading on such day; and


the "Aggregate Baseline Volume" is the sum of the Baseline Volumes for Crude Oil
and each of the Product Groups.



Schedule U-1


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



Schedule V


Available Storage or Transportation Locations


Amdel Pipeline Big Spring Refinery, TX to Nederland, TX
Sunoco Pipeline L.P.


Nederland, TX terminal
Sunoco Logistics, LP


ExxonMobil Pipeline Empire, LA to Krotz Springs Refinery, LA
ExxonMobil Pipeline Company


ExxonMobil Pipeline St James, LA to Krotz Springs Refinery, LA
ExxonMobil Pipeline Company




Available Storage or Transportation Arrangements


1.
Marine Dock Terminal Agreement between Sunoco Partners Marketing & Terminals
L.P. and Alon USA, LP., dated October 7, 2011

2.
Marine Dock Terminaling Partial Assignment Terminal Agreement between Alon USA,
LP. And J. Aron & Company, dated October 31, 2011

3.
Additional Agreement regarding the Amdel Pipeline between Alon USA LP and J.
Aron & company, dated October 31, 2011

4.
Pipeline Throughput and Deficiency Agreement between Sunoco Pipeline L.P. and
Alon USA LP., dated October 7, 2011

5.
Pipeline Throughput and Deficiency Agreement – Designated Shipper between J.
Aron & Company, Sunoco Pipeline L.P., Alon USA LP., dated October 31, 2011

6.
Letter Agreement, between Sunoco Pipeline L.P. and Alon USA LP., Alon notifies
Sunoco all crude is owned by J. Aron and Alon is J. Aron’s agent, dated October
31, 2011

7.
Net-Out Agreement between Sunoco Partners Marketing & Terminals L.P. and Alon
USA, LP., dated October 7, 2011

8.
Buy/ Sell Agreement between Sunoco Partners Marketing & Terminals L.P. and Alon
USA, LP., dated October 7, 2011

9.
Volume Nomination letter agreement between Sunoco Partners Marketing & Terminals
L.P. and Alon USA, LP., dated October 7, 2011

10.
Determination of Flow of Amdel Pipeline letter agreement between Sunoco Partners
Marketing & Terminals L.P. and Alon USA, LP., dated October 7, 2011


Schedule V-1



--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



11.
Eastbound Shipment on Amdel Pipeline and Nederland Terminal letter agreement
between Sunoco Pipeline L.P, Sunoco Partners Marketing & Terminals L.P. and Alon
USA, LP., dated October 7, 2011




Schedule V-2


 
PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.



[redactedksrschedulewr_image1.jpg]


APAPAP08619399-6867ATATAT
To: ALON REFINING KROTZ SPRINGS, INC.
Attention: Edie Atwell
From: J. Aron & Company
Contract Reference Number:    1688000111 1 1
Term:
From November 1, 2011 to the Expiration Date (as defined in the Supply and
Offtake Agreement referred to below)

This agreement is a master confirmation (the “Master Confirmation”) that sets
forth certain terms and conditions for the buy/sell transaction entered into
between Alon Refining Krotz Springs, Inc. and J. Aron & Company during the term
set forth - above (the “Transaction”). The Transaction entered into between us
that is to be subject to this Master Confirmation shall be evidenced by this
Master Confirmation and such other supplemental written (including email)
communications between the parties confirmation specific terms of the
Transaction, This Master Confirmation constitutes a “Transaction Document” as
mimed to in the Supply and Offtake Agreement (as defined below).
PART A:
Seller:    J. Aron & Company
Buyer:    ALON REFINING KROTZ SPRINGS, INC.
Product:
Light Sweet Type (Common Stream Quality) Crude Oil or such other type and grade
of crude oil as mutually agreed upon in writing by Seller and Buyer.

Quantity:
For each Delivery Month, from and including a minimum of 0 U.S. Barrels) per
month to and including a maximum of (***) U.S. Barrel(s) per month.

Quantity Determination:
Quantity as determined by mutually appointed independent inspector in accordance
with measurement procedures as per the Sunoco Partners Marketing & Terminals
L.P., Nederland Terminal.

Delivery Point:
The last permanent flange connection between the Sunoco Partners Marketing &
Terminals L.P., Nederland Terminal, TX and Buyer’s designated barge.

Delivery Month:
The calendar month corresponding to each Shipped Quantity.

Price:
The Shipped Quantity per Delivery Month shall he priced as follows: The average
of the closing settlement prices on the New York Mercantile Exchange for the
first nearby Light Sweet Crude Oil Contract for each Trading Day during the
Delivery Month.

Rounding:
All final prices per U.S. Barrel shall be rounded/calculated to 3 decimal
places.

Trading Day:
A day on which NYMEX is scheduled to be open for trading for the relevant
futures contract.

PART B:
Buyer:    J. Aron & Company
Seller:    ALON REFINING KROTZ SPRINGS, INC.
Product:
Light Sweet Type (Common Stream Quality) Crude. Oil or such other type and grade
of crude oil as mutually agreed upon in writing by Seller and Buyer

Quantity:
The portion of the Shipped Quantity actually delivered to Aron at the Delivery
Point (the “Delivered Quantity”) as determined by mutually appointed independent
inspector.

Quantity Determination:
As per the Supply and Offtake Agreement

Delivery Point:
The Crude Intake Point (as defined in the Supply and Offtake Agreement)

Delivery Month:
Same as the Delivery Month for Part A unless the parties otherwise agree.

Price:
The Delivered Quantity per Delivery Month shall be priced as follows;

The average of the closing settlement prices on the New York Mercantile Exchange
for the first nearby Light Sweet Crude Oil Contract for each Trading Day during
the Delivery Month.
Rounding:
All final prices per U.S. Barrel shall be rounded/calculated to 3 decimal
places.

Trading Day:
A day on which NYMEX is scheduled to be open for trading for the relevant
futures contract.

PART A Credit:
This confirmation constitutes a “Transaction Document” as defined in that
certain Amended and Restated Supply and Offtake Agreement, dated as of May 26,
2010 (as from time to time further amended. modified, supplemented and/or
restated, the “Supply and Offtake Agreement”) and, accordingly. the Standby LC
(as defined in the Supply and Offtake Agreement) constitutes credit support in
favor of Aron with respect to Alon’s obligations hereunder.
In. addition, if a Supplemental LC is provided as contemplated in connection
with the Supplemental Agreement, dated as of October 31, 2011 between Buyer and
Seller which relates to and is a Transaction Documents under the Supply and
Offtake Agreement, then such Supplemental LC shall constitute additional credit
support in favor of Aron with respect to Alon’s obligations hereunder
Aron, as Seller, shall not be obliged to deliver quantity under Part A above
until contractual credit terms have been satisfied. All costs and expenses,
including, but not limited to, demurrage incurred during any delay caused by any
failure to satisfy such credit terms shall be for Buyer’s account.
GENERAL TERMS:
Title Risk and Loss:
Delivery shall be deemed complete and title to and risk of damage to or loss of
the Product shall pass from Seller to Buyer at each of the respective Delivery
Points specified above as Product passes such point.
Payment:
Payment for each Shipped Quantity or Delivered Quantity shall be due on the 20th
day of the month following the month in which such Shipped Quantity exits the
storage tanks at the Nederland Terminal; provided that if, notwithstanding the
terms hereof, any quantity subject hereto is shipped to any location other than
that contemplated by Part. B above, then payment for the Shipped Quantity
related thereto shall be due by Buyer to Seller immediately, unless Buyer shall
have provided to Seller additional collateral in form and substance acceptable
to Seller to secure Buyer’s payment obligation.
Payment Netting:
If the payment dates for this and any other transaction (each, a transaction’’)
entered into between the parties shall fall on the. same day and. in the same
currency, payments shall he made on a net basis so that the party obligated to
pay the larger aggregate amount shall pay the other party an amount equal to the
excess of the larger aggregate amount over the smaller aggregate amount.
OTHER TERMS AND CONDITIONS:
All other terms and conditions shall he in accordance with the Supply and
Offtake Agreement.
Without limiting the foregoing, the parties acknowledge that this confirmation
constitutes a “Transaction Document” as defined in Supply and Offtake Agreement
and shall be subject to the various applicable terms and conditions thereof,
including any rights and remedies in favor of either party following a default
or event of default thereunder (howsoever defined therein).
Contacts:
Please note the following contacts act on behalf of J. Aron & Company
(***)



(***)

Please confirm that the foregoing correctly sets forth the terms of our
agreement with respect to this transaction (Contract Reference Number:
1688000111 1 1) by signing this confirmation in the space provided below and
immediately returning a copy of the executed confirmation via facsimile to the
attention of Commodity Operations at: New York: (***) (J. Aron & Company)
Regards,
J. Aron & Company
Signed on behalf of J. Aron & Company
By: /s/ Mark Spear    
Mark Spear
Vice President
J. Aron & Company
Signed on behalf of ALON REFINING KROTZ SPRINGS, INC.


By: /s/ Brian Noble    
Name: Brian Noble
Title: Manager, Crude Oil & Feedstock Supply
APAPAP08619399-6867ATATAT

Schedule W-1
 